EXHIBIT 10.1

EXECUTION COPY

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of November 6, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.1

  General      1   

SECTION 1.2

  Specific Terms      1   

SECTION 1.3

  Usage of Terms      2   

SECTION 1.4

  [Reserved]      2   

SECTION 1.5

  No Recourse      3   

SECTION 1.6

  Action by or Consent of Noteholders and Certificateholder      3   

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3   

SECTION 2.1

  Conveyance of the Receivables and the Other Conveyed Property      3   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4   

SECTION 3.1

  Representations and Warranties of Seller      4   

SECTION 3.2

  Representations and Warranties of Purchaser      6   

ARTICLE IV. COVENANTS OF SELLER

     8   

SECTION 4.1

  Protection of Title of Purchaser      8   

SECTION 4.2

  Other Liens or Interests      10   

SECTION 4.3

  Costs and Expenses      10   

SECTION 4.4

  Indemnification      10   

ARTICLE V. REPURCHASES

     12   

SECTION 5.1

  Repurchase of Receivables Upon Breach of Warranty      12   

SECTION 5.2

  Reassignment of Purchased Receivables      13   

SECTION 5.3

  Waivers      13   

ARTICLE VI. MISCELLANEOUS

     13   

SECTION 6.1

  Liability of Seller      13   

SECTION 6.2

  Merger or Consolidation of Seller or Purchaser      13   

SECTION 6.3

  Limitation on Liability of Seller and Others      14   

SECTION 6.4

  Seller May Own Notes or the Certificate      14   

SECTION 6.5

  Amendment      14   

SECTION 6.6

  Notices      15   

SECTION 6.7

  Merger and Integration      15   

SECTION 6.8

  Severability of Provisions      16   

SECTION 6.9

  Intention of the Parties      16   

SECTION 6.10

  Governing Law      17   

SECTION 6.11

  Counterparts      17   

SECTION 6.12

  Conveyance of the Receivables and the Other Conveyed Property to the Issuer   
  17   

SECTION 6.13

  Nonpetition Covenant      17   

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B — Representations and Warranties from the Seller as to the
Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of November 6, 2013, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of November 6, 2013, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2013-5, as Issuer, and The Bank of New York Mellon, as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means November 14, 2013.

“Issuer” means AmeriCredit Automobile Receivables Trust 2013-5.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.



--------------------------------------------------------------------------------

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Lockbox Account Agreement,
the Lockbox Processing Agreement and the Underwriting Agreement. The Related
Documents to be executed by any party are referred to herein as “such party’s
Related Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

 

2



--------------------------------------------------------------------------------

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

3



--------------------------------------------------------------------------------

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

 

4



--------------------------------------------------------------------------------

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(f) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(g) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture,

 

5



--------------------------------------------------------------------------------

agreement, mortgage, deed of trust or other instrument to which Seller is a
party or by which it is bound, or result in the creation or imposition of any
Lien upon any of its properties pursuant to the terms of any such indenture,
agreement, mortgage, deed of trust or other instrument, other than this
Agreement, the Sale and Servicing Agreement and the Indenture, or violate any
law, order, rule or regulation applicable to Seller of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over Seller or any of its properties.

(h) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(i) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(j) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(k) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all

 

8



--------------------------------------------------------------------------------

jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

 

9



--------------------------------------------------------------------------------

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

 

10



--------------------------------------------------------------------------------

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

 

11



--------------------------------------------------------------------------------

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement. It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Seller to repurchase any Receivable, as to
which a breach occurred and is continuing, shall, if such obligation is
fulfilled, constitute the sole remedy against Seller for such breach available
to Purchaser, the Issuer, the Noteholders, the Certificateholder, the Trust
Collateral Agent on behalf of the Noteholders or the Owner Trustee on behalf of
the Certificateholder. The provisions of this Section 5.1 are intended to grant
the Issuer and the Trust Collateral Agent a direct right against Seller to
demand performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against Purchaser with respect to such repurchase
obligation. Any such repurchase shall take place in the manner specified in
Section 3.2 of the Sale and Servicing Agreement. Notwithstanding any other
provision of this Agreement or the Sale and Servicing Agreement to the contrary,
the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

 

12



--------------------------------------------------------------------------------

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties

 

13



--------------------------------------------------------------------------------

shall speak as of the date of the consummation of such transaction) and be
continuing, (y) Seller or Purchaser, as applicable, shall have delivered written
notice of such consolidation, merger or purchase and assumption to the Rating
Agencies prior to the consummation of such transaction and shall have delivered
to the Issuer and the Trust Collateral Agent an Officer’s Certificate of the
Seller or a certificate signed by or on behalf of the Purchaser, as applicable,
and an Opinion of Counsel each stating that such consolidation, merger or
succession and such agreement of assumption comply with this Section 6.2 and
that all conditions precedent, if any, provided for in this Agreement relating
to such transaction have been complied with, and (z) Seller or Purchaser, as
applicable, shall have delivered to the Issuer, and the Trust Collateral Agent
an Opinion of Counsel, stating, in the opinion of such counsel, either (A) all
financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary to preserve and protect the interest
of the Issuer and the Trust Collateral Agent in the Receivables and reciting the
details of the filings or (B) no such action shall be necessary to preserve and
protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the

 

14



--------------------------------------------------------------------------------

rights of the Certificateholder or Noteholders; provided, however, the Seller
provides the Trust Collateral Agent with an Opinion of Counsel (which may be
provided by the Seller’s internal counsel) that no such amendment shall increase
or reduce in any manner the amount of, or accelerate or delay the timing of,
collections of payments on Receivables or distributions that shall be required
to be made on any Note or the Certificate and that such amendment is authorized
and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

 

15



--------------------------------------------------------------------------------

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

 

16



--------------------------------------------------------------------------------

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By   /s/ Robert Pigott   Name: Robert Pigott  
Title:  Assistant Vice President, Corporate Finance

AMERICREDIT FINANCIAL SERVICES, INC.,

    as Seller

By   /s/ Sheli Fitzgerald   Name: Sheli Fitzgerald   Title:   Senior Vice
President, Corporate Finance

 

Accepted:

THE BANK OF NEW YORK MELLON,

not in its individual capacity but solely

as Trustee and Trust Collateral Agent

By   /s/ Michael D. Commisso   Name: Michael D. Commisso   Title: Vice President

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

SCH-A-1



--------------------------------------------------------------------------------

Schedule A

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     440383826        451702385        451742241        451767990       
451804322        451829212        451853667        451876338        451911283   
    451938187        441130614        451427678        451457626       
451477210        451513022        451535520        451565220        451594238   
    451623011        451658470      434937959        451706733        451737183
       451769723        451801690        451829311        451850986       
451877278        451914105        451936405        441147014        451421630   
    451456925        451477418        451512149        451541510       
451562888        451598569        451621155        451660922      435091863     
  451702211        451737969        451768279        451800890        451823959
       451852495        451879944        451908628        451938054       
441142817        451429898        451457543        451478416        451511638   
    451541353        451563266        451598551        451620637       
451652481      440496297        451702047        451740377        451769640     
  451803126        451829352        451846653        451880587        451909162
       451938559        441146834        451424352        451456503       
451480461        451510341        451537658        451563308        451594253   
    451623813        451655146      435539929        451708739        451740336
       451761720        451802524        451824908        451844393       
451880298        451909444        451938542        441161692        451423925   
    451453815        451479570        451515605        451537559       
451563209        451598627        451621247        451655138      435563002     
  451709125        451737829        451767511        451804074        451827190
       451852396        451878284        451909527        451937494       
441163722        451429096        451456651        451475750        451512230   
    451541429        451562409        451598718        451623730       
451651467      435972211        451701940        451738587        451767776     
  451800387        451829634        451846778        451879050        451914501
       451937486        441161270        451427462        451458814       
451476543        451512024        451541791        451562516        451598684   
    451623763        451655963      436008940        451708861        451741565
       451767891        451799746        451823769        451852974       
451878011        451909675        451939102        441170149        451422513   
    451455166        451475453        451512354        451542112       
451562227        451593628        451621866        451655344      436284467     
  451701981        451743769        451762041        451799597        451827489
       451846299        451880561        451910939        451937478       
441178563        451421580        451458897        451476584        451510325   
    451541528        451563084        451598650        451623771       
451660492      436432850        451708796        451738553        451767586     
  451800353        451827794        451852222        451880413        451908099
       451939052        441199627        451422109        451454888       
451476667        451515894        451537666        451562433        451593800   
    451623789        451658934      436438394        451701817        451739080
       451768774        451799274        451831200        451852925       
451880553        451914642        451939417        441207990        451426886   
    451459093        451476568        451512487        451541981       
451562565        451594022        451623797        451655799      436503536     
  451701825        451740724        451762033        451801054        451823330
       451852362        451876122        451915029        451938336       
441207461        451424923        451454599        451475677        451513956   
    451537732        451562557        451593859        451621338       
451652184      436515977        451708754        451743538        451769228     
  451803282        451829584        451849285        451879571        451911861
       451937635        441217759        451427355        451453716       
451476790        451512719        451541833        451562763        451598940   
    451621841        451655633      436539951        451701833        451735914
       451762355        451794986        451826671        451846703       
451880348        451913032        451937114        441231172        451427066   
    451455794        451476808        451514129        451542443       
451562748        451598882        451625255        451660427      436601256     
  451701684        451736136        451767420        451800551        451822712
       451845861        451880686        451906226        451937403       
441232758        451423875        451457824        451476824        451510697   
    451538193        451562649        451598866        451625552       
451654966      436778559        451706543        451738751        451761993     
  451801369        451829857        451846257        451875827        451907315
       451940738        441250677        451427520        451450639       
451476832        451515167        451537955        451562706        451598858   
    451620165        451652754      436789606        451702070        451738660
       451768642        451798052        451830848        451846265       
451878870        451913834        451940951        441253408        451422083   
    451455620        451476493        451513162        451538334       
451563183        451598593        451622161        451652739      436805972     
  451707657        451743462        451768741        451797302        451828636
       451853030        451880017        451913537        451940720       
441259033        451421549        451454292        451476857        451513089   
    451542203        451563696        451598668        451619969       
451659783      436797740        451707624        451736169        451767487     
  451794895        451823678        451846307        451875876        451906911
       451937650        441257235        451427983        451458392       
451475982        451513212        451537518        451570246        451596217   
    451622427        451652408      436860720        451705107        451741599
       451767461        451799761        451831481        451846208       
451876163        451907364        451938880        441261005        451423347   
    451451298        451475636        451515340        451541064       
451563928        451596456        451622187        451652812      436868962     
  451704787        451742613        451762348        451798359        451825376
       451846117        451875926        451906374        451940779       
441276011        451429286        451452361        451475545        451509053   
    451541262        451563951        451594097        451628838       
451654602      440731248        451704795        451742944        451768659     
  451799522        451826846        451846158        451876072        451912026
       451937528        441283413        451425110        451454581       
451475529        451508642        451538557        451563878        451595805   
    451620140        451654222      436918866        451704811        451739940
       451762165        451797252        451826895        451852933       
451876031        451912802        451939755        441278983        451421671   
    451456172        451476030        451509608        451537278       
451563779        451596324        451625362        451661490      436984371     
  451704688        451741706        451761779        451796122        451831366
       451849475        451880256        451906390        451937031       
441286861        451426928        451452551        451476154        451508980   
    451538458        451563811        451596464        451625529       
451656904      437015043        451705222        451738181        451768378     
  451800791        451825269        451849426        451880249        451913123
       451938443        441288610        451427538        451457345       
451475925        451511687        451543292        451562417        451595722   
    451625479        451651954      437060312        451704696        451737068
       451762066        451800585        451830889        451846224       
451876353        451912166        451936900        441286721        451427876   
    451450670        451475768        451509970        451541635       
451570220        451595920        451619977        451661318      437100043     
  451705693        451739379        451761951        451802201        451826572
       451845796        451880116        451911937        451934756       
441306297        451424931        451456156        451478820        451515001   
    451543151        451563407        451596944        451622351       
451662464      437101637        451707640        451737506        451769293     
  451802482        451825608        451852941        451876155        451906960
       451935068        441309085        451430896        451451272       
451482582        451510382        451540827        451563704        451596175   
    451622229        451654438      437103344        451704712        451741334
       451762405        451795397        451830632        451852586       
451880140        451913701        451935563        441303054        451427454   
    451457584        451482475        451512289        451543771       
451563597        451595714        451625073        451652846      437116312     
  451706147        451736904        451768469        451803001        451823124
       451846323        451876965        451913727        451936157       
441303898        451423644        451454771        451482590        451512073   
    451543219        451562508        451597447        451622286       
451654339      437129026        451707830        451739171        451768501     
  451802888        451830285        451852644        451880108        451906887
       451933568        441313319        451425011        451452981       
451482467        451515886        451541627        451563621        451596373   
    451622260        451657126      440899466        451704753        451741409
       451767552        451796890        451825632        451849509       
451876049        451906549        451935084        441326493        451426787   
    451452767        451479174        451515910        451541767       
451563449        451596241        451620082        451661383      440901312     
  451707798        451736151        451768998        451800627        451825152
       451850390        451880314        451906531        451933501       
441329778        451428924        451452569        451481840        451515977   
    451543714        451570121        451596258        451620074       
451659742      441024908        451707095        451741029        451767271     
  451800452        451826515        451850358        451880629        451906515
       451934913        441324738        451431332        451454136       
451479414        451511562        451543201        451562359        451597462   
    451622278        451654099      441069879        451705057        451737225
       451761928        451803597        451830251        451853535       
451880124        451906614        451935597        441338787        451423867   
    451455554        451481774        451510440        451541379       
451567499        451596266        451625453        451654461      441152535     
  451705164        451740682        451761985        451798797        451829725
       451851158        451880496        451912612        451933758       
441345188        451421333        451457998        451481931        451509012   
    451540405        451566616        451592810        451625446       
451658215      441165081        451705198        451737258        451762082     
  451796262        451824643        451853626        451877989        451906747
       451933725        441351517        451431522        451453849       
451482061        451511869        451540801        451566673        451597280   
    451620090        451652267      441223047        451707293        451738769
       451762074        451803308        451824411        451853147       
451879167        451906754        451933444        441355153        451426662   
    451452122        451482053        451510499        451543664       
451561534        451597199        451625180        451658744      441339926     
  451703623        451737175        451769368        451802771        451824890
       451844864        451877955        451912539        451936041       
441352598        451428528        451452825        451482319        451511919   
    451543474        451565576        451596142        451619902       
451657886      441350881        451706550        451738892        451768527     
  451796460        451829626        451844708        451878524        451907067
       451935621        441353018        451429195        451452973       
451479141        451512362        451541569        451566830        451597363   
    451625263        451659189      441364270        451705016        451736979
       451764427        451804348        451824692        451844740       
451877922        451911663        451934772        441370442        451431118   
    451456875        451478788        451513154        451541742       
451561559        451597439        451625339        451658884      441407962     
  451707525        451737092        451766257        451795280        451830616
       451845390        451878532        451905954        451934467       
441375508        451429344        451452502        451478986        451510648   
    451541288        451566962        451596589        451622625       
451659197      441416294        451705024        451739072        451766067     
  451798839        451824734        451844633        451878060        451907810
       451935878        441381894        451427561        451456511       
451482152        451509780        451540280        451560775        451596399   
    451625404        451652150      441457496        451707533        451743850
       451765192        451802029        451822720        451853519       
451878540        451907711        451933253        441379120        451424071   
    451454573        451478697        451514657        451541437       
451561575        451597728        451620207        451652820      441470705     
  451705073        451736854        451765150        451796882        451823629
       451844468        451877807        451907612        451935860       
441382884        451422216        451454672        451478903        451515381   
    451540256        451561591        451596829        451619910       
451652226      441492790        451707152        451740302        451763973     
  451797609        451826960        451853683        451877997        451907752
       451934368        441396744        451422174        451455984       
451482368        451513014        451543359        451567218        451596928   
    451625388        451658025      441502713        451704910        451737688
       451766216        451804116        451826697        451844476       
451877799        451914899        451934384        441401692        451426449   
    451454847        451478861        451513238        451540397       
451567135        451595656        451620330        451659049      441505179     
  451704936        451739577        451765598        451800155        451826291
       451844500        451879092        451905889        451934434       
441407798        451429518        451455109        451479117        451510861   
    451542344        451567309        451596571        451620108       
451652168      441522984        451704944        451739676        451763312     
  451799779        451825863        451844526        451878177        451913305
       451934251        441408200        451427603        451453658       
451477327        451508717        451542948        451566632        451596720   
    451620264        451651632      441522604        451704969        451739296
       451765580        451797419        451826796        451844344       
451878110        451914840        451935795        441409661        451423495   
    451457881        451483440        451515365        451541957       
451567812        451596233        451625800        451652333      441527082     
  451705230        451736730        451764377        451794838        451823389
       451844401        451879274        451913149        451934863       
441426392        451423248        451457931        451477582        451509467   
    451541932        451561195        451593867        451624878       
451658546      441557881        451705925        451736946        451766091     
  451796593        451826085        451850192        451878409        451907901
       451933279        441422342        451426050        451459051       
451483697        451513329        451540660        451568083        451596688   
    451620421        451652309      441567153        451704225        451740542
       451764252        451795751        451829196        451853543       
451878300        451905988        451933311        441429461        451427991   
    451450993        451477467        451512818        451542641       
451561278        451596753        451620439        451658314      441581170     
  451704050        451738249        451764286        451802474        451828842
       451845168        451879373        451913792        451933204       
441427838        451426001        451457741        451477475        451511323   
    451542047        451570089        451596761        451625024       
451661953      441586724        451707343        451742993        451764302     
  451804488        451825657        451849699        451878185        451905970
       451933345        441444742        451428023        451452833       
451478242        451508709        451542732        451567937        451593958   
    451625008        451652473      441590692        451704134        451737431
       451762769        451800411        451831242        451845499       
451878565        451907836        451935365        441439064        451421531   
    451454748        451477509        451512610        451542229       
451567242        451598809        451620249        451659163      441594645     
  451704076        451743512        451764328        451801559        451823504
       451853188        451878854        451915169        451936280       
441439551        451426860        451458673        451483341        451511166   
    451540694        451561369        451598932        451625610       
451658397      441609807        451707194        451739478        451764120     
  451801450        451825426        451845432        451880058        451913180
       451934947        441440351        451428965        451458194       
451477368        451512834        451542526        451567440        451594113   
    451622088        451654487      441610920        451703938        451743454
       451765283        451802920        451830814        451853121       
451880066        451906150        451933154        441446457        451431282   
    451458558        451477376        451513758        451542542       
451567861        451597256        451622492        451657027      441605599     
  451707889        451743017        451764450        451801781        451826564
       451845408        451876882        451915060        451933170       
441450236        451424543        451454029        451483929        451513576   
    451542294        451567879        451597231        451625636       
451654651      441609450        451706071        451737639        451762736     
  451801856        451830830        451849848        451876932        451915086
       451933238        441446655        451422877        451454102       
451484117        451508881        451542286        451567697        451594063   
    451625644        451656565      441618931        451705511        451741201
       451763098        451804645        451826713        451850457       
451879878        451914691        451935167        441451416        451424063   
    451454193        451477145        451515209        451540587       
451567754        451597223        451625651        451651913      441621521     
  451707897        451738819        451765002        451804736        451831259
       451853485        451877062        451909857        451933196       
441446895        451429534        451454433        451476980        451513733   
    451540579        451561468        451598510        451625149       
451651475   

 

Page 1



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     441624152        451704415        451736441        451764930       
451799340        451827828        451845150        451879936        451905939   
    451935548        441452208        451425441        451457287       
451477491        451511174        451542575        451566749        451599559   
    451622526        451656730      441638558        451704365        451738603
       451765853        451795181        451824767        451849988       
451879621        451909113        451936298        441459989        451430342   
    451459119        451483200        451511083        451540538       
451567986        451598577        451619803        451654818      441643434     
  451706238        451739122        451764948        451804371        451822993
       451849954        451877096        451908867        451934780       
441454998        451424634        451452882        451482699        451515035   
    451543029        451565782        451596654        451619795       
451656813      441650355        451704589        451740591        451765705     
  451797070        451829824        451853378        451878631        451909311
       451938708        441457769        451421648        451452718       
451478515        451512107        451540355        451565915        451596647   
    451620322        451654859      441659950        451705586        451740187
       451762827        451803514        451823132        451849913       
451878995        451913750        451938641        441455250        451422844   
    451458244        451478341        451514624        451542625       
451565907        451598411        451622039        451654040      441677911     
  451706196        451737423        451764955        451803688        451831168
       451845036        451878698        451909808        451934574       
441456332        451429302        451457964        451478200        451515308   
    451540876        451566095        451599575        451625115       
451654503      441680014        451704621        451743611        451763197     
  451802177        451829790        451850325        451878722        451908735
       451938872        441459757        451423628        451458947       
451478192        451515118        451541882        451561807        451593370   
    451626410        451653380      441689668        451704464        451740930
       451764534        451800577        451828172        451853329       
451879829        451909733        451937775        441469749        451430821   
    451458434        451477459        451515431        451541866       
451570170        451599203        451621254        451659767      441706199     
  451705792        451738207        451765994        451797831        451826051
       451845077        451879845        451909303        451937833       
441469087        451425532        451451629        451483531        451509160   
    451540470        451565790        451599393        451627756       
451654248      441703626        451707970        451742894        451763247     
  451797757        451829006        451853527        451877559        451911382
       451935274        441466703        451424006        451451165       
451483119        451513147        451540553        451565808        451593511   
    451619936        451657043      441708963        451704571        451738157
       451764583        451799399        451827653        451845648       
451877708        451910996        451935266        441467966        451428817   
    451455323        451477848        451509426        451540207       
451566160        451595490        451628622        451661284      441733409     
  451706998        451738835        451765978        451794846        451829279
       451853246        451877658        451912471        451934459       
441466315        451424717        451450621        451483309        451509293   
    451541916        451565824        451596498        451619183       
451656128      441739661        451706048        451738108        451763155     
  451797450        451830970        451848782        451880637        451914352
       451934350        441467677        451425466        451453872       
451477905        451513287        451542823        451565964        451599070   
    451624266        451660419      441753332        451703110        451739221
       451764641        451798862        451828339        451848303       
451879019        451906572        451935340        441478567        451423073   
    451453757        451483408        451513360        451540892       
451565881        451593677        451619100        451651434      441750775     
  451705404        451741623        451762777        451799043        451824536
       451852081        451880611        451913586        451937908       
441477437        451425243        451456867        451483382        451512669   
    451542690        451566038        451593651        451628226       
451655815      441756442        451704118        451742969        451762991     
  451797443        451826820        451851984        451878292        451910087
       451938286        441473139        451423503        451456180       
451477780        451512727        451542708        451565683        451598965   
    451618706        451655781      441760873        451706873        451743066
       451765572        451797138        451824486        451848428       
451878268        451913610        451938047        441475266        451421200   
    451456529        451482707        451512529        451540793       
451561617        451592943        451626535        451655914      441765765     
  451704761        451738736        451764518        451801773        451830210
       451848030        451880421        451909097        451938062       
441477189        451423750        451456495        451483028        451513527   
    451541825        451566301        451593388        451628424       
451660682      441766185        451710032        451738272        451765754     
  451801104        451823496        451847636        451879100        451906523
       451938146        441473303        451426365        451450647       
451479430        451509111        451537211        451561724        451598916   
    451626725        451660989      441776077        451709992        451736391
       451766463        451803910        451829998        451849202       
451879308        451915128        451935100        441476769        451426134   
    451454664        451480354        451513709        451537476       
451570147        451598429        451625958        451656136      441782604     
  451710610        451736045        451763890        451797096        451828404
       451849046        451877518        451906085        451935126       
441474905        451424238        451452965        451481337        451514681   
    451537526        451566434        451593768        451619837       
451659940      441778263        451709182        451740765        451766752     
  451804389        451828461        451849053        451879605        451909428
       451939474        441476975        451430912        451453229       
451480511        451514152        451537435        451566392        451593750   
    451621726        451660344      441790110        451710412        451738801
       451763403        451800775        451826176        451848816       
451880207        451906242        451938476        441475340        451424972   
    451453146        451480727        451509046        451537344       
451561708        451593263        451625776        451651855      441795002     
  451705354        451740203        451763650        451800809        451826952
       451851356        451877906        451906168        451939177       
441483567        451428742        451458566        451480701        451514095   
    451537419        451566152        451593735        451619654       
451660393      441809621        451705917        451740138        451764138     
  451800635        451824858        451847982        451878201        451912943
       451934707        441486511        451421820        451459085       
451481634        451514244        451537237        451568414        451598874   
    451628051        451655054      441805249        451709653        451739866
       451762934        451803969        451828701        451851448       
451880405        451914527        451934996        441482171        451425821   
    451455521        451480586        451512123        451538748       
451568901        451599187        451628044        451660906      441811973     
  451709687        451738827        451765390        451800502        451827109
       451848774        451880355        451912976        451938237       
441485638        451429658        451455513        451481378        451508758   
    451537302        451568364        451596209        451623805       
451656383      441829892        451707509        451737654        451765564     
  451803902        451825905        451847842        451877351        451913172
       451934806        441482841        451422554        451451264       
451479919        451511760        451537799        451565121        451596951   
    451621544        451660302      441863891        451710347        451739965
       451762611        451804777        451829162        451851919       
451877021        451906408        451934830        441484151        451428205   
    451457154        451479950        451511786        451537120       
451568075        451596290        451621288        451657233      441884228     
  451709315        451737860        451763981        451797294        451825319
       451848980        451879357        451909337        451938344       
441487279        451426183        451456834        451479893        451511711   
    451537153        451565600        451595029        451623656       
451651327      441882099        451709299        451739981        451763536     
  451801146        451829394        451847859        451880504        451914469
       451938096        441491305        451431381        451458616       
451480743        451513618        451537054        451570238        451597868   
    451625495        451661839      441922143        451708887        451739031
       451762942        451797104        451825277        451851935       
451876817        451909584        451934897        441498102        451427710   
    451456644        451479869        451510739        451537070       
451570162        451595235        451618144        451653752      441926789     
  451707426        451740575        451766646        451797575        451826135
       451848881        451878227        451909188        451938088       
441491438        451430474        451454045        451479687        451515803   
    451536981        451561435        451598049        451623425       
451657654      441943990        451710354        451738645        451765556     
  451797005        451824023        451847669        451879480        451912737
       451940902        441503448        451422232        451452254       
451481238        451508618        451536809        451569842        451595078   
    451627947        451651335      441954666        451705115        451740971
       451763775        451796965        451831010        451847487       
451877195        451906416        451934236        441507308        451423008   
    451452247        451479885        451515928        451536858       
451567317        451595649        451625842        451653810      441949567     
  451708762        451740617        451763577        451796833        451830392
       451847602        451877286        451914485        451940316       
441506581        451425078        451458640        451481733        451508600   
    451537260        451565501        451595227        451622997       
451653786      441956638        451705982        451738363        451763585     
  451796650        451823165        451847925        451876569        451915177
       451940340        441499704        451429336        451454995       
451480446        451510549        451538128        451569347        451598213   
    451627467        451653901      441957396        451704746        451739106
       451763510        451803571        451822944        451847065       
451878730        451914295        451933626        441505120        451421911   
    451457055        451480149        451510572        451538623       
451567705        451594584        451621429        451657787      441960259     
  451708424        451740633        451764088        451802664        451827364
       451846943        451879530        451906036        451933584       
441499498        451428627        451451280        451480305        451510473   
    451538649        451564652        451595847        451625503       
451659585      441974532        451702336        451738322        451764013     
  451802631        451823314        451852271        451878045        451906598
       451940605        441508645        451421762        451452312       
451479844        451510416        451538508        451570048        451594923   
    451627780        451653547      441977253        451702252        451739247
       451766331        451802458        451827638        451852099       
451889265        451906770        451933535        441504081        451431340   
    451451736        451475859        451508667        451538524       
451569990        451598056        451624480        451653976      441988516     
  451706717        451738264        451764039        451802110        451824197
       451851166        451882146        451911606        451933543       
441513231        451425169        451455059        451475867        451510812   
    451538359        451570105        451597454        451622401       
451653836      441994787        451706899        451738793        451764070     
  451802078        451823587        451851109        451882393        451907216
       451933378        441511110        451425870        451452890       
451475933        451510366        451538417        451569933        451594758   
    451625347        451661516      442003307        451704639        451738058
       451764005        451801591        451831085        451846877       
451886428        451912117        451940662        441512514        451422224   
    451456610        451476691        451515738        451538292       
451569776        451598486        451624431        451661540      442010286     
  451704530        451739312        451765333        451801468        451823561
       451852115        451885461        451910475        451940290       
441513660        451431217        451452437        451475917        451515621   
    451537575        451560817        451598437        451628408       
451659643      442015863        451702013        451739650        451763924     
  451801336        451824098        451848584        451886345        451908487
       451933329        441514601        451424022        451454011       
451475834        451516009        451538326        451570204        451598379   
    451619233        451661979      442013504        451708580        451743876
       451765630        451803498        451823306        451848238       
451883953        451906929        451933709        441516408        451429237   
    451457303        451475487        451515555        451537831       
451564660        451598288        451617641        451662001      442033189     
  451706709        451738090        451764047        451801211        451827513
       451848345        451883987        451907273        451940894       
441513991        451423180        451458087        451475776        451509814   
    451538144        451567333        451597900        451625081       
451657753      442035242        451703185        451740484        451769814     
  451799878        451831432        451848360        451883391        451911010
       451941082        441512761        451424261        451451413       
451476915        451508782        451538151        451567168        451597629   
    451624514        451657175      442046413        451708192        451738017
       451769418        451801070        451831424        451851372       
451883102        451910962        451933162        441513504        451422919   
    451450696        451475495        451508501        451538169       
451567101        451596019        451618375        451651566      442051546     
  451708085        451739320        451769020        451798151        451830350
       451848329        451886402        451908370        451941165       
441521226        451428395        451451249        451476956        451510846   
    451538177        451566863        451595979        451624506       
451657142      442048666        451705172        451739049        451769848     
  451804165        451824775        451847735        451886196        451907307
       451941306        441524303        451423313        451457139       
451476022        451511901        451538185        451566640        451594998   
    451620868        451653489      442050852        451702021        451739544
       451767958        451800205        451823991        451851695       
451881262        451914964        451933147        441520848        451422620   
    451457204        451476816        451511513        451538086       
451566459        451594501        451620298        451657951      442054128     
  451703615        451739643        451769376        451800023        451827752
       451850416        451888788        451912174        451933105       
441518909        451424741        451454862        451476501        451510820   
    451536585        451566244        451597355        451628705       
451654156      442060489        451704126        451739742        451765093     
  451804611        451825186        451848766        451884654        451911093
       451933113        441522372        451421275        451456230       
451476360        451514475        451538300        451566277        451595284   
    451624944        451659569      442060315        451708101        451737951
       451765622        451804090        451831358        451851133       
451884696        451914907        451933139        441533148        451422711   
    451450779        451475974        451510515        451534945       
451565956        451599195        451620470        451660575      442067708     
  451708846        451740849        451762090        451799324        451828446
       451847727        451888705        451911069        451933030       
441531449        451431506        451454508        451476337        451511935   
    451536726        451565063        451599211        451624605       
451660757      442067237        451706675        451739007        451768139     
  451804520        451823843        451849673        451886709        451911630
       451936421        441528700        451428197        451454706       
451475628        451514442        451535884        451567424        451596407   
    451624845        451661870      442069696        451708010        451735930
       451765531        451798664        451831317        451848667       
451885560        451908206        451933261        441536265        451425995   
    451457311        451478283        451511844        451535249       
451564835        451595813        451624852        451660476      442070587     
  451708242        451743926        451768147        451798714        451829147
       451851562        451885677        451914816        451939672       
441536521        451425888        451458574        451477533        451511851   
    451535264        451564439        451597579        451620413       
451658850      442080081        451703516        451743033        451768535     
  451798540        451823405        451844781        451883870        451911218
       451939144        441544384        451421192        451455539       
451483325        451511943        451535314        451564637        451599096   
    451619035        451660781      442079984        451706402        451736458
       451762314        451801013        451829154        451845507       
451884803        451907653        451939128        441537420        451427074   
    451455695        451478945        451514418        451535322       
451564538        451593602        451626980        451661904      442077392     
  451708051        451743835        451765382        451795298        451825616
       451850119        451887236        451908073        451939292       
441544129        451422794        451456131        451483861        451510358   
    451535140        451564470        451595748        451621221       
451662266   

 

Page 2



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     442085239        451707673        451742548        451768311       
451795132        451825574        451851844        451889059        451908131   
    451934319        441538592        451423388        451450894       
451477970        451510242        451535959        451563936        451596480   
    451627590        451660088      442092441        451709224        451742530
       451763114        451795868        451827943        451849715       
451887459        451911473        451934327        441543626        451424030   
    451456818        451478879        451514350        451535173       
451563845        451598023        451627491        451661334      442090775     
  451707806        451743942        451765432        451795926        451823108
       451845549        451885636        451911366        451934343       
441543576        451422380        451457907        451483879        451511737   
    451535926        451563100        451596704        451626097       
451660179      442092102        451706824        451742738        451765440     
  451795967        451827422        451850135        451887277        451907992
       451937593        441538881        451431241        451452486       
451482335        451515753        451534978        451563050        451596712   
    451621189        451661557      442095931        451716096        451737035
       451765325        451795355        451826333        451850606       
451887202        451907422        451934038        441551108        451424279   
    451453013        451478937        451511778        451534986       
451562953        451596803        451623870        451659957      442114385     
  451718613        451736433        451765267        451802912        451825327
       451851653        451882419        451907026        451934053       
441555240        451431225        451456990        451478275        451513444   
    451534812        451562797        451592794        451627566       
451662423      442122180        451719355        451741342        451762926     
  451800320        451825350        451851083        451882120        451910558
       451939581        441568961        451421739        451454938       
451480321        451509772        451534705        451568794        451599179   
    451625297        451659908      442126124        451715577        451742837
       451761688        451801039        451823041        451851307       
451888622        451911424        451940241        441568003        451426654   
    451455034        451482657        451514541        451534739       
451564777        451597694        451628275        451662456      442130522     
  451712533        451736425        451763957        451804280        451827026
       451848386        451884167        451912430        451939730       
441566122        451425276        451455414        451483523        451513279   
    451534747        451568604        451595458        451627350       
451662340      442130407        451719579        451743900        451767966     
  451804207        451825061        451845085        451885966        451908776
       451939151        441565694        451426902        451455232       
451483465        451508923        451534762        451569081        451592869   
    451626071        451662332      442135232        451712053        451743314
       451763999        451801005        451823512        451851521       
451889224        451913321        451933923        441574878        451427298   
    451452817        451478432        451512172        451535165       
451568935        451595359        451618466        451659700      442139598     
  451716229        451743645        451763833        451798094        451824338
       451848048        451883060        451910491        451933949       
441569456        451426704        451454896        451480008        451508576   
    451536296        451568968        451599344        451626253       
451659775      442148037        451713028        451743595        451763395     
  451800064        451830046        451848055        451884084        451908768
       451933964        441574571        451431076        451453799       
451478614        451513725        451536601        451568810        451592992   
    451625198        451660880      442149555        451716526        451736565
       451763379        451802706        451830111        451848725       
451886626        451908651        451933972        441571742        451431084   
    451453971        451478572        451512461        451536593       
451569420        451599161        451628754        451656193      442146486     
  451714638        451736680        451769079        451804215        451824320
       451851513        451884597        451906952        451933915       
441570991        451429153        451457709        451481311        451513808   
    451536486        451568844        451597843        451617732       
451655583      442152062        451719256        451736672        451763783     
  451802946        451824221        451848287        451883029        451907075
       451939938        441577053        451427447        451456198       
451477665        451512503        451536536        451568851        451597942   
    451625172        451652630      442155321        451719272        451742811
       451764203        451795462        451827315        451848071       
451881411        451908594        451939896        441571973        451428544   
    451456370        451477772        451513519        451536445       
451567382        451596605        451626063        451655559      442154696     
  451713663        451743793        451763726        451794945        451824106
       451844567        451889174        451910434        451933840       
441569696        451424048        451455307        451483648        451508527   
    451536395        451568661        451595219        451617930       
451655542      442218152        451716880        451743751        451761696     
  451797062        451829915        451845143        451881395        451910772
       451940019        441576162        451425391        451454359       
451482491        451516116        451536411        451568620        451599401   
    451623060        451655724      442267134        451716385        451743363
       451763767        451803746        451824452        451848113       
451884688        451907083        451940001        441573516        451422653   
    451453005        451483556        451509665        451535793       
451568463        451593230        451617831        451657910      442396404     
  451712442        451743249        451761563        451797286        451830863
       451844575        451881254        451912406        451940159       
441581683        451429112        451456693        451478663        451509368   
    451536262        451567465        451596902        451622385       
451656839      442473500        451711733        451743082        451761589     
  451799563        451823116        451848022        451888515        451910582
       451934061        441579893        451421358        451459150       
451481261        451512156        451536742        451568299        451596670   
    451622534        451655773      446865966        451714620        451743157
       451761639        451795504        451829402        451853279       
451882500        451911648        451936074        441579380        451422364   
    451458624        451477707        451514160        451536130       
451568141        451593354        451617922        451655930      447021080     
  451715528        451736359        451763874        451799464        451829170
       451844971        451885370        451913156        451936645       
441582558        451428452        451453526        451478846        451510523   
    451536148        451567929        451597769        451628788       
451653661      448265728        451710974        451742555        451764542     
  451799837        451826432        451847792        451888523        451910285
       451936652        441580230        451428361        451458756       
451481360        451510259        451536189        451568521        451594147   
    451622146        451656078      449547983        451712772        451736664
       451763080        451803068        451828685        451851034       
451882831        451912414        451936215        441578986        451423321   
    451453328        451477806        451509954        451536213       
451561450        451593883        451622849        451656177      449751833     
  451715890        451740161        451768709        451803399        451830087
       451845184        451887384        451909741        451936686       
441579646        451424436        451457790        451477335        451510200   
    451536023        451567820        451598841        451619266       
451655427      450084538        451714828        451736375        451764781     
  451799621        451825756        451850804        451884993        451911671
       451936579        441578895        451423339        451457360       
451480362        451510317        451536056        451563902        451598189   
    451627129        451656284      450095013        451710966        451736417
       451763163        451795660        451831028        451849368       
451887467        451909758        451937460        441584216        451429732   
    451457774        451483549        451508972        451536007       
451565519        451594246        451619696        451655708      450167820     
  451719744        451736508        451764658        451796809        451826127
       451851976        451883151        451912448        451936140       
441589041        451423834        451453724        451483184        451509087   
    451536247        451568430        451594592        451627145       
451656409      450552187        451713564        451741904        451764484     
  451795074        451822761        451847271        451885768        451913974
       451936637        441590312        451423974        451451496       
451483820        451509541        451539431        451566996        451598221   
    451625719        451652606      450561634        451718563        451741870
       451769517        451799225        451828321        451846281       
451884449        451912497        451936017        441593704        451428494   
    451452114        451477160        451509558        451539381       
451567259        451596092        451627046        451657332      450631643     
  451718472        451737522        451763320        451799845        451829485
       451847164        451889026        451911507        451936512       
441596350        451425375        451452106        451477962        451509319   
    451540082        451568695        451597173        451627020       
451653075      450652888        451715122        451742076        451763916     
  451795165        451828909        451851992        451881478        451911192
       451936827        441592888        451424832        451452155       
451479620        451512255        451539134        451569255        451597165   
    451618730        451653596      450771266        451714323        451736995
       451768162        451798433        451825749        451852594       
451882526        451910194        451936496        441602166        451422943   
    451452296        451484208        451509921        451539951       
451569552        451596068        451618680        451657282      450987557     
  451714471        451736243        451764559        451801492        451828024
       451846364        451888036        451912729        451936082       
441601861        451424907        451450928        451481170        451515704   
    451539985        451566947        451598338        451624704       
451653091      450998794        451718498        451736185        451761902     
  451796361        451827034        451846505        451887186        451912877
       451935571        441603313        451425631        451450761       
451483093        451511299        451539597        451574420        451598726   
    451624803        451651731      451099972        451719512        451742167
       451769178        451802102        451826267        451846612       
451884860        451912034        451936744        441610276        451428213   
    451450712        451477194        451513097        451538953       
451579908        451598635        451619068        451657076      451398655     
  451716120        451742068        451761944        451798425        451828586
       451849061        451883318        451913529        451935928       
441605540        451426977        451454334        451479307        451509905   
    451540066        451576581        451598320        451624985       
451656979      451400527        451718837        451737274        451769251     
  451796551        451825673        451852164        451885941        451909956
       451937072        441610003        451427884        451458731       
451479406        451510952        451539795        451572333        451598494   
    451626501        451653331      451396444        451710875        451736474
       451765077        451801401        451824205        451852180       
451887616        451910921        451936363        441605318        451422125   
    451451355        451484232        451508741        451539548       
451578033        451594378        451620694        451656714      451411474     
  451718977        451742209        451764500        451798987        451825582
       451846554        451882351        451913842        451936173       
441616281        451430904        451456883        451477038        451515506   
    451539092        451577100        451597678        451626345       
451653646      451404354        451712590        451742399        451766240     
  451800197        451823397        451846737        451881239        451911127
       451937296        441617230        451427496        451455745       
451483168        451515498        451539183        451573661        451597975   
    451625289        451654958      451411011        451717813        451742480
       451766273        451804454        451829337        451852149       
451880728        451912273        451935399        441616216        451422810   
    451453831        451481659        451508816        451539589       
451572481        451597496        451626055        451654032      451406888     
  451713168        451737266        451766356        451799175        451828867
       451852131        451884399        451914139        451935555       
441622255        451422299        451456594        451484273        451515100   
    451540033        451576656        451596365        451626238       
451652697      451420418        451719702        451741714        451767008     
  451802185        451825954        451849111        451883177        451912018
       451935613        441621752        451427280        451455356       
451483101        451510218        451539027        451576938        451598155   
    451626212        451654370      451411987        451712244        451742316
       451767784        451801229        451830186        451852370       
451885719        451911820        451935506        441623477        451431324   
    451453039        451479349        451508469        451539118       
451575344        451598619        451619548        451654206      451412472     
  451716922        451737472        451767180        451799126        451827786
       451846802        451888093        451913024        451936769       
441627734        451430789        451454557        451481709        451511521   
    451539191        451578082        451596126        451626543       
451654750      451416085        451715924        451742829        451767164     
  451798631        451827885        451846794        451884738        451910731
       451940456        441631041        451422869        451452940       
451480297        451511059        451536551        451570618        451594865   
    451626352        451655070      451413181        451716039        451738470
       451765903        451795793        451826317        451852214       
451884977        451911705        451940142        441626116        451421416   
    451452221        451477095        451515449        451542468       
451571467        451598239        451625107        451652077      451412183     
  451711543        451743686        451762561        451801161        451830038
       451845564        451886659        451913008        451938120       
441632296        451422646        451451876        451478135        451510721   
    451543243        451576151        451598072        451620132       
451655195      451418677        451715965        451738595        451767123     
  451798904        451823603        451852255        451887582        451910186
       451939631        441633401        451426076        451454797       
451479752        451510804        451537922        451575070        451597157   
    451626287        451655450      451415525        451716211        451742225
       451767768        451800163        451828644        451852479       
451883334        451912281        451938955        441636594        451427033   
    451454409        451480917        451511182        451538490       
451580641        451597306        451626477        451658793      451414395     
  451716765        451740153        451765689        451801302        451822803
       451846190        451884464        451909105        451938633       
441646270        451427900        451455422        451477343        451515233   
    451541361        451572119        451594667        451625065       
451654552      451421382        451715973        451743827        451767040     
  451796718        451825434        451849079        451884050        451906309
       451937312        441645801        451431423        451456255       
451480248        451515092        451543235        451573539        451598262   
    451626428        451653570      451425151        451714265        451738926
       451767305        451803837        451829923        451852776       
451881916        451906291        451940043        441642410        451421424   
    451456016        451483242        451511695        451541775       
451578413        451597116        451624381        451661250      451429849     
  451712764        451743777        451762520        451797674        451823421
       451851950        451886568        451908222        451936520       
441642071        451429252        451458533        451479703        451515852   
    451539993        451578991        451595201        451626360       
451661219      451439772        451715247        451736227        451762819     
  451796395        451825020        451847545        451886394        451906481
       451941116        441645884        451427777        451451017       
451481436        451511679        451540223        451579387        451598296   
    451623532        451661342      451435507        451716450        451735955
       451766307        451803357        451830194        451849749       
451888358        451906440        451936223        441642824        451425292   
    451456826        451479596        451515084        451543698       
451579650        451594071        451623169        451653463      451438774     
  451719066        451740856        451767321        451795520        451824528
       451848923        451887293        451908180        451935225       
441641982        451425284        451457071        451480545        451511109   
    451538862        451575419        451597272        451621668       
451659973      451434203        451719652        451741748        451767412     
  451797369        451823272        451852800        451888911        451909212
       451940936        441644457        451423636        451457485       
451481972        451511455        451542021        451574438        451599450   
    451623136        451654628      451438600        451719454        451738868
       451762835        451797153        451829766        451847461       
451887194        451907554        451941355        441640216        451430714   
    451457717        451479745        451512495        451537393       
451570386        451596282        451621478        451653422      451436422     
  451716310        451735948        451762728        451801427        451829055
       451849517        451883037        451906432        451941298       
441650421        451428254        451458780        451482012        451514178   
    451539399        451574545        451594949        451621486       
451656631   

 

Page 3



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451437461        451716112        451742563        451762850       
451797328        451828263        451852750        451888937        451909048   
    451934293        441650587        451429591        451458129       
451477129        451511661        451542153        451574123        451599492   
    451623250        451656227      451433072        451717367        451740146
       451766117        451795835        451823348        451850887       
451885156        451907851        451939300        441650900        451427108   
    451458111        451477202        451508865        451535561       
451571384        451597918        451621569        451654362      451445944     
  451718118        451740112        451766026        451799571        451823934
       451850549        451883094        451906606        451939078       
441648946        451422273        451458061        451480800        451512842   
    451538573        451576920        451598791        451621361       
451661474      451447791        451710917        451740054        451762447     
  451801963        451825848        451845879        451889240        451908248
       451936264        441659554        451427512        451455570       
451480750        451510614        451543433        451571541        451595243   
    451627863        451656532      451444053        451711212        451740070
       451767628        451798532        451828420        451852651       
451881510        451908479        451938922        441654449        451429625   
    451452700        451475909        451512891        451542252       
451577035        451597504        451623474        451656466      451444939     
  451713416        451741912        451766109        451798953        451827539
       451849541        451885594        451907570        451939516       
441658192        451421697        451451108        451476485        451511646   
    451542427        451576862        451598957        451627228       
451653703      451454680        451711675        451739767        451766430     
  451803662        451825830        451849277        451880793        451906689
       451936926        441654100        451423735        451450860       
451476535        451512586        451539241        451576821        451597215   
    451623680        451660658      451456065        451719405        451742183
       451762280        451800965        451828388        451851216       
451888739        451908388        451939649        441659364        451427637   
    451458798        451476964        451516157        451539639       
451571780        451593438        451627657        451655211      451451322     
  451717854        451742142        451768048        451802615        451824742
       451852321        451884811        451914931        451941108       
441659737        451427686        451454623        451476436        451513477   
    451542419        451573422        451595912        451623953       
451655252      451453534        451719637        451742100        451765663     
  451802367        451830533        451844849        451888119        451906630
       451939623        441659588        451424394        451458772       
451476782        451512685        451537385        451580633        451599088   
    451623847        451660773      451455133        451714968        451739718
       451765655        451800296        451830541        451849822       
451882906        451907323        451939557        441667250        451424774   
    451451215        451476220        451513949        451542393       
451578801        451597926        451623839        451656342      451456578     
  451719843        451742332        451766810        451802409        451827877
       451848501        451887996        451914592        451934095       
441662459        451427231        451457352        451476212        451513931   
    451539647        451572192        451604896        451623920       
451660765      451451702        451711220        451742415        451768055     
  451797492        451830558        451848444        451882641        451908883
       451934145        441662707        451424626        451450837       
451476642        451513295        451542633        451573752        451600019   
    451624167        451654081      451459937        451711667        451743173
       451766828        451795140        451830343        451845721       
451886303        451908503        451939086        441661550        451431464   
    451454482        451475438        451513923        451542237       
451574701        451607121        451623938        451661094      451462931     
  451712335        451742589        451766661        451797625        451828354
       451850838        451883169        451915052        451934111       
441665403        451421291        451453351        451476097        451509889   
    451542674        451580906        451607022        451625537       
451656052      451463079        451714141        451743637        451762512     
  451795231        451826598        451848642        451883722        451908719
       451934558        441667573        451427199        451457238       
451476345        451515514        451539811        451571418        451602817   
    451627111        451656367      451460679        451711501        451739445
       451766711        451803225        451826580        451851836       
451888267        451906853        451938930        441666963        451424816   
    451454953        451476261        451510143        451542484       
451576383        451599773        451621643        451653711      451464101     
  451715643        451740526        451762603        451795553        451826655
       451848626        451888424        451908610        451938807       
441666682        451431027        451451660        451476766        451513394   
    451539506        451571855        451605570        451621957       
451654768      451466155        451714612        451742639        451765473     
  451797765        451823256        451844591        451883979        451907034
       451934509        441674629        451421374        451451116       
451476618        451509350        451542278        451573737        451604961   
    451628242        451660377      451472054        451716252        451742696
       451768188        451803134        451830418        451852198       
451884027        451914741        451938765        441670007        451424089   
    451453740        451476519        451513907        451536932       
451573380        451605182        451624332        451654800      451469589     
  451715338        451739403        451763411        451799050        451824395
       451853071        451882799        451906259        451937122       
441671344        451421457        451450787        451476378        451509509   
    451542161        451577795        451605810        451622716       
451654842      451472799        451715007        451742910        451765614     
  451803191        451822969        451849327        451887707        451905905
       451934483        441670577        451428593        451453765       
451476386        451513584        451537187        451580922        451604938   
    451628663        451654636      451469886        451718183        451743165
       451766604        451803241        451829642        451851497       
451883045        451908065        451941348        441669421        451426829   
    451453880        451476402        451509335        451540652       
451577910        451603815        451627442        451653869      451471874     
  451712632        451743132        451769160        451798482        451827281
       451850044        451888309        451914535        451937411       
441671310        451424311        451458285        451476311        451508675   
    451537005        451570378        451601926        451623912       
451660187      451471163        451717276        451740583        451766778     
  451797195        451824155        451846133        451886667        451906051
       451938740        441677846        451421747        451452353       
451477830        451512552        451536890        451570832        451604573   
    451624027        451655823      451479380        451719611        451743447
       451764336        451800189        451825111        451849962       
451882096        451906127        451934632        441669819        451424147   
    451453963        451483507        451513121        451537088       
451580732        451606511        451619225        451657381      451479042     
  451715957        451743603        451769129        451800544        451825137
       451847131        451882997        451909378        451936439       
441676251        451427702        451450845        451483283        451508691   
    451542336        451578199        451603617        451617773       
451662225      451484018        451712798        451740732        451767396     
  451804413        451830335        451852560        451885099        451905962
       451938898        441679347        451422026        451458012       
451477913        451515563        451540462        451576169        451603385   
    451628689        451652895      451482889        451717771        451740393
       451766224        451800007        451828131        451851463       
451884563        451909667        451933865        441682622        451424469   
    451457436        451481162        451513824        451537310       
451577761        451603021        451621437        451659171      451480925     
  451713614        451737365        451766299        451797211        451828966
       451847370        451880959        451905913        451940746       
441689346        451430011        451457733        451480289        451512974   
    451537062        451578710        451601686        451627533       
451662480      451476758        451715536        451741367        451766158     
  451794879        451829592        451851026        451884639        451908107
       451933394        441685013        451422281        451451082       
451480388        451511133        451537328        451578793        451602841   
    451625214        451651616      451483747        451711907        451737944
       451769764        451800338        451828990        451853477       
451888861        451907604        451936660        441686284        451423230   
    451451058        451483267        451509145        451543573       
451579239        451602429        451626485        451658413      451478630     
  451716971        451737761        451766208        451800619        451828560
       451846067        451889042        451907927        451940563       
441686920        451423206        451457659        451483259        451512412   
    451535702        451579544        451602163        451623409       
451659023      451476139        451718944        451738397        451763569     
  451799936        451828545        451852610        451886279        451914881
       451933436        441696374        451430391        451451025       
451477863        451510283        451535496        451571111        451601702   
    451622443        451662217      451481519        451717714        451738405
       451763478        451804173        451825129        451846489       
451882187        451908156        451933360        441695970        451422901   
    451454714        451477012        451515472        451535405       
451576946        451603187        451628879        451652929      451481204     
  451712301        451737753        451769053        451796841        451823181
       451852453        451888929        451907760        451933287       
441698750        451427975        451453948        451480891        451511729   
    451540272        451578488        451600373        451628861       
451659270      451484869        451714042        451736938        451761605     
  451803795        451823264        451853634        451882864        451907828
       451933303        441694130        451427694        451459002       
451483952        451513048        451535272        451573307        451602700   
    451632350        451658140      451489512        451719017        451737852
       451766075        451796304        451831143        451851042       
451881403        451910814        451933634        441692340        451429914   
    451452650        451477301        451510507        451535306       
451571376        451601439        451630842        451662399      451490221     
  451718126        451738330        451766133        451796338        451828719
       451847990        451881007        451914030        451933337       
441695269        451425813        451456461        451480560        451514954   
    451543375        451577084        451602650        451636872       
451656987      451489116        451717599        451741383        451769350     
  451804108        451828693        451850689        451885107        451911960
       451940258        441705985        451426043        451451348       
451477111        451514756        451539837        451579452        451602478   
    451637755        451657340      451488100        451713135        451737936
       451767073        451796429        451826937        451844963       
451885065        451912125        451933808        441701950        451428239   
    451455679        451477137        451509384        451534903       
451572028        451605554        451638589        451657878      451490759     
  451718076        451736771        451769582        451795215        451827661
       451851422        451884985        451914022        451936462       
441699691        451426670        451455455        451480487        451514822   
    451535843        451574685        451604813        451638217       
451657704      451491906        451712145        451738140        451763817     
  451796635        451823215        451851596        451885602        451912067
       451934129        441704731        451426571        451455372       
451477186        451512032        451540124        451580773        451604482   
    451636724        451661698      451491922        451716278        451736532
       451763718        451801096        451828743        451850770       
451885412        451912059        451933824        441704004        451430417   
    451451421        451484000        451511547        451540074       
451570998        451604581        451635379        451659098      451495212     
  451717748        451736722        451767107        451796619        451822738
       451853303        451881825        451910863        451939862       
441700150        451430409        451455935        451477442        451510770   
    451540058        451575195        451601470        451636674       
451655237      451494470        451717698        451741417        451767206     
  451796601        451826556        451850788        451889166        451908644
       451933386        441710050        451425003        451450720       
451477020        451509913        451543623        451572879        451600118   
    451631832        451659106      451492953        451716476        451737217
       451766455        451800874        451826531        451846950       
451880744        451914162        451933931        441708237        451429310   
    451451504        451477053        451513246        451534820       
451573620        451603559        451639272        451655401      451497671     
  451717037        451737779        451763742        451797682        451822845
       451850820        451885297        451910632        451941132       
441712742        451422851        451452759        451477061        451515787   
    451534788        451578165        451606792        451633523       
451658223      451494298        451717102        451741508        451761795     
  451796726        451827521        451849939        451888671        451908024
       451936272        441708930        451424188        451455083       
451477087        451513170        451534697        451572465        451600381   
    451639330        451658249      451500110        451714778        451738173
       451761977        451799910        451822894        451853857       
451889075        451913883        451934590        441713450        451426985   
    451450738        451476907        451513261        451534721       
451573182        451604805        451633309        451654024      451496343     
  451718951        451738447        451767131        451800999        451826648
       451853873        451884472        451911572        451936447       
441706959        451421432        451456073        451484190        451510705   
    451535132        451580377        451599898        451638696       
451652689      451492920        451715734        451737571        451764153     
  451797773        451826689        451853865        451883565        451915102
       451936470        441710308        451422182        451455802       
451483770        451510622        451536080        451580534        451604995   
    451629547        451658108      451507289        451712020        451736482
       451766885        451804066        451827679        451856892       
451882138        451910699        451936306        441718905        451426472   
    451454243        451483473        451510788        451540546       
451577217        451607030        451629364        451654073      451502579     
  451716740        451736961        451763627        451804231        451827505
       451858724        451887574        451908602        451933832       
441714151        451430284        451457667        451480370        451508543   
    451542724        451579049        451602155        451638050       
451655591      451508295        451711394        451736862        451767214     
  451795702        451826903        451855910        451886758        451908495
       451936843        441717279        451430334        451454284       
451483564        451511190        451539662        451570634        451600613   
    451634109        451660526      451515860        451712137        451736615
       451766786        451801047        451827497        451859920       
451881031        451911119        451940084        441720224        451431316   
    451457527        451483655        451512206        451542906       
451580443        451606875        451638597        451652762      451509228     
  451715403        451738009        451769400        451796189        451826853
       451859466        451885172        451908230        451940068       
441724770        451431167        451454235        451477681        451515944   
    451539738        451578587        451604102        451632467       
451661896      451512800        451717490        451740997        451766232     
  451802003        451831465        451856983        451886873        451907505
       451936116        441725173        451429088        451456222       
451477699        451510390        451542070        451576250        451607774   
    451630453        451652747      451511802        451714067        451737993
       451764211        451801583        451822787        451856835       
451883243        451907703        451934004        441723871        451429211   
    451451975        451477400        451509632        451542914       
451572838        451602387        451628903        451657969      451515902     
  451715809        451738454        451763908        451798870        451826861
       451858179        451889109        451911234        451935423       
441726890        451421812        451454458        451481063        451515878   
    451536171        451579940        451606503        451634133       
451655690      451525398        451719041        451736888        451767255     
  451798706        451822928        451859680        451885479        451907687
       451938039        441726445        451427918        451455828       
451477756        451508857        451535694        451573166        451602338   
    451636880        451652663      451521363        451713606        451737498
       451766372        451795306        451827471        451859268       
451885834        451908057        451935308        441729589        451428338   
    451456081        451481816        451511422        451539969       
451571947        451606107        451639306        451654735      451522478     
  451717185        451738496        451762900        451801435        451826788
       451854889        451882484        451911796        451935316       
441728516        451421796        451458103        451480347        451510556   
    451535686        451571798        451603682        451629323       
451654313   

 

Page 4



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451518336        451713929        451737704        451767685       
451798607        451828578        451859748        451887020        451911341   
    451935738        441731346        451421861        451453823       
451480438        451513337        451536106        451580401        451604334   
    451636450        451661359      451534580        451710933        451737712
       451762439        451794762        451826192        451859573       
451883615        451907778        451937643        441734365        451427819   
    451453864        451483887        451508568        451543052       
451577423        451604490        451629968        451651491      451525968     
  451711147        451739510        451765085        451798888        451828610
       451857700        451889133        451913909        451934699       
441735644        451425961        451450951        451480537        451515175   
    451539902        451572457        451605471        451629935       
451661391      451533608        451717458        451737001        451765069     
  451796254        451823074        451857536        451888960        451908412
       451935761        441733391        451428536        451456024       
451480495        451508832        451541015        451577175        451601520   
    451633440        451658801      451528731        451712269        451739494
       451767834        451801252        451826978        451854509       
451885008        451911317        451935480        441738648        451425722   
    451450969        451483598        451510044        451535991       
451574883        451601207        451632525        451652044      451536288     
  451714398        451737100        451762181        451804629        451826150
       451857403        451888945        451914360        451935290       
441743143        451425797        451457980        451482525        451508824   
    451535801        451578058        451605901        451629877       
451658686      451538540        451718035        451742290        451765200     
  451798029        451826341        451857098        451889281        451908362
       451935332        441739349        451423123        451454649       
451479257        451515142        451535827        451570436        451607154   
    451632012        451658967      451544894        451718068        451742514
       451767792        451799035        451828248        451855639       
451888655        451911895        451937254        441739323        451425607   
    451456909        451481220        451509285        451542773       
451570790        451601264        451633507        451654545      451550503     
  451716054        451739460        451762967        451800403        451823017
       451859102        451884456        451911309        451937445       
441741840        451429724        451455125        451481964        451509459   
    451542963        451580914        451607204        451634349       
451661086      451544100        451711949        451737118        451762157     
  451795421        451826283        451859011        451882039        451908297
       451934715        441740271        451428874        451455158       
451482236        451513105        451541403        451573232        451602593   
    451631881        451654537      451550545        451712111        451742431
       451762140        451799001        451823009        451858187       
451882773        451910954        451938435        441743820        451429641   
    451456776        451478564        451513352        451538987       
451575286        451602627        451629232        451661599      451559272     
  451715999        451740351        451762397        451799159        451828503
       451859649        451885222        451907497        451938161       
441745023        451425615        451451694        451479083        451514582   
    451538102        451575104        451602536        451638027       
451651640      451557599        451711188        451737076        451768345     
  451800361        451826994        451855654        451886519        451910988
       451938229        441747839        451423792        451454920       
451479901        451515480        451538243        451572507        451601785   
    451632848        451661151      451560585        451711485        451742464
       451765218        451794853        451826457        451857437       
451885248        451907455        451937304        441747862        451426423   
    451455190        451482608        451515712        451537872       
451575054        451607196        451638241        451655096      451559223     
  451718902        451737902        451767925        451795009        451826440
       451856736        451881585        451911101        451935514       
441744455        451428841        451457196        451481915        451515191   
    451541601        451580708        451606818        451628994       
451654198      451551758        451717607        451742019        451762249     
  451798185        451828529        451856694        451882153        451907950
       451935647        441751435        451424857        451451199       
451481899        451515696        451539266        451572671        451600464   
    451634950        451658991      451563217        451718936        451738702
       451768089        451801195        451827000        451857015       
451883805        451914576        451937809        441757846        451425938   
    451456560        451479943        451515159        451541197       
451576557        451607469        451637482        451661003      451565659     
  451715387        451741110        451768220        451798466        451829303
       451856116        451884555        451912307        451935134       
441760535        451422661        451452627        451479190        451514988   
    451538979        451576615        451601728        451630107       
451652531      451569388        451713309        451740021        451765465     
  451801575        451828594        451858609        451887822        451906564
       451940712        441757382        451423529        451451827       
451482459        451514996        451541171        451576896        451602445   
    451629471        451661052      451563357        451714315        451741284
       451762116        451795728        451828677        451858963       
451881437        451912752        451939607        441765294        451424766   
    451454631        451478465        451515050        451538136       
451573851        451603849        451629083        451660856      451570782     
  451717227        451741268        451768204        451796932        451823876
       451854582        451886691        451910293        451940753       
441762648        451424725        451455612        451481600        451508998   
    451541411        451571012        451604714        451634711       
451654784      451579403        451711105        451740062        451768105     
  451803365        451829733        451858732        451887038        451909840
       451936942        441762127        451423669        451456453       
451482186        451514814        451538888        451580047        451604425   
    451629190        451658447      451578926        451713259        451741797
       451762264        451794911        451824817        451858542       
451881692        451914436        451940548        441766573        451425508   
    451454698        451482145        451508931        451538433       
451576359        451604375        451639108        451653927      451577308     
  451718589        451739882        451762975        451799605        451829741
       451855472        451881841        451913057        451937890       
441767746        451428858        451451850        451482137        451508956   
    451538425        451577159        451604110        451638902       
451654883      451575872        451714927        451739908        451762298     
  451803381        451827703        451859342        451889067        451906655
       451939573        441772647        451423859        451456479       
451482111        451514368        451537963        451580302        451603898   
    451635304        451655674      451574800        451712327        451737480
       451769442        451803985        451824874        451855894       
451887285        451910368        451936009        441772753        451424667   
    451452288        451479075        451508949        451541296       
451577019        451600225        451630164        451655120      451583462     
  451718670        451741896        451765606        451803233        451824866
       451855662        451883185        451908966        451940696       
441774890        451425755        451451009        451482095        451508519   
    451541783        451575484        451606750        451634331       
451652549      451582050        451718571        451742258        451763213     
  451803860        451823850        451859615        451880769        451913115
       451936132        441772944        451425763        451457469       
451479646        451514467        451540843        451571509        451606784   
    451636542        451651350      451590236        451719199        451742043
       451763023        451803290        451825053        451860043       
451889257        451909899        451934988        441782075        451423412   
    451451454        451482087        451514483        451538235       
451578850        451599922        451629240        451660252      451590897     
  451714430        451742365        451767610        451803803        451829576
       451853998        451880918        451913016        451940761       
441781366        451423081        451451835        451481758        451508915   
    451541502        451574016        451603229        451637433       
451656615      451596969        451714455        451739874        451764690     
  451794994        451824791        451854681        451882856        451909014
       451936124        441780095        451422950        451454805       
451482418        451514228        451538698        451579361        451603872   
    451639199        451662258      451594774        451714364        451737415
       451764872        451796858        451824999        451859490       
451889034        451908800        451939532        441788411        451430060   
    451457592        451478911        451514236        451537484       
451578496        451606214        451633911        451657464      451599278     
  451711196        451739775        451762363        451795918        451824981
       451857825        451888598        451906184        451934137       
441785946        451422638        451456404        451478960        451509061   
    451541023        451573927        451604003        451637649       
451659833      451598254        451715759        451740294        451763205     
  451797187        451827356        451854970        451884175        451910152
       451938377        441787199        451422455        451453088       
451481428        451509038        451542120        451573802        451607626   
    451636385        451657514      451596639        451715445        451739833
       451768766        451798383        451827174        451859425       
451888531        451906382        451933451        441783909        451425953   
    451453559        451479299        451514020        451541122       
451574867        451602940        451629059        451657407      451597538     
  451717375        451739841        451768790        451795744        451824957
       451857981        451886261        451910079        451934194       
441791886        451422430        451458517        451482269        451509152   
    451541114        451580237        451606537        451631527       
451659429      451605935        451713879        451741359        451767339     
  451798771        451824932        451853956        451888689        451906424
       451939367        441794286        451427660        451458491       
451478176        451513857        451537468        451575161        451603153   
    451635130        451656334      451607782        451711568        451742274
       451764351        451796403        451825038        451857023       
451888473        451912711        451934186        441791423        451423099   
    451453401        451478267        451513873        451538664       
451572515        451603492        451633846        451653521      451602353     
  451716930        451737019        451766901        451800858        451823579
       451855290        451888713        451912836        451934046       
441792942        451424865        451453294        451478481        451508477   
    451539001        451580138        451606487        451639140       
451655666      451599682        451716088        451737399        451766943     
  451801633        451824825        451856355        451881973        451912794
       451940266        441791795        451424998        451452395       
451478291        451513543        451537443        451579296        451602304   
    451636575        451659825      451601736        451718316        451740286
       451763692        451796130        451824551        451858666       
451883888        451912844        451940092        441789815        451424808   
    451458723        451478556        451515837        451541965       
451571251        451602544        451634539        451655625      451603526     
  451716013        451741227        451764765        451799548        451830145
       451859433        451884662        451906705        451933907       
441795952        451427348        451453161        451479398        451509376   
    451538763        451575781        451603666        451629620       
451657399      451608731        451713754        451737662        451768360     
  451803696        451830178        451857031        451886055        451910533
       451936868        441799855        451426159        451458160       
451480180        451512388        451537757        451579999        451606685   
    451632699        451653174      451611867        451712236        451738512
       451764757        451801567        451824296        451854616       
451883946        451914329        451940167        441796521        451427124   
    451458905        451478119        451509525        451541494       
451579676        451600977        451632582        451653117      451612576     
  451717284        451743504        451766521        451800726        451824288
       451859110        451885669        451909501        451937999       
441803103        451428700        451450811        451482897        451509830   
    451538318        451579809        451605315        451629711       
451660005      451609234        451711576        451740948        451761845     
  451799019        451824379        451857130        451886725        451913362
       451935076        441795838        451425912        451459010       
451480123        451510671        451537609        451578066        451604664   
    451638464        451656581      451636211        451713523        451736706
       451765234        451797435        451830061        451859508       
451881213        451912455        451935043        441801602        451425623   
    451458921        451479505        451510986        451541536       
451580518        451604920        451631204        451656524      451636054     
  451715692        451743546        451768964        451798995        451830004
       451856777        451881106        451915136        451936678       
441803624        451428379        451452924        451480313        451511505   
    451536320        451577142        451607725        451638852       
451660054      451639124        451712376        451743629        451765911     
  451801393        451824247        451856488        451883797        451910574
       451938013        441808268        451425672        451452734       
451478010        451509715        451543599        451570691        451600399   
    451631493        451660047      451638308        451711717        451738231
       451764633        451800825        451830491        451855449       
451887160        451909485        451936025        441809209        451428155   
    451452957        451478051        451509566        451538284       
451570550        451600324        451637342        451656516      451636203     
  451715429        451736540        451766869        451798243        451824056
       451859326        451887046        451912265        451933782       
441811114        451427488        451452213        451483135        451511141   
    451538367        451576433        451607451        451639371       
451662274      451638910        451717797        451740708        451768980     
  451802219        451824783        451857064        451885750        451906762
       451933816        441813334        451428247        451452999       
451479471        451510598        451538375        451578603        451604086   
    451634885        451653760      451639397        451711857        451743819
       451768006        451797203        451827299        451854079       
451884936        451908859        451936694        441813789        451428262   
    451452197        451478374        451510903        451538383       
451576870        451604268        451636161        451656870      451639082     
  451712038        451736342        451769756        451800239        451830301
       451856033        451884498        451905921        451940472       
441813672        451425730        451452189        451479224        451509657   
    451535934        451579643        451600407        451634240       
451656896      451630388        451715858        451736797        451766042     
  451803811        451829816        451858765        451887004        451914386
       451933618        441814076        451426258        451452841       
451480016        451512016        451541395        451575567        451605000   
    451636104        451656938      451632046        451711998        451740872
       451767578        451797161        451830244        451859318       
451885362        451909709        451939714        441818176        451426548   
    451450746        451482798        451512222        451539803       
451577399        451601504        451629208        451661763      451638993     
  451717219        451738223        451763643        451799662        451824635
       451860209        451886576        451913396        451939391       
441819976        451427587        451452445        451482772        451510937   
    451539878        451572267        451604227        451633234       
451662365      451636062        451712079        451736052        451768261     
  451801526        451829865        451858039        451884282        451908842
       451935670        441818200        451425367        451452684       
451479638        451509392        451538276        451572184        451600480   
    451635510        451660237      451638662        451717953        451741730
       451768972        451798573        451827844        451855027       
451885909        451909600        451934160        441818697        451425458   
    451458939        451481790        451512321        451542955       
451578686        451606032        451628952        451656169      451637086     
  451712418        451738488        451765135        451796288        451823751
       451857809        451886162        451910376        451936975       
441820784        451427793        451453641        451479448        451511273   
    451540330        451572085        451603294        451638738       
451656797      451636948        451717177        451736144        451766745     
  451798698        451829972        451857692        451886808        451910442
       451934939        441823952        451425656        451458467       
451481667        451512982        451538656        451573109        451602502   
    451637573        451653349      451636401        451711402        451736110
       451769509        451794887        451823298        451855548       
451885230        451913271        451940381        441824828        451425490   
    451458459        451482954        451512065        451538821       
451577464        451605984        451635486        451656680      451637854     
  451713804        451736276        451767495        451803670        451827182
       451855308        451886907        451912927        451933600       
441827359        451425383        451453476        451480099        451511265   
    451543649        451577712        451601256        451632194       
451656276   

 

Page 5



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451636195        451715676        451738546        451766844       
451795843        451831077        451856330        451887350        451912919   
    451940217        441827532        451427553        451453856       
451480768        451510457        451538755        451573349        451602221   
    451631576        451660385      451631535        451711956        451738744
       451769103        451802052        451825483        451856975       
451886915        451907745        451940233        441831963        451427306   
    451456446        451481345        451509434        451534911       
451577811        451607261        451631964        451661938      451637979     
  451712566        451736326        451768550        451796510        451823413
       451859003        451885792        451913164        451938021       
441832979        451425847        451451900        451484240        451511232   
    451535009        451573414        451600084        451632061       
451662431      451637565        451717243        451736334        451764260     
  451801138        451825590        451855746        451886790        451913065
       451934970        441832029        451426852        451453211       
451479182        451510762        451535033        451577779        451604367   
    451629349        451651368      451638001        451712012        451736524
       451766448        451803936        451827646        451860134       
451887392        451907679        451936793        441832987        451428098   
    451458368        451483804        451512958        451535181       
451578363        451600852        451635932        451658769      451638084     
  451718357        451739205        451768485        451794960        451823488
       451856934        451886824        451913982        451940613       
441831500        451427256        451456321        451484075        451511216   
    451540322        451570709        451606958        451632772       
451661417      451636781        451716179        451736920        451769137     
  451801849        451825533        451859391        451883011        451911515
       451935589        441839859        451426019        451458251       
451478762        451511448        451538565        451576797        451601587   
    451633796        451662118      451638167        451712889        451736557
       451768568        451797112        451829105        451857718       
451881494        451915011        451938781        441838984        451426340   
    451458442        451483762        451512453        451541049       
451578124        451599831        451633424        451652234      451637029     
  451717508        451739213        451767404        451800270        451830905
       451857486        451880892        451906044        451939029       
441840444        451426589        451451462        451482293        451512164   
    451543367        451578116        451605786        451630339       
451654255      451638555        451716666        451742977        451766380     
  451801922        451829113        451856066        451881551        451907737
       451937205        441839453        451426993        451458525       
451476626        451514079        451541346        451570675        451602858   
    451628895        451652143      451637870        451719033        451739288
       451765895        451795363        451825871        451856017       
451887939        451907232        451938328        441846821        451426480   
    451457949        451476600        451512081        451543409       
451573778        451599666        451637326        451661409      451641716     
  451715023        451742902        451765879        451804082        451828214
       451854418        451887954        451913560        451938427       
441842515        451425136        451457410        451476451        451508584   
    451543193        451580799        451607501        451632913       
451661433      451649784        451718241        451742704        451763494     
  451797930        451825814        451860035        451888770        451912380
       451934681        441847423        451426498        451458806       
451475347        451515548        451543581        451576235        451601793   
    451635189        451652499      451643548        451714380        451740443
       451769533        451799407        451828180        451854293       
451888259        451913859        451936629        441848942        451425235   
    451452080        451481857        451511372        451535389       
451575708        451604839        451633713        451653182      451646335     
  451716419        451736789        451765143        451795900        451826010
       451855266        451881536        451913867        451934889       
441852571        451425318        451455463        451480677        451510911   
    451541189        451575864        451604359        451629448       
451653406      451640577        451714372        451741516        451767016     
  451802755        451831192        451854202        451881429        451912083
       451939383        441853389        451425300        451456545       
451479125        451510747        451535769        451571897        451604094   
    451636559        451653000      451649172        451716369        451738132
       451767727        451795579        451823363        451858294       
451882682        451907190        451938518        441854601        451426795   
    451455281        451479109        451514012        451535736       
451579742        451600498        451630511        451661813      451647663     
  451712749        451740989        451769210        451796528        451829097
       451856728        451882534        451907224        451939011       
441856564        451423297        451451942        451481832        451514038   
    451541148        451579478        451607402        451631006       
451653828      451639983        451717136        451741177        451767701     
  451796205        451829428        451855498        451881338        451912562
       451934541        441855350        451422521        451458764       
451477285        451515670        451539720        451576144        451600746   
    451630487        451652945      451644249        451714836        451742852
       451764815        451795082        451829568        451854871       
451888838        451912422        451937148        441853918        451430490   
    451451389        451481584        451515662        451541338       
451575278        451602239        451635148        451653281      451647317     
  451713010        451741961        451765101        451799894        451825244
       451857510        451889141        451912232        451933089       
441857760        451422489        451451595        451481030        451510606   
    451540264        451579056        451604532        451635106       
451661771      451641591        451713952        451742670        451763270     
  451802979        451827208        451860217        451882575        451912216
       451936371        441854437        451422687        451451256       
451483143        451513840        451538532        451575849        451604201   
    451634877        451662357      451640049        451719249        451741805
       451768022        451797583        451830707        451855340       
451881122        451912158        451937288        441856168        451430359   
    451453047        451483002        451513998        451538342       
451575112        451601405        451630560        451662324      451646624     
  451718381        451741649        451768295        451797567        451830699
       451854541        451881924        451911556        451938856       
441854742        451422752        451457261        451483077        451511752   
    451543177        451574065        451605208        451630446       
451652028      451642276        451717805        451741854        451765770     
  451795546        451823793        451858914        451882724        451907158
       451938864        441854940        451430300        451454946       
451480164        451511356        451538615        451580369        451603781   
    451638324        451654065      451642391        451716294        451741540
       451768634        451796783        451829386        451858906       
451888275        451906788        451933121        441856143        451430185   
    451453450        451482251        451508840        451537716       
451571186        451601199        451635338        451661920      451642078     
  451716153        451740807        451762637        451796742        451825335
       451854574        451881726        451912620        451938682       
441854247        451423131        451458384        451481006        451511380   
    451541841        451580336        451603955        451635452       
451662043      451643951        451710909        451741615        451768170     
  451798011        451825517        451858708        451888291        451914790
       451934475        441862752        451430086        451454144       
451482178        451511471        451542146        451578892        451600068   
    451635460        451661664      451643316        451711063        451741664
       451768824        451802466        451823710        451856850       
451882807        451911739        451935787        441859733        451429823   
    451456149        451482871        451511414        451537880       
451573513        451601561        451638431        451654271      451647523     
  451711097        451740666        451765119        451804397        451831176
       451856041        451888499        451912745        451938575       
441862901        451423594        451452668        451482830        451508873   
    451542450        451570600        451602510        451638191       
451661680      451641633        451719900        451741847        451769897     
  451801237        451827778        451856991        451881890        451907588
       451938971        441865557        451423305        451456099       
451477657        451515266        451537708        451579684        451607212   
    451635254        451662282      451642029        451717516        451740492
       451769905        451800049        451825368        451860027       
451881833        451906986        451934285        441867116        451422422   
    451455851        451482731        451508808        451541759       
451572655        451604607        451637607        451652994      451650220     
  451711055        451741250        451777023        451797922        451825459
       451854715        451882203        451913735        451935209       
441867827        451429872        451452320        451481485        451509699   
    451541999        451574511        451605752        451637375       
451653539      451640478        451719728        451743306        451776264     
  451795587        451828081        451858096        451881882        451906713
       451940878        441874963        451429807        451453682       
451482624        451514749        451538029        451578041        451601777   
    451632624        451661706      451645162        451712665        451740229
       451778013        451804330        451825418        451856959       
451881205        451907513        451935977        441871027        451423453   
    451455661        451482129        451511497        451536916       
451574487        451607485        451633002        451654354      451648463     
  451716815        451743256        451776082        451795595        451825400
       451855167        451881247        451907471        451936553       
441870995        451423438        451455737        451477640        451515456   
    451539282        451572531        451605422        451632988       
451653638      451643837        451714943        451743280        451771331     
  451803332        451828073        451856280        451881502        451914949
       451935985        441874823        451423404        451457816       
451481089        451511539        451538052        451576375        451603401   
    451633580        451654164      451643266        451714992        451743728
       451776736        451796049        451828040        451855159       
451886618        451912570        451938351        441875424        451429708   
    451455638        451478812        451514194        451537401       
451574503        451602031        451637318        451654123      451642938     
  451716757        451740898        451775639        451799365        451830681
       451855456        451885958        451907299        451934566       
441876349        451423479        451459069        451479679        451511745   
    451539225        451573604        451605018        451637383       
451661532      451649362        451716237        451742472        451776553     
  451799183        451827851        451857502        451883490        451906812
       451933352        441879244        451423537        451455364       
451483689        451511885        451537997        451571350        451603088   
    451637490        451662076      451645675        451719678        451740781
       451772792        451795488        451823173        451857288       
451884043        451912547        451937866        441875556        451429781   
    451450977        451482350        451511877        451543680       
451573000        451600506        451634646        451652911      451640726     
  451713465        451740955        451772156        451799480        451829527
       451856868        451884233        451906580        451941041       
441876240        451429583        451452791        451483606        451509582   
    451537161        451580393        451599930        451633853       
451656474      451647416        451710818        451740534        451776454     
  451799472        451825046        451855407        451888481        451910640
       451937064        441879442        451423610        451453096       
451483317        451515316        451539712        451571004        451601488   
    451631469        451656037      451642847        451719538        451740690
       451774186        451795538        451823926        451855399       
451881999        451908701        451937544        441878170        451423255   
    451455208        451480115        451512040        451537781       
451580179        451604862        451633929        451659551      451641211     
  451717383        451742001        451770549        451800122        451825467
       451855944        451886063        451910343        451941090       
441883790        451430979        451456784        451481014        451515464   
    451542385        451575229        451601140        451637698       
451657035      451646673        451714786        451741458        451773881     
  451799928        451824544        451856124        451883573        451909881
       451935811        441881919        451431472        451450944       
451481097        451513741        451537294        451571400        451606248   
    451631790        451656847      451648042        451717086        451741169
       451773667        451800148        451830467        451856801       
451888564        451911051        451936231        441883774        451431480   
    451453112        451482715        451509616        451542302       
451575310        451602049        451631659        451659882      451642771     
  451714505        451743009        451772503        451799993        451829139
       451855522        451882336        451910897        451935233       
441885142        451431399        451456354        451482517        451514384   
    451540199        451575336        451602072        451634638       
451651590      451649396        451713226        451742357        451772693     
  451801344        451825889        451857254        451884704        451914667
       451935217        441881281        451431407        451451470       
451481410        451511034        451541585        451573463        451604557   
    451634802        451656623      451649693        451719207        451741698
       451770705        451799282        451831549        451854905       
451888192        451908263        451941199        441881687        451431415   
    451453138        451483432        451512057        451536379       
451577647        451601900        451635767        451658827      451646210     
  451716427        451742712        451772735        451795777        451831044
       451859383        451886352        451911226        451936249       
441890076        451421390        451455992        451492474        451508790   
    451542872        451575328        451602460        451631402       
451660062      451639918        451713911        451737084        451770341     
  451795850        451825236        451854814        451881361        451914733
       451941363        441886207        451431357        451456891       
451492599        451513436        451536544        451578157        451601918   
    451637458        451657456      451646988        451715296        451736409
       451777908        451800494        451825962        451857817       
451888556        451910160        451935456        441889110        451431274   
    451458848        451485122        451512883        451538847       
451577746        451604466        451639074        451656490      451644322     
  451717201        451737332        451774624        451798219        451826374
       451854798        451884605        451909063        451937569       
441886264        451421515        451455943        451492649        451509939   
    451541478        451570576        451605729        451639256       
451660120      451640767        451711931        451736953        451777890     
  451799688        451831283        451859482        451883581        451910038
       451933527        441890753        451421507        451457014       
451485023        451512644        451539258        451579833        451601579   
    451638829        451656300      451647267        451712830        451735906
       451772107        451801260        451826226        451854426       
451888002        451909329        451933899        441891462        451421713   
    451455646        451490965        451509301        451543730       
451573489        451601769        451630313        451660260      451647895     
  451711451        451738728        451776504        451799233        451824510
       451859276        451880868        451910251        451941157       
441892346        451422372        451456958        451489124        451509517   
    451537500        451577720        451605604        451628887       
451656086      451646947        451716773        451736060        451773527     
  451801500        451829881        451854533        451889190        451911002
       451937577        441892676        451430946        451451157       
451489017        451514590        451537773        451578512        451600712   
    451638860        451656094      451641369        451718142        451736102
       451776140        451795629        451828511        451853915       
451882930        451908917        451937882        441898533        451430656   
    451451561        451488415        451510168        451539472       
451578744        451604524        451629422        451660336      451647796     
  451712707        451737241        451775662        451795439        451826408
       451859219        451881163        451909253        451935464       
441902418        451421986        451458954        451486948        451508659   
    451539209        451573869        451601751        451629265       
451656425      451649032        451711386        451739395        451778146     
  451795389        451824502        451854913        451885016        451914154
       451941066        441903952        451421929        451452809       
451488894        451510002        451542658        451580617        451602361   
    451630370        451658207      451639728        451716005        451738520
       451778211        451799670        451826523        451853949       
451885164        451909519        451935415        441909421        451430805   
    451457147        451486138        451509442        451542682       
451579122        451606065        451628937        451654347      451645220     
  451715593        451739262        451778195        451800833        451831523
       451854343        451881155        451913941        451937619       
441906906        451422034        451455778        451492243        451508485   
    451542138        451570329        451603419        451633226       
451652424   

 

Page 6



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451648422        451718043        451737464        451770317       
451800080        451829956        451857908        451883227        451908255   
    451941124        441907391        451422240        451458236       
451492409        451512628        451536718        451580765        451603641   
    451634745        451658843      451641732        451714182        451736821
       451771281        451795785        451830228        451859714       
451882591        451908818        451936777        441909041        451430862   
    451456420        451490718        451512701        451539464       
451576300        451599674        451634281        451658645      451640262     
  451718217        451737043        451770390        451799076        451830400
       451859169        451881064        451914402        451933246       
441908233        451422158        451452858        451490171        451513600   
    451536833        451580757        451604243        451633366       
451658868      451641765        451714299        451736623        451776967     
  451797872        451830897        451857957        451882815        451911150
       451940530        441909033        451426779        451456396       
451484828        451510119        451534671        451571913        451603625   
    451631758        451658694      451640775        451718134        451738884
       451774327        451797997        451830103        451859730       
451884795        451908016        451933493        441909504        451422257   
    451456388        451486336        451513204        451539357       
451570501        451603427        451630941        451658579      451640544     
  451713838        451737050        451774400        451803506        451830640
       451859813        451882633        451909006        451937957       
441914439        451427132        451451231        451484323        451509475   
    451542211        451579015        451603443        451629158       
451657084      451640247        451712178        451736896        451770903     
  451797542        451827745        451855019        451884332        451910277
       451940506        441912151        451422448        451456289       
451487946        451512420        451542054        451576128        451606909   
    451632889        451658298      451640163        451711006        451736813
       451775324        451803407        451830756        451854095       
451885511        451914014        451933642        441911369        451429922   
    451452163        451492532        451513766        451540298       
451576508        451602932        451630917        451659460      451639959     
  451716104        451736763        451772610        451802391        451830715
       451854194        451880942        451914683        451935258       
441911120        451430938        451452874        451485460        451512750   
    451539365        451571921        451607105        451637763       
451659221      451639967        451719793        451738991        451774848     
  451797740        451830806        451856942        451880967        451914279
       451940373        441914850        451429401        451455919       
451486187        451510226        451540314        451579585        451600944   
    451636500        451658033      451640015        451719868        451739254
       451775217        451795264        451827687        451859136       
451888549        451909238        451940282        441912490        451428981   
    451452478        451491443        451512859        451543540       
451575765        451600787        451632475        451657837      451640023     
  451719553        451738306        451777916        451797716        451827968
       451854491        451884373        451909220        451935373       
441915360        451424014        451456297        451484976        451513071   
    451542245        451575773        451603062        451632442       
451659379      451640288        451713622        451738074        451776579     
  451794929        451830988        451856298        451881767        451914634
       451941264        441911971        451423933        451455810       
451491575        451513816        451541106        451572473        451607550   
    451631584        451657571      451645238        451718464        451737738
       451772370        451797690        451831051        451855597       
451884183        451912703        451936710        441920527        451424121   
    451456164        451484786        451509244        451539274       
451570949        451599625        451637896        451659403      451641385     
  451716260        451740047        451774137        451797260        451831036
       451859607        451884340        451909196        451937700       
441920139        451429187        451455299        451492524        451512297   
    451540116        451574354        451607667        451629182       
451658819      451642185        451712459        451737605        451773576     
  451802904        451831275        451855837        451880843        451906457
       451937981        441917663        451429005        451453906       
451484919        451510150        451540926        451579395        451607816   
    451631329        451658611      451642722        451711162        451739684
       451776348        451795959        451831408        451856306       
451881874        451914493        451940597        441918596        451424378   
    451451611        451484661        451512792        451537252       
451576391        451603484        451634596        451655484      451647820     
  451714737        451739551        451778096        451802938        451831515
       451856637        451885487        451909154        451941231       
441923281        451428932        451456586        451492730        451514632   
    451543037        451575856        451602551        451632608       
451654727      451644017        451718738        451738199        451772537     
  451802854        451831499        451859656        451886584        451910103
       451941140        441922911        451429070        451452049       
451490445        451511125        451543003        451578249        451604250   
    451631816        451654834      451644769        451718720        451740005
       451771216        451797781        451823900        451854244       
451885305        451908982        451937924        441926813        451429146   
    451453997        451490270        451514673        451538110       
451572051        451606438        451636229        451661102      451641997     
  451715130        451737894        451773733        451797880        451830798
       451858625        451884092        451910335        451936256       
441923034        451424444        451454565        451491229        451509731   
    451542740        451573760        451601058        451634315       
451661177      451648612        451719082        451739569        451773287     
  451795025        451829246        451860084        451886295        451913768
       451933576        441925294        451424253        451458483       
451487508        451514707        451540181        451579320        451603823   
    451635833        451655179      451643357        451712780        451737803
       451776686        451795124        451828297        451858062       
451888408        451910350        451935803        441928256        451424303   
    451457568        451485072        451509764        451542922       
451574339        451601371        451636757        451655088      451649156     
  451719108        451737613        451771703        451802656        451828271
       451856199        451888580        451912661        451939508       
441923851        451424204        451454813        451489546        451511612   
    451542583        451571087        451604284        451631261       
451655294      451650238        451712293        451739601        451776561     
  451795041        451828453        451855886        451885388        451906192
       451934640        441932548        451424196        451453989       
451484885        451511091        451543094        451577589        451599799   
    451634521        451655310      451646178        451714406        451737621
       451772222        451796692        451828537        451858252       
451885396        451912364        451935852        441929593        451424758   
    451452387        451489744        451510101        451536817       
451574412        451601322        451631626        451661201      451650840     
  451715353        451738538        451771372        451794788        451828651
       451856181        451880900        451910178        451937106       
441931037        451429989        451453286        451485817        451511117   
    451540959        451580880        451606644        451635858       
451655609      451646616        451712996        451740039        451775258     
  451796445        451828628        451855100        451880801        451906796
       451938260        441937190        451425805        451452593       
451486005        451514525        451541908        451580815        451606941   
    451633804        451655831      451646996        451718415        451741011
       451773063        451796411        451828776        451858567       
451885271        451910210        451939037        441934718        451424501   
    451454763        451491518        451513345        451538912       
451573133        451601306        451632244        451661185      451647382     
  451712517        451737670        451772883        451796452        451828768
       451856058        451880785        451910319        451939664       
441933355        451430177        451450803        451487987        451509004   
    451540819        451573950        451604912        451633051       
451661367      451647549        451717326        451737159        451776215     
  451804496        451828859        451854848        451882286        451906721
       451934814        441935723        451425094        451454185       
451489322        451513063        451535975        451573992        451603054   
    451632152        451660583      451641914        451717722        451741391
       451772784        451796668        451828958        451854061       
451884670        451912588        451934301        441934320        451426845   
    451454318        451488324        451511331        451542666       
451576292        451604235        451636963        451660518      451651046     
  451713549        451737373        451772800        451796585        451828941
       451854707        451884886        451915037        451934764       
441934171        451430854        451457675        451492623        451511307   
    451536999        451576227        451599971        451630214       
451654453      451641161        451712855        451737597        451771075     
  451796577        451829717        451857585        451881270        451909055
       451939706        441935442        451423883        451451793       
451489942        451510184        451538060        451574891        451600043   
    451633630        451659346      451642201        451713317        451741276
       451774632        451803613        451828065        451858799       
451884910        451906820        451934103        441940566        451424600   
    451458657        451491021        451510176        451539530       
451573083        451602197        451636930        451658272      451645360     
  451717250        451737290        451776611        451794903        451829832
       451857916        451884928        451913297        451935753       
441942497        451425250        451453955        451487748        451512990   
    451540769        451574032        451600415        451631949       
451657597      451642177        451717417        451737209        451770408     
  451803043        451829444        451856223        451881296        451909980
       451934269        441938164        451423719        451455976       
451490031        451511208        451535603        451576052        451603047   
    451634190        451662241      451644157        451712640        451737308
       451774954        451804140        451829550        451860225       
451881221        451906093        451939748        441945664        451423602   
    451451819        451490809        451508535        451541007       
451576532        451602098        451629737        451654057      451649594     
  451714984        451741235        451771448        451796999        451829543
       451859979        451888978        451909402        451939441       
441946837        451423487        451457394        451490981        451511224   
    451543425        451570444        451600290        451637615       
451652291      451644710        451717730        451741128        451773329     
  451796221        451827919        451860076        451881304        451906069
       451936090        441947496        451422166        451452577       
451489496        451509269        451540736        451574321        451600472   
    451631592        451661375      451643373        451715270        451737746
       451771729        451804017        451829477        451860100       
451884159        451909907        451939136        441943826        451424956   
    451454417        451487268        451508899        451534689       
451576763        451602999        451630990        451657589      451646129     
  451712988        451742621        451773246        451796940        451829667
       451856207        451881080        451909915        451937247       
441948452        451424592        451453500        451488662        451511240   
    451539217        451576847        451604615        451634307       
451661300      451646400        451715197        451736516        451771505     
  451803878        451829618        451856363        451889117        451906010
       451939615        441943925        451427165        451451686       
451487920        451514830        451537807        451573638        451600365   
    451639025        451651517      451648901        451713069        451741979
       451770465        451796031        451828305        451856231       
451881015        451906275        451934673        441948502        451424790   
    451454060        451492714        451511406        451542500       
451573497        451604821        451635775        451661458      451641112     
  451714729        451741995        451770283        451803548        451829675
       451859961        451880934        451909766        451938419       
441951266        451424451        451454755        451492490        451514848   
    451542013        451576573        451600233        451635957       
451657696      451641054        451714760        451742084        451770499     
  451803563        451827810        451860118        451884647        451906267
       451934277        441953106        451426357        451454987       
451489173        451515225        451540090        451570402        451603831   
    451631824        451661128      451644413        451712814        451742134
       451774087        451796734        451829782        451856108       
451881684        451909683        451938997        441949328        451422323   
    451457899        451486245        451510077        451542039       
451575716        451604326        451633390        451660468      451651111     
  451719124        451742118        451773204        451802094        451829253
       451855985        451888747        451914378        451939359       
441950409        451430763        451457097        451485312        451513485   
    451539779        451574594        451600241        451638159       
451658058      451643480        451711238        451743413        451773378     
  451798318        451824148        451858716        451881627        451914451
       451933873        441952058        451426530        451457840       
451491278        451513188        451541452        451576425        451600167   
    451638951        451658231      451649206        451711113        451743090
       451770242        451798227        451824015        451857791       
451889091        451913255        451935704        441954104        451426464   
    451457915        451484463        451508733        451543136       
451570477        451603583        451633382        451661268      451642946     
  451711154        451741938        451774251        451798474        451824007
       451857312        451885701        451913248        451938732       
441955473        451421325        451458301        451486310        451514772   
    451540009        451574263        451602262        451638530       
451658165      451646160        451718225        451743959        451771901     
  451798730        451826705        451857338        451885974        451909592
       451934491        441958444        451421440        451457105       
451489827        451511257        451538466        451576953        451602205   
    451630321        451654560      451650485        451718332        451743025
       451775647        451798417        451823280        451857361       
451884548        451905947        451935951        441964699        451422398   
    451454227        451488498        451511570        451543789       
451575526        451603302        451636716        451658595      451647408     
  451716146        451743058        451771794        451801765        451826986
       451857304        451885131        451909568        451933857       
441965621        451426332        451457253        451491369        451508907   
    451550982        451574461        451603773        451633556       
451658835      451647713        451716344        451742720        451775704     
  451801831        451825897        451857221        451888796        451910012
       451935639        441961422        451427058        451457246       
451491500        451512396        451545974        451579106        451603963   
    451635346        451654586      451646301        451713945        451742654
       451773519        451801955        451825707        451858153       
451885727        451909949        451938658        441962651        451422562   
    451453484        451490544        451513311        451547756       
451580674        451602619        451630404        451661581      451645147     
  451718639        451742936        451771091        451802250        451827117
       451858104        451884902        451912810        451935019       
441964152        451424683        451457113        451491492        451509988   
    451549950        451580310        451604623        451635478       
451660716      451646103        451716377        451742381        451774368     
  451798565        451823058        451858278        451886105        451909972
       451939920        441967858        451422547        451451967       
451491658        451510291        451548143        451570717        451600456   
    451630172        451660401      451643985        451711337        451736177
       451771588        451795330        451823942        451856827       
451885289        451906317        451939490        441968427        451424345   
    451458418        451485981        451514103        451550883       
451572770        451603369        451628911        451661425      451648935     
  451714224        451741482        451774061        451798623        451826002
       451857007        451881460        451906358        451939953       
441968377        451424246        451458186        451487219        451510564   
    451550099        451570667        451603591        451630057       
451662209      451654982        451711899        451736573        451771489     
  451803035        451823223        451859912        451886733        451907729
       451939813        441969334        451430508        451458426       
451492706        451515530        451545370        451579866        451601355   
    451631774        451660500      451659056        451719223        451741037
       451771497        451802037        451825624        451858641       
451887137        451914345        451934525        441975182        451430516   
    451457501        451492037        451509996        451545404       
451578272        451600621        451630677        451660484      451652523     
  451719439        451736383        451772008        451795892        451827075
       451859078        451882443        451906176        451939789       
441971462        451428601        451456362        451490387        451510135   
    451550107        451570907        451606834        451631733       
451661805   

 

Page 7



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451656151        451719389        451736201        451771323       
451798441        451823819        451859292        451888150        451914519   
    451939839        441976396        451426969        451457956       
451487375        451509186        451544555        451571236        451601231   
    451636484        451660294      451656458        451716716        451736268
       451772578        451798391        451824130        451859375       
451886436        451912851        451939797        441972148        451421663   
    451457519        451484513        451514277        451547541       
451572739        451605232        451639298        451660617      451651889     
  451719470        451743421        451773774        451798201        451824080
       451859771        451888135        451906218        451938815       
441976305        451431191        451450902        451489025        451509236   
    451549794        451577654        451606636        451630784       
451660070      451660195        451719686        451741573        451778625     
  451798037        451825525        451859458        451888101        451913099
       451935910        441974508        451427009        451456263       
451486492        451516066        451545263        451579874        451606149   
    451632707        451660443      451660955        451717029        451741490
       451770812        451802417        451824072        451859441       
451882229        451913081        451938963        441974615        451421606   
    451457766        451491765        451515761        451550966       
451572440        451599781        451637862        451661862      451656649     
  451716914        451735989        451777957        451798854        451823371
       451859623        451883623        451909469        451934335       
441975364        451431050        451458582        451487235        451509483   
    451550560        451579338        451601165        451630040       
451661946      451660948        451719835        451736003        451777981     
  451795173        451823520        451856538        451883300        451909436
       451939821        441975547        451431068        451452536       
451485635        451512347        451547079        451571996        451601348   
    451634398        451660674      451657613        451719827        451736037
       451777965        451802425        451823645        451856520       
451888234        451906234        451934210        441978400        451421754   
    451451439        451488167        451510754        451547459       
451580542        451606461        451634372        451653323      451652010     
  451719819        451743553        451778591        451801930        451826275
       451858518        451883649        451909410        451940977       
441978376        451421721        451458210        451488829        451512339   
    451545479        451573059        451601512        451636658       
451659601      451653158        451717656        451741789        451777353     
  451804181        451823652        451854632        451883730        451906200
       451935969        441977063        451424576        451457923       
451491583        451510010        451547509        451580559        451601496   
    451631428        451657050      451653414        451714661        451743892
       451773352        451801872        451826168        451854806       
451883839        451912000        451940928        441977865        451421705   
    451457782        451488753        451509673        451548978       
451570816        451600530        451631725        451651582      451651996     
  451713762        451741581        451774707        451800247        451826184
       451855423        451886782        451910715        451939276       
441981925        451431290        451451538        451487102        451509574   
    451544407        451572069        451606073        451635981       
451657423      451655187        451715619        451740658        451776637     
  451803993        451826358        451855555        451882211        451911887
       451935324        441978749        451421887        451451090       
451487359        451508626        451546527        451580294        451604904   
    451635965        451659650      451655328        451711741        451738652
       451770564        451800460        451823694        451854046       
451888069        451914071        451938492        441978269        451427157   
    451456248        451489991        451512404        451549810       
451571160        451607394        451637771        451659627      451658264     
  451713721        451740831        451776660        451804686        451823611
       451854897        451883201        451907398        451940191       
441980083        451428890        451456107        451489769        451513675   
    451546808        451580286        451600688        451636039       
451662092      451652366        451711923        451738678        451773642     
  451804561        451825822        451855464        451887566        451907406
       451937734        441986932        451431001        451457063       
451485403        451513402        451545420        451571053        451607717   
    451636476        451657092      451654388        451712046        451739619
       451776850        451800254        451823702        451855001       
451887509        451907430        451938666        441984101        451430524   
    451458632        451490437        451514392        451548432       
451577480        451600654        451633374        451661045      451659007     
  451711311        451739700        451772636        451800528        451825913
       451855183        451882971        451911838        451938450       
441982501        451421960        451458145        451488886        451510994   
    451549240        451570766        451599724        451639090       
451656920      451652358        451712087        451739452        451770481     
  451800262        451826218        451854103        451883144        451908453
       451938831        441986510        451421952        451456701       
451489694        451509822        451549455        451575740        451607618   
    451633192        451660690      451661144        451714554        451740211
       451778534        451795249        451826499        451854319       
451887814        451907562        451938799        441991098        451421937   
    451456750        451485353        451511984        451546345       
451570360        451607410        451633671        451654826      451659635     
  451713424        451738900        451777536        451804751        451823728
       451859417        451887475        451910822        451935431       
441990215        451426605        451456727        451485536        451512099   
    451548671        451574446        451601181        451637144       
451660971      451658942        451717649        451738561        451777577     
  451800429        451825947        451859409        451887251        451908172
       451937692        441997129        451429120        451458319       
451491781        451513493        451545685        451571061        451600910   
    451632939        451671291      451660914        451717862        451739585
       451770044        451804223        451823546        451854822       
451887848        451907281        451941207        441992849        451426621   
    451457170        451491997        451509855        451546279       
451579726        451601108        451632830        451672562      451658157     
  451716534        451738942        451773824        451801666        451823918
       451858591        451882427        451914584        451940985       
441997319        451427546        451451314        451484901        451511950   
    451548812        451579551        451607188        451632905       
451666408      451651780        451712970        451739098        451773808     
  451801708        451823892        451854657        451883193        451908552
       451937262        441993615        451422018        451452403       
451492425        451514335        451543813        451579577        451599690   
    451629679        451665236      451651764        451712962        451740567
       451772552        451804512        451824031        451856660       
451887376        451914311        451939045        441994837        451424881   
    451458095        451485007        451509327        451548697       
451571558        451600969        451632749        451662902      451651533     
  451718910        451740385        451777254        451794861        451823249
       451854673        451883367        451907331        451934442       
441998580        451426910        451458822        451491682        451510309   
    451549273        451572374        451606974        451629661       
451668826      451651863        451715791        451739627        451771976     
  451800379        451826465        451855571        451882583        451906739
       451934244        441997913        451422117        451452692       
451485775        451514434        451550354        451574404        451601074   
    451639231        451670707      451651418        451712871        451739361
       451778294        451800312        451824924        451859367       
451882617        451914923        451941173        442001202        451424477   
    451452510        451489447        451513303        451544472       
451578181        451601215        451639009        451668461      451658538     
  451713598        451740476        451777056        451800593        451822746
       451854350        451887988        451911929        451937056       
441998374        451423560        451458871        451489280        451510838   
    451551170        451571731        451607493        451629638       
451665483      451655534        451715585        451740328        451776405     
  451804405        451825210        451856876        451882492        451908404
       451941033        441999752        451423149        451456982       
451492086        451512115        451551345        451577977        451605091   
    451637516        451670400      451657779        451717573        451740500
       451775498        451801484        451825228        451858955       
451883250        451913800        451936314        441998184        451423172   
    451457121        451492078        451511968        451544530       
451573919        451605141        451633994        451668859      451651947     
  451713085        451739528        451774483        451795314        451827265
       451858930        451888184        451911408        451937759       
442000360        451425193        451456933        451489215        451510663   
    451545982        451573901        451601645        451632509       
451663561      451656003        451714026        451739015        451775555     
  451804256        451825566        451858443        451886550        451914709
       451936983        442001616        451428122        451458608       
451488910        451508725        451547418        451579262        451601694   
    451629794        451671820      451661524        451719363        451739817
       451775142        451804603        451825095        451854376       
451886675        451906499        451935605        441998424        451423156   
    451450704        451488878        451515332        451548655       
451580609        451601884        451632574        451666903      451658363     
  451714356        451737886        451776108        451804470        451825103
       451854988        451886527        451908040        451939771       
442001582        451425185        451458335        451488787        451508592   
    451545248        451572275        451601652        451629752       
451667687      451659841        451713143        451737985        451776389     
  451794770        451822779        451857379        451888366        451914725
       451933485        442003190        451430425        451451124       
451488779        451515779        451547533        451578595        451605174   
    451639181        451669998      451653794        451716807        451740880
       451775365        451800221        451825202        451857544       
451888440        451911259        451935027        442006011        451424055   
    451456412        451486096        451516041        451545156       
451570428        451600597        451632459        451665582      451661441     
  451719660        451739783        451773071        451802763        451825004
       451857734        451886543        451911580        451940464       
442003166        451426225        451451173        451488407        451515258   
    451550727        451576193        451605885        451637425       
451668495      451658496        451717110        451739692        451778674     
  451803845        451825145        451855225        451882179        451913891
       451940480        442004818        451424097        451457477       
451484570        451510713        451547525        451574305        451601603   
    451639280        451666507      451651574        451717847        451738025
       451770119        451802300        451827406        451855076       
451883862        451908354        451935530        442010088        451423446   
    451456636        451488225        451515415        451547939       
451572820        451605349        451637391        451667927      451658678     
  451719694        451738116        451770770        451801310        451827398
       451857684        451883763        451911176        451940225       
442012407        451423420        451457295        451492789        451510580   
    451549463        451576961        451602007        451634166       
451672091      451655021        451714851        451740260        451771158     
  451795413        451824833        451855217        451884068        451907349
       451936819        442007316        451428445        451456271       
451487979        451516058        451546097        451573208        451601991   
    451632095        451664049      451657449        451715502        451738439
       451778088        451802342        451823884        451857676       
451883854        451911614        451940324        442007779        451423040   
    451457329        451486294        451516140        451548895       
451577092        451605042        451632103        451666911      451657266     
  451719348        451742878        451776785        451795033        451824403
       451858468        451882088        451911598        451933956       
442010229        451428304        451458962        451492862        451509871   
    451549745        451573521        451606172        451629646       
451670772      451654933        451711253        451742597        451773568     
  451802326        451824668        451857106        451882112        451913818
       451936207        442011532        451423800        451451207       
451487847        451509863        451550875        451577076        451605695   
    451638019        451669618      451652804        451717896        451740369
       451777635        451803027        451827554        451856074       
451889125        451913826        451940407        442012019        451425425   
    451458996        451487565        451513535        451548127       
451575187        451602916        451629018        451666028      451662514     
  451712897        451741045        451772172        451802441        451824684
       451854996        451887855        451908198        451940365       
442007399        451423701        451451397        451492805        451514491   
    451545271        451575385        451604136        451629026       
451671382      451653141        451710800        451743710        451773618     
  451803118        451822811        451857759        451887921        451911762
       451938278        442018008        451425359        451451405       
451486740        451514343        451544936        451577233        451599906   
    451631253        451665038      451661169        451714117        451741953
       451773006        451801088        451824163        451855050       
451885685        451907521        451940498        442012878        451425557   
    451458749        451484760        451509103        451546584       
451574941        451606495        451631295        451668172      451652317     
  451710891        451743561        451777452        451801179        451827232
       451855365        451886444        451911077        451940035       
442017943        451423958        451452528        451490585        451514087   
    451545917        451577753        451606313        451635908       
451671671      451655229        451717235        451740252        451778070     
  451801153        451825475        451854947        451888416        451911168
       451937437        442020046        451429427        451451645       
451490353        451509202        451546980        451572929        451607576   
    451635718        451672299      451661227        451718167        451743439
       451771554        451802847        451825384        451858286       
451887368        451908784        451939425        442018461        451429716   
    451455000        451490551        451513865        451547012       
451570626        451604151        451630651        451672646      451657506     
  451711428        451743181        451772677        451802649        451822936
       451858344        451887947        451907265        451938369       
442022240        451425516        451454466        451490130        451513881   
    451546907        451575443        451604987        451638118       
451664908      451656748        451713994        451735922        451778054     
  451802730        451825442        451855696        451886451        451910673
       451933469        442022109        451423685        451454268       
451485239        451513915        451545958        451577498        451599997   
    451637847        451672729      451660229        451716021        451741680
       451777437        451802698        451825194        451857668       
451886469        451915110        451940027        442024329        451425474   
    451453369        451491054        451511828        451545693       
451579775        451603260        451639454        451667372      451659676     
  451712509        451740435        451770226        451795405        451825293
       451860159        451885651        451912141        451937940       
442025540        451429435        451454441        451490015        451512560   
    451548374        451574990        451603344        451630123       
451663843      451655740        451717938        451738710        451772149     
  451795371        451825285        451860175        451886477        451912240
       451936967        442027694        451423552        451455471       
451492698        451513451        451546139        451574552        451607295   
    451634620        451662522      451652127        451712525        451740096
       451776322        451800650        451822878        451853907       
451888382        451907059        451939458        442032355        451423354   
    451453427        451492722        451512636        451548986       
451572176        451606990        451638720        451664601      451651624     
  451713903        451741656        451776488        451804058        451825343
       451859839        451886485        451907257        451940399       
442033601        451428288        451453120        451492581        451512941   
    451551113        451576813        451599716        451634653       
451673065      451659981        451712558        451743231        451774756     
  451796148        451830749        451859854        451888465        451913719
       451938179        442030094        451423016        451451983       
451488035        451513378        451547921        451576219        451603211   
    451635205        451665103      451659072        451714497        451742456
       451775092        451803886        451826325        451856371       
451887665        451910681        451936165        442033486        451422729   
    451453468        451492607        451512875        451547145       
451574875        451605026        451630800        451673057      451653778     
  451718431        451742522        451778187        451803852        451829774
       451854038        451885503        451906846        451940126       
442036760        451428064        451455406        451488159        451512867   
    451547400        451574982        451599708        451630883       
451672620   

 

Page 8



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451659361        451718324        451742191        451772529       
451795223        451829238        451855993        451885495        451908750   
    451937361        442034435        451426191        451454078       
451488332        451513113        451547814        451574289        451599963   
    451631360        451664171      451659031        451712905        451742605
       451774129        451801351        451829907        451856397       
451889273        451908743        451939599        442036836        451422760   
    451453773        451492367        451516033        451547426       
451575062        451605273        451635213        451666309      451658512     
  451712210        451743884        451775191        451800742        451823744
       451860142        451887541        451912356        451939565       
442039301        451428007        451455588        451490767        451511364   
    451550396        451575013        451607220        451631568       
451663025      451654693        451718373        451743918        451774392     
  451802243        451829873        451854178        451887533        451914337
       451937932        442038063        451422778        451455257       
451486062        451513634        451549208        451580385        451600217   
    451636633        451662936      451659064        451716328        451736656
       451776959        451800676        451823637        451859995       
451887525        451906903        451938674        442038253        451426027   
    451453070        451490254        451514566        451548911       
451580187        451605521        451635494        451665715      451653083     
  451718886        451743496        451772404        451795470        451829345
       451854087        451887681        451914782        451939219       
442041281        451424170        451455117        451490742        451515134   
    451549703        451575906        451604300        451633937       
451669923      451653513        451711535        451741888        451773055     
  451802136        451824759        451855803        451887673        451910525
       451941256        442042602        451426068        451452007       
451484489        451514731        451546881        451574396        451606198   
    451633085        451663421      451656672        451713705        451742027
       451777148        451803456        451830160        451859904       
451887798        451912075        451935001        442041398        451430227   
    451455240        451487201        451514798        451544803       
451579825        451606388        451631840        451673388      451661029     
  451717466        451743140        451770028        451803464        451829014
       451860019        451885438        451914220        451937130       
442042958        451430235        451453344        451486633        451514871   
    451550123        451579502        451604383        451634117       
451667745      451660807        451717540        451743264        451771869     
  451803415        451825723        451856389        451887558        451908511
       451941272        442041042        451424733        451452023       
451486773        451514863        451546543        451571301        451606016   
    451635684        451669493      451659817        451713895        451742092
       451771802        451800817        451829048        451853964       
451887624        451910624        451937916        442048005        451429971   
    451455224        451485254        451514806        451545925       
451579593        451605802        451630933        451670475      451656722     
  451714604        451742035        451778120        451803324        451823967
       451856413        451887608        451910764        451940795       
442049938        451423032        451455075        451486856        451514517   
    451545792        451575377        451604318        451638449       
451667901      451658629        451714752        451742506        451777619     
  451803373        451830368        451856025        451887426        451914188
       451939540        442048807        451430888        451455349       
451486906        451513659        451549539        451579932        451605828   
    451631014        451672364      451655864        451713747        451743215
       451770093        451802276        451823777        451856157       
451887723        451910798        451934905        442054375        451430045   
    451453310        451484307        451515241        451546915       
451571046        451600175        451630263        451665087      451655393     
  451714463        451741052        451770697        451801989        451825640
       451854053        451888457        451907240        451937049       
442057196        451430458        451452304        451490627        451512578   
    451551071        451579858        451604177        451634059       
451670327      451660153        451714349        451741375        451775837     
  451796825        451826069        451854921        451887434        451915144
       451937023        442055851        451429740        451454367       
451487078        451515936        451547749        451570410        451606933   
    451632277        451667810      451659692        451714679        451737720
       451776280        451797054        451824965        451854939       
451887442        451914832        451940514        442054904        451429567   
    451451868        451492508        451512537        451548705       
451571574        451604037        451634042        451670905      451651301     
  451713531        451740609        451772388        451798847        451825301
       451857619        451889158        451914063        451936199       
442055927        451428312        451451751        451486385        451513667   
    451548085        451579692        451599658        451630974       
451665962      451656763        451714521        451739114        451776249     
  451797849        451825939        451860332        451887756        451913487
       451940357        442058699        451428015        451452619       
451486427        451512651        451547707        451575211        451606826   
    451635783        451662563      451659809        451713648        451738934
       451775571        451797815        451824478        451860001       
451889208        451915078        451938948        442058830        451429799   
    451454276        451492821        451513832        451545255       
451577860        451599823        451634141        451670210      451659528     
  451713739        451738843        451775316        451797807        451826101
       451860167        451888812        451914261        451935183       
442061339        451429385        451455141        451484398        451512479   
    451545594        451572382        451606768        451631147       
451664577      451663009        451714232        451739064        451770788     
  451797971        451825079        451858138        451885776        451914238
       451939250        442058293        451428668        451455562       
451485452        451515795        451543854        451578397        451600183   
    451633044        451667596      451666473        451713978        451741060
       451771166        451797948        451825731        451854954       
451886030        451914717        451950968        442063616        451427140   
    451452676        451488316        451513790        451549281       
451573836        451606164        451629489        451670525      451670202     
  451714448        451737563        451771117        451796973        451826481
       451855126        451885990        451914212        451949754       
442066221        451427835        451454789        451490643        451515811   
    451547160        451578280        451599880        451629695       
451666747      451665301        451713986        451741441        451775118     
  451795983        451823447        451854772        451885982        451915045
       451948178        442067278        451427967        451454151       
451484299        451510630        451548622        451576672        451606586   
    451637250        451673511      451667430        451713283        451737456
       451771968        451796817        451827869        451858237       
451888242        451914246        451944730        442069209        451431449   
    451454839        451485684        451513691        451544241       
451577597        451599641        451628945        451664353      451663736     
  451711048        451739270        451776520        451797591        451826762
       451858401        451888762        451914287        451942668       
442065199        451429013        451455752        451489041        451513386   
    451547574        451576839        451600274        451637201       
451669329      451664551        451715718        451741136        451778310     
  451798680        451831119        451857627        451886923        451913875
       451945489        442064499        451429492        451451678       
451489108        451513139        451549034        451573703        451603708   
    451633721        451670681      451665897        451716286        451738421
       451774517        451799266        451831218        451858047       
451886642        451913784        451945869        442068904        451427173   
    451453492        451489256        451512966        451547244       
451572424        451599872        451635429        451672851      451671572     
  451718548        451743785        451774376        451799647        451827802
       451860241        451888168        451914303        451946511       
442068268        451427249        451454524        451492342        451511463   
    451551030        451580666        451604011        451635080       
451663645      451673263        451718258        451741607        451773956     
  451796684        451826622        451857932        451886378        451913479
       451943385        442064952        451429864        451453518       
451492433        451516090        451550172        451572564        451602718   
    451633812        451663884      451667554        451718274        451738686
       451778278        451795736        451827455        451855134       
451886857        451915151        451945950        442070728        451430847   
    451452205        451490072        451515027        451544464       
451576755        451600639        451632996        451665566      451671135     
  451716187        451740641        451777387        451796700        451822795
       451857577        451886766        451913552        451946370       
442075511        451430839        451451843        451485569        451510275   
    451547038        451578389        451601660        451630768       
451666184      451669345        451716203        451736284        451771430     
  451799738        451827414        451860183        451886386        451913594
       451946479        442070231        451428718        451451892       
451490106        451513568        451545222        451577985        451600589   
    451629331        451669915      451663694        451716963        451741524
       451773915        451796767        451831069        451855142       
451886154        451913545        451950851        442071874        451428387   
    451452338        451491880        451514574        451546972       
451570469        451600779        451633705        451669097      451669501     
  451716443        451739346        451778302        451798060        451822902
       451857726        451886139        451913677        451947899       
442071452        451428692        451452601        451489488        451513550   
    451549307        451572663        451602023        451633101       
451669816      451667505        451710941        451739429        451777882     
  451799530        451827018        451855175        451886188        451914147
       451950133        442072229        451429039        451453542       
451491187        451515068        451548630        451577878        451600894   
    451630735        451666663      451673362        451718779        451741722
       451770382        451796106        451827612        451860126       
451888630        451914113        451941405        442074761        451428080   
    451451926        451485270        451516082        451545909       
451577936        451602825        451629281        451667042      451667190     
  451710958        451741102        451772446        451797377        451828123
       451853931        451888226        451913776        451942247       
442075271        451428221        451452908        451484927        451514962   
    451545438        451580831        451600332        451636666       
451666226      451668263        451718100        451740179        451772487     
  451797401        451823231        451857841        451886204        451914170
       451943401        442076386        451428940        451453922       
451489884        451512826        451545453        451577050        451601041   
    451633820        451670756      451663058        451711279        451741292
       451772685        451797351        451826259        451860233       
451888507        451913453        451948525        442076006        451428577   
    451452460        451490296        451512917        451545545       
451572754        451601934        451635445        451667299      451663512     
  451718290        451743124        451777247        451799092        451831341
       451860258        451888200        451909022        451944987       
442077764        451427405        451451777        451488589        451513410   
    451545537        451577027        451600985        451632673       
451670483      451664296        451715981        451737134        451776173     
  451799191        451830996        451858005        451886956        451909659
       451945026        442075800        451430169        451455596       
451489413        451511430        451545487        451577829        451601637   
    451637037        451665111      451663819        451714810        451739056
       451775670        451796114        451831150        451854327       
451885784        451909550        451949069        442077806        451428429   
    451454425        451487029        451511000        451545636       
451577548        451602726        451637359        451662969      451670889     
  451711444        451743199        451775548        451797336        451830947
       451854608        451886048        451909345        451943096       
442079299        451428437        451454391        451492847        451515597   
    451545768        451580807        451601132        451635171       
451669931      451671309        451711410        451743041        451775597     
  451799134        451823140        451854624        451887228        451909352
       451947709        442085122        451430771        451454870       
451492631        451514327        451545230        451572358        451600308   
    451632483        451664395      451663652        451710883        451743207
       451775407        451797518        451830293        451858971       
451888218        451909170        451950893        442083150        451428171   
    451454912        451487615        451515613        451549026       
451573034        451601124        451630701        451664890      451666119     
  451719090        451743108        451776231        451799514        451829410
       451854442        451887079        451909246        451950877       
442085130        451430219        451454821        451492458        451514616   
    451544159        451573125        451601462        451629042       
451670285      451663835        451719496        451738785        451774947     
  451799209        451830780        451854467        451887095        451908305
       451943492        442083416        451427926        451455786       
451489330        451509624        451548523        451572556        451602601   
    451631394        451670012      451664213        451716708        451739486
       451776769        451795827        451824353        451859185       
451888572        451909139        451950174        442084604        451427272   
    451453583        451485627        451514285        451551410       
451578728        451602106        451638258        451670301      451664320     
  451719462        451742373        451774210        451798375        451822837
       451854475        451885743        451909790        451948046       
442083796        451428346        451455687        451492193        451511588   
    451551386        451572291        451602346        451635940       
451671119      451669113        451719413        451742308        451777155     
  451797559        451822910        451858336        451886881        451908834
       451942957        442089074        451429260        451455653       
451492383        451514319        451551295        451574057        451602213   
    451639157        451664056      451664817        451719298        451738876
       451777502        451797278        451822753        451854137       
451885925        451908909        451941702        442086849        451430672   
    451455604        451492334        451508774        451547962       
451578421        451601629        451636690        451665947      451665343     
  451716591        451739916        451777098        451798979        451825251
       451857494        451889000        451908792        451948244       
442090122        451427397        451454979        451490312        451514301   
    451548010        451573893        451603005        451636898       
451672703      451673255        451716609        451742761        451772743     
  451799415        451831374        451854335        451885859        451908669
       451943435        442087995        451423784        451452775       
451489850        451514293        451544027        451572242        451601835   
    451630438        451668735      451673024        451716641        451743744
       451774160        451797229        451827976        451859698       
451886980        451908545        451945661        442086880        451426290   
    451454532        451492664        451510978        451549174       
451576409        451600647        451636799        451671697      451664767     
  451718506        451742795        451776025        451796064        451831390
       451854129        451888143        451910855        451943864       
442088126        451425573        451453393        451487037        451509848   
    451547491        451576490        451599740        451636914       
451670574      451670517        451716658        451742803        451773741     
  451797146        451831267        451859524        451887012        451909071
       451944938        442090205        451421622        451454300       
451491211        451511620        451544852        451578470        451606230   
    451638670        451671648      451664494        451711469        451742845
       451773634        451798086        451824189        451854392       
451886329        451910426        451946560        442089272        451425771   
    451453633        451488266        451513899        451551154       
451570527        451607790        451637797        451669543      451672240     
  451716492        451739999        451777643        451797484        451824361
       451854301        451888432        451910889        451946537       
442093449        451421655        451458541        451487011        451514509   
    451544589        451577449        451606917        451631998       
451671234      451672026        451718803        451739635        451773626     
  451798490        451829758        451854269        451886337        451910723
       451942643        442095378        451425748        451453666       
451486922        451511026        451551055        451577324        451600704   
    451636708        451671069      451664742        451716559        451740278
       451773451        451796387        451824585        451854277       
451888820        451910749        451944144        442093407        451423891   
    451452346        451488282        451513964        451547061       
451580781        451604144        451639363        451663108      451662951     
  451718829        451743587        451773402        451795991        451827547
       451859235        451886949        451910616        451949481       
442093852        451421572        451458376        451486617        451511927   
    451547087        451579031        451605505        451630479       
451668180   

 

Page 9



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451666366        451716567        451740427        451777650       
451799951        451822829        451854186        451887061        451910590   
    451949945        442099461        451421473        451459044       
451486880        451514004        451546352        451576094        451599633   
    451631808        451663256      451667323        451718696        451741003
       451773261        451799860        451829840        451858351       
451882948        451910566        451947063        442098067        451421481   
    451458053        451488555        451513980        451547137       
451578967        451601157        451636021        451673271      451670053     
  451716401        451739155        451772917        451796627        451829964
       451854020        451882559        451909642        451945059       
442096012        451423842        451452916        451488506        451514459   
    451544662        451577803        451600050        451629992       
451670004      451662977        451718761        451739189        451777106     
  451798177        451824627        451858898        451883383        451910392
       451944102        442096483        451421523        451459127       
451486781        451514764        451549059        451577209        451605430   
    451633457        451669675      451670277        451719157        451739197
       451770945        451799977        451827463        451860050       
451883219        451909618        451949788        442099032        451422042   
    451455703        451491302        451510853        451548283       
451578785        451607758        451629562        451662886      451664130     
  451711915        451738041        451772032        451798128        451829949
       451859516        451883235        451910202        451944003       
442099453        451423693        451459143        451489793        451512180   
    451546634        451580112        451600720        451631642       
451662746      451664882        451712285        451742571        451769954     
  451798276        451827372        451859870        451883268        451910236
       451941603        442099909        451425979        451453252       
451492813        451512214        451545834        451576995        451603278   
    451630289        451669584      451669535        451713051        451740757
       451771711        451796312        451824429        451858435       
451883086        451909998        451946842        442099693        451421556   
    451452635        451487953        451509640        451548689       
451577340        451603039        451630305        451663496      451669642     
  451712343        451741425        451770952        451798615        451827307
       451859755        451883110        451909865        451942007       
442100277        451426092        451452932        451489157        451515522   
    451545875        451579981        451601611        451631675       
451671622      451663629        451712186        451740773        451769913     
  451798508        451824460        451858864        451882963        451909717
       451949127        442103495        451426217        451458988       
451492771        451512594        451547384        451579890        451601595   
    451631683        451665384      451667018        451715551        451738611
       451770234        451800031        451830202        451858633       
451883003        451909725        451943336        442104998        451426175   
    451450662        451488068        451512131        451548036       
451577431        451607162        451631410        451671580      451664650     
  451711378        451742787        451770598        451796437        451827380
       451854160        451883342        451908339        451943294       
442102513        451423545        451458715        451491096        451515688   
    451547780        451577282        451600514        451629851       
451663298      451670665        451712699        451743660        451771919     
  451798235        451827760        451859797        451882922        451910384
       451944912        442105185        451421564        451457808       
451490668        451513592        451547657        451577563        451601538   
    451630719        451664924      451669303        451715056        451743868
       451770077        451798755        451827430        451854699       
451883326        451906333        451943658        442100988        451422265   
    451456669        451492896        451512933        451546691       
451576334        451601173        451638274        451673073      451666630     
  451717300        451740344        451771612        451800288        451831473
       451858658        451882757        451906994        451943682       
442107884        451423289        451458178        451488811        451512909   
    451551279        451578678        451602320        451637292       
451671655      451665681        451711980        451741557        451777312     
  451798045        451825087        451854723        451882823        451907018
       451945331        442106225        451423164        451453674       
451489926        451511489        451550834        451574974        451604474   
    451634174        451673115      451668107        451713093        451741862
       451775928        451798102        451829659        451858823       
451882732        451906895        451946081        442105870        451422356   
    451458020        451490783        451513717        451550628       
451580005        451606610        451630594        451668057      451667273     
  451715635        451742340        451775886        451796163        451827695
       451858757        451882658        451906804        451943260       
442108346        451425045        451457618        451487425        451510929   
    451544522        451575922        451604433        451633176       
451670947      451671267        451711816        451738389        451773709     
  451796353        451828099        451858948        451882666        451906697
       451942379        442112355        451424782        451454540       
451490460        451514921        451550917        451580716        451601363   
    451629224        451668438      451671713        451717979        451742050
       451770846        451795603        451829469        451858377       
451882674        451906507        451945737        442113965        451424691   
    451451991        451487284        451513774        451544258       
451580724        451603161        451629257        451668362      451669204     
  451715031        451737555        451778161        451798581        451828669
       451858559        451882690        451908396        451942106       
442110573        451424899        451457865        451492797        451520613   
    451544696        451580476        451606727        451638944       
451672992      451672745        451713192        451741300        451771893     
  451799852        451827620        451855811        451882708        451906325
       451949838        442111811        451424618        451453898       
451487193        451517957        451544142        451580500        451601330   
    451631923        451664981      451669154        451715726        451750921
       451774673        451798599        451826119        451857239       
451884381        451907182        451950034        442117917        451424824   
    451457428        451492300        451519060        451545172       
451576458        451606479        451628929        451668453      451665954     
  451711626        451749717        451773717        451799811        451830459
       451856256        451882880        451906283        451945463       
442117164        451424568        451451918        451484448        451517841   
    451551360        451578215        451599807        451635270       
451668552      451665285        451715163        451745558        451771232     
  451796247        451831002        451855563        451883664        451906119
       451950182        442116711        451424386        451454326       
451484372        451522213        451544068        451575690        451606321   
    451631154        451670640      451671200        451717987        451750806
       451774525        451803092        451828156        451856165       
451884266        451905996        451945901        442119640        451422000   
    451458046        451485585        451517445        451551436       
451578231        451601314        451637706        451667828      451664338     
  451715742        451750178        451774236        451803100        451823801
       451855753        451884118        451905863        451947477       
442123774        451425086        451454003        451485650        451520167   
    451543797        451579379        451601090        451631246       
451663017      451672695        451713242        451746960        451774863     
  451797476        451826739        451856686        451884142        451905897
       451946529        442124236        451425060        451452262       
451486351        451517296        451543888        451580435        451601249   
    451636815        451663595      451671721        451711766        451744767
       451770861        451802383        451826929        451856173       
451884019        451911143        451948871        442124269        451425581   
    451451934        451485197        451517239        451550990       
451575294        451605307        451631170        451671085      451671689     
  451713200        451751432        451770960        451803274        451826093
       451856249        451883896        451906465        451949309       
442123121        451424212        451452064        451484349        451518393   
    451544738        451578843        451602494        451635817       
451671606      451665137        451715072        451747588        451776512     
  451803266        451825715        451855712        451883912        451907539
       451950943        442123162        451425896        451457972       
451485015        451518971        451550826        451577928        451604540   
    451637714        451666846      451666416        451716500        451748735
       451773337        451798300        451828792        451856702       
451883938        451907976        451943906        442123295        451425037   
    451457576        451486344        451519938        451550024       
451575617        451605323        451631196        451669378      451668628     
  451716518        451747182        451776090        451798292        451828412
       451855761        451883847        451907984        451943641       
442128153        451425227        451457725        451485502        451522163   
    451550784        451579288        451602114        451631063       
451671184      451670996        451716583        451747810        451777676     
  451802508        451826606        451856744        451883755        451908008
       451942254        442125563        451425219        451457386       
451485551        451523773        451546105        451575989        451606842   
    451633531        451665210      451671887        451715080        451749287
       451777841        451798250        451830673        451855936       
451883375        451907935        451945570        442126454        451421614   
    451454383        451486658        451520076        451545701       
451576177        451603120        451633515        451663181      451673099     
  451714422        451749352        451777700        451796015        451830913
       451855969        451883821        451907844        451949630       
442127254        451423941        451454474        451485288        451525380   
    451549356        451579163        451602585        451635403       
451672083      451668784        451714976        451746721        451776132     
  451797344        451825921        451857114        451882609        451907802
       451945778        442125399        451423982        451450985       
451486666        451517643        451545396        451575450        451604946   
    451633481        451669352      451671317        451717060        451752356
       451777809        451802235        451830525        451857122       
451883706        451906978        451945356        442124954        451425334   
    451457550        451485767        451523344        451548101       
451575476        451602981        451629414        451669071      451672273     
  451714893        451750079        451774442        451802268        451823199
       451855605        451883516        451907695        451947550       
442128765        451425326        451453690        451485957        451518567   
    451547475        451580872        451607352        451636609       
451670061      451669436        451716781        451744528        451770762     
  451798409        451825665        451856447        451883417        451907091
       451944524        442132627        451423818        451457832       
451485577        451522270        451549315        451575799        451603476   
    451635221        451668842      451666622        451714885        451747364
       451774699        451803258        451828206        451856215       
451883425        451907547        451941538        442133096        451425540   
    451454052        451485544        451519185        451544050       
451579171        451602767        451633606        451666812      451670624     
  451714919        451751705        451771299        451802789        451826044
       451855381        451883466        451907596        451942296       
442130530        451425482        451453732        451486195        451521074   
    451549786        451579569        451605661        451633663       
451671556      451672471        451717003        451745657        451770358     
  451802714        451831127        451855951        451880736        451907448
       451943542        442131116        451424154        451457691       
451489470        451521520        451544860        451576466        451600902   
    451635296        451666341      451667497        451714703        451751390
       451773170        451802557        451826242        451855373       
451885313        451907489        451942767        442130951        451422570   
    451453609        451487185        451518062        451544019       
451571848        451607436        451632715        451665905      451681449     
  451714539        451749345        451770259        451802680        451830434
       451857247        451883482        451907380        451943807       
442131298        451426761        451451884        451485866        451519656   
    451549570        451571228        451603690        451633614       
451663918      451682934        451715882        451750665        451777601     
  451802573        451826234        451857924        451883292        451907174
       451949853        442131587        451426415        451451066       
451485130        451525299        451546550        451573174        451599856   
    451639173        451667067      451682942        451715866        451747489
       451777940        451802607        451828198        451860324       
451883789        451907208        451945398        442132163        451426647   
    451452098        451489389        451524532        451544084       
451572994        451607378        451634380        451666895      451678247     
  451715817        451745988        451774731        451803340        451823686
       451855779        451881056        451907661        451947329       
442133070        451426944        451454490        451489272        451521660   
    451544613        451572002        451600357        451634182       
451666739      451681571        451714588        451749162        451770176     
  451802623        451830731        451854145        451882716        451911945
       451945612        442136826        451422976        451451041       
451486237        451522197        451547285        451571483        451603542   
    451635742        451668073      451683825        451715767        451747901
       451774871        451795199        451823660        451853980       
451881619        451911440        451948731        442138533        451422588   
    451453807        451489058        451524698        451544878       
451572200        451607477        451634158        451671895      451677744     
  451714489        451745152        451773410        451797898        451827570
       451857346        451881452        451912893        451944565       
442136123        451422471        451458830        451488670        451519086   
    451548887        451573042        451607303        451636146       
451665533      451684328        451716070        451747331        451771836     
  451802748        451830079        451857189        451881312        451912760
       451948020        442137279        451426688        451451306       
451485049        451517387        451547616        451573067        451600928   
    451636096        451672034      451678221        451716138        451747596
       451776827        451803019        451823538        451855415       
451881346        451912778        451950547        442142048        451422612   
    451453021        451489074        451520373        451548861       
451571632        451607709        451634729        451671929      451681274     
  451715304        451749691        451776942        451797963        451824445
       451857080        451881353        451912596        451941801       
442141081        451426878        451458970        451488381        451517502   
    451550461        451571624        451601942        451634760       
451667000      451676449        451715478        451749709        451778542     
  451797617        451830962        451858260        451881387        451911457
       451947048        442140539        451421234        451456487       
451492466        451520472        451545883        451571749        451603609   
    451636112        451668016      451673776        451716542        451745707
       451773923        451798169        451830939        451858310       
451881114        451911952        451946750        442142253        451421283   
    451459028        451489777        451521892        451549299       
451572887        451603070        451636120        451665723      451680250     
  451715486        451744361        451772354        451797856        451830871
       451855316        451881171        451911523        451950349       
442138814        451427082        451459036        451487243        451521934   
    451544605        451572937        451600886        451634786       
451666606      451679070        451716336        451750053        451773873     
  451802896        451824577        451854525        451881544        451912646
       451946255        442139390        451422927        451455505       
451488944        451521645        451546147        451573240        451601983   
    451635502        451667257      451675334        451715437        451746259
       451772123        451802870        451830921        451854855       
451881023        451912109        451945695        442142626        451421218   
    451453245        451491724        451522635        451546766       
451572598        451605851        451634406        451664999      451673602     
  451714687        451750319        451776884        451802862        451824387
       451855357        451881635        451912190        451943815       
442144903        451426266        451456305        451488837        451517403   
    451546618        451572234        451600860        451634836       
451664965      451676548        451714596        451749907        451773758     
  451803050        451829931        451859557        451881072        451912323
       451943195        442148235        451426951        451458855       
451491427        451516314        451546667        451572499        451600662   
    451634810        451665848      451679252        451715320        451749220
       451773964        451802672        451830855        451854590       
451880876        451912679        451941413        442144754        451422596   
    451455174        451484752        451522049        451546501       
451572523        451600282        451639470        451672059      451677686     
  451715155        451750517        451772131        451802516        451824262
       451857049        451880884        451912513        451945836       
442149597        451426753        451451728        451486104        451519870   
    451549737        451573943        451607535        451634612       
451672133   

 

Page 10



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451683734        451715171        451744924        451771406       
451803084        451830442        451853899        451880926        451911788   
    451950406        442149522        451426282        451455182       
451488738        451519524        451549752        451572614        451602833   
    451635999        451665129      451682298        451717565        451747927
       451772305        451802334        451830319        451855431       
451880777        451911044        451949986        442148821        451423115   
    451457337        451485106        451523518        451544837       
451571673        451603245        451629125        451664841      451681837     
  451711022        451747117        451772420        451803167        451824064
       451859763        451880819        451913214        451947790       
442150181        451429328        451453187        451484778        451525315   
    451549547        451572077        451601033        451634570       
451672000      451676472        451711881        451750137        451778351     
  451802433        451822977        451858674        451880835        451910947
       451947972        442153078        451430557        451451371       
451492565        451522171        451548960        451572945        451605281   
    451639355        451672075      451676647        451712061        451752075
       451777163        451804306        451823025        451858682       
451880694        451911333        451943567        442155925        451422893   
    451455729        451490601        451525224        451548408       
451574586        451605216        451634703        451665467      451681951     
  451718860        451748990        451774269        451796536        451823033
       451854731        451880710        451913263        451949499       
442150595        451421945        451456040        451486542        451520571   
    451548549        451571863        451605547        451634513       
451672166      451684088        451712129        451745921        451772024     
  451796502        451830384        451856819        451880983        451913438
       451943427        442154910        451424139        451452429       
451485346        451520324        451548531        451572721        451601843   
    451634505        451665327      451681886        451711964        451747521
       451775027        451804314        451830129        451855670       
451881908        451910970        451944904        442159281        451422091   
    451457600        451484539        451521546        451543847       
451572713        451600605        451634794        451666085      451679500     
  451718811        451745335        451773725        451796494        451830376
       451856785        451882518        451914972        451944854       
442157897        451430326        451452239        451490775        451524854   
    451548663        451572689        451605158        451628986       
451667570      451678759        451713127        451750871        451778682     
  451796486        451823868        451858575        451882468        451912463
       451941843        442164307        451430813        451459077       
451484406        451520894        451551303        451573018        451599757   
    451633747        451667653      451681647        451713101        451744437
       451771182        451796478        451823975        451855506       
451882377        451914204        451943831        442235578        451430151   
    451455885        451488076        451519409        451543912       
451574453        451602296        451635064        451672190      451675342     
  451719009        451744783        451770630        451803589        451830053
       451856967        451882385        451911622        451945406       
442270914        451422836        451451447        451490593        451519565   
    451547871        451571103        451599765        451635387       
451672687      451679559        451718050        451748594        451772602     
  451794812        451831531        451855720        451882245        451909543
       451947428        442296612        451422075        451452411       
451489967        451520985        451544092        451574826        451599864   
    451629430        451664916      451675524        451713044        451751150
       451778385        451804462        451823470        451858500       
451882252        451909824        451949762        442316667        451422059   
    451450688        451484315        451519227        451544043       
451570857        451605679        451629455        451671432      451676787     
  451718746        451748164        451773972        451796171        451823595
       451854780        451882260        451914980        451941710       
442326716        451430532        451456214        451490288        451517262   
    451544167        451573653        451605638        451636534       
451670319      451679104        451711972        451749261        451770531     
  451796643        451824346        451856439        451882104        451909964
       451941397        442337275        451430243        451456206       
451490346        451518187        451547046        451571152        451606123   
    451629034        451664114      451681308        451713184        451748032
       451773295        451796676        451830517        451854483       
451882070        451908560        451944359        442366274        451422802   
    451451330        451485395        451521330        451551220       
451574933        451602171        451635551        451668669      451675219     
  451718084        451746333        451776595        451796775        451830566
       451858013        451881569        451913230        451943849       
442408035        451428916        451451488        451490486        451524870   
    451547020        451570568        451600035        451629307       
451663959      451674725        451718928        451751796        451776678     
  451804264        451823066        451856884        451882054        451913578
       451949036        442440780        451422695        451456347       
451490411        451520902        451544266        451570824        451606420   
    451635544        451663967      451677801        451718001        451747877
       451777551        451804199        451830665        451858997       
451882237        451907646        451947139        442514501        451424584   
    451456313        451484703        451517791        451547251       
451571194        451601819        451634901        451673214      451674501     
  451714273        451751168        451773220        451804124        451823090
       451859722        451881932        451912653        451950976       
442577987        451430920        451459101        451489702        451521678   
    451544597        451573745        451599955        451639413       
451662928      451682124        451718282        451747711        451776777     
  451804363        451830624        451855621        451881957        451907620
       451946057        442616314        451424642        451450829       
451491963        451518260        451549133        451571285        451602437   
    451628960        451663538      451681316        451719025        451748347
       451774384        451804538        451823322        451857569       
451881791        451907794        451948103        442660247        451430433   
    451453443        451485262        451522874        451544993       
451574792        451604789        451636435        451668800      451674816     
  451718688        451751820        451776587        451796239        451828834
       451857643        451881809        451907869        451943278       
444914212        451424659        451458889        451487060        451519383   
    451549224        451573786        451600555        451636443       
451662852      451681704        451711873        451750400        451771455     
  451804769        451828164        451856587        451881817        451913347
       451947998        445333560        451424675        451456966       
451487771        451517353        451551105        451573844        451606222   
    451629356        451663900      451678130        451713077        451751838
       451777015        451804744        451829535        451857296       
451881643        451912489        451944185        445901580        451428957   
    451453575        451489728        451522056        451551014       
451577993        451600027        451635924        451662720      451674782     
  451712657        451746549        451775209        451804652        451827224
       451853881        451881650        451913404        451944284       
446746588        451424485        451454854        451486955        451518476   
    451549158        451572549        451605737        451636369       
451670129      451674121        451712475        451748743        451777130     
  451804678        451827125        451854285        451881668        451913743
       451942916        447239427        451424527        451455018       
451490684        451519987        451546964        451572309        451601827   
    451635593        451673206      451683858        451712426        451751978
       451770432        451804694        451825160        451855233       
451881718        451908149        451943104        447636200        451424337   
    451454904        451484547        451523963        451550859       
451572572        451602130        451634034        451663124      451677124     
  451712400        451747893        451777072        451804702        451829360
       451856496        451882021        451908347        451945133       
447926718        451424550        451451132        451489785        451516793   
    451547392        451572580        451606271        451639215       
451663611      451675722        451712384        451744262        451776983     
  451804504        451828115        451857635        451885149        451914865
       451942908        448067058        451424162        451454722       
451489876        451523393        451546014        451576524        451601421   
    451635015        451670145      451675847        451717839        451749410
       451776330        451796270        451825996        451857205       
451884407        451912687        451942890        448444208        451429104   
    451452056        451492102        451525273        451545024       
451575047        451604870        451635650        451663678      451674204     
  451717870        451744379        451777338        451796379        451827059
       451857742        451884522        451912984        451948129       
448497982        451424410        451457212        451484851        451516249   
    451545362        451576565        451600563        451633754       
451670160      451682777        451712574        451748321        451771646     
  451804553        451827067        451854251        451884761        451912901
       451943062        448613554        451429062        451451181       
451491807        451516439        451545644        451573810        451605968   
    451629315        451664528      451677322        451712541        451751267
       451771679        451794796        451829501        451859599       
451884530        451912950        451949978        448614859        451430383   
    451452379        451484836        451524425        451545511       
451578132        451600571        451631931        451663272      451679880     
  451712491        451751234        451773493        451796346        451826143
       451855258        451884571        451912885        451944235       
448707265        451422745        451454656        451489348        451516181   
    451545107        451572416        451605414        451632368       
451663660      451679609        451712921        451746895        451771661     
  451804421        451829519        451857593        451884613        451912695
       451945539        448926626        451421994        451451710       
451491930        451521041        451546212        451578108        451607139   
    451630149        451663371      451683429        451718365        451748834
       451770622        451804439        451826424        451857387       
451885115        451912935        451949267        449132810        451424287   
    451456859        451488183        451519417        451550313       
451572010        451600316        451637912        451663397      451681191     
  451713325        451752273        451777197        451804447        451826366
       451855274        451885180        451912638        451941918       
449141902        451424295        451457022        451491625        451518963   
    451545750        451578090        451601066        451631501       
451669600      451674170        451712624        451744320        451776363     
  451796791        451828974        451857528        451885123        451907356
       451945927        449153022        451423826        451457030       
451486153        451518054        451545941        451578330        451601025   
    451629950        451668867      451677769        451717821        451747786
       451773675        451804710        451828933        451855977       
451884589        451913198        451947873        449503986        451430995   
    451456941        451487813        451520639        451545990       
451577522        451602486        451637920        451670533      451674790     
  451718530        451747430        451776900        451803522        451825780
       451854210        451884480        451907141        451948806       
449538966        451429351        451451587        451488464        451519367   
    451546006        451573224        451607113        451637748       
451668289      451676142        451712756        451745780        451770838     
  451804132        451826549        451857478        451884415        451913644
       451949143        449556430        451421978        451453302       
451489249        451524029        451550552        451577266        451602809   
    451631709        451671838      451683452        451718522        451744734
       451771380        451803720        451828370        451855092       
451885032        451913628        451947543        449584820        451424535   
    451453625        451490361        451522973        451549323       
451573117        451603856        451631741        451671739      451674923     
  451712194        451748560        451771687        451803738        451825772
       451859300        451885040        451912968        451943369       
449618537        451430003        451453179        451490155        451519466   
    451544621        451577290        451607337        451631899       
451664304      451675151        451712202        451744049        451772115     
  451803530        451829204        451855241        451884746        451912604
       451946735        449651850        451422331        451450795       
451485510        451523674        451545081        451572978        451601009   
    451631865        451668206      451677066        451710925        451748677
       451770010        451796080        451825764        451857148       
451884845        451914956        451948137        449985456        451423677   
    451455950        451490056        451519243        451545966       
451573216        451603922        451630032        451662555      451676944     
  451712152        451743991        451775944        451796155        451827083
       451857270        451884894        451914808        451948855       
450002233        451429955        451453278        451490064        451518203   
    451550842        451573372        451603914        451632020       
451662654      451679724        451711865        451746010        451775787     
  451796098        451828818        451857833        451884753        451915003
       451950810        450035274        451423586        451453377       
451485494        451518807        451545073        451577167        451600076   
    451631378        451670731      451684278        451718407        451745350
       451777866        451803647        451824650        451857874       
451885339        451910053        451943674        450054341        451422307   
    451453203        451489983        451521280        451549141       
451573364        451607063        451632186        451664072      451677736     
  451717631        451748065        451774921        451803621        451824601
       451856561        451885206        451911481        451942270       
450058177        451429765        451453914        451485643        451521793   
    451550438        451576680        451606982        451632269       
451664163      451677918        451714083        451745525        451773139     
  451803829        451827349        451853923        451884308        451914394
       451945562        450061668        451429963        451459135       
451489868        451521314        451550131        451577043        451604458   
    451632293        451662621      451676183        451711592        451750145
       451778286        451803423        451827836        451857163       
451885214        451914410        451948392        450100797        451429757   
    451453260        451489587        451524235        451544787       
451576623        451607543        451637409        451668560      451682926     
  451713697        451744163        451771067        451803449        451827133
       451860274        451884829        451914758        451947618       
450121512        451423511        451450878        451489645        451524383   
    451546899        451577738        451607741        451632335       
451668545      451676837        451719561        451746507        451775613     
  451803480        451828602        451857858        451884787        451910020
       451948434        450140926        451423057        451458293       
451485205        451521884        451550891        451576789        451603195   
    451629919        451668537      451679427        451717482        451747950
       451775167        451795017        451828875        451857171       
451885446        451914675        451947485        450175260        451429393   
    451453591        451490924        451520993        451548002       
451576631        451607642        451632004        451668354      451682090     
  451719488        451749873        451775621        451795116        451829493
       451856553        451885420        451913958        451948012       
450194824        451429997        451458400        451488613        451516587   
    451546816        451577837        451600191        451632178       
451670426      451677439        451713267        451746663        451775134     
  451803316        451827158        451859086        451883474        451914006
       451947691        450219464        451421895        451453237       
451487854        451520597        451550602        451573687        451602973   
    451637680        451669667      451677991        451717755        451746986
       451772958        451797393        451824619        451856009       
451887913        451910129        451944060        450299938        451423370   
    451458707        451489306        451517015        451545016       
451576664        451600878        451639041        451666929      451675615     
  451714216        451746051        451778484        451797237        451828727
       451854962        451886113        451911416        451943757       
450417407        451423396        451453617        451485825        451520423   
    451546832        451573679        451603351        451632210       
451669857      451678932        451719397        451746275        451774939     
  451803894        451824809        451855035        451883672        451910244
       451943963        450502869        451423461        451452072       
451491310        451520860        451549125        451572747        451601017   
    451632228        451669972      451678122        451719751        451747919
       451771018        451797385        451824841        451859540       
451883680        451911267        451943377        450505052        451429906   
    451453385        451488951        451524953        451544175       
451577415        451603336        451632145        451669980      451682272     
  451714000        451746291        451775183        451804009        451825012
       451858815        451888390        451911325        451950232       
450517990        451422463        451451363        451488845        451517163   
    451544308        451577001        451603310        451632079       
451666887   

 

Page 11



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451688691        451719595        451745376        451772339       
451796957        451829600        451854236        451884357        451910483   
    451941959        450518154        451430680        451454607       
451491385        451524441        451545784        451570873        451600829   
    451631287        451666879      451688816        451713960        451744403
       451772362        451799423        451827992        451859284       
451888325        451910657        451950026        450519962        451423271   
    451457188        451485098        451518252        451547590       
451572168        451600803        451632160        451666861      451692446     
  451711527        451751556        451771125        451796924        451827166
       451858807        451888127        451910756        451949135       
450517818        451430581        451454730        451488746        451518328   
    451544332        451571392        451600795        451630891       
451666853      451688352        451714059        451751127        451772081     
  451796916        451827737        451859821        451883813        451914121
       451941926        450529797        451423214        451451140       
451488688        451519888        451550586        451580062        451602775   
    451630461        451672554      451691422        451719785        451749865
       451778617        451794978        451827588        451855647       
451884134        451910871        451944722        450521224        451429815   
    451456974        451491484        451520357        451547434       
451580054        451600209        451630354        451671341      451692628     
  451717474        451751291        451775332        451803704        451828750
       451854368        451883524        451914253        451944805       
450528997        451423222        451451769        451489561        451524367   
    451547368        451571202        451606545        451630180       
451669717      451692917        451719314        451749881        451772198     
  451796023        451830772        451854384        451883961        451912331
       451942437        450539796        451430094        451457006       
451486989        451521785        451545826        451571244        451599815   
    451630545        451670939      451692289        451713440        451749980
       451778583        451796866        451828396        451854400       
451889216        451912257        451946586        450541271        451423917   
    451456842        451487136        451525182        451546857       
451580146        451604052        451630503        451670749      451688410     
  451719330        451744072        451772073        451797088        451828552
       451856405        451888051        451912299        451949390       
450536552        451429419        451451553        451487326        451523450   
    451547830        451571293        451601082        451630693       
451670418      451690804        451711121        451748750        451778567     
  451794952        451826309        451856678        451882872        451913446
       451944201        450540240        451422679        451455067       
451487086        451524342        451549067        451580252        451600449   
    451638290        451672455      451691653        451713408        451749923
       451769921        451796056        451828891        451856512       
451882955        451908586        451946776        450547823        451423024   
    451456743        451486518        451517817        451545339       
451580245        451606776        451630636        451666325      451690747     
  451717763        451747463        451773113        451803944        451826077
       451856322        451888028        451913693        451946107       
450547963        451430706        451456602        451487672        451524714   
    451547210        451571095        451602379        451630628       
451666382      451689103        451711204        451750608        451773022     
  451803787        451826663        451859029        451885842        451912182
       451942049        450556279        451422984        451457444       
451484554        451520951        451550222        451580203        451606719   
    451630818        451671333      451691935        451713457        451746853
       451774558        451797039        451828784        451859706       
451887699        451908990        451942411        450560396        451423198   
    451456677        451486971        451517775        451551337       
451579767        451602528        451630743        451670244      451689293     
  451713382        451749493        451771224        451797013        451828487
       451859045        451882435        451909261        451946420       
450557087        451429468        451455869        451484695        451524458   
    451548721        451571020        451606560        451638381       
451666523      451689798        451713390        451748305        451774533     
  451796908        451828032        451859243        451887657        451911655
       451946461        450572565        451422208        451456537       
451487342        451524946        451547905        451571491        451605620   
    451630826        451666655      451692461        451713473        451749576
       451773998        451801807        451827562        451855688       
451882450        451914543        451945042        450570718        451422505   
    451456552        451484620        451520621        451548796       
451580625        451602734        451630131        451670657      451691083     
  451711089        451752265        451777924        451798656        451827240
       451859060        451882765        451912091        451946362       
450573043        451423651        451456438        451486815        451517916   
    451547848        451570915        451600126        451630966       
451666077      451691836        451719801        451745772        451778047     
  451800569        451831556        451854434        451882302        451911697
       451946164        450573324        451423909        451451652       
451492375        451523906        451544274        451580591        451604169   
    451631303        451666242      451692511        451711725        451749121
       451773147        451799829        451831440        451859581       
451888085        451909121        451946222        450584511        451422414   
    451455547        451487417        451517189        451548234       
451570964        451607048        451637987        451672307      451690960     
  451711618        451752166        451778021        451801757        451828016
       451856595        451883052        451909147        451942460       
450585633        451430664        451451546        451484604        451518559   
    451546063        451570840        451606859        451631162       
451666697      451692057        451711634        451748081        451773105     
  451795801        451822852        451855738        451887970        451910780
       451942932        450584263        451429500        451455927       
451491161        451523302        451549505        451570758        451607055   
    451638068        451672315      451688741        451714281        451750830
       451778005        451800601        451827216        451856348       
451887871        451911689        451941561        450581657        451423727   
    451455893        451485932        451523385        451549653       
451580658        451602569        451631097        451670137      451687172     
  451711758        451745434        451771851        451801518        451831333
       451859664        451887731        451912208        451947204       
450579032        451429484        451451520        451484679        451523278   
    451546303        451570725        451606412        451630925       
451670376      451689418        451718159        451746929        451773188     
  451800916        451827927        451854566        451887830        451912786
       451947246        450587043        451430870        451455836       
451491112        451523914        451548192        451580849        451600837   
    451630065        451666176      451691398        451716195        451746283
       451770929        451798920        451823207        451854111       
451882914        451910830        451946024        450591789        451430128   
    451456115        451489165        451522742        451549927       
451570584        451601850        451630909        451666770      451689186     
  451711287        451744510        451776397        451795496        451827257
       451854558        451887772        451911465        451948780       
450592308        451423065        451456032        451492540        451524987   
    451548242        451570451        451607584        451630255       
451671226      451692487        451718175        451751374        451770671     
  451799787        451828438        451855282        451882898        451911135
       451944516        450598503        451422349        451458590       
451489314        451516827        451545305        451570493        451600738   
    451631030        451671994      451690986        451715940        451746457
       451771109        451801799        451826812        451856314       
451884779        451912521        451946016        450619754        451428825   
    451451223        451487367        451524409        451546394       
451571137        451606735        451630248        451667448      451689426     
  451717920        451744965        451776421        451800882        451826879
       451854459        451887640        451914196        451948962       
450614235        451429930        451457493        451488597        451521249   
    451550008        451571764        451605406        451638282       
451667422      451691794        451711345        451750863        451776157     
  451801328        451823462        451855902        451887749        451913503
       451950448        450629712        451423990        451450936       
451489264        451516991        451546253        451572226        451605612   
    451630875        451668818      451691695        451718209        451744536
       451770994        451798748        451823454        451858229       
451885875        451913990        451942791        450625306        451429542   
    451452544        451487144        451525265        451548390       
451578520        451601223        451637664        451671663      451686323     
  451719876        451744080        451777296        451800841        451826754
       451856090        451884837        451910913        451950257       
450638671        451425946        451454086        451484505        451525067   
    451543920        451572283        451607527        451631105       
451668636      451691166        451710834        451747026        451774509     
  451800973        451831093        451859805        451887863        451922785
       451942809        450648639        451427728        451458004       
451491039        451516421        451551394        451578553        451605687   
    451633143        451667539      451689921        451711352        451747216
       451774467        451801641        451831101        451860068       
451885891        451922470        451946727        450654330        451426308   
    451453930        451489082        451525083        451548168       
451578538        451601397        451632590        451667620      451686729     
  451711360        451744221        451774459        451801823        451828255
       451859862        451885933        451915219        451950372       
450648480        451426316        451454201        451491526        451517247   
    451549844        451572135        451607691        451632806       
451667729      451691026        451710990        451748446        451774079     
  451795447        451826614        451858021        451887806        451923270
       451945745        450659057        451426324        451457535       
451486419        451521298        451543938        451578702        451600696   
    451632798        451667711      451688931        451711170        451744130
       451775225        451800668        451831291        451860092       
451882328        451916506        451945166        450664560        451421366   
    451457683        451485858        451523146        451548267       
451578645        451605448        451632780        451668578      451688840     
  451715932        451749782        451774616        451799720        451825491
       451858070        451882849        451924203        451943773       
450660402        451426126        451451033        451487300        451517940   
    451549414        451578769        451599914        451637193       
451669295      451689988        451716047        451752364        451770986     
  451801609        451828982        451857866        451885263        451919542
       451945760        450675475        451431266        451454169       
451484646        451525109        451543946        451578942        451605760   
    451629687        451668511      451691414        451711246        451745749
       451775050        451799589        451830509        451855043       
451885735        451918320        451945984        450675699        451426142   
    451450886        451487169        451518138        451543953       
451578918        451606966        451632871        451669121      451689871     
  451711071        451752059        451776355        451801187        451824304
       451858203        451888754        451922231        451947782       
450680798        451426167        451450910        451491351        451517973   
    451550925        451578876        451606115        451637474       
451668420      451690267        451711139        451751994        451774681     
  451800783        451829295        451857783        451888721        451923874
       451945174        450696489        451427843        451451801       
451489462        451519326        451544811        451571319        451606263   
    451632921        451668479      451688568        451718092        451745715
       451775936        451801534        451825806        451858112       
451881486        451920631        451945349        450696521        451427827   
    451457758        451485080        451522767        451550792       
451571939        451600548        451637052        451667802      451689590     
  451710867        451748131        451775761        451795454        451829030
       451857262        451888903        451922553        451946008       
450692520        451428148        451455430        451485056        451521264   
    451546188        451572218        451606396        451632640       
451668404      451688477        451719447        451748644        451776314     
  451800866        451830020        451857213        451888887        451917405
       451945752        450707690        451426100        451455398       
451488795        451519896        451548648        451579155        451601447   
    451636955        451668321      451690325        451718605        451750152
       451770648        451795561        451830483        451855878       
451888853        451917876        451947394        450779533        451426274   
    451455315        451488969        451521975        451548440       
451571814        451607238        451632822        451667760      451690564     
  451719165        451751416        451776058        451795512        451824312
       451860282        451885578        451924039        451947170       
450779350        451427934        451451603        451491245        451520126   
    451545313        451579221        451606354        451633218       
451671770      451690861        451719132        451747836        451776371     
  451801476        451825855        451857601        451885586        451920920
       451944383        450776745        451424980        451455331       
451487318        451524110        451546642        451571756        451605919   
    451633184        451667869      451691232        451717052        451748818
       451774095        451798961        451830236        451857429       
451881593        451923999        451947154        450805601        451425987   
    451456685        451485379        451522122        451547798       
451571699        451601280        451636823        451668164      451688832     
  451716617        451745343        451774913        451795272        451825178
       451857445        451881197        451917942        451944318       
450869730        451428114        451458350        451485759        451521801   
    451550289        451579312        451601744        451633341       
451668008      451691687        451719322        451747638        451775126     
  451798938        451829451        451855084        451885537        451921381
       451944276        450872460        451428106        451456628       
451490197        451520225        451548473        451579411        451606305   
    451629521        451671978      451692222        451717078        451751663
       451776009        451800932        451824114        451857411       
451881130        451919948        451947030        450877329        451425862   
    451457873        451486799        451519250        451545347       
451579734        451599732        451633291        451667075      451688550     
  451716799        451747323        451774343        451801682        451829329
       451855191        451881148        451922546        451944433       
450907456        451421499        451455380        451490148        451521942   
    451550412        451571616        451607345        451636807       
451671325      451692529        451719306        451745061        451775035     
  451801674        451830327        451857767        451881189        451922603
       451947469        450933387        451428056        451455489       
451485304        451524490        451548564        451571533        451607329   
    451639116        451667034      451690408        451716674        451746580
       451771042        451801740        451829287        451854665       
451885255        451923189        451946925        450938287        451428049   
    451458202        451486732        451517460        451545628       
451571459        451601678        451629596        451667026      451689350     
  451719264        451744643        451771026        451800114        451829188
       451854004        451889083        451915516        451947535       
450934336        451425698        451455497        451484380        451518633   
    451550339        451579791        451605836        451633416       
451666960      451690994        451716575        451750467        451770663     
  451800304        451825970        451855530        451885354        451916043
       451944110        450944236        451425706        451458228       
451492904        451519284        451548846        451579064        451605950   
    451632954        451672182      451689509        451717094        451751010
       451776074        451800478        451829808        451858302       
451880827        451921019        451947667        450974415        451426084   
    451456057        451486476        451523658        451544126       
451574644        451600811        451629786        451669410      451689392     
  451716906        451745087        451775985        451801997        451824916
       451854749        451885321        451921027        451947386       
450994249        451427363        451452171        451486682        451520662   
    451545388        451576110        451605646        451629778       
451669444      451690499        451719629        451745673        451776496     
  451800213        451829683        451856793        451887178        451916688
       451946602        451017321        451427207        451451959       
451490429        451520688        451544076        451573984        451607428   
    451637284        451669451      451689327        451719603        451744668
       451770069        451802086        451825988        451859946       
451885404        451922264        451944649        451018048        451421226   
    451456123        451491286        451519821        451550347       
451574818        451606347        451632665        451669477      451690911     
  451716864        451746127        451777569        451800171        451829899
       451858526        451881288        451920789        451944631       
451016497        451427025        451455844        451490403        451518849   
    451548309        451574743        451602288        451629802       
451667166   

 

Page 12



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451688253        451717128        451745764        451769996       
451799985        451823835        451858492        451881858        451920672   
    451946552        451008072        451427330        451456008       
451490395        451520548        451549018        451575534        451603757   
    451629612        451668891      451689236        451719777        451749402
       451770267        451798334        451824718        451855480       
451882294        451918098        451944839        451017248        451427314   
    451458137        451485437        451523567        451549000       
451575633        451603328        451632392        451672224      451689152     
  451717011        451749477        451777759        451802011        451828826
       451856918        451884878        451923379        451945182       
451022180        451426811        451452783        451485478        451516876   
    451547665        451574081        451603237        451637334       
451668875      451689723        451719710        451746028        451772040     
  451802144        451830095        451858690        451888176        451917884
       451947584        451030787        451426837        451454110       
451485155        451520332        451548507        451575658        451602676   
    451632384        451667182      451688543        451716997        451744460
       451771828        451795884        451828057        451859789       
451882161        451915979        451945125        451052047        451431514   
    451457162        451489405        451518666        451548606       
451575393        451603468        451636625        451669196      451692123     
  451719280        451745731        451772057        451799381        451825541
       451854012        451888317        451922934        451946834       
451049324        451426720        451455216        451489454        451520209   
    451545529        451576078        451601876        451636245       
451667240      451687511        451718787        451751077        451772669     
  451802128        451830012        451855795        451888283        451922983
       451948657        451060297        451427439        451457279       
451484794        451517064        451543987        451575369        451605166   
    451636997        451669220      451686653        451718456        451744882
       451769970        451800098        451827604        451855845       
451882005        451915813        451949846        451069942        451421184   
    451457220        451484521        451517056        451547335       
451575732        451600266        451636617        451669238      451686190     
  451716245        451749386        451773196        451804546        451824213
       451855514        451887590        451918783        451941520       
451077580        451427744        451454516        451489652        451525091   
    451544191        451576474        451605075        451639165       
451669279      451692792        451718423        451746218        451772644     
  451798367        451830152        451858484        451881965        451917389
       451950729        451102818        451431373        451458681       
451486534        451524052        451544001        451575724        451602874   
    451636237        451667356      451692602        451716302        451749550
       451771950        451799217        451823827        451856454       
451881601        451917041        451943138        451102040        451427751   
    451458665        451490098        451518534        451551287       
451574222        451600340        451638795        451667331      451688964     
  451718555        451745483        451772834        451795322        451830723
       451860316        451885644        451923718        451948384       
451114847        451426639        451454961        451485692        451523823   
    451550362        451574230        451602957        451639033       
451667315      451691737        451718480        451745145        451771943     
  451795694        451824569        451860308        451882344        451921688
       451941504        451137673        451426456        451457089       
451489421        451521389        451545560        451574164        451603518   
    451638209        451671457      451690796        451718662        451745285
       451772974        451801914        451827729        451854228       
451881759        451919997        451948574        451137178        451426506   
    451457634        451485601        451519557        451547822       
451573877        451602015        451636989        451669626      451690812     
  451716351        451749097        451771927        451801062        451822985
       451854152        451881775        451915383        451942346       
451136386        451426563        451454342        451485619        451521405   
    451543839        451574198        451603740        451636971       
451672208      451691927        451718654        451749360        451770002     
  451801245        451831234        451859938        451885024        451919823
       451943047        451181341        451421317        451454375       
451486484        451522262        451545354        451573935        451603393   
    451635619        451664064      451692099        451719215        451744445
       451770036        451795611        451831382        451855928       
451885073        451920383        451943393        451186324        451421309   
    451457048        451485668        451521181        451548770       
451576011        451602254        451635700        451663702      451688402     
  451711477        451751176        451778104        451795686        451827935
       451855860        451881742        451917934        451942478       
451224125        451426407        451452494        451489892        451524391   
    451547764        451574909        451602411        451638225       
451663082      451692172        451718266        451747372        451770051     
  451795652        451829980        451860266        451888606        451920706
       451949705        451303028        451427652        451455042       
451485247        451523062        451548754        451575005        451604441   
    451635809        451672786      451690531        451716393        451748214
       451773253        451799308        451831416        451856082       
451888663        451923528        451949275        451340145        451421242   
    451452270        451485791        451517551        451550479       
451576086        451605059        451638233        451663223      451687339     
  451718712        451751119        451770275        451799100        451827331
       451859888        451886360        451919898        451947717       
451398762        451427629        451454219        451486161        451516553   
    451547889        451574578        451600423        451639439       
451663876      451690523        451718704        451751101        451771778     
  451799290        451827950        451859672        451885628        451917769
       451949218        451401640        451421341        451453336       
451484893        451521728        451547897        451575401        451602759   
    451637136        451663215      451692891        451717045        451747604
       451771752        451799498        451829709        451859565       
451885529        451923684        451942882        451399372        451425839   
    451456768        451486328        451517593        451548218       
451579304        451604516        451635692        451665749      451690614     
  451718845        451748867        451773162        451795645        451824437
       451853972        451881734        451922496        451949226       
451397772        451427389        451456800        451484968        451517601   
    451547715        451571871        451604672        451636278       
451665269      451691356        451718993        451748412        451771877     
  451800072        451827984        451856132        451886741        451923080
       451942569        451397798        451428684        451458699       
451491799        451516546        451548028        451579130        451601868   
    451636302        451664700      451692834        451718985        451751598
       451773121        451799241        451824270        451859532       
451883904        451918601        451942635        451398234        451428809   
    451452585        451487607        451524201        451547723       
451578868        451604649        451636310        451665509      451692388     
  451718969        451748917        451777833        451802045        451827448
       451856264        451883433        451923460        451950653       
451397897        451422604        451458079        451488548        451517528   
    451547731        451578884        451600092        451638548       
451665608      451690762        451719116        451750673        451773485     
  451801112        451826200        451856272        451886717        451920052
       451949101        451397517        451428635        451456792       
451492003        451517486        451548150        451571715        451603500   
    451638563        451664718      451690838        451716484        451747729
       451770143        451801286        451829121        451859987       
451883409        451920391        451948921        451395461        451421689   
    451454615        451492177        451518039        451550271       
451579460        451603104        451638647        451665558      451690895     
  451718647        451747257        451773816        451801385        451829063
       451855787        451884241        451915680        451941496       
451402358        451424949        451457857        451488258        451524839   
    451545297        451579486        451600100        451638506       
451663744      451692818        451715015        451748859        451774004     
  451798805        451828362        451859896        451886212        451921795
       451945620        451400592        451428510        451458475       
451491864        451516769        451546592        451578983        451602122   
    451636344        451665376      451688956        451715064        451751341
       451770572        451803183        451828925        451854830       
451886071        451915557        451943534        451396063        451428502   
    451453104        451484984        451517700        451547517       
451575591        451605372        451638639        451665178      451689541     
  451713366        451747406        451778641        451799613        451825509
       451857940        451887244        451923767        451942072       
451402689        451431134        451456735        451488274        451522551   
    451550701        451578975        451601892        451636740       
451672638      451689244        451714802        451745038        451772347     
  451799431        451824049        451858054        451887269        451920060
       451942056        451395453        451428486        451458343       
451492052        451522338        451546485        451579072        451600001   
    451635569        451663322      451691661        451714901        451747570
       451778450        451795876        451830822        451856652       
451883920        451921084        451941942        451397038        451425177   
    451459176        451487474        451521025        451546683       
451579346        451599989        451638985        451664569      451689210     
  451713275        451746184        451776744        451801120        451826507
       451858773        451886931        451923908        451943716       
451402325        451428585        451459184        451487664        451516785   
    451549935        451575559        451604771        451636922       
451664585      451689715        451713291        451751630        451776801     
  451798896        451830590        451858088        451886311        451922918
       451941868        451402093        451421598        451466007       
451484802        451516470        451546659        451579148        451604755   
    451638399        451663389      451688915        451714869        451750772
       451776793        451801443        451828800        451856751       
451883607        451920995        451950430        451398598        451430607   
    451466619        451492227        451518781        451544704       
451579353        451605380        451639132        451664387      451692636     
  451717425        451747497        451773931        451798516        451826028
       451858831        451886170        451918619        451943732       
451399117        451428676        451459713        451488423        451521082   
    451546519        451575500        451605257        451638316       
451664411      451689939        451713333        451750723        451776918     
  451801880        451828735        451858161        451883656        451917397
       451950281        451396030        451424964        451460455       
451487623        451519458        451550800        451572044        451602577   
    451635395        451672711      451692404        451713341        451750012
       451772396        451797732        451823785        451855324       
451887103        451923783        451945968        451401301        451421770   
    451459440        451484943        451519839        451544886       
451574560        451602452        451636864        451663587      451688675     
  451714745        451749998        451772628        451804355        451829691
       451856843        451887111        451917595        451945307       
451395669        451428353        451464481        451487789        451519540   
    451546790        451579205        451604680        451638340       
451673313      451690077        451713176        451746655        451778435     
  451800130        451828479        451855589        451886246        451920714
       451944763        451400758        451428767        451462105       
451487862        451519649        451549372        451571665        451605190   
    451638357        451663710      451691281        451713374        451747448
       451770325        451799704        451830269        451858880       
451886964        451924187        451949432        451396212        451428775   
    451462311        451486211        451519037        451544928       
451575583        451603658        451637094        451663504      451690275     
  451713218        451744932        451777544        451801542        451825798
       451854640        451884209        451921043        451941884       
451398960        451428619        451463202        451488241        451519375   
    451549430        451571681        451606297        451638373       
451664486      451690069        451713234        451751465        451773444     
  451797864        451823553        451856710        451887145        451916373
       451950166        451400287        451424915        451466197       
451492144        451519474        451546741        451572317        451600258   
    451638456        451662811      451688311        451717441        451751622
       451770309        451802813        451828289        451858583       
451886816        451915243        451942429        451401509        451421879   
    451461719        451491559        451519714        451550206       
451578462        451606370        451637631        451665004      451689517     
  451712939        451751515        451770374        451800346        451826747
       451856769        451886097        451916381        451949325       
451403638        451424709        451463368        451491690        451519680   
    451544753        451574362        451606255        451637938       
451665988      451689954        451712947        451745319        451773600     
  451799902        451827091        451858450        451884191        451918346
       451950760        451395958        451428551        451462063       
451492094        451518989        451546626        451578504        451603724   
    451638746        451662597      451689558        451713002        451751366
       451778518        451799332        451824122        451858195       
451883441        451921621        451942239        451402986        451421804   
    451462667        451487094        451524227        451549646       
451575757        451604748        451637839        451662589      451686216     
  451715114        451751184        451777528        451801021        451826721
       451858419        451884431        451921399        451941934       
451400790        451428403        451466304        451489710        451522890   
    451546170        451578314        451607386        451637177       
451664189      451689889        451715601        451748784        451777122     
  451804637        451823355        451854756        451884712        451921035
       451946677        451401855        451425433        451466965       
451492235        451522999        451550768        451572408        451606677   
    451637276        451665996      451688824        451717359        451746473
       451771695        451795710        451831184        451856900       
451884217        451923577        451949085        451397616        451425342   
    451464028        451486526        451523112        451549901       
451578751        451603997        451636005        451664775      451691141     
  451715916        451751408        451778252        451803761        451828495
       451857056        451886014        451916696        451946701       
451398127        451425565        451461974        451488134        451523195   
    451550750        451572341        451602742        451638936       
451665459      451691133        451713150        451749790        451778427     
  451799506        451828230        451854764        451886493        451922124
       451942718        451398796        451431183        451460406       
451491955        451523187        451550016        451572093        451606891   
    451636419        451665434      451692859        451713861        451745459
       451778401        451803951        451828149        451858385       
451883532        451918445        451941785        451399752        451428882   
    451463004        451488209        451523468        451546238       
451575955        451607014        451637821        451662688      451688949     
  451714307        451746317        451778476        451800510        451830426
       451858245        451883557        451916159        451941736       
451396568        451421853        451461883        451492441        451523625   
    451546469        451578256        451601116        451637102       
451665368      451689079        451714158        451750962        451778138     
  451797021        451830608        451855613        451886022        451920441
       451948897        451397541        451425268        451459788       
451489678        451523765        451544977        451575948        451607006   
    451638928        451665152      451689160        451714174        451749741
       451778377        451804595        451828222        451858427       
451886840        451923841        451942189        451398168        451428411   
    451461164        451490833        451523153        451549612       
451572432        451604292        451636088        451663116      451691117     
  451717524        451748685        451774749        451797179        451829436
       451855118        451883284        451922694        451950091       
451402408        451426613        451459432        451490825        451524060   
    451549265        451575930        451604276        451636567       
451665145      451691976        451714133        451745251        451772545     
  451799944        451830764        451857452        451886501        451917835
       451945141        451399802        451427041        451466833       
451490940        451522692        451549661        451575914        451603864   
    451635973        451662753      451688881        451717672        451749279
       451775522        451804579        451824494        451857353       
451886592        451915961        451946214        451402051        451429021   
    451459861        451487227        451524375        451549679       
451572390        451603880        451637557        451664031      451689681     
  451714109        451746416        451773279        451800437        451828107
       451857551        451884621        451916654        451942098       
451400956        451421788        451461651        451491989        451524326   
    451544985        451578652        451600134        451638969       
451664023   

 

Page 13



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451689285        451713937        451746358        451778039       
451796296        451830475        451857197        451887483        451923098   
    451946263        451401491        451431035        451463376       
451485874        451524565        451549471        451574602        451602395   
    451637219        451664668      451692420        451714547        451746374
       451777973        451800395        451833958        451855209       
451884316        451921514        451944961        451395867        451431365   
    451466031        451485783        451524557        451549992       
451574610        451600522        451636732        451673404      451688535     
  451717557        451745111        451770713        451796320        451831853
       451859201        451887400        451920045        451941678       
451403059        451427181        451460133        451489504        451524649   
    451549976        451571723        451602247        451636138       
451666036      451689467        451713432        451751143        451770218     
  451800981        451838999        451854517        451884324        451916480
       451946347        451396634        451422786        451464507       
451489520        451525166        451546535        451578777        451600159   
    451637367        451672760      451692206        451713846        451747455
       451777379        451803753        451839575        451858856       
451883599        451916415        451946305        451403687        451422992   
    451463491        451489553        451525372        451549604       
451574628        451603765        451638878        451673305      451689491     
  451712822        451746598        451778245        451800106        451834303
       451859227        451884001        451916456        451945877       
451403695        451427116        451463855        451489595        451525414   
    451551261        451572036        451604417        451637623       
451665392      451690754        451713887        451748669        451775605     
  451799373        451836266        451856579        451884225        451923023
       451949796        451403570        451426936        451465843       
451487821        451524136        451550644        451578454        451606529   
    451638886        451664007      451688592        451713713        451752299
       451778237        451804041        451838080        451859052       
451886410        451921290        451949465        451395438        451430292   
    451465793        451485676        451521173        451546733       
451571988        451601298        451635759        451672539      451688485     
  451713770        451747208        451777403        451797120        451838148
       451859128        451884365        451918452        451945083       
451403489        451424873        451464309        451490205        451520241   
    451546162        451572259        451599849        451637524       
451662795      451692925        451713580        451752091        451777262     
  451804587        451835508        451856546        451884076        451920987
       451942015        451395271        451426894        451465538       
451484430        451520183        451550214        451572150        451604508   
    451638100        451662803      451690457        451713481        451744593
       451770655        451804025        451839682        451856421       
451884720        451923668        451941686        451403430        451427322   
    451460208        451486898        451520308        451547301       
451574495        451604847        451638142        451662878      451691638     
  451713499        451744411        451776447        451800643        451837868
       451859151        451886774        451919153        451945455       
451395354        451422828        451464754        451490122        451520514   
    451547293        451572127        451607170        451638787       
451672778      451691562        451713507        451744098        451770424     
  451794804        451837421        451859037        451882047        451922108
       451950455        451403315        451427017        451459556       
451485528        451520704        451550180        451578637        451607287   
    451638779        451664254      451688972        451713515        451744452
       451775514        451800684        451834436        451859177       
451883631        451923932        451944870        451401582        451430540   
    451461982        451486724        451520647        451544134       
451575831        451601389        451635916        451667091      451685879     
  451713556        451745798        451775431        451800692        451834154
       451856645        451886899        451922116        451945265       
451399778        451430367        451465371        451490577        451520779   
    451547467        451578546        451604342        451639058       
451671192      451691646        451713572        451748479        451777346     
  451804157        451833800        451857890        451882062        451922207
       451942353        451396345        451425417        451464432       
451485361        451520746        451549075        451572606        451603252   
    451637961        451672497      451687214        451713812        451745822
       451777049        451799639        451831671        451857460       
451880975        451922165        451946412        451400378        451427959   
    451466452        451490262        451522916        451544290       
451575666        451605844        451637185        451670343      451684443     
  451711790        451744296        451775506        451803779        451839542
       451857072        451883698        451916985        451941850       
451396329        451430987        451466114        451484356        451520878   
    451551253        451575096        451605034        451636583       
451665939      451687149        451717912        451752281        451778443     
  451796213        451832984        451857395        451881866        451921613
       451946180        451397913        451429450        451464093       
451487870        451522726        451547376        451571566        451605778   
    451638977        451662944      451688733        451715106        451750251
       451770721        451796981        451833354        451857973       
451881783        451923825        451946289        451397905        451428833   
    451462923        451490502        451521470        451545206       
451570956        451603567        451636427        451669741      451690549     
  451715494        451747018        451770739        451800718        451834675
       451858146        451884274        451920243        451950927       
451399588        451430698        451466387        451486609        451521504   
    451547558        451580575        451602064        451637946       
451667224      451690440        451712103        451752398        451778609     
  451799449        451837504        451858120        451886600        451917272
       451943203        451397996        451422406        451459895       
451487805        451521710        451550487        451580583        451601413   
    451638415        451673370      451688642        451715668        451744205
       451771174        451799696        451833164        451856140       
451888994        451919831        451945794        451396410        451429476   
    451459945        451489934        451521843        451551162       
451575120        451604979        451638753        451673487      451690218     
  451712004        451747000        451778575        451800445        451834147
       451859250        451884126        451921589        451944169       
451396402        451426118        451462642        451486500        451521991   
    451547277        451580526        451601975        451637888       
451663207      451688782        451711840        451744171        451775373     
  451799654        451836183        451857882        451881379        451920664
       451943245        451398085        451425524        451460570       
451489819        451522494        451550040        451570865        451605133   
    451635874        451672802      451690788        451717995        451750392
       451776439        451800486        451838858        451855068       
451884290        451915896        451944136        451396113        451428320   
    451463327        451489801        451522569        451544647       
451580468        451600670        451635866        451672919      451689277     
  451717193        451746101        451770853        451804033        451835532
       451857650        451883995        451920433        451947352       
451395404        451429526        451466593        451488126        451522536   
    451549349        451570774        451603203        451637581       
451672018      451692495        451715775        451749089        451775878     
  451799753        451839831        451858740        451888846        451917983
       451948327        451397335        451422141        451466080       
451486146        451520175        451544563        451580484        451599948   
    451635841        451665053      451692198        451712848        451749527
       451769988        451794820        451837819        451859144       
451886287        451917975        451943302        451397285        451425714   
    451465611        451486872        451520936        451545065       
451570972        451605711        451638035        451670871      451691075     
  451711782        451746812        451770085        451800924        451831978
       451858989        451888879        451919674        451948301       
451399075        451425599        451466635        451487003        451516512   
    451550073        451571038        451605794        451637078       
451672679      451691703        451717169        451745632        451775910     
  451800908        451834089        451856470        451888895        451920730
       451942650        451403257        451423768        451459549       
451487573        451518161        451547103        451575088        451607659   
    451633887        451671903      451689665        451711659        451749535
       451770473        451799803        451835821        451859631       
451884035        451923619        451947295        451398903        451427785   
    451465140        451485486        451516371        451549083       
451570980        451605265        451629729        451667943      451692073     
  451715700        451751879        451776538        451799795        451832760
       451858781        451886634        451920375        451945315       
451401715        451424402        451465892        451486302        451516777   
    451550636        451574750        451605539        451633952       
451667919      451690846        451711683        451746168        451770168     
  451795678        451836688        451858849        451881528        451917660
       451943112        451401996        451426381        451463103       
451484877        451516835        451547194        451571129        451605240   
    451630602        451667844      451690630        451711691        451750590
       451775795        451796544        451832224        451859359       
451885693        451920656        451944250        451401087        451425102   
    451465678        451492854        451516744        451544548       
451570881        451603286        451632129        451668610      451689442     
  451711709        451747349        451775803        451796197        451833891
       451855829        451886683        451923403        451947410       
451395891        451421259        451460364        451492839        451518104   
    451550032        451570642        451605224        451633986       
451667661      451692578        451711600        451748271        451770895     
  451799456        451837231        451859847        451881577        451917587
       451943872        451398192        451429609        451464796       
451484414        451518377        451545032        451580864        451605398   
    451630537        451667968      451684872        451711519        451746390
       451778260        451800700        451836217        451856926       
451888804        451917439        451943799        451395933        451428643   
    451459242        451486468        451518815        451551089       
451570394        451605364        451630685        451664270      451689053     
  451711550        451752315        451777767        451803928        451835607
       451859334        451886220        451922637        451943666       
451395917        451425144        451461354        451487656        451518609   
    451544399        451580898        451607808        451633879       
451668123      451692107        451715833        451744817        451778062     
  451796569        451838528        451858211        451882195        451917504
       451943625        451399539        451428650        451464291       
451491856        451516363        451544415        451570519        451603112   
    451634125        451664460      451691455        451711493        451746804
       451775753        451802953        451838486        451858369       
451886238        451917470        451943930        451397210        451426209   
    451464366        451485833        451518286        451544449       
451580948        451603138        451633895        451664429      451690002     
  451711774        451748198        451775654        451802565        451834808
       451856629        451884969        451917371        451943922       
451398564        451427769        451459283        451484588        451516462   
    451550578        451575039        451605356        451633903       
451671754      451689632        451712673        451748222        451770879     
  451802722        451834865        451856504        451888648        451917280
       451945810        451399612        451429179        451463707       
451487441        451517254        451551352        451575138        451605703   
    451629760        451668370      451690432        451712913        451750269
       451776272        451798078        451838429        451855704       
451883748        451917306        451943351        451397640        451429245   
    451462659        451486112        451516454        451548598       
451570543        451604888        451632053        451668297      451691406     
  451712715        451748453        451777718        451801815        451838031
       451856603        451881700        451917751        451947923       
451399661        451431233        451463681        451485908        451518708   
    451551329        451575252        451600753        451629745       
451671853      451690143        451712723        451747943        451777742     
  451798672        451833461        451860191        451883771        451917736
       451943344        451397863        451430466        451461990       
451489181        451516686        451544324        451580823        451602148   
    451632236        451670608      451690259        451715221        451748123
       451770754        451795975        451832620        451856462       
451886253        451921845        451945653        451400899        451430565   
    451459408        451487466        451516736        451544514       
451570741        451606156        451629380        451669907      451690366     
  451717268        451745855        451770796        451802839        451836423
       451857775        451880991        451918056        451943450       
451401137        451430615        451466445        451491641        451516561   
    451544944        451574859        451602965        451629810       
451669956      451690887        451715205        451745962        451776066     
  451802821        451836001        451855332        451885883        451922397
       451943476        451398929        451430953        451460422       
451485999        451518385        451547954        451570659        451606024   
    451631907        451670038      451690291        451717904        451751564
       451770804        451795066        451832158        451858476       
451882542        451922512        451947527        451398242        451431308   
    451462709        451492011        451518005        451546956       
451574925        451604953        451630776        451673479      451690374     
  451715189        451751804        451775845        451798649        451834097
       451858328        451882278        451916951        451943500       
451398218        451424220        451463442        451487698        451516959   
    451544779        451575153        451606040        451629406       
451673453      451685473        451712806        451751721        451771463     
  451802599        451833362        451858393        451886121        451916886
       451944177        451399828        451429674        451465231       
451489355        451516199        451544225        451575146        451605992   
    451630792        451663041      451691109        451712616        451749485
       451774988        451795819        451834113        451854863       
451887889        451916969        451947634        451398424        451428734   
    451466544        451491146        451518294        451545891       
451570485        451606099        451630610        451670269      451692875     
  451715510        451752331        451771190        451797823        451837645
       451858922        451887897        451916878        451944474       
451398705        451428726        451465280        451486054        451517742   
    451545743        451579718        451607568        451634257       
451673347      451688725        451715148        451748396        451772412     
  451797708        451834410        451858872        451887905        451915649
       451945596        451401988        451428908        451465181       
451485965        451517171        451545040        451579817        451605067   
    451634216        451671127      451692024        451712434        451745582
       451771539        451802961        451835748        451859953       
451883508        451923585        451942619        451398812        451428866   
    451461594        451488514        451516975        451546436       
451571475        451603989        451632038        451669691      451692669     
  451715460        451746119        451775068        451797724        451836944
       451859193        451885917        451915912        451946859       
451398101        451428999        451463574        451489066        451517130   
    451549620        451579841        451605893        451630644       
451662639      451690697        451715379        451748701        451774962     
  451798821        451835805        451857965        451887210        451921225
       451948723        451396428        451428478        451460737       
451491716        451516850        451549182        451571442        451602783   
    451633622        451670970      451690853        451715395        451745103
       451774889        451795942        451837660        451859474       
451886147        451920474        451942858        451395420        451429138   
    451463459        451488860        451517072        451544829       
451571434        451607733        451633564        451670632      451691711     
  451717334        451745756        451774897        451797666        451833925
       451860290        451883359        451918825        451946933       
451396667        451428460        451463129        451491823        451516884   
    451549216        451571426        451602692        451629570       
451673495      451692370        451712681        451751697        451771414     
  451798813        451836324        451859094        451885198        451923650
       451948624        451396014        451424105        451459606       
451489363        451516215        451550594        451574768        451607824   
    451631857        451662548      451689749        451715452        451752109
       451773683        451798763        451833073        451863690       
451880751        451915888        451944482        451396501        451424113   
    451464200        451492672        451520340        451544498       
451575468        451602791        451629554        451662571      451692305     
  451712483        451746341        451774574        451798458        451835516
       451865943        451888044        451920235        451944490       
451397095        451429278        451464234        451485916        451519755   
    451547228        451574669        451604078        451630669       
451670855   

 

Page 14



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451692016        451717292        451746861        451773980       
451798342        451832315        451862957        451887319        451920292   
    451944391        451396295        451429369        451460877       
451488803        451518419        451549042        451574727        451603096   
    451629513        451670392      451691943        451712277        451744759
       451774780        451802227        451832356        451865893       
451885867        451915755        451950844        451399463        451429559   
    451459705        451489009        451517882        451544506       
451578959        451607766        451629505        451672158      451689863     
  451719546        451747299        451774475        451798326        451836175
       451862049        451882781        451918924        451948558       
451400097        451429575        451462204        451487532        451524334   
    451550735        451571590        451604045        451634224       
451668719      451691745        451718399        451751481        451773899     
  451796007        451832083        451861835        451887491        451916100
       451948483        451396741        451429682        451466288       
451491740        451518344        451549117        451576060        451603575   
    451632947        451671630      451688923        451719736        451749071
       451774798        451802169        451838742        451867097       
451882740        451920128        451948368        451396485        451424428   
    451462139        451485734        451523054        451547343       
451571640        451606743        451633770        451668651      451688493     
  451719520        451750327        451773832        451798284        451833545
       451867030        451883276        451915995        451945521       
451400220        451427801        451466585        451487409        451523443   
    451546568        451575435        451607311        451630073       
451673222      451691752        451719231        451746937        451774541     
  451798524        451837827        451864557        451887715        451924005
       451948533        451399349        451430250        451466726       
451487649        451516751        451548937        451579619        451607683   
    451633200        451663983      451692131        451719892        451749014
       451772099        451802375        451838270        451864508       
451883078        451915532        451942981        451398051        451427090   
    451466841        451486120        451523252        451550651       
451574719        451602890        451630230        451668925      451692644     
  451717151        451746911        451772750        451798110        451837298
       451864375        451888614        451920086        451941439       
451398150        451426803        451462550        451488993        451519961   
    451546337        451571210        451603377        451633077       
451669063      451684997        451714877        451750533        451774640     
  451798557        451834857        451860456        451886006        451922009
       451950554        451396873        451426712        451461255       
451484935        451518492        451549893        451579437        451603799   
    451633093        451663173      451690507        451712160        451744585
       451773907        451798144        451839633        451861363       
451883136        451919872        451946719        451396998        451427421   
    451459259        451492359        451522510        451544902       
451575237        451602908        451632426        451671507      451691034     
  451710826        451744825        451772826        451802581        451835664
       451860720        451887418        451923130        451944698       
451403208        451426738        451459226        451485114        451519599   
    451548994        451580260        451607592        451630495       
451669824      451692776        451711295        451747109        451771596     
  451802490        451832372        451864532        451887764        451919278
       451946909        451401798        451425052        451462147       
451485718        451519581        451546261        451574776        451607519   
    451629976        451671424      451691265        451715544        451744122
       451772651        451795157        451836159        451862437       
451884944        451919260        451950315        451401525        451426431   
    451464895        451486450        451524045        451546865       
451580096        451603633        451630222        451671440      451685390     
  451713119        451746846        451771257        451797047        451834725
       451861751        451885818        451915250        451946636       
451401228        451425680        451466783        451491005        451517395   
    451549380        451580120        451603716        451630206       
451663546      451692719        451710982        451744486        451773477     
  451794937        451836514        451861488        451888374        451924088
       451950695        451402150        451427892        451466403       
451492219        451523005        451549398        451580161        451603930   
    451632616        451669592      451692560        451713671        451749055
       451775274        451802060        451832745        451861983       
451881098        451915318        451942080        451398408        451427850   
    451464523        451491567        451518401        451549406       
451574677        451607360        451632855        451669568      451691372     
  451713796        451750244        451771141        451801971        451838874
       451863674        451885800        451919682        451946966       
451395552        451425854        451459580        451484612        451516595   
    451546758        451574735        451603435        451630412       
451669527      451691489        451714570        451744312        451772594     
  451798003        451835714        451861512        451884852        451918999
       451950919        451401921        451428072        451465025       
451485338        451521967        451544720        451575302        451602684   
    451630420        451663314      451691430        451714257        451744346
       451774970        451801948        451838726        451862494       
451889232        451921266        451942387        451401277        451425789   
    451464655        451492151        451518997        451546360       
451575351        451603807        451632731        451668529      451692966     
  451714653        451744239        451771638        451797989        451831614
       451862320        451885347        451919476        451949895       
451396550        451428130        451462113        451490528        451518765   
    451549489        451579882        451603732        451633119       
451663728      451688907        451714018        451743975        451774293     
  451798136        451831630        451861637        451888333        451918361
       451950836        451399703        451428189        451463301       
451491450        451525125        451544746        451571343        451607071   
    451629943        451666093      451689582        451714034        451745202
       451774285        451797526        451831655        451866867       
451886998        451916621        451943237        451399299        451427371   
    451461420        451491476        451521462        451550909       
451579916        451607147        451629828        451666267      451692958     
  451712368        451751218        451775282        451802995        451837256
       451862908        451882625        451918262        451945240       
451401145        451429773        451466569        451490494        451525240   
    451544480        451571327        451607097        451633655       
451672604      451692974        451712350        451745244        451774301     
  451797427        451834329        451862338        451883540        451921092
       451950521        451402002        451430193        451459309       
451492128        451523138        451544795        451571517        451605976   
    451629901        451672752      451692255        451714075        451745178
       451771364        451803217        451839161        451862528       
451888341        451918502        451950356        451399638        451430052   
    451460356        451486625        451518112        451546931       
451580211        451606339        451629885        451672281      451692362     
  451712319        451745004        451772982        451803209        451837785
       451863369        451885826        451918403        451945786       
451400717        451423107        451461818        451491542        451520761   
    451545586        451571269        451605877        451632343       
451666259      451692826        451712467        451745186        451775233     
  451795090        451835417        451862791        451886089        451922967
       451945729        451399729        451423578        451461057       
451491617        451520555        451545008        451577118        451605869   
    451632327        451665822      451689566        451713655        451747687
       451773436        451802292        451833479        451864599       
451882369        451916233        451945802        451400667        451430318   
    451465850        451490619        451516397        451550263       
451574156        451602080        451633259        451665202      451692214     
  451717615        451747794        451771083        451803472        451835912
       451862270        451886972        451918643        451945885       
451400329        451422737        451464051        451492326        451521900   
    451546402        451572853        451606057        451629836       
451672828      451692248        451717581        451751259        451775159     
  451798946        451838668        451862361        451882310        451918635
       451950935        451396154        451430268        451463061       
451485296        451517569        451546428        451573281        451602189   
    451631873        451672422      451689319        451713358        451747612
       451771786        451801203        451832737        451860431       
451882401        451916118        451948293        451397392        451423362   
    451459275        451484596        451516504        451550685       
451577258        451605745        451630586        451665095      451690945     
  451712228        451749766        451771760        451799118        451832679
       451862783        451884951        451916019        451949150       
451397699        451430573        451462816        451492391        451522114   
    451549562        451577274        451601553        451633465       
451665707      451692065        451711642        451748362        451774202     
  451797534        451839716        451864342        451887152        451916324
       451947121        451397681        451427223        451459341       
451484455        451518070        451546840        451573273        451605653   
    451632434        451666648      451690929        451713630        451749113
       451773048        451798912        451835839        451861991       
451883458        451916068        451947105        451396907        451427470   
    451463152        451484950        451524615        451549638       
451572788        451606180        451630008        451666705      451692610     
  451717789        451746432        451772511        451799084        451832927
       451864748        451887962        451923809        451947071       
451397293        451430102        451461628        451490478        451520837   
    451550776        451576284        451606289        451633325       
451664973      451689434        451713820        451746325        451770606     
  451799068        451833412        451864995        451887129        451922843
       451948517        451397103        451431456        451461008       
451492763        451518682        451548259        451577852        451604656   
    451633333        451667158      451689459        451713788        451746440
       451776462        451799027        451838395        451862452       
451882567        451919807        451948376        451396642        451431142   
    451463244        451485221        451524607        451546030       
451575971        451604698        451629984        451666796      451691679     
  451712863        451748966        451771471        451799167        451837322
       451862460        451888010        451921456        451948707       
451395909        451430078        451466130        451491047        451521017   
    451550057        451577126        451604706        451631071       
451666762      451692743        451716955        451747778        451771513     
  451802805        451836696        451865844        451887087        451921571
       451948251        451400501        451428163        451460034       
451492615        451522155        451544423        451576979        451606362   
    451634935        451666044      451689194        451719504        451748636
       451776751        451802284        451837512        451866537       
451884258        451919468        451946883        451402697        451425904   
    451462766        451492748        451518906        451545719       
451577951        451606008        451629216        451665632      451692727     
  451719181        451747141        451776645        451803605        451839559
       451866198        451885610        451916514        451948319       
451399851        451422497        451464960        451485213        451521124   
    451544340        451576987        451605596        451631485       
451665517      451689129        451719074        451747307        451774012     
  451802987        451838106        451862312        451889182        451923726
       451948152        451398028        451430037        451466643       
451490817        451524300        451549943        451577571        451603971   
    451635197        451664502      451689624        451718852        451746671
       451778328        451797310        451837090        451867055       
451880850        451918700        451947378        451397087        451430201   
    451459416        451484638        451523179        451548572       
451573356        451605331        451634075        451668792      451692941     
  451718795        451747422        451778229        451803712        451834279
       451861900        451882476        451919138        451948194       
451396469        451426233        451462691        451492755        451522106   
    451547988        451573265        451601959        451635163       
451669683      451689616        451718597        451746556        451771422     
  451803175        451838312        451863377        451888952        451918296
       451948210        451402499        451430110        451461289       
451491872        451523013        451544357        451573331        451605497   
    451635007        451666333      451692693        451719645        451748156
       451772719        451801617        451838916        451861629       
451885081        451919419        451948004        451398978        451427579   
    451464259        451491849        451517734        451547913       
451578074        451605489        451630867        451673172      451692552     
  451718514        451749329        451774046        451803159        451831895
       451866990        451882989        451921373        451947832       
451400360        451426399        451464283        451491831        451521371   
    451545495        451577704        451605463        451634992       
451662910      451688337        451718449        451747653        451776603     
  451803142        451835250        451863492        451887517        451919617
       451948467        451399125        451430797        451459333       
451484745        451520969        451545867        451574271        451605927   
    451629000        451668149      451691497        451719769        451746903
       451774152        451803639        451837702        451861959       
451887301        451920078        451946438        451396832        451430144   
    451462543        451490908        451520027        451548614       
451572960        451605299        451629075        451663280      451691331     
  451719587        451746762        451770580        451799142        451835201
       451866941        451887632        451918387        451945943       
451396147        451428031        451463780        451490916        451518302   
    451546113        451576136        451605943        451629067       
451665863      451692354        451718019        451748529        451772560     
  451797641        451833008        451861454        451887327        451920029
       451946131        451399190        451422885        451462600       
451490932        451520001        451545446        451572861        451605562   
    451629166        451669634      451688378        451718233        451746754
       451776835        451801377        451834485        451865216       
451884423        451921704        451946065        451402366        451430276   
    451461438        451492573        451521199        451551204       
451577605        451605083        451631519        451672430      451690176     
  451712251        451748255        451776819        451801278        451837603
       451860977        451882013        451917850        451950125       
451396238        451431498        451460273        451485189        451520274   
    451551196        451577613        451603674        451634927       
451663165      451692321        451719884        451748891        451773857     
  451797658        451834345        451861033        451886865        451918908
       451946156        451402838        451430375        451459887       
451484844        451517361        451546071        451577514        451605109   
    451630859        451669881      451690093        451710859        451747059
       451770556        451798789        451837991        451860779       
451883714        451917967        451949861        451397491        451427215   
    451463541        451490676        451522205        451545610       
451572952        451605117        451635049        451672463      451691463     
  451711014        451749022        451773865        451797468        451838908
       451860621        451881445        451918916        451948640       
451403182        451430623        451465587        451492029        451517205   
    451547640        451574172        451605125        451631089       
451668412      451692412        451711261        451749246        451776652     
  451795348        451833339        451866123        451881940        451917900
       451949580        451397129        451427645        451462741       
451491260        451518195        451548820        451576201        451605513   
    451631352        451664379      451688121        451711329        451747976
       451777593        451803431        451838163        451864011       
451885552        451921498        451945992        451401749        451423966   
    451462840        451484331        451520415        451548275       
451572986        451604730        451631345        451672653      451690713     
  451711303        451746606        451770440        451803555        451834915
       451862544        451886832        451920862        451946487       
451396279        451421903        451465454        451484737        451521777   
    451544316        451577472        451601272        451631212       
451667216      451689970        451718027        451744742        451770333     
  451800015        451837942        451861264        451881320        451917777
       451949416        451399562        451429054        451465991       
451490726        451520522        451547632        451577407        451606701   
    451628978        451664247      451689806        451711436        451749816
       451773592        451804660        451837900        451863823       
451886535        451917785        451949192        451397004        451429047   
    451459879        451492656        451521447        451543870       
451577670        451604409        451630982        451665772      451685234     
  451711584        451744114        451772966        451800957        451835185
       451862007        451885057        451918734        451946644       
451400949        451429880        451465728        451490866        451521744   
    451546154        451573158        451606628        451635122       
451665350   

 

Page 15



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451689848        451711808        451750376        451770184       
451801419        451832000        451863716        451884506        451918106   
    451946628        451402861        451429161        451460182       
451491138        451517106        451550156        451572911        451606800   
    451634851        451665335      451691471        451714190        451750210
       451772248        451798193        451835540        451864136       
451884100        451922314        451948848        451395693        451430599   
    451463012        451491013        451520480        451550321       
451577381        451606578        451629141        451672331      451690184     
  451719371        451744288        451773014        451801625        451834592
       451863427        451888077        451917215        451948889       
451399414        451430755        451463137        451492680        451517536   
    451547806        451573141        451606594        451631337       
451668727      451692347        451717391        451744064        451773543     
  451801732        451833818        451863765        451887343        451916357
       451949770        451396204        451429856        451460141       
451485148        451520118        451548903        451574255        451606602   
    451631311        451669758      451689830        451715346        451744619
       451773501        451797799        451839328        451862189       
451881981        451916548        451942445        451402309        451429377   
    451465900        451490692        451521553        451550537       
451576540        451604219        451634968        451671283      451690150     
  451715213        451749428        451772867        451797500        451835722
       451862064        451885453        451922728        451941579       
451396253        451430748        451463145        451492268        451518096   
    451545651        451573406        451606651        451631121       
451670020      451692586        451715049        451744908        451773311     
  451800940        451838411        451863310        451887335        451917181
       451944797        451399695        451430722        451465090       
451484992        451516348        451547772        451573968        451603179   
    451631139        451666937      451690820        451716989        451745012
       451771737        451802540        451835227        451866693       
451885545        451923031        451942544        451398002        451429633   
    451465033        451491195        451516223        451543995       
451576367        451604193        451635114        451670806      451692701     
  451715569        451749725        451773345        451803977        451835326
       451863245        451894141        451922199        451941744       
451402457        451425201        451465397        451484422        451519029   
    451545602        451572697        451606925        451629299       
451663520      451689483        451715825        451745236        451773386     
  451802532        451837587        451866347        451892087        451922389
       451945190        451402143        451426746        451460653       
451492284        451518716        451545677        451572705        451602270   
    451634695        451669311      451692735        451715841        451745194
       451777692        451798722        451831911        451866321       
451890347        451924104        451945018        451402416        451423776   
    451459655        451488936        451518591        451546477       
451576029        451604185        451629174        451672117      451691919     
  451716625        451745368        451777932        451799886        451832059
       451862767        451892848        451923676        451944771       
451403240        451431043        451463384        451488712        451525075   
    451545552        451576698        451604565        451634497       
451664825      451691901        451714935        451744478        451777874     
  451802318        451837074        451866305        451895866        451916472
       451945208        451401566        451429948        451459663       
451486260        451523955        451545842        451573695        451606404   
    451634844        451665574      451691018        451716682        451750954
       451777775        451801864        451839203        451862478       
451896013        451915359        451942577        451397566        451428569   
    451465934        451487755        451519136        451549778       
451576342        451604599        451635353        451666002      451691554     
  451714166        451751945        451770135        451804298        451838700
       451861074        451895759        451923643        451943781       
451401350        451425128        451463517        451485973        451516843   
    451545214        451577969        451606446        451629372       
451667984      451690648        451715411        451751895        451771620     
  451801724        451831721        451862650        451892772        451915540
       451944755        451401178        451430649        451462477       
451487763        451525000        451549885        451576318        451606453   
    451634687        451667646      451692438        451716633        451751655
       451773840        451796072        451833669        451863468       
451892681        451915748        451944813        451401210        451428791   
    451462972        451487581        451523930        451549828       
451574040        451602643        451631055        451666127      451692032     
  451717532        451751580        451770523        451801906        451837579
       451865372        451892152        451916761        451945224       
451402036        451421838        451462568        451488852        451524896   
    451550677        451573794        451604128        451631618       
451670913      451690903        451714240        451751424        451771570     
  451804249        451839476        451866750        451896393        451922595
       451944789        451400931        451428783        451463970       
451488902        451516520        451546196        451576045        451606867   
    451634422        451662704      451691307        451715627        451750236
       451777189        451799555        451834824        451865034       
451893085        451922587        451943948        451397236        451428759   
    451463996        451486252        451524771        451550511       
451573885        451607634        451634430        451672935      451691125     
  451714331        451751135        451771547        451810741        451836126
       451865760        451894539        451915524        451944292       
451395784        451430631        451462089        451487631        451519268   
    451545123        451574206        451606131        451634448       
451672109      451691059        451715783        451744106        451774244     
  451807820        451837983        451864458        451895312        451915615
       451943989        451400196        451431092        451463699       
451486393        451518831        451546089        451576441        451604797   
    451634455        451669469      451689731        451714844        451752232
       451771521        451806087        451834253        451865851       
451895981        451917025        451942262        451400626        451431100   
    451461768        451487482        451519193        451545115       
451576714        451607600        451634471        451667471      451691091     
  451715361        451750699        451777429        451808406        451832968
       451861843        451893440        451915235        451944706       
451400675        451429831        451461677        451487680        451516496   
    451550420        451573430        451604391        451634364       
451664866      451689756        451717342        451750707        451772859     
  451813273        451834014        451861041        451895833        451923197
       451942361        451400519        451431431        451463822       
451487516        451524821        451546022        451573976        451600993   
    451631766        451670897      451691547        451714513        451750509
       451776926        451811889        451834287        451866354       
451893853        451923262        451941751        451397202        451431258   
    451461321        451485841        451519425        451546055       
451573612        451605455        451634562        451663827      451691174     
  451714646        451750442        451770515        451811897        451839732
       451863112        451893697        451921241        451944847       
451395990        451429690        451462121        451487557        451518799   
    451544969        451577902        451603906        451629273       
451669576      451690192        451716872        451750459        451778203     
  451813455        451835953        451862205        451896617        451922173
       451944227        451396048        451429203        451461941       
451489090        451519797        451546444        451575997        451607675   
    451631634        451663926      451691208        451714695        451752083
       451772909        451813414        451836415        451861587       
451891584        451922025        451945000        451403471        451437495   
    451462634        451489223        451519789        451549869       
451573596        451601801        451635262        451664940      451690721     
  451716690        451745681        451777999        451812747        451839484
       451861462        451889729        451915334        451944193       
451403612        451440366        451461669        451485882        451523328   
    451545149        451573554        451602924        451634737       
451671150      451691612        451714414        451749543        451773691     
  451805543        451835573        451865414        451896476        451923239
       451942528        451396675        451434849        451462808       
451487938        451523641        451545800        451573588        451602866   
    451634778        451673339      451689855        451715908        451749626
       451777395        451810394        451836605        451861181       
451896591        451921993        451943484        451398317        451433916   
    451461545        451487383        451519805        451546295       
451576805        451604763        451634661        451666192      451691604     
  451711030        451745517        451771935        451812069        451833297
       451866958        451895585        451915706        451941462       
451398507        451440036        451465447        451485809        451516819   
    451544183        451573547        451602882        451631667       
451664452      451692008        451716062        451746135        451777361     
  451810881        451834188        451862148        451889323        451915714
       451941470        451402804        451437164        451459812       
451485700        451516298        451547699        451576003        451600431   
    451631238        451669212      451690481        451716435        451750483
       451770457        451808521        451832133        451865588       
451891089        451923387        451942734        451396261        451441000   
    451460927        451485726        451523245        451551048       
451572846        451607089        451635320        451664239      451692396     
  451716468        451749584        451778468        451809867        451832422
       451864193        451889588        451915672        451941876       
451398259        451438311        451464770        451488977        451525190   
    451549521        451573562        451606693        451634000       
451663603      451692503        451716948        451745905        451772453     
  451812382        451834949        451863906        451892434        451916142
       451942031        451399489        451436794        451459762       
451486286        451523104        451544365        451580930        451602403   
    451632491        451673248      451692297        451716732        451747380
       451775860        451807697        451836803        451866115       
451892566        451916175        451944672        451398952        451432165   
    451465629        451488308        451521009        451544688       
451576888        451604631        451632418        451664106      451688451     
  451719173        451747273        451774145        451809636        451831903
       451864300        451889430        451916308        451943328       
451399208        451440077        451466296        451488290        451525018   
    451548804        451580856        451607444        451635098       
451668693      451689111        451718878        451750715        451775969     
  451811335        451832042        451860852        451896047        451918197
       451944664        451402531        451436455        451466353       
451488340        451517429        451551097        451574636        451603450   
    451638704        451669782      451688469        451718308        451745392
       451775902        451808968        451835060        451860712       
451891469        451923452        451943443        451399166        451435580   
    451459960        451488142        451516413        451547863       
451571822        451602056        451632632        451666978      451689202     
  451718191        451747414        451775894        451809370        451838759
       451867196        451891592        451923494        451943070       
451399315        451436240        451459697        451488357        451525026   
    451543896        451580690        451602668        451639314       
451665426      451688584        451710842        451748925        451771265     
  451808091        451832653        451861827        451891782        451918114
       451942833        451402580        451432538        451465462       
451488175        451517924        451547996        451576243        451601546   
    451633283        451672349      451689038        451719058        451750822
       451774715        451810956        451832794        451862056       
451893515        451920193        451944821        451396394        451436463   
    451460752        451486070        451517676        451547970       
451580427        451604722        451634588        451671598      451689095     
  451716856        451750798        451775696        451811368        451838403
       451864839        451895510        451922777        451944417       
451403091        451438162        451465835        451486179        451525281   
    451547582        451573570        451606206        451633648       
451663462      451688709        451716849        451747562        451774723     
  451812713        451839666        451864169        451890545        451915607
       451943617        451401939        451438279        451465744       
451488373        451525208        451548093        451579668        451610885   
    451639322        451663488      451689301        451718894        451750541
       451775993        451811137        451835110        451865885       
451895635        451923072        451941975        451396758        451433189   
    451465504        451488365        451516272        451551121       
451579627        451616510        451634604        451663850      451684526     
  451719850        451750095        451772461        451812721        451839310
       451864391        451894448        451915953        451944615       
451398416        451433494        451460380        451488084        451525059   
    451548580        451579601        451610083        451629109       
451665814      451689251        451718340        451750368        451776181     
  451813513        451836332        451866370        451892756        451915946
       451942759        451395529        451434914        451465710       
451488720        451525323        451544209        451579965        451613434   
    451633317        451668909      451688774        451714091        451750855
       451770937        451810808        451835391        451864094       
451890982        451916530        451949747        451395511        451433122   
    451465819        451488027        451521603        451548200       
451579536        451608202        451632533        451669485      451688857     
  451714794        451746085        451778492        451806988        451832596
       451862965        451893127        451920466        451944375       
451402671        451434112        451465702        451488761        451516389   
    451551311        451579635        451616841        451637300       
451670988      451688766        451715650        451747240        451775977     
  451810584        451839757        451861124        451889570        451916498
       451949721        451402895        451440820        451464085       
451488001        451521488        451543979        451571145        451609028   
    451638126        451669899      451688147        451714711        451744015
       451772230        451812580        451835979        451865075       
451894091        451921167        451947212        451399646        451431621   
    451465355        451488480        451517452        451548341       
451574180        451613772        451632517        451666200      451688329     
  451717409        451744007        451772263        451810238        451839708
       451861223        451892947        451918247        451949713       
451396790        451432728        451459481        451488019        451521090   
    451543904        451574479        451617609        451638605       
451672505      451689087        451714950        451743983        451771133     
  451808927        451839625        451861694        451896161        451920854
       451950059        451402028        451441182        451464176       
451487797        451517767        451543805        451578694        451617583   
    451632681        451664809      451689368        451713036        451746077
       451775357        451805931        451831663        451861256       
451895015        451920615        451944342        451398697        451441349   
    451464358        451488654        451516207        451548416       
451573323        451611289        451637599        451672927      451688865     
  451717623        451746069        451775340        451810709        451836019
       451861884        451893267        451918791        451948566       
451395610        451440093        451460885        451487839        451521207   
    451543821        451578447        451611750        451631915       
451662845      451691786        451712954        451744197        451775480     
  451806293        451832992        451861876        451896187        451920938
       451942171        451396782        451436901        451460778       
451488639        451517627        451543862        451572812        451612055   
    451631782        451671747      451692537        451717433        451752182
       451775472        451809768        451835946        451865539       
451889505        451921183        451949887        451398358        451439350   
    451459291        451487896        451522817        451547947       
451580153        451617344        451630297        451664684      451690010     
  451717706        451752349        451775829        451807903        451835862
       451867063        451890826        451923056        451944441       
451396915        451435408        451459572        451488621        451517080   
    451546717        451576854        451609424        451630750       
451670699      451691190        451715098        451750335        451778559     
  451809487        451835649        451860894        451896096        451916555
       451942197        451398184        451436752        451459457       
451488605        451522528        451544639        451571277        451614440   
    451631691        451673149      451691182        451712731        451748016
       451774806        451807382        451838650        451860530       
451891949        451921316        451946958        451401707        451431803   
    451459465        451486443        451523849        451547111       
451573471        451613129        451632087        451670186      451688618     
  451712608        451748370        451775563        451806590        451834691
       451866982        451896625        451922421        451950109       
451395388        451431738        451459523        451488118        451523864   
    451549190        451578439        451608137        451637532       
451666275   

 

Page 16



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451691323        451717888        451752141        451771059       
451807465        451833131        451862536        451891311        451915300   
    451942163        451397574        451436174        451459515       
451486864        451522502        451549331        451571905        451609192   
    451631550        451673438      451690689        451711832        451747851
       451772214        451808786        451836068        451863872       
451896245        451917157        451944508        451403505        451440499   
    451459267        451486559        451522668        451544456       
451571368        451616171        451632202        451668230      451691364     
  451717664        451751440        451775746        451808984        451839773
       451861009        451890990        451921753        451947022       
451402945        451432793        451464598        451487045        451522130   
    451547095        451580088        451612568        451637953       
451670152      451688758        451715312        451745848        451772206     
  451812838        451834022        451867345        451895361        451919773
       451947014        451398366        451436737        451464648       
451487110        451522718        451546998        451574693        451610026   
    451638365        451670590      451690085        451715288        451751317
       451775712        451809743        451835904        451862684       
451889307        451919211        451942122        451401368        451433577   
    451466718        451489439        451517270        451544571       
451574784        451608459        451632251        451664478      451690309     
  451715254        451745939        451775464        451811467        451836290
       451866248        451891550        451915409        451942114       
451397442        451438477        451466759        451486963        451523534   
    451547202        451574313        451613186        451637508       
451668487      451690333        451717144        451751358        451774418     
  451812036        451836274        451865471        451893077        451915375
       451949119        451401475        451433783        451466734       
451487458        451522882        451549166        451573448        451616981   
    451637417        451670848      451686935        451711824        451748651
       451771398        451808323        451835615        451863997       
451893606        451919146        451943187        451397533        451440788   
    451460075        451486823        451523377        451546923       
451575203        451609358        451630578        451673420      451690234     
  451717961        451752158        451774335        451806301        451833982
       451861447        451894646        451921639        451949663       
451395545        451434120        451460265        451489900        451516868   
    451547327        451579759        451614416        451637995       
451671804      451690242        451717946        451751549        451778369     
  451809842        451834980        451864987        451896773        451922272
       451948822        451395537        451439269        451460042       
451490049        451523369        451547319        451575823        451613533   
    451632400        451670251      451686398        451716161        451752018
       451776298        451806228        451836100        451863336       
451891329        451921605        451942676        451395727        451432553   
    451466890        451490023        451516280        451546493       
451575492        451609705        451630552        451672588      451688527     
  451716823        451748115        451771315        451810717        451835771
       451865620        451894794        451922405        451943609       
451395370        451440424        451459374        451489579        451516983   
    451548952        451578561        451617237        451629588       
451663140      451690879        451717318        451748263        451778336     
  451811905        451834840        451866925        451890792        451917991
       451948095        451399281        451433437        451466825       
451486575        451523740        451547186        451578579        451614424   
    451639017        451667703      451685101        451718621        451751507
       451774608        451804835        451834352        451861421       
451892178        451920037        451942742        451400170        451439046   
    451465926        451489843        451516579        451548945       
451579783        451614978        451639348        451664833      451691067     
  451713853        451750988        451771208        451808372        451834428
       451867147        451893192        451917892        451942825       
451400188        451437396        451460158        451490163        451522015   
    451547152        451575807        451616031        451635072       
451667232      451690580        451714208        451750061        451772164     
  451806038        451837173        451867048        451891980        451923965
       451942536        451399067        451433619        451462980       
451486708        451524631        451549109        451574115        451611248   
    451636377        451671812      451690705        451716831        451748388
       451773097        451812952        451834378        451863237       
451889802        451919500        451942866        451397061        451438964   
    451462832        451490338        451521959        451549091       
451576268        451608871        451634018        451663447      451690770     
  451715262        451748289        451771653        451809289        451834477
       451860696        451890396        451915193        451943708       
451402234        451433973        451466221        451486716        451516447   
    451546782        451574651        451614630        451635585       
451670954      451690341        451712582        451747679        451770689     
  451811194        451837249        451860829        451890404        451920888
       451943120        451402762        451431969        451462873       
451486765        451523161        451546774        451574149        451611347   
    451629604        451663439      451690978        451719140        451747661
       451774996        451812762        451834394        451860605       
451892590        451919104        451948582        451398135        451434013   
    451466361        451486641        451524417        451544712       
451572101        451614770        451633960        451672513      451688626     
  451722292        451751473        451777486        451812606        451834618
       451862759        451895221        451917579        451943054       
451399091        451431670        451462899        451490304        451517007   
    451545578        451578611        451614044        451636468       
451671036      451690473        451721344        451751028        451776629     
  451807572        451834584        451862643        451892293        451917462
       451948418        451403075        451438956        451466502       
451485429        451517288        451544118        451574347        451611545   
    451635528        451669402      451692339        451720007        451750889
       451775076        451809909        451837371        451862726       
451895130        451919658        451948509        451399257        451437909   
    451465686        451490379        451522254        451551428       
451578629        451608517        451634943        451666820      451691885     
  451725782        451746150        451777320        451810154        451834212
       451866552        451890164        451921670        451948475       
451399844        451436372        451466486        451492110        451524037   
    451544217        451574099        451613715        451633945       
451669360      451691448        451721989        451748776        451775100     
  451811160        451835144        451867014        451896419        451917926
       451942999        451397020        451436257        451459648       
451485445        451516538        451550388        451575880        451612329   
    451636336        451670830      451691984        451727291        451752240
       451773535        451808463        451836910        451865448       
451890479        451917959        451942940        451399711        451433692   
    451461867        451490114        451524268        451550453       
451574008        451615611        451633762        451666135      451692149     
  451721781        451747752        451770820        451805584        451835409
       451863781        451890461        451916910        451942312       
451396188        451438436        451460976        451489629        451522353   
    451545412        451580682        451609911        451629497       
451665970      451692115        451721245        451747737        451776306     
  451811442        451836753        451867279        451895676        451921480
       451944219        451399232        451440143        451465082       
451487334        451522460        451550495        451570683        451613301   
    451636187        451666069      451692230        451725097        451748800
       451772875        451809784        451834881        451866701       
451890768        451917629        451942403        451401954        451433742   
    451464978        451489397        451522429        451545289       
451574917        451610844        451636047        451662894      451689061     
  451722110        451751036        451769947        451807168        451834972
       451864581        451890974        451918692        451944243       
451403125        451431795        451464861        451487151        451522577   
    451550693        451572622        451612683        451636070       
451666440      451692313        451721492        451749634        451770887     
  451807721        451837462        451866677        451891477        451923536
       451944268        451396386        451431753        451460802       
451486567        451517478        451550933        451573828        451610687   
    451634273        451664262      451689020        451724504        451746572
       451775951        451806376        451837454        451864649       
451894299        451919393        451949614        451396717        451440358   
    451463582        451485742        451524318        451544282       
451575245        451612808        451639249        451672414      451692479     
  451724413        451746176        451777411        451808489        451835078
       451866214        451889893        451915938        451947261       
451403422        451437347        451463764        451486369        451518690   
    451545164        451576599        451616825        451634554       
451671259      451692677        451725071        451749105        451773550     
  451807036        451835003        451866313        451892483        451919377
       451947402        451402390        451438881        451464374       
451492136        451520282        451544381        451576649        451612717   
    451635825        451663363      451689269        451722284        451745327
       451772255        451812507        451836530        451865612       
451894174        451919724        451948939        451396683        451434484   
    451465074        451484471        451519342        451545057       
451576516        451616635        451635643        451666317      451692651     
  451723365        451744718        451777791        451812770        451835292
       451864524        451893150        451919351        451944029       
451396592        451434286        451460984        451491732        451518211   
    451544373        451578140        451608186        451629091       
451663355      451689335        451726293        451746747        451775290     
  451809388        451836431        451863229        451889299        451919534
       451942205        451398077        451436703        451464903       
451487714        451519730        451545180        451570337        451616676   
    451635882        451666515      451691000        451725279        451745160
       451777858        451810444        451835235        451863088       
451892780        451916084        451942510        451403380        451436059   
    451461362        451486849        451519847        451550958       
451570352        451610794        451634752        451673537      451692883     
  451726707        451746622        451771307        451804967        451837025
       451862874        451892889        451923601        451943898       
451398846        451432132        451464010        451489231        451518757   
    451550974        451575963        451607931        451634976       
451670368      451689145        451723670        451745293        451773238     
  451805949        451833305        451862890        451889919        451923973
       451942486        451396527        451441331        451464242       
451490247        451520605        451551246        451576482        451609630   
    451638803        451671051      451688790        451725410        451744858
       451776470        451805352        451833610        451863666       
451889364        451915631        451942627        451399018        451436125   
    451464184        451486674        451518773        451546824       
451576037        451616734        451632897        451663306      451691521     
  451725246        451752307        451770291        451809412        451838254
       451862387        451894562        451920094        451943633       
451399380        451439509        451461206        451488704        451518013   
    451546329        451572648        451615041        451632863       
451666358      451691596        451725956        451750038        451770747     
  451807630        451831960        451862114        451889703        451920177
       451949234        451398671        451433593        451461214       
451489538        451519201        451547608        451573455        451609069   
    451637227        451665855      451691570        451724405        451746820
       451769962        451807192        451832588        451861801       
451892954        451920151        451942551        451403679        451432074   
    451461073        451492557        451517965        451548879       
451575260        451615447        451638712        451663090      451689814     
  451726798        451749972        451775423        451809172        451839039
       451862445        451892418        451923924        451943971       
451403521        451433601        451461016        451488092        451518179   
    451548838        451574370        451609903        451637268       
451666671      451691851        451724959        451745053        451773360     
  451808224        451832117        451861744        451894786        451919203
       451945422        451400071        451431720        451463343       
451487391        451518641        451547350        451577894        451608178   
    451635288        451662712      451691877        451721500        451744981
       451775175        451809354        451832216        451861868       
451896039        451919187        451950828        451397830        451434070   
    451460539        451492516        451519813        451548739       
451575179        451609929        451635239        451670509      451688899     
  451725790        451748487        451775308        451805782        451833420
       451861405        451891535        451915441        451950604       
451397277        451437628        451461529        451492060        451520316   
    451546949        451571178        451608434        451632970       
451663470      451689699        451720965        451746515        451774277     
  451805576        451831879        451861710        451889661        451915854
       451945497        451398226        451431811        451465660       
451491914        451519706        451548747        451578223        451611388   
    451637110        451666234      451691828        451723605        451748461
       451770101        451809644        451839138        451861561       
451891741        451924096        451945935        451397590        451438550   
    451465363        451487276        451519011        451546709       
451576771        451613608        451636518        451669659      451691810     
  451727630        451744866        451770127        451808687        451832950
       451861157        451890750        451915433        451945414       
451397947        451437172        451463269        451488191        451520092   
    451549448        451572325        451609374        451633036       
451668099      451690952        451724967        451744916        451774194     
  451810006        451839286        451861140        451893689        451923478
       451941777        451402994        451436729        451460448       
451486591        451518856        451546600        451578371        451612097   
    451633788        451667208      451691513        451725725        451749840
       451777627        451811749        451832299        451861231       
451892145        451915797        451941454        451402820        451431902   
    451461495        451486203        451520696        451546451       
451573729        451608228        451633135        451668990      451689343     
  451723761        451744874        451777205        451805568        451833172
       451861926        451889901        451924120        451944920       
451399596        451435390        451463285        451487433        451518617   
    451549596        451570899        451614796        451635056       
451672794      451687875        451724595        451744577        451770200     
  451812010        451833180        451860555        451896898        451919245
       451941447        451402648        451436018        451463319       
451487250        451518146        451549711        451572366        451616254   
    451633242        451664536      451690515        451724629        451744569
       451778393        451808398        451832273        451860407       
451892632        451919229        451941637        451398804        451432660   
    451462618        451486583        451523575        451547129       
451578405        451614895        451633150        451667935      451692768     
  451724728        451744551        451771810        451810659        451838593
       451860969        451895536        451919666        451941629       
451402523        451437677        451465777        451487292        451517346   
    451548184        451570923        451609150        451635247       
451664593      451692784        451724439        451751275        451771604     
  451812333        451839211        451860753        451891840        451915722
       451945158        451399471        451439160        451464002       
451486997        451518435        451548366        451576912        451614093   
    451633689        451668883      451691299        451720650        451747620
       451776710        451810626        451838536        451860837       
451889596        451922223        451941611        451402481        451440838   
    451465801        451487599        451524169        451548457       
451580344        451617286        451636591        451672067      451691539     
  451725402        451745889        451772768        451812168        451838692
       451860902        451890131        451918205        451950463       
451399547        451436992        451463939        451484729        451516652   
    451548424        451579098        451615934        451639421       
451668396      451691216        451723001        451751226        451772776     
  451809263        451839146        451864961        451891691        451916720
       451941553        451399604        451437487        451466981       
451487177        451523500        451548325        451575542        451613335   
    451633432        451668065      451691042        451723951        451747646
       451773782        451810972        451833651        451867246       
451895874        451918023        451946271        451398556        451433734   
    451464192        451487052        451523609        451548333       
451578900        451616874        451630362        451667851      451692156     
  451726673        451746523        451777031        451810618        451832802
       451863617        451895718        451918569        451941694       
451396824        451437032        451462261        451486914        451519433   
    451548713        451571772        451613327        451629844       
451668347   

 

Page 17



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451691505        451724256        451749659        451771885       
451812119        451839765        451867220        451892525        451916829   
    451950562        451403620        451439442        451462287       
451484562        451517411        451550248        451579429        451614820   
    451630024        451669253      451690598        451721302        451745947
       451776702        451804942        451833735        451865968       
451889786        451921506        451946248        451395412        451432694   
    451465827        451484364        451523583        451548358       
451579114        451609507        451633408        451672356      451691844     
  451726426        451749949        451771562        451809511        451839823
       451863419        451892095        451916787        451946099       
451395792        451432777        451463772        451487540        451516694   
    451548499        451577845        451608863        451629117       
451665590      451690739        451723720        451749204        451776868     
  451805006        451837769        451862106        451890701        451922462
       451950141        451401806        451440606        451466015       
451491815        451522148        451548481        451577373        451609747   
    451635312        451667349      451691778        451722870        451749196
       451772321        451810485        451831770        451866479       
451891998        451917819        451946230        451396543        451437776   
    451463558        451487722        451520431        451548069       
451579494        451610547        451629133        451673198      451688667     
  451727838        451745384        451776694        451811681        451831762
       451866727        451889497        451917827        451946784       
451397814        451437883        451466346        451487995        451524474   
    451548077        451571707        451607949        451638266       
451668834      451688659        451727226        451749451        451772297     
  451806350        451838007        451863484        451891014        451922298
       451946206        451396725        451433155        451463426       
451487706        451516801        451548135        451574537        451613319   
    451639462        451664544      451689673        451726004        451752042
       451770911        451812465        451837926        451862080       
451893390        451922892        451946669        451397665        451434468   
    451466957        451492888        451516645        451548788       
451578827        451615603        451638175        451668941      451689897     
  451725162        451745418        451778526        451806152        451833826
       451866461        451891923        451917686        451945554       
451396899        451440333        451463848        451486831        451522783   
    451548382        451572903        451612113        451632723       
451669139      451688634        451723563        451745491        451774053     
  451806418        451837777        451862213        451891063        451922702
       451941546        451397046        451438923        451462717       
451484687        451520399        451545859        451573026        451611206   
    451638472        451671465      451690200        451725873        451746036
       451776165        451811962        451837975        451861017       
451890933        451917298        451945505        451397053        451439368   
    451464622        451487128        451517494        451550115       
451575674        451609770        451630347        451663801      451688980     
  451720122        451751903        451774582        451812432        451833768
       451861652        451896807        451917264        451947816       
451397178        451436299        451463756        451486377        451517437   
    451546220        451579189        451608814        451638688       
451671796      451688386        451724843        451748719        451774665     
  451811699        451833578        451862239        451894240        451917611
       451949408        451397426        451440283        451465298       
451492292        451519532        451550065        451573075        451613210   
    451638654        451669188      451689640        451727499        451751937
       451777288        451812812        451833743        451864441       
451895882        451922074        451945323        451403141        451433148   
    451462725        451484653        451521868        451546204       
451574073        451608954        451638571        451671473      451689228     
  451724975        451751770        451771273        451809958        451839500
       451863286        451889380        451917447        451947824       
451396816        451438915        451463897        451486435        451517338   
    451549802        451571657        451615298        451630396       
451664858      451688428        451727747        451749469        451778419     
  451812440        451835672        451863187        451893481        451917454
       451949051        451401186        451432157        451462824       
451484497        451522833        451550230        451577688        451607980   
    451638761        451664734      451688600        451725592        451751499
       451772586        451805550        451839120        451863450       
451890875        451917496        451949077        451400345        451439103   
    451462964        451489298        451520191        451545727       
451577696        451613699        451630016        451664288      451689913     
  451722276        451746309        451770507        451811145        451839690
       451863914        451889489        451917363        451945273       
451402119        451439087        451463160        451485171        451519995   
    451550198        451573257        451612089        451638407       
451666754      451689905        451723654        451748792        451769939     
  451805170        451836241        451864177        451893424        451921860
       451943955        451400436        451439632        451462030       
451490791        451520217        451549851        451572895        451613749   
    451629539        451672141      451689012        451725253        451749774
       451772925        451812242        451837082        451861165       
451894349        451917520        451947881        451401947        451437511   
    451461263        451490890        451520233        451549695       
451579213        451613863        451629703        451665194      451688444     
  451726244        451745590        451777171        451811665        451839096
       451861132        451891394        451917355        451949374       
451400410        451437768        451459911        451490973        451520266   
    451546246        451571806        451613947        451639389       
451669162      451692594        451720833        451745277        451772933     
  451811657        451832695        451864060        451896443        451917199
       451942593        451400766        451434989        451460893       
451489637        451518310        451548044        451579007        451609812   
    451638522        451672406      451691968        451723282        451748628
       451772941        451809297        451834766        451863963       
451890073        451916597        451947907        451400279        451434625   
    451460851        451490957        451523286        451550941       
451571889        451612659        451638480        451668388      451689475     
  451726608        451747869        451778344        451809305        451839112
       451864003        451890099        451922975        451942288       
451401004        451434294        451460018        451489371        451522932   
    451547624        451572804        451614176        451629869       
451673396      451691893        451724538        451745269        451774772     
  451808000        451832349        451864029        451895049        451923114
       451945067        451401335        451433999        451459689       
451491252        451517023        451546121        451572796        451614325   
    451629398        451668131      451692685        451726624        451749170
       451774814        451811236        451832364        451861769       
451896351        451916407        451946123        451401830        451438543   
    451461933        451491070        451522866        451545933       
451577787        451609457        451629463        451667307      451689046     
  451727853        451745079        451772065        451808208        451832877
       451864052        451890115        451918536        451950687       
451399760        451438865        451459739        451490874        451520142   
    451551063        451571954        451613194        451639223       
451670178      451689996        451722011        451751382        451774855     
  451806400        451835193        451865190        451895106        451918239
       451942452        451401863        451433254        451460497       
451489140        451522627        451544431        451576276        451608970   
    451630727        451667364      451690101        451723407        451749188
       451776223        451810733        451838973        451866040       
451893598        451918270        451949168        451397707        451438394   
    451462097        451485890        451522619        451548762       
451572143        451609267        451639207        451664437      451692081     
  451722227        451751713        451773030        451812457        451836647
       451863880        451893614        451916290        451950786       
451401905        451431878        451461099        451489207        451522825   
    451545818        451572762        451616585        451629653       
451670087      451692909        451724322        451748545        451772180     
  451805048        451832489        451865406        451889851        451922850
       451942775        451401400        451436067        451462238       
451491179        451522734        451548119        451578660        451610166   
    451633168        451668115      451692453        451726103        451749212
       451772271        451807200        451834998        451865356       
451892731        451918130        451941421        451400881        451440465   
    451461024        451491153        451523021        451550446       
451571608        451608020        451633838        451666291      451689608     
  451726509        451750301        451771984        451809313        451835029
       451865117        451895601        451916274        451941512       
451402267        451435168        451462048        451491120        451517049   
    451551378        451571962        451610174        451636526       
451673412      451692263        451720395        451750749        451772016     
  451808299        451838866        451865323        451894224        451921811
       451943021        451399950        451438295        451460000       
451491328        451516900        451550669        451575518        451611438   
    451636492        451670194      451690028        451725261        451744635
       451772479        451810519        451835045        451866016       
451893028        451924153        451941488        451402473        451434153   
    451459390        451485064        451524219        451548465       
451571582        451611198        451633697        451668222      451689764     
  451721799        451744270        451778666        451811921        451835433
       451865489        451889927        451924229        451943179       
451399174        451431597        451459234        451491104        451523294   
    451545321        451574214        451607964        451633572       
451670384      451689004        451720262        451749956        451772701     
  451805535        451838882        451861413        451894836        451921555
       451943039        451403448        451440473        451461446       
451490080        451524011        451551402        451577555        451615074   
    451633267        451670079      451690390        451721013        451744056
       451771745        451812598        451832729        451861660       
451894752        451922082        451950950        451398531        451435325   
    451459929        451490536        451523260        451548291       
451577191        451608632        451632541        451662670      451692800     
  451721534        451744544        451770192        451805188        451836670
       451864359        451894687        451920698        451950901       
451398713        451435176        451461479        451490452        451522346   
    451548226        451578835        451608616        451636831       
451667588      451688519        451721385        451748842        451778658     
  451810386        451832752        451861686        451896252        451922058
       451950802        451397152        451435077        451462253       
451490510        451520019        451543961        451577530        451616684   
    451634083        451665046      451690556        451724272        451747356
       451772289        451813364        451836613        451866685       
451893879        451919849        451943146        451398994        451438139   
    451459507        451490569        451522320        451545735       
451579247        451611214        451633069        451670921      451691620     
  451720106        451746887        451778633        451805345        451836282
       451865273        451893739        451923254        451948285       
451400840        451436760        451459952        451490320        451523120   
    451550255        451579254        451616445        451637045       
451664957      451690465        451721591        451750384        451772842     
  451805105        451839872        451864631        451889828        451919567
       451942965        451400139        451441133        451459325       
451490650        451518500        451550305        451577621        451616452   
    451632962        451664759      451691380        451725394        451744601
       451772891        451808752        451835995        451865778       
451895478        451920904        451948111        451397459        451440952   
    451460919        451490635        451522387        451550149       
451571830        451608293        451633010        451670764      451688998     
  451727796        451744502        451772313        451809446        451835920
       451867022        451893713        451920680        451948632       
451402556        451431977        451464994        451485320        451522486   
    451548176        451579023        451614283        451633028       
451670780      451690655        451723183        451750129        451772438     
  451808851        451839724        451861090        451894182        451923353
       451945281        451401848        451435796        451464390       
451489611        451518229        451549760        451574297        451616072   
    451637151        451670798      451690606        451721559        451746952
       451774020        451811285        451835854        451863013       
451895940        451922371        451945893        451400022        451436497   
    451460620        451490213        451522452        451544845       
451574842        451613558        451637169        451671044      451688501     
  451727390        451752208        451771356        451808877        451831747
       451866388        451891337        451920599        451942783       
451402382        451440069        451464556        451490841        451522445   
    451549836        451580104        451608236        451636849       
451664627      451689525        451727697        451749683        451771349     
  451811343        451831705        451867170        451893200        451921878
       451948053        451395685        451440309        451464929       
451489918        451522247        451549364        451578173        451610984   
    451635791        451667752      451689384        451722318        451749675
       451776413        451813315        451831887        451864698       
451892533        451919575        451948061        451401467        451431779   
    451464820        451490734        451517221        451549554       
451575021        451617328        451630271        451670434      451690663     
  451725683        451746945        451774228        451809560        451836084
       451867303        451891832        451923361        451942841       
451403562        451437990        451460810        451489959        451524813   
    451546873        451579270        451617484        451638076       
451664635      451690226        451722250        451744494        451774103     
  451813406        451835730        451866156        451895122        451922157
       451945851        451398689        451440390        451464135       
451492045        451520654        451550867        451576417        451613228   
    451635361        451664510      451689400        451727762        451749030
       451776991        451810923        451835631        451864664       
451894877        451922561        451945471        451402242        451436851   
    451464440        451489686        451521058        451546378       
451578207        451612741        451635577        451670962      451691760     
  451722052        451750657        451776546        451805402        451832109
       451863047        451895825        451923817        451947501       
451400162        451436877        451464853        451486229        451521215   
    451549588        451580740        451617591        451635536       
451664676      451685275        451721484        451749238        451774566     
  451811210        451839450        451866545        451891402        451921258
       451941595        451402739        451435531        451460711       
451490882        451521421        451550719        451579080        451617559   
    451634984        451662613      451689780        451724454        451750905
       451776728        451805410        451832026        451864730       
451891907        451921217        451943583        451398291        451432314   
    451464689        451489736        451524706        451549687       
451576730        451617542        451635023        451670582      451692180     
  451723688        451748883        451774038        451812820        451836472
       451865935        451893184        451920102        451948830       
451400691        451441109        451464879        451490189        451524672   
    451548929        451580567        451609671        451636393       
451672893      451692164        451723738        451748933        451770614     
  451806285        451835581        451862551        451891360        451920318
       451950794        451402952        451432918        451464515       
451485940        451517684        451547483        451576326        451609648   
    451635627        451668040      451690036        451724041        451744395
       451776934        451807226        451835599        451865653       
451892228        451921308        451949010        451402101        451438196   
    451461230        451488522        451524722        451547236       
451571970        451609697        451634091        451672596      451691588     
  451724207        451747554        451777064        451808232        451832208
       451864789        451890578        451921191        451943252       
451398010        451434435        451461487        451491666        451518955   
    451547673        451578355        451608087        451634893       
451670459      451691950        451720403        451750756        451773766     
  451812614        451832190        451865646        451896757        451922744
       451944458        451398606        451438071        451463475       
451488530        451518732        451545131        451576706        451614606   
    451634679        451671937      451691992        451720783        451746143
       451774178        451812788        451832703        451861579       
451893812        451922686        451946354        451402135        451435127   
    451463640        451488647        451516488        451551006       
451576607        451615488        451634489        451667976      451691315     
  451724348        451746192        451775688        451812804        451835466
       451865638        451890446        451921365        451944995       
451402184        451432942        451461412        451491468        451519045   
    451547269        451578025        451609044        451634414       
451670491   

 

Page 18



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451691869        451724785        451750632        451777817       
451810303        451834774        451864821        451896526        451923890   
    451941660        451402960        451432355        451463749       
451486021        451518864        451547053        451578017        451615561   
    451634299        451662696      451691273        451725014        451746770
       451770978        451807309        451839278        451860993       
451890743        451919971        451946321        451398721        451434948   
    451463806        451486088        451524805        451546287       
451573646        451611537        451634232        451671614      451691240     
  451719967        451744833        451775266        451808125        451832240
       451861207        451889406        451923049        451946313       
451399877        451437941        451461305        451491609        451516728   
    451544035        451575815        451612253        451635676       
451668701      451691224        451721450        451749964        451775084     
  451808935        451839955        451860746        451889653        451924161
       451949556        451398481        451439590        451461339       
451485924        451516306        451546675        451575427        451614663   
    451635635        451672737      451689822        451722904        451744809
       451775415        451813489        451839237        451860688       
451891733        451920342        451947220        451411607        451440127   
    451461347        451488571        451519177        451548317       
451580070        451611776        451637540        451664148      451689772     
  451722540        451752380        451771034        451808513        451839260
       451860704        451893911        451922454        451942502       
451407548        451435150        451464218        451491534        451525117   
    451549497        451574834        451611735        451637813       
451663405      451689574        451725204        451750475        451774491     
  451811608        451832034        451860886        451890123        451920326
       451945034        451410161        451435630        451463988       
451491773        451524888        451550610        451579510        451610851   
    451631717        451669808      451691349        451722342        451745806
       451775738        451805840        451833248        451860498       
451890891        451922306        451944946        451411003        451433502   
    451460968        451486047        451516355        451550164       
451573315        451610380        451631600        451671366      451688576     
  451722201        451750566        451776199        451811095        451838635
       451860522        451890917        451923692        451950364       
451407126        451438642        451464127        451488563        451519102   
    451549513        451580013        451611768        451631956       
451663330      451690168        451722128        451747315        451774905     
  451809115        451833487        451860597        451889398        451920425
       451950380        451409734        451435846        451461156       
451488456        451524961        451551139        451580021        451610653   
    451632137        451671416      451688345        451721856        451748354
       451775779        451810311        451834527        451860548       
451889604        451921449        451949598        451411029        451438048   
    451461065        451491708        451519128        451548853       
451577183        451611958        451632111        451668776      451690424     
  451721690        451744726        451774822        451807648        451834741
       451860936        451891600        451924070        451949879       
451410872        451440994        451461081        451491674        451517650   
    451549257        451573505        451612212        451631386       
451664221      451687222        451723639        451748586        451771240     
  451810337        451838189        451860449        451893978        451922884
       451941652        451410443        451434161        451465124       
451484810        451524508        451549919        451573091        451611800   
    451631220        451668339      451688394        451723068        451748404
       451776041        451811129        451836993        451861066       
451890610        451920524        451941769        451407167        451436513   
    451461123        451486039        451516165        451551188       
451577225        451609945        451632566        451664122      451690283     
  451721443        451748438        451776033        451806095        451832943
       451860951        451890008        451923882        451941967       
451406441        451433684        451464168        451491898        451517544   
    451544654        451571335        451609952        451632376       
451663892      451689376        451719934        451748602        451775043     
  451806905        451834626        451860373        451892582        451920896
       451949804        451406938        451435903        451461131       
451485411        451521140        451547855        451579924        451612881   
    451631188        451671531      451690622        451723886        451748552
       451777221        451810279        451834121        451865836       
451891485        451916712        451949994        451406896        451438329   
    451464325        451489603        451520977        451550081       
451580492        451612154        451637904        451672810      451690572     
  451721047        451751960        451773469        451808760        451833057
       451863740        451889943        451915987        451941900       
451405641        451431860        451463913        451488431        451519318   
    451549968        451577068        451611602        451634265       
451665616      451690127        451724314        451752216        451777585     
  451807713        451833024        451863971        451891410        451916613
       451950323        451406078        451431647        451459531       
451488217        451516173        451546311        451576102        451609895   
    451634356        451668974      451692750        451720510        451752224
       451773303        451812945        451834451        451867121       
451895346        451916779        451942155        451407456        451438105   
    451465322        451490858        451516637        451550404       
451573190        451612550        451635726        451665624      451692545     
  451720536        451750764        451777494        451813208        451834469
       451863682        451892004        451919252        451946826       
451408876        451441208        451460117        451491948        451525406   
    451547004        451577134        451611503        451636351       
451663454      451690937        451724496        451749592        451777734     
  451805881        451833115        451863534        451890420        451918841
       451949960        451406508        451438568        451459978       
451488233        451518625        451550370        451579700        451612501   
    451632558        451669519      451692271        451720270        451749295
       451777510        451808711        451833016        451867139       
451896005        451916076        451941892        451410070        451436182   
    451466023        451491757        451521629        451558076       
451578934        451609739        451637805        451668982      451689178     
  451720288        451749667        451773394        451808133        451838494
       451862940        451894638        451916050        451944623       
451406912        451434518        451459994        451486807        451518930   
    451552038        451577944        451611594        451638332       
451663413      451689137        451720320        451749808        451770416     
  451807978        451833081        451866651        451889562        451917801
       451946891        451409098        451433700        451460026       
451489751        451518898        451560387        451576748        451610422   
    451634026        451664445      451690135        451724678        451749378
       451777304        451807580        451834006        451863062       
451890529        451916209        451946610        451403778        451436364   
    451459838        451489033        451519359        451556930       
451571079        451609861        451637722        451666580      451691729     
  451723597        451750087        451777213        451805980        451837710
       451863153        451891220        451916704        451944300       
451409270        451435200        451466205        451491419        451524284   
    451555460        451574388        451611370        451633739       
451665186      451689533        451725733        451748958        451777478     
  451813463        451833990        451862171        451890305        451916183
       451944011        451408892        451437560        451466312       
451491435        451517866        451558928        451577456        451612394   
    451634067        451663793      451689947        451726947        451750160
       451773089        451813505        451834071        451865232       
451890321        451916845        451945091        451408603        451440085   
    451460083        451491336        451524573        451559538       
451580351        451610943        451638183        451669386      451690119     
  451725360        451749048        451776975        451813091        451832786
       451865349        451893655        451918072        451950471       
451407431        451434831        451466551        451492250        451517874   
    451557706        451578322        451610455        451631113       
451665277      451692867        451727465        451750228        451775381     
  451806673        451833834        451865141        451889471        451917330
       451942338        451410013        451432751        451465736       
451488985        451525133        451551766        451577886        451610158   
    451634828        451666432      451692933        451727002        451748875
       451773212        451813471        451838627        451864466       
451890297        451916258        451944086        451408785        451433049   
    451466536        451491377        451525158        451552970       
451580195        451610182        451637656        451668446      451688873     
  451726053        451750186        451777825        451805154        451833941
       451863930        451896468        451916241        451949655       
451411318        451439947        451466510        451487490        451518740   
    451556443        451577506        451611024        451631543       
451670046      451690317        451726517        451750681        451777239     
  451807416        451836746        451863344        451892392        451916662
       451943997        451406565        451433429        451466650       
451488928        451522775        451559884        451580229        451611677   
    451635734        451672174      451688436        451725345        451751846
       451777668        451808943        451832844        451863898       
451892376        451917561        451944151        451406870        451437149   
    451466742        451487524        451519854        451555213       
451577332        451608392        451634919        451672232      451690382     
  451725881        451750731        451774657        451807473        451832869
       451865828        451895445        451916431        451949531       
451409130        451434708        451466916        451488472        451520043   
    451556617        451580278        451608525        451634869       
451669949      451688808        451727309        451750947        451773790     
  451808562        451833289        451867154        451895064        451919161
       451947287        451407043        451437537        451466882       
451491344        451517148        451552228        451576904        451609119   
    451635601        451666572      451691802        451720031        451751051
       451772990        451810675        451839922        451866438       
451895452        451919195        451944953        451407894        451435119   
    451466932        451490999        451518922        451553416       
451577357        451616627        451635031        451663199      451691257     
  451721427        451751242        451776017        451809701        451837470
       451862254        451890057        451916605        451944979       
451408520        451439756        451459218        451491203        451522858   
    451553564        451579957        451614143        451631022       
451667125      451692040        451727572        451751200        451775241     
  451805683        451831598        451862429        451892442        451917488
       451947238        451404859        451437321        451464630       
451489199        451522957        451557821        451574024        451614168   
    451635437        451663769      451689707        451723209        451751283
       451777460        451810782        451837736        451862031       
451892160        451918866        451949382        451409668        451438154   
    451466437        451492482        451522965        451559470       
451578009        451616429        451631436        451669873      451689657     
  451720015        451751457        451775811        451806632        451838460
       451861678        451892269        451917694        451948764       
451404214        451437313        451465413        451486278        451525216   
    451554331        451575575        451614341        451638043       
451663777      451690044        451727655        451751572        451775456     
  451805667        451833321        451866073        451890339        451918593
       451949440        451410781        451432868        451460703       
451486401        451518914        451555536        451576722        451614317   
    451638092        451672844      451689962        451720379        451751648
       451773428        451806053        451838296        451861595       
451890354        451918510        451950307        451407076        451433817   
    451460604        451491088        451518880        451557425       
451579973        451608343        451630198        451663785      451700504     
  451721195        451751762        451773154        451812085        451834337
       451863138        451892319        451918981        451942320       
451405088        451439137        451465264        451492169        451519276   
    451552251        451577365        451614408        451633358       
451673321      451700660        451727523        451751929        451774111     
  451807051        451836233        451864755        451892038        451917082
       451942494        451404198        451435721        451465256       
451491971        451525174        451552566        451578264        451608079   
    451630156        451672125      451700272        451723878        451751861
       451776876        451808885        451834501        451867329       
451892210        451917140        451942924        451410302        451436661   
    451460513        451489660        451522981        451558050       
451574958        451616197        451630099        451672836      451697528     
  451727267        451748909        451776892        451805436        451833594
       451865513        451890198        451915417        451948673       
451409361        451432058        451460547        451491393        451516256   
    451559249        451578819        451616809        451637060       
451673503      451700678        451721773        451746531        451778153     
  451811350        451838155        451864979        451892335        451916894
       451948681        451408009        451434138        451461560       
451492201        451522924        451557573        451576185        451608475   
    451637128        451672323      451697213        451724702        451745913
       451771992        451805493        451835847        451863120       
451895320        451915920        451948715        451410039        451436786   
    451465470        451488696        451524482        451560122       
451574966        451608467        451631972        451672042      451700967     
  451721948        451745897        451776843        451807242        451839740
       451863096        451889513        451915482        451942064       
451405724        451432512        451460398        451490700        451523815   
    451558597        451578348        451615744        451638621       
451671002      451695464        451721955        451745863        451773659     
  451805501        451839617        451863260        451894232        451916423
       451950117        451406672        451432223        451465868       
451488399        451523799        451554679        451582910        451615793   
    451630529        451673354      451701064        451727382        451746002
       451777270        451808919        451838320        451866768       
451893572        451915656        451948491        451409460        451432454   
    451465439        451489835        451519698        451552855       
451582977        451608624        451632319        451671952      451694863     
  451723449        451745996        451776207        451808349        451835763
       451861470        451893556        451915789        451949515       
451407175        451433924        451465108        451486757        451519615   
    451557888        451583975        451608590        451632764       
451671481      451701163        451723415        451746093        451776256     
  451808034        451835680        451866610        451893465        451919427
       451941983        451408264        451434732        451460463       
451498604        451519516        451560544        451590400        451615025   
    451632301        451671986      451695324        451727515        451746267
       451774426        451805519        451838197        451864854       
451889463        451915573        451942023        451406375        451433288   
    451465546        451499628        451519334        451559512       
451585780        451615207        451636682        451671390      451699839     
  451724017        451746242        451774590        451813299        451835706
       451867238        451896799        451918171        451950224       
451404768        451439152        451460281        451496426        451524748   
    451559694        451585301        451615199        451630834       
451673016      451698039        451726699        451747067        451771844     
  451809396        451833503        451863039        451889448        451918585
       451950216        451408355        451433221        451460307       
451494447        451518518        451556542        451590558        451608707   
    451632814        451671358      451700991        451720908        451746499
       451776116        451808281        451833529        451862346       
451893358        451918049        451950158        451410849        451439038   
    451465694        451495568        451519664        451556740       
451582688        451615454        451638423        451672257      451696959     
  451722714        451745426        451778500        451806681        451837835
       451865042        451894166        451916803        451950331       
451406623        451435606        451460323        451496731        451519391   
    451555627        451583611        451616338        451633499       
451671218      451701411        451720700        451746697        451775399     
  451812390        451839427        451865422        451889646        451917207
       451949333        451406797        451434302        451460349       
451492946        451519490        451558365        451591523        451609283   
    451636641        451673461      451695688        451724066        451746689
       451777684        451810840        451834162        451861546       
451894406        451922215        451949606        451408975        451434682   
    451460174        451496236        451524359        451557862       
451592497        451612956        451631980        451672448      451693287     
  451722862        451746648        451773949        451810261        451836621
       451866602        451894398        451921985        451950737       
451405880        451436166        451460224        451500789        451523948   
    451557805        451582886        451610539        451638894       
451672661   

 

Page 19



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451695886        451722854        451746796        451775852       
451811996        451832513        451863849        451894869        451921969   
    451942395        451405260        451436323        451460414       
451497630        451524185        451551899        451591481        451613137   
    451633549        451673123      451695001        451720726        451746838
       451777080        451810543        451834543        451865026       
451889547        451917421        451950778        451404149        451435911   
    451461644        451492938        451516710        451558985       
451587133        451617443        451638845        451672216      451693055     
  451722805        451747042        451780886        451807788        451838965
       451864888        451892558        451917124        451942304       
451405096        451435804        451461511        451499370        451524193   
    451560288        451591945        451613095        451637441       
451672489      451693253        451724306        451746994        451781975     
  451807689        451835334        451863476        451893226        451917538
       451942700        451410401        451436539        451463434       
451495709        451523880        451551451        451586184        451613053   
    451635668        451671705      451696231        451726327        451747125
       451780555        451809214        451836548        451864284       
451894513        451917322        451942692        451407332        451436596   
    451462154        451498901        451516926        451556658       
451586010        451613178        451631477        451671093      451693410     
  451724298        451747075        451779920        451811988        451835318
       451862981        451893036        451917348        451949648       
451406177        451436745        451461917        451494686        451519912   
    451552772        451584817        451617476        451637789       
451671549      451694665        451727721        451746465        451785505     
  451808646        451835086        451861520        451894612        451917314
       451942684        451411391        451435572        451461909       
451498208        451523237        451559454        451588180        451607956   
    451633978        451672901      451693592        451726731        451744890
       451783005        451812697        451836985        451866362       
451896872        451917165        451942213        451404636        451435440   
    451462790        451500011        451519094        451555056       
451585376        451613350        451636286        451672612      451696678     
  451724900        451750202        451782429        451806137        451834733
       451866453        451894729        451918064        451950588       
451411326        451435275        451462170        451496095        451518823   
    451554729        451588578        451609440        451635155       
451672968      451700546        451723969        451748495        451781900     
  451804827        451832901        451861975        451896781        451918494
       451949291        451407217        451437222        451461875       
451499867        451518484        451551535        451591028        451608277   
    451635411        451671515      451697106        451722920        451744031
       451782569        451809347        451836860        451865299       
451894711        451920870        451949572        451406052        451437404   
    451463046        451495527        451523351        451555502       
451583660        451608012        451638498        451671861      451699243     
  451726376        451744023        451780944        451805303        451836894
       451866230        451896724        451920979        451950265       
451408991        451436711        451463277        451499719        451523989   
    451556955        451586390        451614986        451636328       
451672877      451698526        451723803        451744155        451778922     
  451805253        451838890        451866503        451894000        451921076
       451949473        451409239        451434856        451462162       
451497408        451523617        451551493        451590889        451609309   
    451636153        451673529      451700900        451723837        451744213
       451785315        451808638        451839799        451863815       
451889844        451921001        451949317        451403802        451438204   
    451461925        451497804        451518443        451551857       
451586093        451613541        451633473        451672976      451695894     
  451726467        451744189        451782304        451808505        451833974
       451860944        451889968        451918338        451950398       
451403844        451437610        451461735        451495949        451524524   
    451557516        451590277        451607998        451637730       
451672380      451701031        451723548        451744387        451785596     
  451806491        451838775        451860878        451895007        451918288
       451942221        451409031        451437578        451461776       
451494660        451516934        451556245        451581854        451617161   
    451639264        451666010      451695431        451724108        451744353
       451783369        451812416        451838932        451860647       
451893341        451921175        451949697        451405328        451434781   
    451462022        451498281        451524664        451551600       
451581714        451613673        451634323        451668032      451697478     
  451726962        451745509        451784516        451812903        451834964
       451860928        451891162        451918312        451950422       
451406789        451434674        451461792        451500284        451523492   
    451554794        451588099        451613764        451639405       
451666465      451694061        451726897        451744627        451784086     
  451808190        451839013        451860613        451890511        451918155
       451941827        451406003        451434575        451461958       
451493258        451523708        451557136        451590970        451609218   
    451637243        451666481      451696702        451723506        451745574
       451782817        451804975        451832257        451860381       
451890677        451921530        451941793        451409304        451437727   
    451462014        451495188        451518427        451552780       
451582175        451609226        451639447        451666390      451693444     
  451723399        451744841        451780100        451809727        451832414
       451860340        451891238        451918031        451942817       
451409262        451437875        451462881        451498919        451518658   
    451559215        451590624        451608152        451638811       
451666374      451696538        451724926        451745046        451779458     
  451812291        451837066        451860415        451895684        451917512
       451948905        451403984        451437891        451463210       
451492961        451519110        451554125        451590103        451616957   
    451636773        451666150      451694871        451722565        451745020
       451783989        451808109        451838676        451866875       
451895742        451921332        451950612        451404743        451437966   
    451463228        451496087        451524755        451552509       
451592349        451609101        451636013        451666531      451700108     
  451725899        451744957        451780928        451809651        451835268
       451863773        451894042        451917793        451949283       
451407258        451438006        451463392        451494959        451517197   
    451554836        451583371        451613392        451638837       
451666051      451697965        451719983        451745137        451785927     
  451811780        451838437        451865125        451891147        451921464
       451941645        451403737        451434393        451462436       
451495428        451521397        451558696        451592265        451611172   
    451633275        451666689      451700579        451723464        451745095
       451781892        451809578        451836407        451861538       
451890818        451921423        451944896        451407514        451438212   
    451463400        451494918        451521454        451556906       
451590582        451612790        451636765        451665871      451698575     
  451721229        451745228        451782916        451811798        451836936
       451864946        451893887        451917678        451944557       
451408314        451434807        451462303        451498067        451522064   
    451560098        451588974        451615017        451642268       
451665889      451694608        451724447        451745467        451785380     
  451809834        451837520        451865083        451890594        451921597
       451943419        451409775        451439434        451462428       
451493589        451517379        451552012        451588743        451614259   
    451646251        451665913      451699268        451725766        451745608
       451784011        451812739        451838718        451864870       
451890685        451917108        451944094        451408330        451433007   
    451463418        451493530        451517635        451560148       
451592075        451612287        451646806        451665921      451693360     
  451726814        451744700        451778989        451807705        451837611
       451864433        451894026        451917744        451943518       
451404685        451440929        451463053        451495287        451517890   
    451560130        451585152        451612543        451649438       
451665830      451694053        451722938        451747935        451782247     
  451811293        451838544        451864953        451895775        451921712
       451948087        451405823        451433676        451461537       
451495071        451521231        451552939        451590145        451614119   
    451646368        451665731      451700785        451719975        451747398
       451780746        451806434        451836134        451865109       
451890842        451921662        451943591        451406011        451431951   
    451462469        451493050        451518278        451553002       
451585053        451612816        451651160        451665780      451699227     
  451726525        451747828        451785810        451808695        451836662
       451866644        451895809        451921951        451947931       
451408017        451433627        451462295        451494629        451520464   
    451552590        451590020        451612964        451649677       
451666168      451696355        451722508        451748248        451784490     
  451806335        451837058        451865091        451896088        451918163
       451945430        451405195        451432306        451461701       
451494207        451522189        451559348        451589709        451614853   
    451644819        451667398      451694897        451722698        451747547
       451779383        451806392        451836381        451861116       
451890636        451923916        451945448        451411235        451440937   
    451462915        451495626        451520811        451554505       
451584726        451610075        451650105        451667877      451695290     
  451725352        451748206        451779359        451813166        451836779
       451861645        451890388        451916035        451947519       
451407068        451438980        451460372        451496285        451518237   
    451554562        451586598        451611651        451640692       
451667885      451695779        451720940        451747745        451782502     
  451805204        451836761        451862882        451891568        451923429
       451946115        451410807        451440614        451464663       
451499230        451517833        451558373        451586705        451612766   
    451642037        451667893      451698153        451722599        451747539
       451783625        451812044        451836308        451866594       
451895932        451916092        451945075        451403851        451433015   
    451464317        451497770        451522312        451558332       
451589899        451610596        451639553        451667737      451699706     
  451720981        451747968        451784029        451806160        451836043
       451863328        451896278        451923593        451948186       
451407381        451439236        451466999        451499917        451517825   
    451558860        451581359        451613681        451641450       
451667638      451701114        451724140        451748008        451780845     
  451805998        451836639        451862262        451890735        451915805
       451947964        451403752        451439418        451460091       
451493316        451522296        451556112        451592588        451617005   
    451642912        451667679      451694582        451720577        451747984
       451779110        451806715        451839104        451862221       
451893705        451915847        451948236        451406474        451439798   
    451466601        451499727        451521322        451559132       
451589527        451613855        451647929        451666424      451695159     
  451723142        451748313        451781314        451810964        451838346
       451861348        451891873        451915862        451943575       
451404040        451440895        451460760        451497549        451520563   
    451553143        451581425        451613038        451640338       
451667414      451699177        451720312        451747265        451784052     
  451806319        451838171        451866396        451890487        451915870
       451946032        451405518        451433346        451465215       
451499362        451521751        451555155        451588313        451613988   
    451647846        451665699      451698062        451721997        451745533
       451782981        451812564        451837306        451866784       
451890867        451923742        451947337        451409403        451440747   
    451463095        451496509        451521736        451555635       
451585970        451612436        451642482        451667281      451695191     
  451727556        451747224        451781165        451805972        451839609
       451863054        451891287        451915730        451943823       
451411045        451432082        451461834        451500573        451517510   
    451555890        451586457        451612279        451650527       
451667083      451696595        451723340        451748099        451779730     
  451811053        451838288        451862379        451896831        451922660
       451946172        451406813        451432843        451465066       
451497184        451521835        451556427        451585681        451613384   
    451648786        451667109      451701353        451721617        451749758
       451781447        451805956        451837124        451867394       
451894653        451923940        451947279        451407613        451439277   
    451460521        451500870        451517619        451556104       
451588651        451611156        451639520        451667133      451696694     
  451720429        451744973        451785133        451805329        451837959
       451865786        451891386        451923346        451947360       
451410989        451432215        451463087        451500862        451520530   
    451556146        451582258        451616668        451642193       
451666952      451698542        451724561        451751812        451783997     
  451805766        451839005        451863195        451889778        451924054
       451943724        451410732        451439335        451465207       
451494066        451521819        451558225        451590608        451615272   
    451639850        451666838      451693766        451723647        451748511
       451780209        451813356        451836555        451861389       
451892905        451915490        451945364        451403927        451433320   
    451460612        451498075        451522080        451560429       
451588263        451616437        451639892        451666788      451695753     
  451727341        451745129        451784656        451805725        451838445
       451862841        451894463        451923981        451947451       
451410328        451432025        451460828        451498364        451517585   
    451552335        451586317        451612063        451648489       
451667547      451698997        451720049        451749618        451781181     
  451811228        451839088        451862403        451896070        451915367
       451944128        451411136        451436208        451463111       
451498026        451522098        451551519        451588123        451614275   
    451641864        451663033      451695548        451723084        451745665
       451779144        451813281        451839815        451862775       
451890776        451924146        451947865        451406821        451432652   
    451460786        451496061        451518088        451551683       
451589832        451614580        451646566        451663751      451698021     
  451723696        451748040        451781561        451810980        451836225
       451865729        451894695        451924138        451947253       
451404818        451441430        451464838        451495063        451521876   
    451552178        451587034        451614754        451639827       
451663637      451694236        451723019        451750277        451781736     
  451810188        451839807        451860985        451893952        451915342
       451946990        451408702        451431548        451461891       
451498943        451522007        451560437        451591556        451612121   
    451644934        451663553      451693030        451726616        451750285
       451779821        451807333        451837496        451867352       
451895858        451915284        451945703        451403729        451431530   
    451465058        451494736        451517312        451560460       
451591507        451611412        451651137        451663348      451696033     
  451727770        451750939        451785067        451804900        451836951
       451861397        451890727        451915326        451944367       
451404727        451434088        451465041        451499347        451521579   
    451557334        451584247        451614705        451643969       
451663231      451694525        451724165        451745301        451779490     
  451808356        451836449        451866008        451893994        451915201
       451943286        451404305        451434096        451460695       
451499453        451520456        451558035        451592117        451617187   
    451640346        451663157      451699367        451722326        451745566
       451780068        451810162        451834683        451865984       
451894588        451924195        451944599        451408207        451439848   
    451464986        451498794        451522221        451557623       
451590855        451615371        451645584        451665806      451694483     
  451726822        451745210        451778765        451807283        451835219
       451863989        451892822        451923759        451945679       
451406664        451433908        451460638        451493167        451521918   
    451557540        451586820        451611222        451645204       
451662993      451694459        451726780        451745400        451780407     
  451810097        451833883        451864110        451892814        451922959
       451948277        451407944        451431639        451460869       
451493076        451522643        451557003        451587919        451608491   
    451643399        451664098      451699136        451727259        451750616
       451781017        451810089        451834295        451863542       
451896880        451917033        451948160        451408660        451438451   
    451460745        451493274        451521116        451559983       
451584395        451608384        451649875        451662837      451698666     
  451724058        451745442        451782072        451810071        451834402
       451863625        451891428        451917066        451944680       
451408132        451441364        451460661        451495246        451517098   
    451559868        451588214        451608723        451641336       
451662829   

 

Page 20



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451699763        451722615        451744775        451783666       
451812630        451834386        451861967        451892962        451922504   
    451946297        451408041        451431837        451461842       
451497325        451520738        451553986        451587075        451609093   
    451642326        451662738      451694921        451727804        451751523
       451779284        451807028        451834519        451863641       
451894760        451917090        451948426        451408124        451440168   
    451461727        451498000        451522601        451555015       
451590814        451608111        451640858        451662779      451700512     
  451722417        451750046        451779805        451810501        451833552
       451866834        451892970        451916993        451943880       
451405815        451438758        451466577        451492995        451521132   
    451559892        451590178        451608483        451649263       
451662662      451693634        451721260        451745541        451779771     
  451812648        451834717        451864144        451893093        451916795
       451943161        451405278        451440341        451459903       
451499503        451521066        451551741        451588511        451607881   
    451651087        451662605      451696421        451723993        451744338
       451784433        451810378        451833628        451862072       
451893564        451922520        451942973        451406201        451441059   
    451459820        451497960        451521033        451552947       
451592562        451608657        451650261        451670228      451694905     
  451722359        451752372        451783823        451808620        451834667
       451863807        451889422        451916837        451945109       
451406136        451438592        451459754        451499644        451520886   
    451557722        451583991        451610430        451650634       
451662985      451693220        451722979        451750350        451780118     
  451808430        451834816        451867105        451891030        451920946
       451945257        451410310        451439905        451459770       
451499883        451518021        451551980        451591846        451607915   
    451644181        451664932      451698476        451722458        451752133
       451780738        451810295        451834931        451860514       
451893416        451922645        451948269        451405476        451441083   
    451466478        451495956        451520852        451552087       
451583850        451608608        451644835        451663942      451693618     
  451726913        451752257        451779151        451806772        451834907
       451860811        451891048        451922801        451943765       
451404008        451432546        451466460        451496475        451521256   
    451558894        451582027        451608301        451645634       
451665525      451700884        451721633        451752117        451779607     
  451806806        451835052        451860563        451889315        451923312
       451944334        451411540        451440549        451466411       
451495436        451522700        451555825        451583868        451608822   
    451641260        451665541      451697049        451722235        451751887
       451785513        451810147        451835037        451860910       
451894281        451916738        451944607        451403935        451440531   
    451460315        451500508        451520845        451554851       
451588446        451615553        451645899        451665442      451695209     
  451721138        451752323        451785190        451806855        451835276
       451860654        451889554        451923320        451947758       
451407761        451431852        451461552        451494553        451516264   
    451560031        451587018        451611875        451649479       
451665475      451694707        451723191        451748339        451784458     
  451808893        451834493        451861496        451896112        451916571
       451946073        451411219        451439921        451465967       
451494405        451524292        451558738        451583900        451616486   
    451646707        451665319      451698120        451722912        451744148
       451780290        451813554        451832554        451865208       
451894034        451922991        451947113        451407878        451434815   
    451462410        451494801        451521561        451556237       
451586440        451614648        451640494        451665244      451699573     
  451727283        451744254        451783609        451808273        451831697
       451865737        451891071        451916464        451944748       
451408652        451436976        451466528        451499271        451524581   
    451553077        451583827        451614713        451647440       
451664015      451693246        451720759        451744247        451781439     
  451808158        451831937        451865331        451895916        451916449
       451946594        451408595        451440739        451459424       
451500201        451524599        451555791        451586556        451608798   
    451649651        451665012      451698740        451724991        451748180
       451784995        451812663        451832166        451865257       
451894315        451923122        451944656        451409015        451439491   
    451466775        451494363        451516603        451554604       
451582712        451615090        451639710        451663975      451693386     
  451720114        451751788        451785778        451808141        451832281
       451865992        451893523        451916365        451946974       
451408389        451436273        451459382        451500102        451516611   
    451554315        451582704        451609689        451648406       
451664791      451698195        451726434        451748230        451781868     
  451812523        451832380        451861298        451889372        451923296
       451943229        451411441        451438063        451462360       
451493563        451517726        451559306        451592018        451608533   
    451648133        451664643      451701296        451725006        451744940
       451784672        451808596        451832547        451865877       
451895924        451923288        451949523        451410740        451438840   
    451459200        451497838        451516629        451559157       
451584353        451611123        451639561        451664619      451701262     
  451726319        451744304        451779532        451804926        451833859
       451865869        451893473        451916266        451949564       
451409965        451433767        451462329        451495204        451524433   
    451556286        451586499        451612915        451650410       
451664346      451698146        451720585        451751739        451782346     
  451808992        451832463        451861199        451889349        451923213
       451946875        451411300        451440879        451466395       
451499842        451520910        451560239        451588354        451609556   
    451645659        451664197      451696454        451725022        451750111
       451783013        451813539        451832497        451864938       
451891154        451917009        451950539        451410534        451439061   
    451460240        451495519        451519292        451553945       
451591341        451609325        451647556        451664205      451698591     
  451720072        451750426        451780506        451813521        451832935
       451865695        451893218        451922793        451947683       
451404339        451439822        451461966        451495808        451521538   
    451557730        451591168        451613467        451646889       
451665657      451698864        451724835        451744692        451779177     
  451804843        451833040        451866743        451889539        451920573
       451946339        451409189        451437040        451465421       
451497903        451525364        451553259        451585368        451613640   
    451642573        451665251      451701304        451724355        451744676
       451780787        451808307        451833263        451861306       
451895999        451920482        451949549        451406656        451432439   
    451465595        451499651        451517718        451555221       
451589931        451611420        451648943        451668503      451695639     
  451720718        451744650        451780910        451804959        451833222
       451861322        451896138        451919310        451949366       
451411631        451440432        451465553        451497606        451518047   
    451556179        451591218        451613285        451643308       
451668644      451700397        451725485        451751747        451780357     
  451809271        451833404        451865521        451893168        451918940
       451949952        451407530        451436448        451462071       
451500581        451524078        451559900        451581292        451609200   
    451646533        451668677      451701403        451720874        451744791
       451780191        451809339        451833396        451865166       
451892764        451918882        451944425        451408405        451435416   
    451465512        451500557        451525307        451553424       
451581318        451613707        451645485        451668917      451693741     
  451725501        451745699        451779391        451809149        451833495
       451865158        451890941        451918957        451950000       
451407225        451431571        451462055        451493142        451524276   
    451552095        451586523        451611560        451643423       
451670236      451696009        451720551        451751754        451782668     
  451808588        451832505        451865315        451889414        451919302
       451950240        451408090        451435432        451460331       
451500631        451524243        451557060        451589386        451608889   
    451643449        451668685      451694020        451726459        451751606
       451781397        451806269        451835698        451866859       
451894455        451919740        451949812        451408496        451435929   
    451466163        451493118        451516702        451559462       
451589378        451614077        451646319        451669790      451695589     
  451724157        451750020        451781389        451806970        451835870
       451861371        451891212        451919955        451949820       
451405872        451436968        451465785        451496541        451520712   
    451553051        451591382        451614390        451647705       
451668594      451694269        451723852        451751911        451785471     
  451806921        451835961        451865679        451893333        451920581
       451946982        451408157        451440226        451462501       
451497366        451520944        451556328        451586853        451613145   
    451650857        451670335      451700215        451722300        451750970
       451779425        451810352        451835474        451865455       
451894372        451919518        451946941        451407092        451436380   
    451465751        451499065        451518526        451551691       
451582852        451610323        451651004        451669725      451697155     
  451721807        451746481        451779995        451810329        451837017
       451861355        451893309        451919781        451944466       
451408850        451431589        451462626        451498570        451524466   
    451555205        451582563        451609010        451643068       
451668750      451701387        451721823        451750814        451780381     
  451813059        451834246        451865463        451891170        451920334
       451944326        451407886        451441158        451460059       
451497473        451521611        451557789        451590731        451608848   
    451648067        451669550      451695068        451721369        451749501
       451780332        451808182        451833917        451865497       
451895973        451919336        451947162        451409312        451437123   
    451465876        451496327        451519441        451559074       
451586473        451611263        451643019        451670467      451695043     
  451720254        451746408        451782825        451813265        451837397
       451866917        451895965        451920557        451947089       
451409247        451441265        451462212        451494942        451517908   
    451555379        451587505        451614267        451643340       
451669014      451695183        451724611        451746614        451779524     
  451805279        451839302        451861330        451891006        451920110
       451950018        451409064        451440317        451462196       
451494504        451517577        451555387        451581987        451612691   
    451641039        451670541      451695704        451724553        451751069
       451778690        451806541        451834261        451861504       
451894547        451920540        451946404        451407811        451436562   
    451462188        451497374        451518872        451552582       
451587802        451611495        451648588        451670723      451697098     
  451727101        451746705        451778898        451811475        451837488
       451863211        451895197        451920722        451946867       
451409593        451432041        451462865        451496483        451518542   
    451552574        451588941        451611271        451649735       
451670715      451697312        451726335        451747513        451785125     
  451806616        451835458        451862353        451890172        451919815
       451947196        451407787        451436612        451462576       
451495378        451521652        451560171        451585079        451617336   
    451647721        451669261      451699466        451727218        451749253
       451781462        451810634        451838122        451866263       
451893762        451919633        451949937        451407134        451432207   
    451463830        451494124        451521686        451557557       
451591721        451616619        451640239        451669006      451700132     
  451720148        451746630        451781934        451806517        451832174
       451864185        451892186        451919930        451949689       
451406755        451435739        451460950        451497457        451521694   
    451559165        451583363        451612519        451647069       
451669287      451699409        451723225        451749063        451781348     
  451807010        451834568        451862858        451891758        451919120
       451950299        451406748        451435713        451460943       
451499438        451521827        451555148        451584049        451612360   
    451644108        451669147      451696645        451723324        451746788
       451784748        451805337        451836902        451863021       
451891766        451919906        451947303        451407795        451436471   
    451461461        451496525        451521165        451555049       
451588438        451609762        451650899        451670558      451697635     
  451723829        451746739        451779664        451805469        451838262
       451863724        451892350        451919492        451943005       
451409619        451436489        451463905        451498513        451518674   
    451556666        451585749        451610786        451642128       
451669170      451699813        451720205        451746366        451785877     
  451811244        451836928        451864086        451890651        451919401
       451947444        451405849        451441091        451461149       
451495493        451519003        451559389        451585327        451609838   
    451649347        451668313      451695928        451722078        451748974
       451782601        451805659        451833792        451863104       
451892343        451919765        451946545        451405864        451435671   
    451463251        451494603        451521355        451555031       
451581102        451610802        451648745        451669337      451700629     
  451725832        451750897        451785299        451811061        451838247
       451864292        451890362        451920227        451948772       
451408025        451440903        451463889        451496657        451524912   
    451560379        451582837        451610828        451643241       
451668248      451697767        451724868        451750848        451781421     
  451811079        451836845        451863955        451891105        451920532
       451948947        451404032        451435473        451463194       
451494868        451524904        451557474        451585228        451612048   
    451645105        451666556      451693691        451727051        451747083
       451785497        451805212        451837389        451864219       
451890693        451919443        451948970        451411722        451441018   
    451463723        451496012        451519078        451551782       
451583736        451612477        451645626        451673040      451698831     
  451725816        451747091        451785828        451811103        451834782
       451863401        451893788        451919450        451945844       
451411664        451435515        451461115        451495170        451516330   
    451553317        451584684        451617310        451645071       
451666994      451696124        451722771        451749006        451783310     
  451806202        451832562        451867071        451896518        451923106
       451947956        451403992        451441125        451464341       
451495980        451524862        451556260        451586085        451610679   
    451642318        451665764      451694509        451724033        451748420
       451782742        451805907        451837934        451862023       
451892459        451918684        451948814        451410476        451436695   
    451463814        451495964        451516405        451554273       
451584536        451611909        451641989        451669774      451693709     
  451725170        451751044        451779508        451806079        451839153
       451863799        451894851        451920169        451945919       
451410591        451435598        451464226        451496913        451524847   
    451556005        451584056        451607899        451649131       
451665418      451697239        451720916        451746879        451784003     
  451811319        451839435        451863831        451895189        451920185
       451948038        451410542        451440523        451461800       
451499495        451521348        451553630        451584320        451611974   
    451649990        451665079      451698393        451722839        451750996
       451779235        451810857        451837199        451864763       
451891899        451919237        451948202        451410088        451431910   
    451461172        451499818        451517783        451559207       
451585871        451617575        451649099        451672398      451693204     
  451722656        451747174        451783674        451806277        451834311
       451861173        451890453        451916001        451943211       
451404941        451438089        451464036        451500797        451525034   
    451556138        451585350        451612022        451643407       
451671242      451693717        451724983        451747034        451780340     
  451806814        451833685        451862122        451895544        451917645
       451945828        451404081        451434963        451461198       
451498737        451517809        451552103        451588503        451608038   
    451649982        451671408      451700926        451722706        451749154
       451778997        451813323        451837363        451861918       
451890370        451922140        451949424        451410930        451438030   
    451463962        451499859        451520803        451551626       
451589063        451616148        451647838        451672869      451701213     
  451723910        451749147        451784938        451807796        451837850
       451862825        451896427        451920458        451948756       
451404206        451439566        451463954        451499040        451520795   
    451557201        451591622        451608582        451641252       
451668768   

 

Page 21



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451694319        451726475        451746424        451781710       
451812879        451834360        451864276        451891972        451917231   
    451945380        451404735        451439582        451461222       
451498877        451521223        451552111        451588875        451615827   
    451641617        451662787      451701106        451725303        451747190
       451781884        451807556        451838841        451862510       
451891857        451920011        451948343        451411508        451439400   
    451461685        451496137        451519169        451557227       
451590590        451617104        451643282        451673156      451693014     
  451727861        451748826        451785000        451812317        451837272
       451862692        451896385        451915581        451945588       
451404321        451434401        451460836        451494793        451524979   
    451554349        451589824        451615751        451642136       
451671788      451693576        451721112        451751309        451780399     
  451805030        451834550        451862411        451895247        451917413
       451948590        451411086        451434799        451461453       
451499149        451521272        451554042        451592034        451616205   
    451648471        451667612      451698054        451725113        451745640
       451783120        451805089        451839591        451862676       
451892236        451918817        451950208        451404073        451434690   
    451463673        451495311        451517999        451553697       
451588685        451610877        451647572        451668602      451693428     
  451726905        451745616        451781637        451809677        451835938
       451861553        451895338        451919864        451945604       
451403703        451439194        451460844        451493795        451521306   
    451560296        451588545        451616320        451649354       
451673289      451696058        451722268        451745814        451781132     
  451809933        451837116        451862668        451892103        451921977
       451942874        451403711        451433825        451463525       
451493936        451524540        451555957        451591184        451616536   
    451649933        451663132      451697502        451723811        451749394
       451782791        451809685        451838015        451864565       
451894067        451918809        451945687        451406730        451435143   
    451464564        451500458        451519144        451556153       
451588586        451608327        451643050        451669709      451694962     
  451719942        451747695        451779086        451807853        451837132
       451862593        451892079        451922017        451943153       
451409197        451439673        451459358        451493597        451521587   
    451554166        451591739        451612758        451649255       
451663868      451694939        451724215        451750640        451783237     
  451811772        451831929        451861082        451892053        451920508
       451945711        451407803        451433726        451463293       
451497291        451516231        451557219        451588248        451613574   
    451643076        451671101      451700041        451725717        451749436
       451781009        451809818        451836076        451866206       
451892046        451923569        451943013        451406391        451434773   
    451460166        451498224        451524516        451559991       
451592083        451612972        451645733        451665491      451694996     
  451726665        451747885        451785521        451809891        451833842
       451866065        451890669        451922041        451946800       
451407373        451437925        451459317        451497176        451517692   
    451552186        451582381        451612642        451640528       
451663264      451696751        451725675        451751085        451783468     
  451812226        451839658        451867162        451891865        451918874
       451948749        451408926        451433445        451462220       
451493613        451521439        451556518        451581482        451612709   
    451644231        451669733      451697429        451721211        451745954
       451781959        451810139        451837264        451861025       
451894828        451919013        451942585        451410914        451433387   
    451466767        451497598        451524730        451554406       
451590079        451610125        451650873        451665673      451697486     
  451722946        451746200        451783542        451807994        451832919
       451860662        451895700        451919070        451949358       
451408397        451438717        451459473        451494249        451517981   
    451558266        451587455        451609887        451640148       
451671374      451695761        451722003        451746234        451782197     
  451805444        451833875        451861058        451893838        451918932
       451950083        451404230        451438907        451465884       
451494231        451520928        451552889        451592331        451611941   
    451650907        451670566      451695258        451727416        451749303
       451780688        451807275        451838213        451860670       
451894984        451920268        451950075        451404248        451433544   
    451463863        451498299        451519235        451558159       
451592323        451613152        451650741        451670616      451695670     
  451723456        451749311        451780480        451809594        451833966
       451860423        451889992        451919963        451947592       
451405419        451437867        451463509        451498034        451524623   
    451556534        451591259        451613251        451645212       
451665640      451695407        451725337        451747844        451785281     
  451812200        451838924        451860472        451894992        451916928
       451950596        451405567        451434492        451466106       
451497044        451520720        451551915        451581243        451612907   
    451639876        451671499      451698443        451720296        451752190
       451780563        451807390        451839906        451860845       
451891527        451922611        451949341        451409577        451433247   
    451460232        451498976        451517668        451560452       
451591192        451612451        451639801        451671010      451696470     
  451727366        451752000        451783492        451808075        451835128
       451860589        451896567        451916191        451949242       
451409338        451434278        451466817        451495931        451524086   
    451557961        451584619        451609663        451640353       
451665798      451695027        451725949        451752125        451779862     
  451807879        451839898        451860761        451890032        451916167
       451947733        451406292        451431613        451462246       
451494215        451521108        451552699        451590913        451609580   
    451646640        451663066      451697734        451725907        451750574
       451781660        451811707        451837652        451860787       
451889976        451922249        451942148        451406284        451434195   
    451460216        451495139        451517759        451555775       
451584296        451609853        451645477        451664783      451694137     
  451724744        451749642        451782619        451812549        451831572
       451860803        451889836        451923205        451949176       
451405146        451434021        451465652        451497333        451520753   
    451551634        451591291        451612204        451651210       
451670095      451698690        451722193        451747281        451781819     
  451809719        451839179        451860639        451895551        451922348
       451948954        451408066        451439863        451462337       
451500805        451521157        451555551        451591457        451612345   
    451639744        451664403      451696603        451721724        451745723
       451778831        451811632        451835888        451865398       
451889869        451916811        451946685        451407928        451438220   
    451461578        451495022        451516892        451557755       
451583967        451609390        451649388        451664155      451696744     
  451724892        451747760        451785059        451812283        451836464
       451865505        451892301        451919989        451945299       
451410757        451438303        451462774        451494223        451519631   
    451555726        451591903        451617260        451650881       
451671275      451694178        451724819        451748727        451785109     
  451811301        451837546        451863526        451892749        451922629
       451945372        451405138        451432835        451463947       
451493183        451520365        451559744        451589733        451615538   
    451648927        451672943      451697700        451725642        451747703
       451778716        451811004        451839062        451863203       
451896583        451916282        451950752        451407399        451439871   
    451460299        451496111        451517031        451554760       
451592125        451615504        451639512        451664692      451694376     
  451723076        451749824        451780522        451811269        451839195
       451863302        451894117        451919096        451947857       
451411573        451437412        451461610        451495055        451522304   
    451551659        451592158        451608400        451645048       
451669964      451698658        451727663        451750418        451785612     
  451811624        451838569        451863559        451893804        451916860
       451946818        451410625        451435069        451460489       
451495220        451516967        451551931        451592216        451616395   
    451648653        451669832      451699391        451727812        451750525
       451784201        451811830        451833206        451862098       
451894109        451916332        451945976        451406342        451438584   
    451464119        451500391        451519920        451558571       
451583520        451616551        451650816        451671176      451694566     
  451723233        451750913        451781538        451809925        451836316
       451866719        451889950        451916316        451943526       
451410377        451432801        451462279        451497507        451518468   
    451556021        451583306        451608145        451649958       
451670103      451699649        451720171        451750491        451784979     
  451810246        451839930        451862700        451892509        451922827
       451941991        451409833        451434252        451466064       
451495337        451517213        451552004        451591713        451614531   
    451640387        451669766      451697171        451727846        451750582
       451781983        451810212        451838825        451862601       
451890107        451917116        451941587        451406953        451439731   
    451459804        451499073        451522411        451551832       
451585426        451617179        451644736        451665020      451695522     
  451722532        451751853        451781553        451810360        451833347
       451863443        451891634        451922181        451943559       
451405708        451437453        451461503        451499388        451519771   
    451554554        451586812        451615165        451640098       
451663991      451695530        451722045        451751093        451782155     
  451811400        451839385        451862585        451895056        451922280
       451949184        451410138        451432975        451459747       
451493662        451519946        451553150        451586929        451617203   
    451646327        451673180      451694186        451727622        451751192
       451780662        451812176        451832851        451866404       
451895783        451920144        451950646        451407860        451432967   
    451463731        451500490        451523476        451553168       
451586846        451608046        451644975        451663934      451698294     
  451723175        451751689        451782270        451811426        451838379
       451866487        451890644        451917132        451946495       
451409742        451437354        451459721        451499255        451516918   
    451557276        451587067        451617302        451648216       
451665160      451696827        451720197        451751333        451781967     
  451812051        451831820        451862924        451890628        451916340
       451946651        451407001        451436307        451459614       
451493423        451523419        451551998        451586341        451617419   
    451639835        451673164      451697122        451723050        451750624
       451785398        451811491        451831838        451866560       
451891675        451920367        451946693        451410229        451438667   
    451462535        451497762        451522239        451555544       
451587687        451617526        451642581        451665228      451695373     
  451723787        451751531        451781595        451810527        451837801
       451862866        451896666        451922835        451946792       
451411102        451438675        451462527        451493761        451523484   
    451555734        451586077        451607907        451651244       
451669865      451694244        451721666        451751671        451783807     
  451811392        451831861        451866800        451890602        451918973
       451945638        451409387        451440911        451466270       
451495238        451516942        451553978        451587737        451608285   
    451645451        451667117      451693865        451721336        451751614
       451779003        451809248        451831788        451865802       
451894216        451922330        451945646        451403877        451436141   
    451466239        451500854        451523542        451555494       
451588560        451608061        451648810        451666614      451696892     
  451727325        451751325        451783104        451809255        451835797
       451863278        451892673        451919294        451945513       
451409643        451436356        451466247        451496988        451522072   
    451555338        451584791        451608855        451642094       
451665756      451695910        451724470        451746382        451785752     
  451811483        451836720        451863161        451892608        451918965
       451945547        451411292        451438741        451466254       
451494256        451523310        451557995        451585715        451609341   
    451646053        451671523      451694590        451723589        451747992
       451782932        451810642        451835813        451863252       
451896021        451916027        451950869        451405997        451438782   
    451466049        451500847        451522684        451557409       
451584676        451609275        451643886        451668081      451693683     
  451727077        451749899        451785760        451810121        451835011
       451865927        451894570        451920219        451950885       
451405559        451441075        451463350        451494462        451518575   
    451553838        451588735        451613913        451647176       
451668933      451694806        451721237        451749600        451782379     
  451809776        451834873        451862395        451892517        451916217
       451950703        451405385        451438170        451466809       
451494330        451517858        451555197        451588982        451614002   
    451650253        451671960      451694814        451724462        451749519
       451779060        451812093        451831713        451862296       
451896542        451922355        451950745        451405351        451438360   
    451459564        451498083        451517122        451558456       
451589147        451613970        451644116        451667059      451697254     
  451720627        451745624        451781082        451810931        451833370
       451865901        451896450        451922090        451946040       
451408561        451436158        451466072        451496921        451520100   
    451554356        451589287        451609127        451640759       
451668966      451699235        451726384        451749568        451783179     
  451810535        451832828        451863070        451894208        451923833
       451946149        451408934        451438576        451466668       
451500128        451520084        451554877        451589550        451614192   
    451650006        451667174      451698435        451723985        451745871
       451782940        451805691        451837744        451866495       
451894190        451916639        451950661        451405690        451436398   
    451462733        451494181        451518351        451558886       
451589634        451615405        451646467        451666721      451696314     
  451726152        451745830        451782361        451805634        451832406
       451862197        451894125        451923866        451945232       
451408033        451437800        451459598        451494728        451522908   
    451557680        451589725        451608996        451643852       
451672265      451696306        451724512        451750293        451782320     
  451805865        451832521        451865281        451896500        451921142
       451946578        451408611        451440630        451462485       
451497275        451517155        451552046        451586697        451615314   
    451646855        451667786      451698849        451721161        451749337
       451781249        451805790        451833776        451861272       
451896864        451915268        451950489        451404529        451440002   
    451466056        451500730        451523070        451558829       
451589998        451608897        451648505        451667794      451698872     
  451726442        451745475        451779037        451807929        451832539
       451863633        451895841        451915425        451950497       
451406573        451437206        451465959        451493738        451522841   
    451558720        451590319        451614523        451648349       
451668305      451693196        451726301        451747802        451784607     
  451813216        451835896        451861785        451895957        451920003
       451945117        451411243        451437131        451459499       
451499313        451519763        451554711        451588644        451614515   
    451649081        451667513      451699102        451721278        451746713
       451785307        451812994        451833933        451866172       
451896179        451918122        451942726        451408686        451437107   
    451462584        451493720        451520050        451558084       
451583165        451614671        451643738        451667604      451699110     
  451721526        451747471        451779417        451806640        451832331
       451864334        451896310        451918148        451946446       
451407324        451437016        451459986        451496673        451520258   
    451557664        451583223        451614879        451642540       
451667562      451699508        451726764        451749139        451779375     
  451805915        451837694        451865059        451896286        451915292
       451944888        451408546        451439913        451462675       
451498638        451522544        451555007        451581532        451608681   
    451649271        451667521      451699698        451720684        451747158
       451780233        451808042        451837751        451864318       
451896260        451921274        451941835        451407423        451440291   
    451463608        451499131        451520381        451558241       
451582415        451609291        451645345        451668958      451699953     
  451727358        451748982        451780498        451807762        451833123
       451864425        451895692        451918650        451950414       
451404750        451436828        451460901        451499511        451522585   
    451554737        451582449        451608962        451646392       
451666218   

 

Page 22



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451700223        451726491        451747232        451784904       
451807481        451832810        451864417        451896369        451916647   
    451946396        451404875        451440382        451464713       
451494439        451522940        451554943        451583181        451610109   
    451642870        451669246      451701080        451724223        451748941
       451780043        451805600        451838387        451867386       
451895767        451919591        451946388        451404271        451436869   
    451465272        451495758        451523047        451559009       
451581813        451611685        451650949        451669089      451701056     
  451723498        451747166        451784094        451806186        451838791
       451861777        451896658        451919047        451950620       
451410864        451437545        451464911        451497481        451522593   
    451554059        451582340        451610299        451645386       
451672547      451699029        451720890        451745970        451784318     
  451808166        451833230        451866636        451896641        451924013
       451947741        451406771        451439780        451460554       
451495915        451518369        451552954        451582811        451610257   
    451641740        451668255      451697916        451724173        451750004
       451778864        451805618        451838452        451861439       
451896633        451919062        451947659        451405500        451439210   
    451464762        451493852        451524151        451552608       
451580955        451610117        451642417        451667992      451696561     
  451726079        451750194        451781728        451807259        451832646
       451866842        451896674        451918213        451949044       
451404313        451440655        451461743        451497739        451519672   
    451552343        451581227        451611883        451645881       
451668271      451695050        451723126        451750103        451785695     
  451806723        451833271        451864516        451896732        451915698
       451943690        451403786        451437859        451463236       
451494009        451523757        451556567        451580989        451610927   
    451648562        451666549      451699979        451727705        451744429
       451781066        451806749        451838205        451866826       
451896849        451915474        451947808        451406631        451437479   
    451465330        451493092        451523807        451552707       
451582639        451611784        451651269        451673081      451695969     
  451725568        451748024        451785232        451807358        451833198
       451866081        451896823        451921282        451949200       
451411763        451440796        451464143        451493191        451518583   
    451552517        451592190        451611644        451639645       
451666457      451694889        451725758        451752067        451782494     
  451806509        451838585        451864912        451896815        451915227
       451948616        451409023        451437669        451460505       
451495014        451523971        451556856        451592257        451611586   
    451649867        451666598      451699805        451726715        451748693
       451781652        451807507        451838577        451864920       
451896435        451918460        451942601        451406839        451439475   
    451460935        451500078        451524003        451553606       
451592489        451611099        451648950        451666499      451693089     
  451722763        451748503        451779946        451806327        451838684
       451864656        451894919        451920961        451948988       
451404784        451437594        451464408        451500052        451521983   
    451552202        451586770        451611107        451650139       
451671564      451699664        451724421        451748537        451779888     
  451806475        451833065        451864623        451894307        451921233
       451947774        451408959        451436687        451460588       
451499107        451521926        451556989        451581268        451611818   
    451641971        451669048      451694038        451725535        451748610
       451780951        451807598        451836167        451864797       
451894430        451920771        451943740        451410716        451439855   
    451461750        451494033        451523716        451552673       
451582738        451611461        451639603        451669030      451693600     
  451725444        451751952        451778856        451813182        451835789
       451862569        451894422        451918486        451943914       
451407654        451436653        451460992        451493415        451516660   
    451553572        451584551        451608368        451639488       
451669055      451694764        451725550        451744999        451778849     
  451806103        451835656        451865174        451894414        451920912
       451949259        451407910        451439079        451462006       
451494926        451518120        451553655        451582183        451616593   
    451644140        451667695      451699946        451724124        451748149
       451779334        451805923        451837876        451866511       
451894380        451918551        451947626        451406235        451437750   
    451463335        451498992        451519573        451553556       
451589949        451607832        451647747        451670863      451694194     
  451722953        451749915        451784573        451806178        451837843
       451863948        451894604        451915276        451947642       
451407639        451439129        451464069        451494769        451520407   
    451556278        451582902        451611453        451640486       
451662647      451699516        451724231        451752174        451783245     
  451808174        451833701        451866909        451894679        451920813
       451947725        451403943        451437693        451462956       
451494173        451521850        451552301        451586358        451609259   
    451649545        451670814      451694152        451722987        451749832
       451783088        451812887        451832471        451865380       
451895791        451922868        451948699        451405229        451440846   
    451464952        451495121        451516678        451560007       
451592612        451608376        451643654        451663579      451694129     
  451724330        451748172        451784250        451806046        451833750
       451861942        451894968        451921068        451948400       
451406110        451439665        451461040        451497820        451523724   
    451552400        451585707        451616296        451644728       
451673297      451697080        451722813        451750343        451784243     
  451806939        451836092        451861793        451894133        451924211
       451948459        451403968        451434567        451464580       
451498539        451523633        451552376        451583074        451613582   
    451646384        451673230      451699524        451725469        451748578
       451780035        451807366        451838353        451862015       
451895072        451918395        451948665        451407662        451433338   
    451464614        451500771        451519607        451553739       
451582845        451610331        451646244        451671168      451699011     
  451723795        451744684        451779516        451807812        451838056
       451863864        451895031        451918411        451943088       
451403901        451435697        451460687        451493340        451520829   
    451556310        451592166        451614028        451644850       
451667778      451699037        451726749        451749931        451778906     
  451813372        451833511        451863922        451895213        451918429
       451948335        451410245        451433205        451462386       
451493605        451525232        451553820        451590210        451614135   
    451648240        451670822      451698898        451722680        451748297
       451778773        451805873        451833636        451866131       
451895205        451918437        451947840        451405377        451435747   
    451466494        451499321        451525257        451553929       
451582829        451611297        451650782        451671945      451698914     
  451724280        451756829        451784292        451806608        451838098
       451867089        451895148        451920847        451946768       
451409791        451433098        451464812        451496772        451519953   
    451553960        451581524        451614101        451643092       
451671846      451694830        451724074        451752802        451782775     
  451808828        451833446        451862163        451895403        451918254
       451947600        451408173        451432934        451464275       
451498497        451524995        451553341        451588594        451610893   
    451650360        451671879      451695233        451724132        451756274
       451781025        451804983        451833453        451865224       
451895528        451920805        451948798        451407746        451433312   
    451464267        451498307        451522288        451560700       
451581599        451616379        451641153        451668198      451697197     
  451723571        451755896        451778724        451812960        451838239
       451865240        451895502        451916746        451948145       
451403745        451433130        451464887        451495659        451525356   
    451560718        451588461        451614036        451640130       
451668024      451693279        451726210        451754923        451784805     
  451808745        451837918        451861934        451894893        451920623
       451948079        451409353        451434062        451466213       
451498182        451522403        451553242        451584965        451616478   
    451649180        451671762      451693162        451723274        451756985
       451778740        451805642        451838940        451863658       
451893291        451921720        451948913        451408421        451432066   
    451462949        451498265        451525349        451552913       
451587539        451608103        451649925        451670442      451693857     
  451724652        451761225        451783757        451805063        451836852
       451860506        451891717        451919039        451949002       
451410633        451432124        451466320        451497663        451525331   
    451559843        451591432        451609515        451646954       
451670111      451697189        451723662        451759872        451779755     
  451806830        451836795        451860399        451892665        451923791
       451948996        451409866        451432199        451461297       
451495642        451524797        451559819        451587638        451608160   
    451647986        451672570      451696520        451724637        451754675
       451780530        451805147        451839641        451860365       
451890180        451917728        451948541        451405674        451432009   
    451461271        451499081        451522031        451552269       
451584544        451617047        451640551        451666143      451696868     
  451727275        451753297        451784615        451806822        451834790
       451860795        451893143        451921209        451949507       
451411615        451435663        451461370        451500706        451523781   
    451552749        451582373        451617054        451643381       
451669022      451695993        451724520        451753479        451784763     
  451805055        451836209        451861215        451893242        451917553
       451947188        451408884        451432116        451464606       
451497465        451524250        451555114        451588321        451608129   
    451643860        451672885      451701247        451723431        451755060
       451780860        451813562        451831796        451866289       
451892194        451921357        451947006        451406367        451435549   
    451459630        451498836        451517304        451555098       
451584106        451613244        451644793        451666713      451693568     
  451723332        451760318        451780654        451806954        451834659
       451866529        451891824        451922900        451946917       
451407993        451432769        451466973        451493068        451523336   
    451556716        451583025        451609572        451646459       
451672521      451695555        451725972        451752539        451779649     
  451806913        451832075        451866339        451893960        451920607
       451949622        451408298        451434229        451463533       
451496566        451524128        451551881        451584700        451609598   
    451648604        451664726      451699862        451727424        451754063
       451782403        451804850        451837413        451866412       
451889737        451918726        451947675        451407498        451434328   
    451464531        451497135        451524177        451552897       
451587836        451609499        451643332        451666945      451696017     
  451727432        451755235        451782148        451812531        451839781
       451866107        451889745        451923015        451944078       
451407241        451433114        451462345        451499123        451523872   
    451556849        451583587        451611404        451648661       
451669428      451695977        451723472        451757777        451782221     
  451804801        451836357        451861249        451891881        451917868
       451947147        451404461        451433106        451464671       
451496418        451517114        451551840        451585137        451609465   
    451643993        451672372      451693469        451727440        451755953
       451780464        451808950        451835441        451866297       
451893457        451915599        451944581        451407233        451432421   
    451459192        451498620        451523856        451552160       
451585087        451616528        451645154        451669105      451696157     
  451727457        451758346        451784045        451808836        451837033
       451865976        451893432        451918007        451950042       
451407837        451435374        451459796        451493001        451522809   
    451553028        451591911        451616742        451643464       
451669394      451699201        451723555        451758411        451782833     
  451813497        451839526        451866271        451892715        451921340
       451949929        451408058        451433056        451466874       
451497424        451524144        451559801        451581037        451616759   
    451645576        451668743      451699151        451726228        451752885
       451784441        451813257        451836969        451866420       
451889885        451919328        451950190        451408694        451432264   
    451462352        451495410        451521769        451554885       
451581144        451616775        451645568        451667406      451695456     
  451727127        451760011        451785786        451807135        451839534
       451863351        451890149        451919054        451944409       
451411359        451434427        451466684        451500656        451522791   
    451560676        451581011        451609382        451647234       
451670350      451694475        451723860        451756811        451781488     
  451805360        451831994        451866024        451892061        451915664
       451944045        451408488        451432256        451463483       
451493571        451518948        451558472        451581151        451613376   
    451643894        451667455      451699169        451727648        451755136
       451784722        451807150        451835094        451864383       
451890156        451918775        451947097        451403836        451434369   
    451462402        451495048        451520134        451553119       
451581110        451608095        451647374        451667489      451696876     
  451723118        451754857        451784383        451807184        451836340
       451866933        451892996        451918080        451942130       
451408140        451435655        451466791        451499768        451522650   
    451554752        451591937        451616650        451648364       
451667463      451695738        451726111        451755946        451779698     
  451807127        451836050        451864268        451890065        451921431
       451949903        451407829        451433486        451464804       
451493555        451522676        451557292        451590244        451616387   
    451643530        451667265      451694517        451723894        451759484
       451785620        451806996        451835375        451864078       
451890248        451917918        451946743        451407274        451433791   
    451461032        451494645        451519052        451552871       
451585962        451610737        451647960        451673131      451698286     
  451723902        451755052        451782759        451805477        451835383
       451861850        451889935        451919344        451947436       
451408462        451432892        451461404        451494777        451520670   
    451557839        451582803        451609416        451647887       
451670293      451698963        451726988        451755698        451780175     
  451806657        451835300        451864128        451893119        451922942
       451950067        451408413        451432827        451464382       
451499396        451523591        451555486        451591747        451615637   
    451645865        451682116      451694434        451724710        451753990
       451784326        451810790        451836480        451861892       
451892251        451919757        451950679        451408074        451431605   
    451464549        451494892        451520449        451551808       
451586259        451611339        451643944        451674105      451696322     
  451726160        451758064        451781371        451806798        451836811
       451862155        451893101        451917843        451950711       
451404453        451432959        451464747        451500193        451519722   
    451560254        451584262        451614960        451645337       
451681126      451700496        451726194        451755912        451782122     
  451813240        451835243        451862130        451893069        451918528
       451950570        451407522        451433874        451466098       
451493878        451521413        451560411        451582951        451614952   
    451647606        451681969      451697221        451727473        451756118
       451784847        451810667        451831846        451863575       
451890859        451920797        451949028        451407449        451433361   
    451466692        451493506        451519219        451556690       
451581631        451614945        451643167        451680284      451700611     
  451724850        451760946        451781744        451810824        451836589
       451861819        451890040        451917637        451947493       
451403976        451433551        451464721        451498547        451523559   
    451557748        451584742        451615728        451643415       
451682686      451700447        451725824        451755672        451781843     
  451810600        451831580        451862288        451893135        451919005
       451946198        451404024        451435093        451463632       
451493431        451517320        451560205        451591069        451608665   
    451643233        451682413      451696439        451727069        451757405
       451784706        451806459        451831754        451864367       
451892202        451921746        451950513        451407712        451435002   
    451461388        451496699        451522395        451555403       
451590962        451615231        451648000        451679476      451700124     
  451724884        451758999        451781207        451810816        451835177
       451862247        451890883        451923148        451947345       
451408272        451433775        451461313        451498372        451524656   
    451552293        451591176        451615223        451644124       
451682900   

 

Page 23



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451696660        451727317        451754253        451784664       
451806962        451831739        451863385        451890412        451924062   
    451948608        451407290        451433650        451464150       
451496749        451523435        451555601        451581680        451608699   
    451648190        451678775      451700769        451724389        451754832
       451779789        451806574        451836399        451862999       
451889679        451916563        451949911        451407779        451436075   
    451460190        451499933        451524789        451555593       
451584403        451614861        451639595        451681100      451697163     
  451723746        451761068        451782700        451810576        451831986
       451863005        451889695        451921415        451944540       
451411680        451434922        451463871        451500680        451524763   
    451559934        451590780        451608509        451641575       
451684047      451694384        451720239        451755102        451784649     
  451806566        451839856        451862304        451891626        451917223
       451947949        451411433        451433569        451461107       
451498430        451518245        451558043        451584205        451614887   
    451645543        451676019      451694749        451720825        451757553
       451779656        451810568        451838601        451862916       
451889521        451918833        451947980        451411672        451431662   
    451464044        451498745        451522379        451560601       
451590517        451615322        451649313        451674329      451697452     
  451720858        451755680        451781918        451810683        451839443
       451862932        451891642        451920490        451944862       
451407266        451433965        451465165        451496830        451523211   
    451555742        451584767        451611149        451641310       
451678916      451695381        451721765        451760128        451778732     
  451810550        451837355        451867311        451893622        451924112
       451950638        451404115        451431654        451465561       
451498844        451522023        451551733        451584460        451615660   
    451649685        451684120      451700710        451720452        451754386
       451784565        451806582        451837280        451862817       
451892657        451923171        451949093        451409536        451432587   
    451462857        451500599        451522437        451557920       
451585533        451615678        451641906        451677256      451700918     
  451721740        451754196        451785117        451812143        451837207
       451867253        451893770        451923502        451947915       
451405013        451433379        451462758        451496350        451523732   
    451552491        451591531        451615264        451640395       
451683437      451696488        451720882        451760136        451782064     
  451812135        451839229        451862627        451891444        451922488
       451949739        451410609        451431894        451465637       
451498810        451518153        451558027        451590350        451615694   
    451640031        451680268      451699565        451720080        451756308
       451781694        451810469        451834220        451867337       
451891501        451922439        451947311        451404933        451431845   
    451461636        451496202        451519300        451555254       
451590186        451615439        451641021        451682280      451700470     
  451720692        451757637        451781751        451812101        451832018
       451863294        451893986        451923338        451945216       
451409296        451432603        451465348        451496384        451523229   
    451552632        451590905        451615579        451649859       
451677231      451694681        451720056        451753602        451785430     
  451806756        451839344        451864904        451892541        451918858
       451944037        451410450        451434765        451460562       
451497200        451523203        451552616        451587398        451608574   
    451649826        451677025      451694913        451722151        451760615
       451779045        451806764        451837330        451866032       
451892491        451923957        451943856        451410955        451434526   
    451461180        451493746        451522361        451551824       
451586945        451615595        451643571        451675755      451694277     
  451722581        451758395        451780902        451805162        451835524
       451865919        451891576        451916522        451946503       
451409452        451434757        451465249        451493696        451523088   
    451555247        451591986        451614374        451640999       
451683874      451698765        451722177        451754931        451783971     
  451811848        451837215        451866776        451893861        451915839
       451948863        451405237        451432785        451465223       
451497648        451520506        451556641        451589246        451608319   
    451647333        451677728      451696280        451721757        451758882
       451780134        451805527        451836878        451865703       
451893507        451919609        451947055        451409445        451432991   
    451465306        451497689        451523666        451552798       
451592026        451613012        451643936        451678890      451697940     
  451721906        451756191        451783526        451805428        451835425
       451865570        451890313        451924179        451955462       
451409437        451437974        451465132        451493845        451520498   
    451558134        451586952        451609002        451650030       
451679419      451693782        451722136        451752869        451780795     
  451805378        451834048        451866818        451889810        451915391
       451958177        451406243        451439681        451465603       
451500383        451519623        451552525        451587158        451614333   
    451644041        451673800      451697999        451721898        451753537
       451780829        451813398        451832141        451865430       
451891196        451919435        451954218        451409411        451432850   
    451465975        451500417        451521512        451556252       
451582431        451616213        451650055        451682371      451693170     
  451720304        451759567        451785349        451805394        451834204
       451866891        451889711        451924047        451955512       
451406128        451434542        451461248        451497887        451523831   
    451552236        451589295        451609036        451644165       
451676290      451698096        451721872        451761530        451779219     
  451805311        451834444        451865265        451889612        451915466
       451960728        451404834        451439699        451462998       
451500425        451523096        451558910        451587307        451611362   
    451640874        451680029      451693121        451720619        451760433
       451780852        451805246        451832067        451865000       
451889638        451915565        451953897        451405294        451434971   
    451465157        451497440        451523427        451558787       
451582514        451611164        451649461        451681621      451693063     
  451720635        451756423        451783294        451805261        451834634
       451864847        451889620        451915623        451952147       
451409981        451437602        451459366        451493043        451523401   
    451559546        451588727        451614366        451642987       
451674808      451698708        451722029        451753438        451779243     
  451805097        451838809        451864805        451890495        451919732
       451959993        451405682        451439715        451463665       
451493910        451534077        451553382        451587463        451611081   
    451649339        451677678      451698138        451720932        451757892
       451785364        451811384        451831606        451864706       
451892426        451919369        451955280        451405666        451432686   
    451461784        451494587        451530158        451558712       
451587554        451614432        451641393        451675243      451693873     
  451721930        451758874        451780696        451811434        451838783
       451866974        451892244        451915771        451957708       
451405633        451434534        451465769        451497978        451534200   
    451557193        451581367        451614184        451641294       
451676662      451698203        451721914        451755565        451785489     
  451805626        451832125        451867006        451890784        451919716
       451957633        451405609        451437743        451464945       
451493100        451534036        451554521        451587828        451614556   
    451647762        451677520      451696710        451720767        451756399
       451779268        451811590        451839914        451864607       
451896146        451923544        451960892        451405179        451439624   
    451465389        451497085        451530950        451559769       
451587786        451611230        451643209        451677181      451693808     
  451721203        451757843        451783773        451811582        451831622
       451864573        451895569        451919385        451954697       
451409700        451434633        451464499        451494355        451529481   
    451560270        451587869        451608830        451643431       
451682702      451697783        451721146        451758973        451784037     
  451811806        451839864        451861736        451890537        451919880
       451961742        451409569        451432926        451466940       
451494348        451532410        451553440        451587091        451616015   
    451643290        451678403      451692982        451722367        451757595
       451780548        451811533        451835755        451864813       
451892111        451915821        451958151        451405310        451434641   
    451466627        451494322        451533822        451560353       
451582035        451608442        451641088        451679112      451693543     
  451722441        451760102        451783740        451811814        451839849
       451864672        451896328        451923700        451955082       
451409635        451434658        451465520        451494314        451531917   
    451558670        451586796        451616049        451647804       
451678577      451696090        451721187        451759880        451783930     
  451811715        451839070        451864722        451890800        451919856
       451956056        451405161        451439889        451465645       
451499958        451529085        451553804        451592133        451614747   
    451643324        451682561      451694418        451721088        451756035
       451783922        451804868        451831648        451860738       
451895098        451923734        451958623        451409510        451434500   
    451466866        451496863        451533343        451558704       
451581466        451615843        451643498        451680136      451698450     
  451720999        451756332        451783849        451811673        451839351
       451860357        451890552        451915904        451952683       
451409528        451434880        451465405        451499909        451525695   
    451560346        451592273        451614903        451649537       
451677611      451696330        451722490        451760268        451780449     
  451804918        451833099        451860464        451892327        451919286
       451959795        451405047        451434583        451462782       
451493977        451531867        451554190        451582043        451616270   
    451646749        451677223      451695266        451721583        451752414
       451785414        451811723        451839377        451867113       
451890560        451919799        451956643        451410120        451434666   
    451464697        451495766        451528814        451554216       
451589493        451612352        451649610        451680243      451693816     
  451721377        451754436        451783336        451811756        451839187
       451867188        451892137        451923437        451953236       
451404610        451434591        451465488        451495113        451533129   
    451553531        451584023        451610067        451650063       
451677009      451695662        451721401        451758320        451781231     
  451810998        451839245        451867360        451895239        451923486
       451954630        451411110        451437842        451462907       
451495790        451528046        451554240        451585699        451607873   
    451647788        451680599      451695308        451721393        451758569
       451782890        451806525        451832323        451867204       
451895486        451916126        451960629        451408918        451437818   
    451460430        451499602        451531289        451552145       
451582068        451611933        451639785        451679310      451697007     
  451721039        451754303        451785265        451806426        451839674
       451867378        451891543        451923221        451955520       
451404545        451439707        451461602        451499420        451534507   
    451560304        451581193        451611669        451646111       
451673917      451695175        451721435        451759492        451780126     
  451806343        451836035        451867295        451891519        451919914
       451958284        451404883        451437792        451464077       
451495295        451528889        451553523        451581250        451612782   
    451645055        451678742      451700413        451720601        451759120
       451779482        451806384        451831945        451867287       
451891493        451919690        451952691        451404495        451437636   
    451465579        451499180        451534119        451558993       
451581052        451612311        451651020        451675318      451693501     
  451721021        451761514        451780258        451806236        451835987
       451866792        451891683        451921928        451955678       
451404578        451438659        451463566        451493357        451531644   
    451559264        451582084        451612196        451639884       
451677603      451696397        451720643        451760722        451785539     
  451806244        451831952        451866966        451891659        451917058
       451956254        451404669        451439244        451463798       
451495865        451526677        451559280        451589055        451611917   
    451645873        451684070      451700140        451726806        451757835
       451781199        451812002        451832638        451867212       
451891295        451921654        451951529        451408736        451433940   
    451462683        451493266        451533939        451558944       
451589840        451610042        451650188        451677934      451695035     
  451720569        451756290        451778914        451806251        451832612
       451866628        451891790        451921837        451961171       
451411078        451433957        451465116        451493282        451534341   
    451559199        451582241        451610489        451645907       
451683999      451697569        451726723        451755474        451780423     
  451812028        451839393        451864250        451895908        451921829
       451951685        451408900        451438535        451462444       
451500714        451532600        451558548        451585194        451617252   
    451646202        451674980      451698013        451720460        451754717
       451781306        451806111        451838957        451863567       
451891345        451921779        451957021        451404800        451438527   
    451463020        451493514        451532584        451558399       
451587265        451617245        451645741        451674022      451700330     
  451723977        451754725        451779029        451805451        451832661
       451863708        451891352        451921761        451961569       
451411268        451438501        451461693        451493159        451531081   
    451554703        451582464        451610703        451645766       
451679849      451695712        451724116        451758114        451783765     
  451811020        451832182        451863732        451891253        451917546
       451961775        451408835        451439145        451463467       
451495550        451530190        451554620        451586218        451617518   
    451645774        451683163      451695720        451726871        451753206
       451781801        451811954        451839054        451863757       
451890925        451917652        451960397        451404719        451439053   
    451466189        451493381        451528749        451555866       
451586200        451612626        451645790        451676951      451693584     
  451720957        451759518        451781496        451806004        451836027
       451863856        451891246        451921936        451961585       
451411201        451433395        451464424        451500045        451530851   
    451554646        451585038        451612238        451639660       
451683171      451695654        451725543        451760003        451785935     
  451806012        451838833        451864045        451892129        451921738
       451957914        451404909        451438147        451459846       
451494074        451527733        451557029        451581847        451610562   
    451645691        451674071      451693261        451721120        451755185
       451785919        451813331        451831804        451864540       
451891097        451921894        451953434        451406680        451433833   
    451466171        451495667        451525729        451558555       
451591002        451609994        451639934        451683213      451695571     
  451720478        451759450        451781603        451805824        451838734
       451864102        451891709        451922033        451956882       
451409940        451433239        451466429        451500821        451526792   
    451554695        451588404        451617278        451644546       
451682108      451693295        451723928        451760458        451784193     
  451805857        451831812        451863609        451891808        451920516
       451957823        451411367        451433841        451464846       
451495006        451531719        451551501        451586333        451612527   
    451650378        451683023      451695621        451726855        451757850
       451780993        451805758        451832455        451864201       
451891816        451917256        451953806        451411755        451433452   
    451460109        451495881        451529846        451558506       
451591085        451617120        451643902        451677157      451695647     
  451723936        451758544        451780597        451805675        451832836
       451864326        451892699        451920359        451955470       
451409650        451433882        451466262        451494579        451529770   
    451557011        451582316        451610356        451646756       
451680144      451701239        451720734        451755508        451784987     
  451805709        451839468        451864490        451891915        451922256
       451951289        451410344        451436216        451463590       
451492979        451527584        451559686        451588040        451611826   
    451644348        451683668      451701221        451720742        451755649
       451785570        451813307        451831689        451864482       
451895411        451917173        451951172        451409973        451438733   
    451461859        451493803        451531743        451553200       
451588552        451609879        451644512        451673974      451696629     
  451726848        451752935        451784078        451805733        451838767
       451864474        451891956        451920417        451955314       
451408116        451439004        451461826        451493902        451531354   
    451554547        451582944        451611834        451646558       
451679088   

 

Page 24



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451701023        451724264        451752737        451782882       
451811947        451832687        451864409        451895353        451921852   
    451958029        451411334        451433585        451465918       
451498646        451525596        451560494        451590228        451609846   
    451650675        451675060      451698161        451721054        451759278
       451782288        451807945        451834196        451864151       
451895296        451918577        451951347        451408801        451438709   
    451463616        451493399        451525711        451551972       
451589311        451610570        451644595        451676035      451697130     
  451720593        451753354        451783021        451809669        451837165
       451862577        451895304        451923064        451953483       
451410187        451433635        451465942        451499057        451526545   
    451556047        451586903        451612006        451646228       
451674881      451693527        451724090        451757538        451784714     
  451808117        451837140        451867261        451896195        451920953
       451959852        451409726        451433890        451466122       
451496814        451527915        451557466        451589345        451612857   
    451650394        451680276      451701072        451725709        451756209
       451782239        451809321        451834535        451866578       
451891204        451918478        451955694        451408637        451439459   
    451460067        451492912        451533707        451554414       
451585798        451611792        451640452        451683601      451695696     
  451724488        451759559        451785604        451807986        451835623
       451861314        451896682        451920821        451952766       
451410005        451439558        451463624        451493928        451528475   
    451555684        451585806        451610513        451644652       
451678163      451693113        451726020        451753636        451784557     
  451809503        451837181        451861611        451893051        451920839
       451954994        451409908        451434443        451466148       
451500292        451528426        451555676        451581912        451615959   
    451644801        451678015      451693949        451725055        451757462
       451783955        451812424        451834238        451861603       
451893044        451918304        451960389        451411284        451439574   
    451465017        451494041        451533384        451558381       
451585822        451616361        451650717        451676605      451700942     
  451726012        451759385        451783484        451808018        451835565
       451861728        451889984        451921126        451957484       
451409890        451438014        451462519        451494025        451525463   
    451554141        451590376        451615967        451644223       
451683544      451698484        451725923        451753487        451782411     
  451809479        451834105        451863583        451890016        451921696
       451956692        451410047        451433031        451463657       
451495469        451528467        451556674        451585624        451608939   
    451640429        451678791      451693659        451725980        451760573
       451782445        451812754        451833867        451862619       
451890586        451918627        451961643        451410021        451434237   
    451466338        451497226        451530679        451551725       
451590509        451609135        451649222        451683973      451693154     
  451725998        451760797        451782478        451808059        451834170
       451863591        451893234        451921159        451953525       
451410054        451434245        451463178        451499156        451532311   
    451555395        451587976        451612162        451642649       
451677587      451700744        451725188        451761241        451782973     
  451809438        451834642        451862718        451892624        451918767
       451956726        451408348        451433023        451462394       
451500300        451530406        451560668        451582126        451610018   
    451642953        451678213      451698492        451725154        451753669
       451783617        451808331        451834030        451862635       
451894521        451921407        451952097        451409007        451432736   
    451465314        451497952        451532550        451559975       
451582142        451608756        451641666        451673818      451693477     
  451725139        451759021        451784219        451807911        451837538
       451862734        451889877        451918759        451955991       
451410799        451433932        451464457        451498190        451533046   
    451551642        451585954        451612485        451642839       
451684138      451698781        451726186        451760300        451784391     
  451812408        451835557        451863146        451894356        451918742
       451951743        451409122        451434187        451462592       
451498091        451530026        451560197        451581979        451614762   
    451648414        451680235      451699284        451725311        451757017
       451785026        451812473        451837686        451863179       
451896575        451920649        451954838        451409106        451439228   
    451466858        451500219        451529986        451555528       
451590467        451612188        451641658        451673933      451698328     
  451726145        451753552        451783682        451807952        451837637
       451863500        451893408        451921472        451954317       
451409049        451434039        451462493        451499198        451529853   
    451560361        451590459        451615983        451642342       
451680045      451699631        451725295        451754212        451782338     
  451809586        451837629        451861702        451893382        451917702
       451951727        451408439        451439467        451461396       
451498042        451526859        451555759        451585590        451610414   
    451642631        451682728      451696116        451725287        451759344
       451783112        451807770        451837793        451862502       
451892921        451921548        451955728        451411557        451434054   
    451469282        451495261        451527725        451552863       
451581755        451612261        451642730        451682397      451699433     
  451725774        451759203        451785083        451809545        451833784
       451865794        451893580        451921118        451955207       
451410500        451433197        451471999        451500441        451528079   
    451560213        451581995        451609937        451648752       
451677033      451694467        451725576        451759369        451782387     
  451807804        451837405        451866057        451893945        451916902
       451951701        451410567        451439301        451472419       
451500433        451527410        451556476        451585939        451617393   
    451648984        451680094      451694673        451725600        451757884
       451784821        451810345        451834899        451865604       
451893937        451922579        451955926        451410583        451438337   
    451474142        451499677        451533905        451556195       
451589782        451611313        451649164        451678031      451694095     
  451725238        451758494        451779474        451807838        451832232
       451866164        451893929        451920136        451955140       
451408504        451434104        451468805        451500722        451533848   
    451557300        451589360        451612303        451642680       
451679815      451700181        451725428        451758791        451778757     
  451812929        451838502        451865661        451893903        451917074
       451954887        451411524        451433262        451470900       
451494264        451531040        451556781        451583322        451616262   
    451646582        451673925      451696785        451725634        451753248
       451779870        451807655        451835359        451865711       
451893820        451916936        451957559        451408231        451439202   
    451475156        451499339        451528673        451551709       
451581334        451616163        451646608        451682249      451698245     
  451725659        451756167        451781850        451809693        451836456
       451865547        451889760        451922652        451956700       
451408538        451437917        451469704        451494199        451534382   
    451557615        451583314        451614234        451646442       
451682140      451693345        451725451        451760508        451778823     
  451807671        451836373        451865810        451893796        451916977
       451958912        451411151        451438121        451475180       
451497614        451528186        451557433        451591689        451608921   
    451648976        451680185      451696165        451725121        451760730
       451780084        451807895        451835102        451865554       
451889794        451922413        451959472        451408256        451436885   
    451474118        451498554        451530554        451555965       
451584437        451614382        451640361        451677835      451694301     
  451720130        451761118        451781645        451812705        451836563
       451866222        451893663        451916944        451951297       
451411144        451436935        451470975        451496145        451526990   
    451556724        451583645        451610661        451640437       
451673644      451696173        451720494        451760938        451780183     
  451809065        451835169        451866446        451894158        451922769
       451959506        451410294        451435754        451475065       
451496806        451525554        451556294        451592315        451614564   
    451641898        451684252      451694160        451724546        451760524
       451779748        451809057        451834576        451865745       
451893499        451920250        451958870        451408165        451436646   
    451473656        451498703        451533392        451555882       
451591978        451614242        451640460        451680938      451699425     
  451726772        451761266        451779292        451808778        451835342
       451865950        451893531        451916589        451960355       
451409478        451436620        451473219        451496467        451532170   
    451557482        451584650        451614481        451650535       
451677827      451697874        451721328        451755821        451778963     
  451809032        451837009        451866149        451893366        451922678
       451958391        451408512        451440861        451472476       
451496368        451526164        451551550        451583355        451610034   
    451646491        451678098      451694285        451720361        451756704
       451780159        451809016        451836654        451866099       
451890024        451919088        451960470        451408306        451432108   
    451471916        451497622        451527782        451551568       
451583819        451614689        451650576        451679450      451696264     
  451720387        451758197        451780779        451812515        451834923
       451866180        451889356        451922819        451951081       
451408710        451436588        451469969        451494751        451525851   
    451556872        451583777        451614218        451644645       
451674527      451697338        451726640        451758205        451780670     
  451808810        451836738        451865067        451892707        451917710
       451961346        451409486        451435788        451472161       
451495691        451532048        451555718        451592182        451617534   
    451648554        451676423      451698971        451720247        451753818
       451780225        451808976        451836837        451866586       
451894935        451921563        451952600        451411375        451432090   
    451472005        451498893        451528855        451556559       
451591804        451615173        451641880        451679013      451700066     
  451724603        451754774        451779128        451809073        451834956
       451865596        451891436        451918718        451953905       
451406102        451436778        451471957        451493290        451527709   
    451556815        451591242        451610992        451644702       
451682819      451694368        451726681        451753453        451780571     
  451809164        451834832        451864680        451896401        451921050
       451960447        451404537        451431944        451474597       
451493522        451526057        451557532        451581672        451615629   
    451648430        451683080      451693931        451726129        451756688
       451780605        451809156        451834758        451865307       
451890834        451916852        451960587        451406185        451436893   
    451468516        451496152        451529184        451557037       
451581078        451615249        451644132        451682041      451693923     
  451724777        451757181        451779250        451812796        451836886
       451865364        451894802        451918353        451960363       
451406193        451435895        451467682        451498828        451532329   
    451553648        451580997        451615355        451650113       
451683098      451699888        451720486        451754428        451779342     
  451809123        451835136        451865182        451892798        451920763
       451960025        451404404        451435564        451473193       
451496186        451526909        451553358        451581219        451611966   
    451641781        451675201      451699904        451720155        451759658
       451781264        451812309        451836522        451864771       
451892723        451921324        451959878        451404396        451435465   
    451469258        451494876        451532998        451559579       
451588842        451611891        451640676        451675789      451698211     
  451724694        451759088        451781033        451809107        451833438
       451864615        451890263        451920755        451958961       
451406334        451436844        451470777        451496079        451525513   
    451559405        451585491        451615306        451647168       
451678981      451695803        451726566        451758692        451779847     
  451808661        451838072        451865562        451896377        451919179
       451952204        451406094        451435028        451473581       
451499263        451527543        451553457        451587182        451615884   
    451640718        451684229      451693071        451720221        451761480
       451779938        451809180        451833586        451864862       
451894885        451922751        451953921        451406318        451435366   
    451475206        451493175        451533426        451553408       
451581490        451611040        451640627        451683726      451697692     
  451724827        451760664        451778948        451808679        451838551
       451865018        451890206        451923775        451954754       
451406144        451439988        451468649        451499800        451532733   
    451553390        451585608        451615710        451640536       
451677561      451694954        451726277        451760342        451781405     
  451808703        451838478        451865133        451890222        451919559
       451956957        451404487        451432298        451473003       
451493464        451533020        451553499        451583231        451615363   
    451649065        451684104      451699938        451726236        451760565
       451779540        451808547        451838338        451864227       
451890081        451921647        451957385        451404586        451437008   
    451468409        451497515        451527030        451553846       
451585996        451615462        451649214        451683338      451692990     
  451724942        451754550        451779672        451809222        451838361
       451861108        451892913        451922736        451955488       
451405948        451432280        451473607        451499925        451526198   
    451560312        451591572        451615686        451642599       
451674519      451698252        451724934        451759401        451779557     
  451808570        451833214        451864037        451890230        451918189
       451957096        451405955        451435424        451468870       
451493332        451528137        451553176        451583108        451615702   
    451641948        451683130      451693048        451726137        451754881
       451785406        451808612        451837967        451866255       
451893002        451924021        451955900        451406847        451435457   
    451469506        451495923        451528657        451559314       
451589972        451610448        451640593        451675821      451698047     
  451724579        451754261        451781173        451808422        451833727
       451862486        451894745        451915458        451957922       
451404388        451435523        451471817        451498711        451527527   
    451554513        451585293        451608566        451646731       
451681597      451693980        451722482        451759757        451783633     
  451808455        451833107        451861280        451892939        451919583
       451955132        451404362        451436349        451474043       
451496004        451528459        451553614        451591390        451615470   
    451644470        451674717      451698518        451727044        451754246
       451783815        451808414        451833537        451862742       
451895817        451918668        451955785        451406904        451441398   
    451467070        451494678        451529820        451555650       
451589410        451610521        451640510        451678478      451694293     
  451724686        451757504        451779136        451812572        451833149
       451866669        451889687        451923163        451957369       
451406722        451436190        451467013        451494520        451526636   
    451553721        451582167        451611982        451644454       
451678494      451697791        451727200        451757546        451782999     
  451807101        451833719        451863518        451890503        451921100
       451958136        451406763        451441406        451467153       
451500086        451531396        451559231        451591499        451610505   
    451640189        451676100      451701288        451727234        451754758
       451780613        451812358        451838064        451864243       
451889455        451919526        451956932        451406805        451436042   
    451470546        451500755        451534150        451553879       
451589071        451614721        451646715        451683577      451697296     
  451722821        451756803        451783070        451807341        451833032
       451866735        451889331        451918015        451954192       
451406706        451436083        451470389        451494652        451534135   
    451553861        451585772        451608772        451640379       
451681407      451695332        451723373        451753164        451779193     
  451809859        451838510        451865687        451896906        451921902
       451951628        451406169        451441414        451470199       
451496533        451528707        451553598        451585905        451610695   
    451641773        451674303      451698005        451727192        451756134
       451780936        451807739        451833156        451862833       
451891261        451923510        451953913        451406524        451441422   
    451472740        451493837        451533418        451552368       
451584239        451615876        451645444        451679930      451700983     
  451723035        451758908        451783203        451810014        451833644
       451864235        451890289        451922322        451954531       
451404503        451433478        451469340        451499446        451533103   
    451552442        451589204        451613921        451651152       
451676225   

 

Page 25



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451697304        451723357        451753271        451779094       
451809974        451839492        451862809        451890271        451922363   
    451953343        451406540        451441281        451474563       
451494546        451526529        451560106        451585889        451608806   
    451651145        451673578      451696363        451722474        451753321
       451785703        451812986        451836365        451863435       
451890438        451917017        451951610        451406581        451435937   
    451472492        451498331        451525752        451552327       
451585632        451615009        451645915        451678874      451697627     
  451723522        451753768        451779904        451812341        451836498
       451864714        451896211        451923858        451957666       
451404297        451432017        451468672        451497721        451530687   
    451552665        451586739        451614994        451639793       
451674253      451696413        451723514        451755219        451783385     
  451807234        451839583        451865752        451896344        451923445
       451954689        451404289        451441232        451467096       
451497705        451533319        451552814        451590285        451612030   
    451651129        451675326      451696108        451721716        451759948
       451779052        451812192        451839294        451860480       
451891279        451920276        451955801        451404370        451436810   
    451467021        451500359        451529309        451552350       
451583637        451610497        451648802        451680920      451697031     
  451721732        451754667        451785554        451813042        451836118
       451868707        451896120        451923627        451951388       
451404479        451431712        451471239        451497846        451534085   
    451559926        451582100        451612139        451642060       
451678650      451697023        451723480        451755839        451783898     
  451807176        451839567        451875439        451891113        451917249
       451959449        451406698        451441067        451473862       
451500268        451532790        451552723        451584494        451614929   
    451645808        451682595      451695795        451721880        451754808
       451784169        451807085        451839369        451871461       
451890214        451922132        451958847        451405203        451431704   
    451471684        451497713        451525430        451553374       
451586606        451617567        451644785        451680466      451697072     
  451727531        451759641        451781041        451810220        451839948
       451875207        451890958        451919112        451958896       
451404552        451431696        451471650        451500466        451534267   
    451552905        451589089        451615116        451639702       
451675706      451695811        451723043        451760276        451783393     
  451813125        451834063        451870570        451890909        451923551
       451957427        451405443        451431886        451475081       
451497861        451534457        451553275        451589113        451615108   
    451650964        451675425      451696249        451727564        451761399
       451778955        451810204        451832885        451875561       
451896765        451919922        451961700        451405450        451435838   
    451470520        451497853        451529424        451552848       
451587141        451615058        451639579        451677405      451697056     
  451722185        451760839        451784417        451812077        451835284
       451873194        451896492        451923635        451953335       
451405302        451435853        451474571        451500474        451531792   
    451552962        451585848        451608673        451645428       
451679294      451696801        451722144        451760755        451779441     
  451806889        451832893        451874739        451891303        451923007
       451953491        451404990        451431829        451473375       
451499305        451531735        451552194        451586036        451610141   
    451645642        451678601      451696546        451722219        451760771
       451784953        451810063        451836571        451870562       
451891055        451922710        451953848        451405435        451440960   
    451468169        451499289        451534069        451553127       
451590087        451607840        451639587        451678437      451698732     
  451722243        451760656        451779599        451809735        451838643
       451872857        451896153        451919625        451952485       
451405187        451440986        451471056        451497747        451532964   
    451553093        451586275        451614739        451645667       
451679583      451694046        451722524        451760896        451785034     
  451813034        451835151        451873103        451890966        451915763
       451953103        451404891        451435887        451472583       
451500516        451527949        451559603        451584585        451611719   
    451645600        451679591      451693972        451727408        451754642
       451784870        451812846        451836977        451870778       
451896054        451916753        451956809        451404974        451431787   
    451472948        451498752        451529614        451553226       
451590921        451608988        451642110        451678239      451693675     
  451722847        451757272        451784912        451807747        451839518
       451868178        451896336        451921886        451952501       
451404966        451437297        451467591        451499032        451531842   
    451553770        451583496        451609184        451639496       
451678262      451693725        451722433        451753982        451779680     
  451809792        451832976        451874945        451891725        451920201
       451960835        451405252        451437214        451469134       
451498505        451533640        451552822        451592638        451613368   
    451642250        451678064      451693642        451727150        451753149
       451785182        451807549        451836712        451872246       
451891139        451918890        451959431        451405153        451432405   
    451472187        451500839        451531552        451551774       
451582969        451610810        451645956        451679229      451693550     
  451722425        451754105        451779854        451807457        451836704
       451869960        451896856        451921803        451958383       
451405054        451432397        451467955        451500664        451531560   
    451558217        451581458        451609804        451640171       
451675912      451693436        451722409        451752968        451785174     
  451812325        451836829        451867725        451889752        451922538
       451958227        451404958        451437180        451474456       
451498612        451525638        451554968        451587794        451613426   
    451640734        451679096      451698419        451727671        451756092
       451779839        451809800        451838619        451870919       
451894927        451920284        451959001        451405344        451437156   
    451467278        451499966        451530364        451554950       
451582670        451616783        451644777        451678528      451698351     
  451721963        451758031        451779813        451813000        451832778
       451869580        451895262        451923304        451959043       
451405740        451432322        451467104        451499693        451533442   
    451558274        451582019        451609796        451644744       
451680110      451698344        451723159        451758718        451779953     
  451807564        451834709        451872329        451894703        451921134
       451957799        451405989        451432520        451473052       
451499529        451531578        451559082        451583066        451613475   
    451644942        451676365      451693238        451722631        451759310
       451780241        451808539        451835482        451871842       
451895163        451922926        451954168        451405930        451435218   
    451475131        451499974        451525521        451558563       
451586374        451612725        451646079        451679633      451698468     
  451721542        451756076        451779201        451811863        451833388
       451875546        451892855        451916670        451956742       
451405831        451432470        451467575        451498398        451530778   
    451557946        451585046        451616726        451644868       
451679286      451693022        451721518        451758783        451783948     
  451806020        451833255        451874234        451895171        451919484
       451956007        451405856        451440259        451471270       
451499982        451533244        451554539        451589907        451609408   
    451640270        451676316      451697890        451721567        451759294
       451780456        451813133        451836142        451871693       
451892285        451920565        451956080        451404644        451435309   
    451470264        451499750        451530646        451555346       
451581516        451608251        451645246        451680201      451700256     
  451727028        451754782        451780415        451811046        451836787
       451869135        451895114        451921910        451954937       
451404842        451440150        451470025        451498695        451530661   
    451554588        451588271        451612600        451639991       
451677983      451696447        451726939        451753032        451780316     
  451811541        451836191        451867808        451893317        451916225
       451954523        451404628        451432389        451468177       
451499834        451528509        451558639        451584932        451612618   
    451645261        451682645      451701171        451727713        451753735
       451784110        451813158        451837041        451875173       
451892400        451920300        451954382        451406359        451432629   
    451474894        451498935        451530521        451554455       
451581649        451608210        451645006        451675268      451700595     
  451721674        451753677        451779979        451810196        451833693
       451869010        451894505        451923411        451954150       
451405757        451437263        451467351        451499735        451526339   
    451552020        451589923        451608194        451642334       
451675052      451700538        451727689        451759039        451780266     
  451806129        451832265        451868665        451894497        451919708
       451958789        451405765        451437255        451470496       
451499016        451527923        451554372        451586192        451613632   
    451644967        451682215      451700389        451723613        451759062
       451784599        451813141        451838981        451872972       
451892574        451917603        451951537        451405781        451432579   
    451472112        451498687        451531420        451554091       
451582290        451610711        451646038        451684179      451698641     
  451723779        451756175        451784276        451805592        451839021
       451872873        451891931        451920748        451951909       
451405617        451435085        451470819        451498174        451530430   
    451554026        451590038        451613798        451639942       
451682843      451700314        451721658        451755342        451784375     
  451807499        451833909        451870711        451894901        451920409
       451952071        451405625        451440119        451469720       
451498018        451531768        451554018        451585210        451616544   
    451646046        451683254      451698609        451727754        451757215
       451780167        451813026        451839252        451873442       
451892020        451919021        451961460        451405526        451432330   
    451468193        451497986        451531347        451553952       
451586572        451613566        451645113        451674337      451700090     
  451721468        451756522        451779227        451805964        451839401
       451875553        451894620        451927933        451958276       
451405922        451437362        451471064        451498125        451526693   
    451554109        451583579        451617021        451642359       
451682025      451699987        451722664        451753198        451785323     
  451807317        451837678        451874713        451894950        451930556
       451952824        451407050        451437552        451471106       
451498109        451531057        451555668        451589691        451613020   
    451641872        451683247      451699078        451722672        451757074
       451780639        451810725        451837553        451875108       
451894976        451929186        451960603        451407852        451439970   
    451474860        451500144        451529234        451557714       
451587612        451613004        451640155        451684161      451698807     
  451727093        451753867        451782858        451813018        451832398
       451875454        451892640        451928204        451953244       
451407902        451435234        451470124        451500169        451533376   
    451559025        451581862        451612998        451641328       
451673701      451698716        451726996        451754600        451781215     
  451807960        451837728        451867428        451892616        451932842
       451952139        451407720        451435283        451469332       
451499578        451529176        451554182        451592554        451611859   
    451648265        451674428      451693519        451724801        451753966
       451782650        451812937        451836597        451871735       
451894596        451927354        451960124        451407738        451437115   
    451470082        451498463        451533897        451555569       
451583413        451611693        451647580        451683072      451700405     
  451725667        451753388        451782130        451811152        451838049
       451871644        451894844        451931828        451953707       
451404065        451432447        451467526        451500748        451528863   
    451554323        451584270        451616973        451647671       
451682801      451697593        451724751        451753909        451782585     
  451810691        451833677        451870539        451892806        451931588
       451953954        451407621        451437073        451473029       
451497812        451527881        451557847        451586531        451612931   
    451643274        451682884      451697411        451727507        451757306
       451782114        451812366        451837884        451871750       
451892897        451932404        451952212        451403919        451440556   
    451474464        451498158        451529218        451559827       
451585244        451617146        451647184        451682959      451695316     
  451725519        451753347        451782015        451812218        451832430
       451870786        451894778        451931117        451954176       
451407308        451432413        451469092        451498141        451528897   
    451558324        451590749        451616940        451641815       
451683817      451697262        451725857        451757298        451778872     
  451813109        451837447        451875488        451892863        451924260
       451952253        451404016        451440408        451473953       
451500235        451527162        451557854        451581128        451617013   
    451640882        451682538      451695225        451720502        451752984
       451781454        451813067        451837108        451869846       
451894737        451926232        451958482        451403869        451432348   
    451469944        451500037        451527774        451558118       
451583249        451613509        451641724        451681654      451695365     
  451720098        451757157        451782098        451813380        451836258
       451869457        451894661        451927925        451959068       
451407316        451435267        451475073        451498422        451533038   
    451556831        451589402        451617112        451641831       
451681548      451697346        451727788        451755789        451778708     
  451812556        451839880        451872881        451895379        451932990
       451954796        451407589        451441190        451470611       
451500813        451528129        451560486        451586465        451610216   
    451647648        451674147      451697437        451720676        451755490
       451781330        451813117        451839419        451871388       
451893895        451926364        451954960        451407688        451433353   
    451470579        451499560        451533699        451558092       
451584783        451612899        451647390        451683650      451695142     
  451722375        451755482        451782437        451813570        451835367
       451867980        451895650        451926380        451959050       
451407647        451440044        451474449        451500185        451528111   
    451557904        451586937        451611529        451647499       
451681738      451697601        451724793        451752604        451782007     
  451812655        451837348        451875686        451895643        451930325
       451958052        451407159        451441307        451469647       
451495352        451528483        451560643        451583751        451616890   
    451647192        451674097      451697585        451725147        451757769
       451785638        451813174        451834055        451870794       
451894075        451926414        451955447        451404107        451439723   
    451468185        451495774        451528699        451560247       
451586663        451610208        451647531        451683759      451694640     
  451725329        451752489        451782577        451811822        451838130
       451872295        451895627        451927107        451957773       
451407936        451432595        451470314        451495618        451527568   
    451560551        451586754        451616908        451647770       
451676381      451694327        451725493        451754527        451785885     
  451813083        451833560        451875082        451893630        451924302
       451956122        451407969        451433080        451473458       
451495675        451525950        451558613        451589816        451611552   
    451643811        451674592      451697742        451726574        451754865
       451782106        451813232        451837439        451868343       
451895619        451925788        451954549        451404172        451440101   
    451473763        451495683        451527899        451557284       
451586622        451613343        451647457        451673958      451697957     
  451722169        451754899        451781611        451811913        451833602
       451869762        451895460        451932438        451952527       
451407407        451433064        451471031        451495386        451533079   
    451559116        451589444        451609523        451642821       
451676456      451697668        451722789        451755714        451785802     
  451812275        451839336        451873426        451894059        451928600
       451961353        451404057        451440648        451473102       
451495402        451534515        451559181        451589717        451611610   
    451641351        451673941      451695506        451725386        451755540
       451778781        451812374        451837561        451867824       
451893671        451930648        451952451        451407035        451432249   
    451469142        451494850        451530265        451560510       
451582555        451609242        451642896        451683791      451695472     
  451720064        451760227        451782171        451813190        451838221
       451874762        451895577        451931992        451961536       
451407209        451439517        451467765        451495345        451530448   
    451558902        451589519        451608350        451641047       
451674444   

 

Page 26



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451694491        451722896        451758593        451785794       
451812127        451838114        451868277        451891667        451924450   
    451961767        451411425        451439533        451474159       
451495832        451526412        451557235        451589667        451611479   
    451641005        451683049      451694558        451723100        451757785
       451783500        451812671        451836506        451869820       
451894331        451924245        451961635        451405427        451440507   
    451470058        451495253        451526446        451557052       
451586762        451610919        451643688        451683643      451697676     
  451726202        451756415        451785455        451811731        451838304
       451875348        451893549        451929020        451961478       
451405591        451438857        451467963        451495162        451526297   
    451559439        451582696        451616502        451640981       
451674485      451697395        451722060        451760243        451784185     
  451812259        451837314        451868467        451891378        451924823
       451959936        451411185        451441299        451475107       
451495089        451526321        451557391        451586747        451610604   
    451641492        451677165      451700421        451725741        451758619
       451782718        451811764        451832570        451869689       
451895726        451928634        451954200        451406029        451440721   
    451471593        451495105        451526206        451558431       
451588388        451613889        451643456        451681068      451701429     
  451719918        451756845        451779987        451813422        451832448
       451872287        451895429        451930929        451954010       
451407084        451440887        451468888        451495030        451530620   
    451560502        451583595        451609721        451643977       
451683619      451700645        451726269        451754816        451782205     
  451812853        451834139        451871784        451895890        451927271
       451959563        451409056        451439640        451469324       
451496624        451530752        451559645        451588701        451610349   
    451649073        451676845      451696637        451722755        451752448
       451782395        451813430        451838023        451868822       
451891618        451928485        451957468        451408280        451439376   
    451469597        451495279        451526107        451559421       
451582217        451609077        451642805        451674030      451700751     
  451725436        451760037        451782213        451812978        451839047
       451870224        451893846        451924344        451959522       
451410492        451432900        451469738        451496194        451530877   
    451559371        451587596        451612493        451641419       
451679336      451700736        451725618        451761548        451780365     
  451812689        451832307        451874077        451896062        451932115
       451950984        451404776        451439251        451468953       
451496632        451530315        451558589        451587521        451613897   
    451640817        451674535      451700876        451725212        451760979
       451783880        451812499        451842389        451873699       
451896484        451932727        451953970        451409684        451440853   
    451469233        451496640        451534523        451559330       
451583454        451612667        451649370        451683908      451701015     
  451725964        451760375        451780373        451807606        451841944
       451875074        451892830        451930812        451953095       
451410435        451440457        451468326        451496517        451526305   
    451559520        451587695        451613822        451641476       
451679492      451698989        451722722        451760607        451782031     
  451807119        451841225        451867998        451893747        451925168
       451957310        451411532        451440580        451474266       
451496400        451525844        451556997        451587661        451613756   
    451641567        451676209      451700819        451727739        451761100
       451785463        451808026        451843338        451867758       
451893259        451930010        451957591        451411128        451440713   
    451467260        451496442        451531024        451560163       
451587646        451608053        451641195        451674675      451697114     
  451722557        451760532        451780969        451808067        451842868
       451871016        451893754        451931430        451951487       
451406599        451441257        451473136        451496269        451525901   
    451558308        451592604        451613871        451640841       
451683486      451698856        451725063        451761316        451780837     
  451807887        451843502        451873632        451894273        451931398
       451960108        451409601        451431993        451467898       
451495857        451531446        451559678        451592372        451611446   
    451641542        451673875      451696918        451722623        451761290
       451785356        451807937        451844013        451869739       
451896609        451930937        451951578        451405658        451432504   
    451473243        451496293        451534473        451557128       
451583298        451617385        451650444        451683742      451697684     
  451724199        451753263        451784540        451807861        451842033
       451872964        451893176        451931158        451953137       
451409999        451440804        451475123        451495840        451532089   
    451553291        451583546        451616882        451641203       
451676811      451697718        451724363        451759005        451780019     
  451807846        451842736        451867600        451893325        451924427
       451953152        451404412        451432983        451467930       
451496228        451531479        451552640        451582498        451616189   
    451648125        451683502      451697205        451724371        451759963
       451784342        451808265        451841431        451867899       
451893283        451931620        451960553        451405799        451433163   
    451474936        451496046        451534648        451553887       
451587935        451617070        451643100        451676613      451698534     
  451726541        451759997        451779896        451807663        451841951
       451874770        451893275        451929558        451953079       
451404602        451440192        451472534        451496103        451534630   
    451553747        451588206        451617062        451647903       
451674162      451696686        451721831        451761191        451783450     
  451808257        451841712        451869481        451893374        451927743
       451951214        451407571        451432371        451468086       
451496129        451525604        451553788        451582324        451615819   
    451641229        451674261      451697619        451723381        451758452
       451785422        451807523        451840953        451868780       
451896690        451932453        451954721        451411649        451431746   
    451468243        451496038        451534598        451553796       
451587885        451611016        451650048        451674246      451699144     
  451724249        451752554        451780712        451807432        451843783
       451871255        451896740        451931349        451955371       
451409767        451439541        451471080        451495972        451526479   
    451553812        451587877        451616601        451643118       
451683387      451698682        451721708        451756050        451780050     
  451807515        451842983        451868376        451896716        451928980
       451958524        451409924        451434336        451467450       
451494710        451526149        451553713        451583348        451610869   
    451645964        451683692      451699870        451727036        451758981
       451778799        451807325        451840854        451875793       
451894265        451931380        451955215        451409718        451434930   
    451470132        451496277        451526891        451555841       
451588073        451615785        451649453        451678312      451697353     
  451720775        451755748        451779185        451807218        451843429
       451872840        451894489        451927180        451951990       
451407563        451438683        451471924        451493126        451529291   
    451553283        451588016        451607923        451648281       
451683189      451696884        451720866        451758825        451779169     
  451807267        451840458        451869895        451896294        451930960
       451958730        451409759        451436919        451470736       
451493787        451527105        451554075        451588057        451611032   
    451646152        451683395      451697387        451720841        451755334
       451779912        451809230        451843791        451873251       
451895387        451929806        451958904        451403810        451438469   
    451469985        451493621        451529259        451553333       
451582480        451616916        451646020        451678957      451698260     
  451723258        451756282        451785158        451807754        451841639
       451873566        451891964        451925945        451954911       
451405021        451435341        451474316        451493472        451527006   
    451555353        451587224        451611008        451645857       
451676167      451699276        451724181        451754618        451784755     
  451808554        451840979        451873921        451895254        451929541
       451959399        451410526        451436679        451467997       
451493365        451532824        451556096        451582159        451610760   
    451649016        451678205      451699748        451721815        451752596
       451781223        451809131        451841282        451868954       
451895270        451930192        451952014        451408108        451435762   
    451471312        451493373        451529515        451553069       
451581409        451610976        451649586        451674378      451699771     
  451720791        451759609        451783096        451809008        451840581
       451870166        451896237        451926653        451955876       
451410708        451438618        451472039        451493407        451529630   
    451553267        451582613        451616494        451651251       
451677942      451697643        451721641        451756381        451784102     
  451809024        451843999        451872451        451895494        451928410
       451955710        451410674        451435614        451470983       
451494975        451526917        451556229        451589188        451610620   
    451645709        451676928      451695597        451720973        451756498
       451781108        451808869        451840466        451867568       
451892012        451924369        451951545        451407951        451433981   
    451468722        451493225        451532725        451556211       
451589220        451617351        451651293        451676563      451696025     
  451727119        451759013        451779615        451808794        451843650
       451867550        451896302        451927065        451958458       
451410393        451435648        451471155        451493670        451529887   
    451552624        451586994        451615496        451649289       
451678254      451696041        451727614        451753743        451779326     
  451808802        451843874        451867535        451891121        451925895
       451955827        451405245        451435036        451471049       
451493134        451526685        451553465        451583728        451607857   
    451648166        451676795      451693188        451721476        451753313
       451779573        451808653        451839989        451872279       
451895734        451929830        451954366        451410385        451437446   
    451468615        451493217        451532592        451554745       
451589261        451615587        451648034        451677843      451693097     
  451723712        451754766        451782965        451808083        451841654
       451870430        451891451        451924237        451959217       
451410617        451434310        451470454        451493035        451530091   
    451555312        451592141        451617294        451648059       
451683411      451696462        451723944        451752778        451779102     
  451808737        451841050        451874515        451891188        451931364
       451954408        451410336        451435770        451470116       
451493084        451530018        451555239        451583686        451608335   
    451651228        451678197      451695134        451721419        451760094
       451781298        451807143        451840029        451873772       
451891774        451929061        451961312        451410369        451437735   
    451468342        451492987        451529473        451555262       
451582266        451610745        451651236        451682421      451694350     
  451721294        451755011        451781256        451808448        451843684
       451872139        451894943        451927305        451958995       
451408199        451434179        451470512        451497788        451528764   
    451555130        451589006        451610638        451647945       
451680458      451694343        451721179        451758759        451781280     
  451808471        451840268        451868681        451894810        451930895
       451951016        451407605        451434047        451475024       
451493308        451528590        451554992        451592406        451616999   
    451645782        451677413      451694756        451721153        451754162
       451785661        451808497        451840722        451870844       
451895593        451931182        451951115        451405286        451438352   
    451467617        451494132        451529366        451555445       
451588867        451610398        451648737        451680680      451696199     
  451720817        451755169        451785653        451808315        451842991
       451873509        451892475        451932461        451952881       
451405575        451437719        451470348        451494744        451528160   
    451554927        451583199        451617039        451648885       
451680037      451695746        451727143        451755193        451783047     
  451808364        451841852        451872527        451896534        451929145
       451961130        451405468        451438808        451468359       
451494488        451531388        451553853        451588883        451617138   
    451650972        451682520      451695985        451720163        451757561
       451783054        451808380        451842801        451869275       
451895023        451930903        451960637        451410765        451437529   
    451470074        451494496        451533236        451554901       
451583512        451610752        451647754        451682579      451695605     
  451723217        451755391        451779466        451808216        451841464
       451872261        451894083        451926976        451952659       
451410203        451434476        451471932        451494389        451528194   
    451553218        451582282        451616924        451648836       
451682389      451695613        451724769        451753024        451779433     
  451808729        451842355        451869622        451894323        451929681
       451956395        451411748        451437503        451470140       
451494397        451528806        451554661        451588768        451616858   
    451645923        451680706      451694855        451721096        451757355
       451781546        451805196        451843676        451871313       
451896104        451926869        451956676        451410237        451434872   
    451469845        451494306        451531628        451554687       
451588792        451617153        451648117        451674659      451694848     
  451720338        451755409        451783476        451807093        451841837
       451874853        451896559        451928667        451956338       
451407704        451435978        451471114        451493712        451532923   
    451554497        451587331        451616718        451648992       
451680789      451695340        451727010        451755037        451781686     
  451805774        451841811        451874697        451895668        451927370
       451961502        451410260        451435986        451470793       
451494165        451528095        451554380        451587315        451607865   
    451648109        451673735      451694970        451723167        451759146
       451782262        451805808        451841548        451867931       
451893648        451928006        451961759        451408728        451435820   
    451471205        451493704        451532915        451555700       
451587299        451616643        451648638        451675581      451695274     
  451726657        451756753        451779706        451805816        451840433
       451870281        451892384        451926471        451957351       
451404867        451434344        451470801        451494090        451531677   
    451554307        451583785        451616577        451649248       
451680557      451695084        451721849        451753073        451782866     
  451805717        451842363        451873525        451895437        451930358
       451958367        451405401        451435184        451469670       
451494116        451531826        451554174        451583264        451617427   
    451648083        451675128      451695217        451720445        451753115
       451781058        451805485        451841092        451870000       
451896229        451925739        451954499        451410922        451434740   
    451467336        451493944        451527964        451554257       
451584445        451616007        451649057        451675383      451695860     
  451720411        451758536        451783328        451805386        451840425
       451870547        451892871        451925812        451952089       
451405484        451435226        451473128        451493951        451529341   
    451554893        451590194        451615991        451648893       
451684310      451693758        451727168        451753123        451779581     
  451806145        451840201        451868269        451890255        451925937
       451956627        451405583        451434716        451467054       
451493985        451533087        451556401        451585335        451617435   
    451648307        451682033      451693998        451721922        451755250
       451779714        451805295        451842413        451868129       
451895395        451924948        451956353        451410278        451435242   
    451468540        451493993        451528392        451552475       
451582894        451616064        451646194        451684302      451694079     
  451726756        451756795        451780894        451806194        451840060
       451869978        451892368        451927693        451956817       
451409171        451432561        451469514        451494819        451532147   
    451551873        451585319        451615975        451649909       
451673586      451696389        451727176        451753503        451782189     
  451805121        451843403        451875181        451892467        451927974
       451954341        451409072        451439897        451472724       
451494157        451530505        451551816        451591580        451616312   
    451646699        451680474      451694004        451720353        451754147
       451780142        451805139        451843478        451871420       
451892988        451930655        451955819        451406409        451432496   
    451472666        451496871        451528491        451551956       
451581953        451616080        451646681        451681811      451696298     
  451726582        451758833        451781363        451804991        451843072
       451875140        451895080        451926216        451956510       
451408678        451440184        451472591        451497523        451529242   
    451556344        451590491        451610406        451646665       
451680508   

 

Page 27



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451693667        451726970        451754139        451782908       
451805022        451839963        451867782        451893721        451931026   
    451956072        451406433        451440234        451474662       
451497127        451528848        451551527        451590392        451617211   
    451650295        451676159      451696405        451727184        451761159
       451778815        451805071        451840524        451868236       
451890719        451931257        451954424        451404446        451432744   
    451472609        451496715        451529895        451552079       
451581946        451616056        451646822        451681241      451698278     
  451726830        451761522        451780274        451804785        451841936
       451873293        451894257        451924641        451955975       
451409205        451432884        451474654        451497580        451531263   
    451552459        451590699        451616965        451648844       
451683783      451694780        451726392        451761506        451782460     
  451804793        451842611        451871008        451894471        451929913
       451954242        451407191        451439830        451468607       
451496889        451533152        451552558        451591564        451617450   
    451648315        451682868      451701361        451725477        451761217
       451784227        451805238        451841118        451870026       
451903926        451924740        451953939        451404438        451432678   
    451471379        451497002        451532162        451556351       
451585178        451615520        451646772        451680946      451698179     
  451726954        451761381        451779797        451806665        451842173
       451869036        451898597        451930416        451952865       
451408645        451432710        451470686        451497143        451530802   
    451551923        451585541        451616155        451649883       
451680953      451693832        451726061        451760557        451782452     
  451807002        451842660        451874937        451905673        451928014
       451952634        451411383        451435101        451470876       
451497028        451530232        451556609        451591549        451610935   
    451650287        451679575      451693790        451726558        451760391
       451781579        451807044        451843155        451875322       
451904056        451928501        451959860        451408447        451440028   
    451469951        451497697        451530463        451551964       
451581870        451616122        451646913        451679617      451694723     
  451726095        451753933        451779300        451807077        451841621
       451870315        451897557        451927289        451954606       
451409254        451440010        451472377        451496798        451532386   
    451551485        451591697        451616114        451647291       
451676084      451693337        451727820        451754584        451779763     
  451806871        451842082        451874960        451900161        451930408
       451959480        451404693        451434955        451472062       
451497010        451529945        451556492        451584304        451616700   
    451647226        451677470      451694988        451727606        451756340
       451779623        451806897        451840417        451870182       
451902522        451925754        451951198        451406326        451434864   
    451475164        451497432        451531271        451551717       
451585657        451615900        451647051        451675490      451699094     
  451726418        451754659        451785042        451806947        451841555
       451870554        451901300        451925903        451959605       
451411599        451441166        451470272        451496970        451530794   
    451558845        451583124        451617500        451647275       
451680128      451697510        451726863        451755003        451785257     
  451806863        451840904        451871339        451899983        451925291
       451953996        451406458        451436547        451472047       
451499099        451534309        451558530        451591648        451616833   
    451647010        451683981      451699219        451727374        451755292
       451781991        451805899        451841472        451871669       
451903439        451931885        451952816        451406490        451436000   
    451467419        451497168        451526396        451551790       
451581565        451615942        451646962        451680961      451694947     
  451726087        451754691        451779565        451806848        451843510
       451874465        451899603        451932255        451959548       
451406920        451435994        451467427        451498117        451526156   
    451560395        451584288        451610554        451647077       
451674741      451698229        451726889        451754352        451785869     
  451806707        451840334        451869713        451899694        451932354
       451953962        451408819        451436406        451467088       
451493241        451526537        451554638        451585400        451616106   
    451650212        451680995      451695092        451725865        451754121
       451779722        451806699        451840557        451872089       
451902860        451932297        451951891        451404156        451441216   
    451470165        451499941        451525992        451551907       
451590863        451615835        451647150        451681001      451693493     
  451726632        451754048        451784854        451806731        451842967
       451870406        451903983        451927651        451955264       
451411458        451431761        451473086        451498315        451527048   
    451558647        451584916        451616221        451647143       
451675987      451693535        451727549        451756696        451779367     
  451806533        451841787        451868905        451900641        451927842
       451952576        451411466        451435358        451467328       
451499545        451526461        451558605        451584908        451616767   
    451649115        451676001      451697361        451726590        451755128
       451784920        451806442        451841530        451870240       
451899090        451929384        451958748        451407019        451441174   
    451472278        451495444        451525588        451558514       
451584890        451608004        451647101        451674733      451698559     
  451725808        451754451        451779961        451806467        451840664
       451871115        451902209        451931463        451957906       
451409080        451436570        451470009        451498802        451526487   
    451551576        451584882        451608244        451647127       
451680854      451695167        451725915        451753834        451785273     
  451806483        451841043        451870497        451905194        451926844
       451952584        451411565        451435945        451472294       
451500151        451525778        451557953        451581748        451615918   
    451647200        451674618      451697494        451719959        451759393
       451781678        451806210        451841696        451871446       
451904973        451926588        451956619        451406383        451436281   
    451469522        451493647        451525687        451555189       
451591358        451608418        451649818        451676860      451697379     
  451720346        451754287        451778807        451806780        451840698
       451870448        451903033        451932479        451951156       
451406516        451441315        451474753        451499636        451528020   
    451555064        451581698        451616239        451648299       
451679005      451693311        451722334        451756712        451779409     
  451810915        451842579        451874614        451903694        451926661
       451956635        451404263        451436331        451474902       
451499594        451525422        451560627        451590939        451615892   
    451646087        451682835      451697932        451724876        451756316
       451782296        451810048        451843726        451874879       
451903272        451931208        451958862        451406979        451431563   
    451474951        451494934        451534655        451555080       
451590848        451616247        451649628        451674709      451694145     
  451720023        451759807        451782163        451811616        451843981
       451869655        451904791        451932719        451955322       
451408629        451436026        451468565        451500615        451525489   
    451551477        451582878        451617229        451650832       
451683114      451693303        451719926        451759989        451782353     
  451811376        451843312        451870992        451905327        451924609
       451951818        451404347        451436265        451475172       
451495097        451534184        451560569        451581839        451615868   
    451648679        451679690      451698500        451722391        451754014
       451784581        451810774        451843296        451868228       
451904957        451926836        451952618        451406557        451432231   
    451470504        451495196        451534408        451551592       
451585392        451610612        451648711        451683882      451697882     
  451722383        451755771        451781785        451811277        451840847
       451868202        451902597        451929004        451958003       
451406276        451437057        451473615        451499669        451526735   
    451554612        451584973        451615850        451648620       
451679757      451694202        451725030        451758643        451784425     
  451811186        451841183        451875728        451902399        451924351
       451951438        451411482        451437065        451468821       
451499586        451526370        451558191        451582985        451616817   
    451647630        451676829      451693139        451722466        451755656
       451784466        451811111        451843387        451872626       
451898746        451929467        451957989        451407357        451437081   
    451473565        451493456        451531206        451554844       
451591309        451608269        451646921        451674899      451694228     
  451724660        451752513        451784284        451811038        451842538
       451867626        451904460        451925747        451955124       
451406060        451437099        451467872        451499891        451526024   
    451554869        451585103        451608426        451647655       
451677264      451694210        451723530        451760144        451784789     
  451810105        451841209        451873780        451904601        451924500
       451952402        451407415        451440564        451470827       
451495329        451526008        451551675        451590756        451610190   
    451649123        451679898      451694731        451719991        451759906
       451780761        451810865        451840821        451867634       
451898969        451929798        451957534        451404560        451440515   
    451470942        451495303        451533780        451551618       
451585160        451613491        451646723        451683270      451698336     
  451722649        451753065        451780647        451810055        451840565
       451868889        451905053        451929095        451957617       
451408587        451440978        451471296        451493480        451530968   
    451554802        451581623        451613517        451647697       
451678643      451698401        451722730        451757447        451781512     
  451810873        451840235        451868566        451899769        451926695
       451952543        451404511        451435382        451473300       
451493548        451527469        451554935        451585251        451610265   
    451648208        451684203      451694012        451722748        451755177
       451782692        451810030        451841647        451868863       
451899371        451931125        451952741        451411227        451431985   
    451472518        451499461        451530919        451552996       
451581797        451611487        451649750        451684013      451694392     
  451725105        451756100        451778880        451810253        451840169
       451867469        451896997        451930234        451956445       
451404123        451432140        451468276        451495584        451530901   
    451558936        451591440        451613400        451648547       
451684039      451693907        451725089        451753172        451782684     
  451810287        451840052        451868475        451901466        451925267
       451959241        451406227        451432173        451470181       
451495576        451527477        451553234        451585004        451613459   
    451647564        451677710      451693915        451722961        451753305
       451780985        451810493        451844062        451875777       
451905616        451931034        451958888        451405120        451435481   
    451471015        451499487        451527519        451559660       
451586119        451611305        451646509        451684336      451694632     
  451721070        451757728        451780704        451810766        451843361
       451874002        451900393        451931000        451955751       
451411698        451435622        451468979        451494272        451528616   
    451560080        451589964        451611578        451647424       
451677595      451694616        451721609        451759922        451780803     
  451810451        451840482        451869598        451897540        451932545
       451955041        451407183        451436604        451471361       
451494827        451528624        451559629        451591762        451613657   
    451649917        451677546      451701049        451721682        451758445
       451785711        451810436        451843759        451868053       
451900666        451926372        451952642        451404420        451436638   
    451470652        451493829        451531321        451559595       
451581581        451613160        451646475        451679773      451701395     
  451723423        451753693        451781520        451810428        451841316
       451875314        451904585        451924393        451954788       
451409544        451435291        451472369        451493811        451528681   
    451552434        451586143        451611511        451648596       
451680649      451701379        451721252        451758304        451781355     
  451810410        451840706        451868194        451902803        451926323
       451951321        451407480        451440689        451469803       
451494413        451533749        451553101        451586135        451613236   
    451647473        451680656      451698377        451723845        451758270
       451783260        451810402        451843643        451873210       
451899850        451924278        451952352        451406037        451434559   
    451474019        451494421        451531180        451553366       
451584072        451609549        451647481        451680326      451701312     
  451721310        451757231        451782767        451810592        451841332
       451874093        451903520        451926612        451958854       
451409429        451438378        451472690        451494538        451526560   
    451553036        451586028        451613061        451646590       
451680367      451693147        451723266        451759112        451779011     
  451811640        451842231        451875744        451904916        451926190
       451951495        451410146        451439186        451471304       
451494454        451534192        451552921        451584007        451609531   
    451648513        451682082      451699854        451720437        451758213
       451783567        451809529        451840409        451875256       
451898696        451932008        451954770        451411730        451438022   
    451473573        451500029        451527980        451559835       
451589881        451613111        451648372        451682074      451696991     
  451724009        451753594        451783351        451809420        451841423
       451875264        451898886        451932925        451956361       
451411490        451438790        451469662        451494280        451529507   
    451552541        451586044        451613269        451644496       
451682264      451696579        451722094        451755300        451778930     
  451809461        451841233        451869887        451898027        451924674
       451953608        451410997        451434260        451473441       
451497945        451530109        451552731        451582753        451613806   
    451643753        451682439      451700553        451724082        451752638
       451781074        451809602        451841514        451872808       
451899462        451931190        451956973        451404651        451439426   
    451470959        451500342        451529531        451552764       
451585731        451613939        451644611        451680086      451699557     
  451721005        451755813        451780977        451810022        451842769
       451869572        451903553        451932578        451956890       
451411714        451434377        451470843        451499826        451534044   
    451559777        451591960        451613954        451644421       
451682405      451699540        451722102        451755318        451783401     
  451809917        451842728        451867964        451903066        451925432
       451953251        451410666        451433213        451473730       
451493969        451532444        451560262        451585921        451609085   
    451642284        451682678      451696140        451720668        451757686
       451783427        451809552        451842587        451871917       
451899793        451932412        451952436        451404677        451438287   
    451470280        451494108        451530133        451553184       
451584031        451613996        451642789        451679914      451696934     
  451723241        451761092        451783435        451809495        451841217
       451868368        451899413        451931265        451961163       
451404222        451433403        451471809        451500227        451534531   
    451553994        451586069        451614010        451641427       
451679245      451697148        451724397        451761233        451785836     
  451809537        451841357        451869747        451898092        451925838
       451956288        451404164        451434450        451470108       
451494900        451530323        451552533        451583389        451613814   
    451641187        451679732      451695100        451720544        451760714
       451784136        451809453        451843080        451875272       
451904775        451927586        451960348        451410690        451439111   
    451473698        451494991        451529036        451552137       
451581201        451613830        451644579        451683627      451696967     
  451722516        451761167        451781140        451809404        451842694
       451873533        451905368        451926786        451960157       
451411417        451438998        451471767        451497341        451531255   
    451552129        451581029        451613483        451641286       
451679807      451700355        451723308        451761555        451781090     
  451811574        451842405        451871057        451904155        451930762
       451957054        451410641        451438410        451470439       
451495592        451530885        451553895        451581003        451613905   
    451641344        451679625      451697064        451725378        451760680
       451783153        451809628        451842348        451870950       
451901052        451930747        451953400        451404826        451439616   
    451473326        451494835        451528970        451560049       
451588495        451613665        451641302        451682850      451700231     
  451724736        451760383        451783963        451809826        451842272
       451871032        451898548        451931216        451953392       
451410898        451438972        451472971        451495477        451533202   
    451552152        451582209        451613723        451641484       
451682991   

 

Page 28



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451699789        451726483        451758635        451783716       
451811509        451840177        451873723        451897722        451930887   
    451957195        451404917        451433460        451473961       
451494371        451526040        451558977        451588339        451613731   
    451641468        451679369      451699318        451722037        451754170
       451782551        451809941        451841985        451870802       
451905335        451927008        451953046        451410880        451438238   
    451472674        451497358        451529382        451553622       
451590632        451613590        451644827        451683122      451695902     
  451727598        451752661        451780472        451811418        451841068
       451870828        451901110        451926299        451960652       
451411193        451434617        451473383        451500482        451528244   
    451552210        451590723        451609366        451643605       
451679260      451695936        451726533        451757611        451783146     
  451809198        451842181        451867485        451897714        451931547
       451953749        451410724        451433304        451471536       
451497101        451528335        451553473        451581805        451613624   
    451644629        451683056      451700264        451726400        451756548
       451783864        451806558        451840490        451871164       
451900864        451925952        451953541        451403794        451439806   
    451470645        451493894        451533368        451553481       
451582365        451610364        451640783        451678882      451697288     
  451724918        451754188        451783252        451809206        451843692
       451870703        451900443        451930838        451956163       
451404792        451439343        451472310        451493886        451525646   
    451552467        451592513        451612923        451642862       
451683320      451699417        451726368        451752505        451782726     
  451810949        451840656        451875157        451900294        451926927
       451953764        451404131        451433643        451473938       
451494785        451533657        451553309        451581342        451613848   
    451644462        451678700      451695118        451727333        451757710
       451781629        451813075        451840243        451871149       
451905574        451930382        451953004        451410856        451436943   
    451473367        451494702        451531594        451552061       
451590764        451612147        451640916        451678536      451699383     
  451725691        451758668        451782957        451804934        451840367
       451870299        451901102        451928527        451951750       
451411656        451432181        451471387        451494694        451525620   
    451557367        451588487        451612949        451642474       
451677306      451700561        451727580        451755664        451780324     
  451813547        451841860        451871438        451905640        451928535
       451957229        451404701        451435499        451471478       
451494843        451527808        451555908        451591473        451612386   
    451640908        451682637      451699375        451722573        451760201
       451781587        451811970        451840532        451873376       
451899017        451929616        451952469        451411052        451434005   
    451474423        451498760        451528434        451555643       
451591325        451612410        451641278        451676738      451697270     
  451722888        451759351        451782627        451804892        451842207
       451874994        451897961        451932305        451956205       
451411623        451433270        451467237        451496855        451528178   
    451557110        451592059        451612469        451642920       
451674295      451696223        451726343        451759526        451783344     
  451810907        451842553        451870513        451904890        451924880
       451953376        451411037        451438345        451469357       
451495998        451533467        451556336        451590046        451612295   
    451641070        451675573      451695415        451726350        451754576
       451782783        451804884        451843213        451867857       
451905079        451925002        451961379        451411250        451438493   
    451475008        451499024        451531537        451556302       
451589618        451611743        451643779        451676233      451695399     
  451727481        451756597        451785075        451811558        451844120
       451875678        451904627        451924682        451961684       
451411516        451438402        451468714        451496905        451527618   
    451557771        451581961        451610000        451644538       
451675649      451699326        451721286        451757975        451782254     
  451806061        451840755        451874572        451897110        451925457
       451955769        451405005        451438428        451469191       
451496210        451533269        451557326        451591234        451610059   
    451640965        451676803      451700033        451727135        451758098
       451780878        451811251        451844021        451871453       
451903942        451928618        451961304        451404982        451440762   
    451474274        451498257        451527972        451556484       
451588107        451612246        451641120        451675029      451696512     
  451721625        451758429        451783039        451805832        451840086
       451875397        451902167        451925507        451959365       
451403885        451436984        451475198        451496178        451525828   
    451557672        451582308        451609820        451642755       
451675169      451696611        451721864        451756480        451784896     
  451811939        451841803        451867949        451897359        451925606
       451953624        451409494        451440598        451467492       
451496160        451531818        451556864        451591077        451609960   
    451641401        451675300      451700603        451723621        451755854
       451784862        451805220        451840839        451867675       
451905475        451924781        451955736        451405914        451433296   
    451474761        451499297        451528525        451556526       
451588081        451612105        451644694        451674089      451696975     
  451725527        451758155        451783161        451811459        451840094
       451868988        451905624        451924708        451960827       
451406425        451435556        451468052        451496319        451527147   
    451556971        451591200        451610133        451642433       
451674758      451700298        451724587        451756555        451783195     
  451805113        451843379        451875637        451901185        451928303
       451961064        451409221        451440697        451467583       
451497895        451529788        451556575        451589915        451611842   
    451643928        451673610      451693212        451723753        451755045
       451785208        451804876        451843452        451869424       
451904981        451932040        451956833        451409163        451436836   
    451469290        451498414        451527873        451555510       
451588255        451611925        451642011        451676902      451693402     
  451724645        451758312        451783229        451807374        451843262
       451872543        451899645        451929822        451959837       
451409320        451440622        451468599        451496335        451526362   
    451556385        451581938        451610968        451642003       
451676134      451700306        451721062        451753107        451785141     
  451808604        451842751        451872758        451899520        451932131
       451959829        451406268        451436802        451467393       
451498588        451532980        451556807        451591143        451607972   
    451641963        451673651      451693394        451720809        451759138
       451785687        451809982        451841498        451875371       
451896955        451925473        451961650        451406151        451432272   
    451467187        451496574        451533624        451557102       
451591895        451612170        451642557        451674154      451700835     
  451725626        451752752        451783278        451809875        451840185
       451869317        451905855        451932974        451961189       
451408983        451433718        451468524        451496558        451528210   
    451555296        451588222        451612733        451644314       
451676498      451700371        451727242        451753099        451781116     
  451809750        451844070        451869382        451903058        451932651
       451951040        451409502        451441380        451467161       
451496590        451531941        451557631        451582357        451612774   
    451645535        451676571      451698369        451720528        451759427
       451781157        451809040        451842371        451875462       
451903587        451924534        451960702        451408827        451436224   
    451467476        451493019        451526065        451557458       
451581615        451612824        451642698        451677371      451700207     
  451720189        451756233        451781124        451807440        451843171
       451872386        451899272        451932677        451955850       
451405963        451436091        451468664        451497655        451532261   
    451555999        451589626        451612832        451642292       
451676399      451693378        451726921        451757421        451785679     
  451812184        451842462        451869002        451898118        451931109
       451952410        451409585        451436133        451474639       
451496665        451530695        451556732        451592620        451612840   
    451642409        451676407      451698567        451726046        451758932
       451785745        451807408        451843346        451872196       
451904007        451926968        451957856        451409676        451433668   
    451474506        451496764        451529093        451557581       
451581607        451612865        451642490        451674626      451700454     
  451726038        451754006        451785331        451809081        451841704
       451874226        451904213        451926984        451952378       
451405971        451441273        451468854        451498521        451530471   
    451556039        451588289        451612873        451644009       
451673826      451698310        451725220        451753420        451779078     
  451809990        451842520        451869051        451897128        451928451
       451956304        451409627        451436315        451467567       
451496608        451533350        451559447        451591861        451609655   
    451642466        451674436      451700652        451725196        451753404
       451780027        451807069        451843932        451873061       
451898142        451929814        451958672        451409692        451441323   
    451469571        451498885        451531875        451559967       
451588370        451612584        451644033        451674642      451700793     
  451722607        451753776        451781793        451810477        451843460
       451871271        451898084        451925010        451961205       
451409783        451439020        451468078        451495873        451526511   
    451554448        451589535        451609614        451644082       
451675540      451693329        451727085        451756159        451784474     
  451808901        451840615        451869796        451897771        451926935
       451958169        451405898        451431688        451467047       
451499206        451531750        451557177        451588362        451610224   
    451641641        451674352      451700587        451723134        451757199
       451784482        451813448        451843973        451869101       
451901623        451931703        451960371        451409551        451439012   
    451475222        451499164        451529572        451552681       
451590657        451609713        451641583        451678320      451693485     
  451723027        451753719        451782049        451809883        451840102
       451875132        451900815        451924583        451952006       
451408470        451438725        451467831        451495899        451532865   
    451553044        451589683        451610240        451644355       
451673628      451700892        451723290        451753628        451783906     
  451808240        451841613        451874705        451899900        451926794
       451951669        451407977        451435879        451467740       
451496848        451529374        451558852        451589808        451612634   
    451641625        451678346      451700959        451725048        451757033
       451780076        451812622        451841605        451869309       
451900880        451929194        451955090        451408082        451435960   
    451470694        451495600        451526719        451554208       
451590061        451611636        451641690        451675284      451701338     
  451721971        451757314        451783856        451812481        451842074
       451869283        451897854        451929244        451951370       
451405112        451431936        451473417        451495725        451529408   
    451554281        451592448        451611628        451644371       
451676753      451699359        451728562        451757371        451779276     
  451808844        451842546        451871636        451900609        451924294
       451951883        451411581        451436430        451467914       
451495782        451532758        451554471        451590442        451609754   
    451641682        451679641      451699342        451732473        451759716
       451780514        451809362        451841910        451870075       
451901086        451931323        451958987        451407670        451436414   
    451474704        451498851        451526875        451554299       
451582118        451612535        451642052        451678510      451699250     
  451731640        451756068        451780092        451811525        451840326
       451870083        451901813        451924633        451955074       
451407696        451433528        451467385        451495634        451526081   
    451554224        451592455        451609622        451641674       
451679278      451699474        451734974        451752877        451784144     
  451809610        451840227        451868327        451900831        451924484
       451953285        451408454        451438949        451471437       
451500375        451532535        451552830        451581474        451608640   
    451641955        451681894      451699292        451733265        451757520
       451784128        451812234        451843882        451868293       
451902357        451926406        451951453        451406532        451438931   
    451471643        451500409        451526776        451552806       
451592463        451610281        451641807        451683239      451699300     
  451728919        451754972        451782593        451812267        451840797
       451869903        451905483        451928907        451951073       
451408371        451433536        451467856        451497929        451534614   
    451560015        451589139        451610273        451644298       
451680516      451699458        451729594        451754071        451780589     
  451810113        451843908        451871685        451902852        451926885
       451955637        451408967        451433866        451468573       
451498596        451534010        451554463        451581896        451614507   
    451642748        451678965      451699441        451730923        451757660
       451785893        451807622        451843957        451868897       
451901318        451924658        451953160        451407365        451436117   
    451472989        451499412        451526834        451559066       
451589097        451610372        451644199        451679062      451699623     
  451734099        451759245        451783419        451805741        451842678
       451871776        451904502        451924906        451955009       
451407100        451435861        451467302        451498786        451529804   
    451553549        451590475        451614622        451644207       
451678379      451699185        451732218        451761043        451782809     
  451810758        451843940        451873624        451898654        451928683
       451959233        451407118        451440572        451467732       
451497069        451533772        451559363        451588610        451608749   
    451642904        451678692      451699599        451733893        451761175
       451784623        451811855        451840318        451874788       
451901284        451928691        451951065        451406987        451436505   
    451471601        451493209        451527451        451553705       
451590301        451608764        451644389        451674394      451699730     
  451731442        451760821        451780217        451807291        451843411
       451871354        451904718        451932941        451957641       
451407027        451439095        451470587        451494595        451530935   
    451553671        451589477        451615397        451645493       
451681167      451699912        451730782        451760631        451781504     
  451811566        451844005        451867865        451901292        451930549
       451952311        451406854        451435705        451470868       
451496392        451533400        451555940        451589253        451610471   
    451645063        451676530      451698724        451732689        451760961
       451784060        451812861        451843320        451870869       
451901631        451930226        451959019        451406862        451435952   
    451468912        451496582        451531107        451553663       
451590327        451614804        451643217        451676357      451700173     
  451734016        451761050        451781777        451811087        451843734
       451867832        451903041        451930473        451951362       
451408843        451439996        451471577        451498562        451534374   
    451559322        451591770        451608780        451640106       
451675433      451700199        451732390        451760474        451783534     
  451807531        451840219        451874671        451903611        451928279
       451960900        451407472        451440218        451474647       
451497192        451528756        451557268        451591663        451611057   
    451640114        451675599      451693105        451734248        451755904
       451779318        451811202        451840813        451867527       
451901789        451932347        451960231        451405070        451432637   
    451471759        451496244        451528269        451553192       
451581326        451614846        451640122        451676274      451700801     
  451735401        451760060        451778971        451809966        451844088
       451869044        451899348        451927313        451952519       
451410179        451439483        451468813        451495535        451528400   
    451556088        451591788        451608905        451645188       
451675904      451700058        451734602        451755722        451783708     
  451812895        451844047        451869234        451903447        451927826
       451953947        451405336        451440242        451470991       
451497911        451525869        451553903        451591614        451615157   
    451643506        451673719      451699680        451735799        451760284
       451780753        451811012        451842942        451867972       
451903025        451927172        451952121        451410195        451437271   
    451474613        451494058        451532105        451559736       
451589337        451615389        451639975        451683940      451698583     
  451731020        451756084        451785729        451810899        451842900
       451868715        451899595        451925598        451953590       
451405369        451437248        451470561        451497234        451528632   
    451559637        451591812        451610463        451640007       
451680821   

 

Page 29



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451699003        451732903        451756530        451785224       
451810170        451842835        451871248        451900476        451931745   
    451951503        451405211        451435135        451473250       
451495485        451531172        451559918        451591796        451615421   
    451645329        451678486      451699920        451733323        451756456
       451785372        451810832        451840136        451873459       
451902712        451930499        451959324        451410468        451437438   
    451471619        451497150        451531149        451553937       
451590483        451608558        451643472        451683718      451701197     
  451730022        451755326        451785448        451812911        451844138
       451869937        451900112        451925861        451954648       
451410062        451440135        451471189        451496996        451532063   
    451553085        451592414        451608541        451639843       
451675516      451698674        451730667        451755466        451785646     
  451811178        451844054        451873244        451899892        451925689
       451959464        451405732        451434419        451473342       
451500243        451534481        451554000        451592380        451614812   
    451639868        451681209      451701346        451728448        451754907
       451785166        451819528        451842314        451875769       
451899355        451925622        451959902        451410104        451439939   
    451473110        451497242        451527691        451559124       
451592398        451615348        451643258        451673669      451698906     
  451734503        451756266        451785851        451816474        451842199
       451872998        451897086        451930804        451952949       
451410112        451439954        451471254        451497754        451530653   
    451555874        451588529        451611073        451643514       
451675359      451700157        451729065        451755920        451783443     
  451814826        451844039        451874598        451898100        451925820
       451960009        451410427        451440200        451473532       
451500177        451534358        451559033        451592430        451611115   
    451639504        451676068      451700082        451729388        451760045
       451783641        451817977        451844153        451872048       
451897144        451926018        451956114        451410575        451438097   
    451468151        451493027        451528301        451553135       
451590673        451615215        451639678        451673750      451695357     
  451731889        451755441        451781322        451817779        451844096
       451868632        451897060        451925135        451953889       
451409957        451439608        451471288        451494611        451525703   
    451554422        451581508        451615066        451639637       
451680623      451698088        451729545        451755995        451782924     
  451822142        451843023        451875363        451897227        451927347
       451953772        451405104        451437982        451471197       
451498653        451527287        451558969        451588669        451615082   
    451643597        451673990      451696066        451732010        451759633
       451781272        451820260        451842595        451871891       
451903207        451931810        451952154        451405492        451439657   
    451473524        451493449        451533178        451559942       
451590681        451615124        451643589        451681589      451694442     
  451729610        451755623        451783211        451820468        451842686
       451869366        451900245        451928345        451961510       
451409817        451434997        451475016        451500623        451528921   
    451554067        451589543        451614788        451645295       
451683528      451696728        451728885        451755367        451782734     
  451820047        451842744        451872469        451902035        451929970
       451959720        451405534        451437826        451475032       
451493860        451528939        451554158        451582274        451608715   
    451645402        451675078      451695282        451729917        451755516
       451783377        451818413        451842884        451871099       
451898951        451924963        451957542        451409932        451437784   
    451467757        451493324        451528962        451555833       
451581888        451610950        451645394        451677926      451694103     
  451730378        451755797        451782635        451817142        451842470
       451869390        451900732        451932586        451960736       
451409858        451437701        451468417        451500672        451526784   
    451560650        451588966        451614291        451645436       
451677629      451694400        451729933        451759864        451783591     
  451816516        451842496        451868525        451900591        451927529
       451957278        451405542        451437651        451474993       
451499784        451534283        451560528        451592042        451614051   
    451639769        451682470      451697460        451735575        451759823
       451783583        451820252        451843528        451869499       
451897987        451926778        451955330        451409882        451432819   
    451473201        451499792        451531362        451557763       
451589592        451609143        451639751        451684146      451697817     
  451733885        451756407        451783559        451814909        451843064
       451875520        451903827        451930770        451957930       
451410518        451437644        451471353        451497416        451525786   
    451554976        451588818        451611354        451639926       
451683288      451696777        451730949        451755433        451783518     
  451821615        451843601        451867543        451904247        451929137
       451953327        451408751        451437586        451468904       
451498323        451534317        451558142        451588800        451610307   
    451639900        451674915      451697833        451733141        451756928
       451783690        451819015        451843221        451875611       
451903322        451927073        451954895        451410351        451439749   
    451471320        451496897        451525448        451560635       
451590525        451614465        451640080        451673560      451695449     
  451735203        451759302        451783658        451817811        451843130
       451868574        451904387        451927628        451951958       
451410823        451435259        451468011        451496939        451526131   
    451560478        451581763        451611321        451645501       
451675938      451696207        451728497        451758585        451783286     
  451815823        451843304        451869531        451901706        451928998
       451953111        451405039        451438824        451468292       
451495824        451529812        451556625        451590574        451611180   
    451643696        451676985      451695480        451735849        451758486
       451781769        451817969        451843445        451872733       
451905780        451929483        451954093        451410286        451439962   
    451467542        451496947        451531883        451556757       
451588909        451610315        451640064        451679971      451697858     
  451733851        451758189        451784524        451821268        451843395
       451867477        451897441        451927404        451957245       
451410559        451439285        451470884        451497390        451531131   
    451554828        451589469        451614614        451643647       
451677512      451693840        451730931        451757876        451785091     
  451815914        451843544        451868590        451902068        451928881
       451953715        451408777        451440275        451470892       
451500649        451525570        451552053        451589956        451615736   
    451640502        451683403      451698302        451729495        451753958
       451782080        451817233        451843536        451869358       
451899678        451930101        451955538        451407340        451438261   
    451473409        451499685        451531297        451556450       
451589774        451614457        451643134        451683262      451695829     
  451732721        451758478        451782056        451814537        451842918
       451869226        451899819        451929905        451957302       
451407464        451433171        451471486        451495907        451525927   
    451551469        451590004        451613079        451645030       
451684260      451697577        451734685        451756977        451781876     
  451817829        451840037        451873814        451897755        451931091
       451958599        451408942        451434211        451470934       
451497259        451531800        451555023        451581771        451616791   
    451644892        451679922      451696348        451729222        451757223
       451781413        451821599        451839971        451867873       
451897193        451929954        451953509        451407845        451437024   
    451471791        451496434        451526743        451555106       
451585202        451617369        451640601        451674832      451695837     
  451730048        451752992        451781942        451820245        451841886
       451870521        451899074        451928162        451956312       
451411706        451440416        451470207        451500003        451529796   
    451558233        451585129        451612014        451640411       
451674212      451694574        451733356        451753412        451782643     
  451821870        451840375        451868491        451896963        451927115
       451958714        451410658        451440374        451474134       
451496723        451526123        451554984        451584015        451614911   
    451643670        451682710      451694772        451729859        451753842
       451781835        451821383        451840516        451867840       
451899553        451929780        451958706        451406714        451437230   
    451469423        451498455        451531909        451551584       
451583678        451614937        451644876        451675953      451693733     
  451728307        451756944        451782486        451818439        451841134
       451872568        451901516        451927230        451960504       
451407555        451437198        451470397        451497531        451529697   
    451558316        451583058        451614150        451642979       
451676878      451693881        451729362        451758965        451781702     
  451819114        451842009        451875090        451901946        451930036
       451953020        451407506        451432488        451473839       
451494884        451534325        451555767        451587166        451610778   
    451640221        451677975      451694699        451730576        451753727
       451782510        451816425        451841308        451874408       
451901342        451927206        451953186        451407597        451437339   
    451468995        451499222        451532469        451555163       
451582589        451614838        451640643        451677389      451693774     
  451734214        451753784        451782544        451819411        451840599
       451874325        451899132        451928493        451957864       
451410682        451432645        451474241        451495451        451526388   
    451552483        451583173        451611065        451640254       
451684385      451694798        451734065        451757702        451782676     
  451821276        451840383        451871172        451905400        451927792
       451955306        451408322        451437289        451469456       
451494017        451531487        451552392        451583892        451617096   
    451642961        451674857      451693956        451730147        451753792
       451781926        451816748        451840003        451868913       
451901029        451931729        451959753        451407753        451439384   
    451469688        451500698        451531586        451552418       
451585285        451617468        451640585        451675854      451699581     
  451730758        451757736        451784839        451819809        451840011
       451869119        451903090        451931372        451955884       
451407282        451439293        451467179        451495717        451530240   
    451552426        451582605        451614069        451640700       
451683478      451699714        451735161        451752570        451784631     
  451815500        451841761        451869515        451903108        451925333
       451954051        451406300        451437305        451467195       
451500607        451532485        451556591        451585434        451609788   
    451642565        451675250      451699607        451728844        451752547
       451784813        451814628        451840748        451867667       
451898712        451925119        451951982        451408868        451434609   
    451472765        451493639        451532360        451555288       
451586887        451609978        451644264        451682066      451697015     
  451733240        451752695        451784532        451819262        451840391
       451871222        451897391        451926166        451956874       
451408579        451440945        451473813        451497267        451529929   
    451558498        451586911        451609986        451651277       
451675763      451695563        451734701        451753685        451784409     
  451816920        451842025        451873350        451897615        451925416
       451952998        451406045        451439178        451469126       
451497556        451530208        451552277        451587497        451615280   
    451650022        451681084      451699532        451730733        451752687
       451784797        451814511        451840805        451867642       
451900583        451925192        451951404        451411276        451441372   
    451469159        451500532        451526032        451555692       
451582423        451612220        451651194        451673792      451699482     
  451729925        451757124        451780001        451821961        451840078
       451867907        451901375        451926349        451957567       
451405393        451436232        451469498        451497572        451530844   
    451560064        451583504        451614226        451650352       
451679211      451693451        451730287        451753891        451784300     
  451822225        451841779        451873517        451902696        451931901
       451959415        451409379        451440705        451474126       
451497796        451526222        451556948        451587349        451615140   
    451643761        451676704      451699334        451728430        451756746
       451784334        451818215        451840250        451873756       
451904452        451931752        451954127        451406086        451441042   
    451472708        451500334        451525562        451557607       
451587356        451617195        451644660        451681183      451697247     
  451731251        451756621        451784771        451814354        451843015
       451872063        451904825        451931760        451958094       
451409395        451438873        451473680        451500763        451531123   
    451560619        451584874        451611131        451643175       
451676340      451696926        451731111        451756613        451784359     
  451813729        451841258        451875058        451898407        451925580
       451952873        451406219        451433759        451474076       
451498968        451531008        451554596        451583090        451612428   
    451642797        451680888      451697320        451735179        451754519
       451784730        451820054        451842603        451867717       
451901441        451932792        451952709        451410906        451437958   
    451467294        451496962        451530042        451555171       
451584866        451612402        451641757        451678999      451697445     
  451729230        451754535        451784888        451815237        451842926
       451872071        451904296        451931711        451958201       
451410831        451439327        451469902        451498216        451530059   
    451558522        451584858        451612378        451650584       
451673883      451699128        451732127        451754543        451784680     
  451818041        451841266        451873830        451898977        451926026
       451955835        451411094        451438899        451469761       
451499552        451530414        451555304        451587174        451615801   
    451645931        451683221      451694715        451730956        451758353
       451784367        451819460        451840342        451868426       
451904767        451926307        451954333        451409155        451440440   
    451469977        451495360        451531966        451557318       
451587208        451610232        451649552        451676522      451697551     
  451733067        451752950        451784961        451817266        451841381
       451868764        451903603        451924336        451960207       
451410948        451441356        451472823        451499404        451526313   
    451557441        451584957        451615033        451645170       
451682157      451695241        451732739        451758437        451784235     
  451818132        451841290        451870679        451900138        451932198
       451954291        451410773        451439814        451474167       
451498166        451529077        451556070        451587232        451610901   
    451647309        451681027      451700249        451731814        451753040
       451785018        451815641        451842892        451869853       
451903660        451926646        451952725        451406615        451435689   
    451469027        451495816        451527444        451556120       
451587240        451614473        451645840        451683866      451696496     
  451731145        451759377        451780282        451815591        451843106
       451873301        451898647        451924328        451952287       
451409825        451436927        451470330        451498240        451528871   
    451553580        451583082        451609473        451649966       
451673909      451700702        451733901        451752729        451780308     
  451815666        451841456        451868772        451904197        451926521
       451959613        451410963        451436109        451467344       
451498232        451527360        451559504        451583918        451614309   
    451643225        451684245      451696371        451732200        451754469
       451783724        451816151        451842934        451868384       
451897730        451925911        451954226        451410096        451438253   
    451472955        451499115        451527261        451557375       
451583538        451610729        451643183        451681290      451696587     
  451730253        451753255        451783872        451814578        451840961
       451875165        451899538        451930697        451959381       
451411060        451437370        451469910        451498950        451527303   
    451560692        451585574        451614655        451643043       
451674766      451696553        451733232        451754154        451784946     
  451818066        451843569        451868145        451897623        451924856
       451960868        451410211        451441026        451471403       
451497994        451526933        451559728        451583405        451609432   
    451642458        451681746      451700462        451732341        451756852
       451779631        451822092        451840607        451868137       
451900724        451932149        451957526        451406482        451438485   
    451471841        451498356        451527345        451556161       
451586382        451609481        451647978        451678569      451696256     
  451732333        451758866        451783732        451817381        451843486
       451874564        451902100        451924997        451960439       
451406417        451437933        451475255        451496376        451528665   
    451557045        451585863        451613616        451643191       
451684112   

 

Page 30



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451700488        451728034        451757918        451780720       
451814420        451843767        451875645        451899975        451931786   
    451954036        451410153        451440176        451475230       
451498661        451533061        451557243        451582761        451611255   
    451642714        451676480      451700868        451728224        451757348
       451783781        451814917        451840888        451871859       
451905590        451924773        451959209        451411342        451440051   
    451471122        451498679        451529044        451560023       
451586424        451613202        451647937        451683833      451700850     
  451730337        451758403        451783799        451822381        451840920
       451872642        451905467        451932636        451956486       
451409213        451438113        451471510        451498489        451527170   
    451552715        451582654        451613442        451643159       
451679765      451700322        451730493        451757413        451785240     
  451816300        451841027        451869929        451898274        451927511
       451953442        451406466        451436521        451474431       
451496780        451527196        451557185        451582647        451611396   
    451648380        451677660      451700843        451735864        451754345
       451785901        451813695        451840672        451875751       
451898266        451926117        451951461        451410419        451441141   
    451471825        451496707        451527220        451552285       
451582597        451613046        451650790        451676746      451701007     
  451734537        451758387        451785588        451822399        451843122
       451870034        451897201        451928709        451959092       
451411177        451441034        451469696        451500318        451529275   
    451556963        451583934        451616692        451649503       
451677777      451696215        451728604        451754329        451785547     
  451819932        451840987        451872675        451899876        451932552
       451959076        451411771        451437420        451474209       
451498349        451529028        451556435        451586564        451608947   
    451640684        451681993      451699672        451728828        451757249
       451782874        451819668        451840573        451872436       
451899397        451931869        451954119        451411797        451440770   
    451467039        451500136        451527659        451556708       
451586283        451610836        451640619        451680409      451696132     
  451734883        451760441        451783062        451817910        451843254
       451871586        451898852        451929533        451957831       
451411789        451441117        451469316        451500250        451528012   
    451559702        451586291        451612980        451640445       
451681845      451696181        451735823        451760995        451782528     
  451820187        451843270        451870422        451900211        451929509
       451953277        451418511        451435812        451472625       
451500276        451533558        451560593        451585988        451616866   
    451650493        451682876      451700116        451730089        451760888
       451785562        451822621        451843288        451870331       
451898621        451924724        451961619        451411839        451432033   
    451474886        451497218        451528202        451551865       
451586127        451616569        451650402        451673636      451699995     
  451734842        451761324        451783302        451819254        451843148
       451873731        451900468        451928659        451961494       
451417554        451441240        451473292        451500326        451528152   
    451560445        451583926        451614697        451640304       
451682017      451700017        451727937        451761019        451784177     
  451819148        451841142        451873202        451900567        451929624
       451961551        451418719        451438055        451473276       
451495154        451528327        451559751        451586242        451616023   
    451650709        451677868      451696942        451735757        451760953
       451782536        451820310        451843197        451870810       
451902878        451926224        451951784        451416390        451438386   
    451473888        451500060        451528368        451560403       
451586481        451613087        451640635        451674063      451699490     
  451734792        451760649        451783187        451820195        451842645
       451869333        451903231        451932859        451956403       
451418628        451440671        451469548        451494512        451528640   
    451559959        451582522        451616098        451650626       
451676688      451695951        451735781        451760409        451783575     
  451822704        451843031        451869705        451902555        451930820
       451957179        451420772        451439764        451471742       
451494637        451533764        451551543        451585517        451616353   
    451640825        451681092      451699052        451732267        451760425
       451781470        451821557        451843049        451872774       
451898167        451930606        451956155        451419188        451435333   
    451472633        451497077        451533715        451559793       
451582936        451609317        451650774        451675466      451699961     
  451730428        451760862        451784508        451818090        451840995
       451874523        451897839        451924732        451958060       
451416580        451439525        451474050        451499701        451528574   
    451557342        451585673        451609333        451650758       
451681639      451700975        451731608        451760078        451783138     
  451818553        451840128        451872204        451900807        451929319
       451951636        451412506        451438246        451469472       
451499610        451527667        451556633        451585665        451614499   
    451650915        451678619      451699821        451734057        451757645
       451792493        451819429        451841753        451874366       
451900948        451927057        451955645        451420830        451436950   
    451467849        451498059        451533756        451556054       
451586648        451613418        451640056        451684153      451695787     
  451735302        451758684        451792592        451814073        451842140
       451871792        451900260        451931570        451955579       
451412894        451443964        451471460        451499776        451528541   
    451556419        451585640        451609051        451650956       
451674691      451696272        451728299        451758858        451791297     
  451819940        451844187        451871065        451900021        451931497
       451951792        451420871        451444772        451469654       
451499743        451528517        451557490        451582662        451616460   
    451651103        451675557      451697809        451728380        451757496
       451789481        451821086        451841928        451873558       
451897862        451924476        451955611        451420913        451450555   
    451475214        451497036        451527311        451558662       
451582530        451610091        451651095        451681779      451698955     
  451729685        451760326        451794549        451816227        451842223
       451872634        451900757        451928428        451955959       
451420566        451449318        451468037        451497879        451527634   
    451557813        451586580        451612071        451651178       
451673768      451693352        451728729        451758262        451790760     
  451821284        451842330        451872667        451900716        451924443
       451951651        451416408        451443857        451472658       
451496756        451529754        451558175        451585897        451616346   
    451640205        451678445      451693964        451734529        451758056
       451790893        451816482        451841720        451872030       
451897821        451929285        451956684        451416457        451442446   
    451470017        451498778        451534127        451554786       
451583876        451609168        451649578        451674824      451697981     
  451731210        451758072        451791479        451820096        451844179
       451872055        451900989        451932693        451955892       
451414650        451444293        451468128        451499479        451529580   
    451557524        451583769        451608913        451642300       
451675102      451697908        451729040        451760292        451787055     
  451814644        451842116        451872709        451899454        451928105
       451956783        451415731        451441562        451467146       
451496301        451529671        451554133        451586549        451616288   
    451648828        451679542      451698427        451730535        451757942
       451794507        451817167        451842256        451874184       
451899496        451929897        451957294        451412936        451441919   
    451468136        451497051        451532881        451558951       
451582720        451615132        451648760        451676282      451698930     
  451734495        451757959        451787816        451821938        451842280
       451874648        451899629        451929053        451956569       
451415368        451446108        451467948        451494983        451529762   
    451557649        451583983        451617088        451643662       
451675730      451697775        451728174        451757900        451786370     
  451817126        451844146        451874101        451904668        451929178
       451957674        451415707        451446009        451467112       
451495543        451526867        451558167        451585913        451609606   
    451642102        451682660      451698815        451735393        451758528
       451787188        451817084        451841688        451871982       
451897235        451927941        451951693        451419261        451448336   
    451467369        451496616        451528772        451557656       
451584130        451616411        451649040        451676308      451701122     
  451733422        451757629        451793301        451821805        451842298
       451872220        451903728        451924922        451951552       
451415095        451449011        451467609        451497119        451532238   
    451559058        451587745        451617377        451641930       
451680375      451697825        451735070        451755987        451788996     
  451821821        451840474        451871834        451897268        451924310
       451956577        451415491        451442776        451473060       
451499875        451534499        451558803        451587679        451615181   
    451641849        451674113      451701254        451735427        451755979
       451788210        451821532        451840938        451873889       
451897276        451924617        451955454        451417802        451445381   
    451471981        451496681        451525893        451554810       
451584478        451614598        451640650        451679740      451698633     
  451732796        451758577        451791966        451819056        451840508
       451872980        451904015        451925697        451957286       
451417521        451443485        451468961        451507792        451533285   
    451557698        451587711        451613780        451649495       
451680383      451694426        451729297        451757694        451787741     
  451819999        451841241        451872378        451897300        451930044
       451954275        451413959        451442115        451470850       
451502868        451532022        451558878        451584429        451613103   
    451648539        451676258      451698625        451729206        451760219
       451791529        451815906        451842306        451873947       
451902316        451927800        451958300        451412639        451450530   
    451468706        451508196        451527493        451558761       
451584502        451616403        451641245        451676126      451697866     
  451732549        451757751        451792519        451822423        451841084
       451873269        451904577        451928873        451959654       
451416879        451447999        451468698        451505515        451531230   
    451558753        451582506        451615777        451641096       
451680755      451698823        451727929        451758460        451793483     
  451822266        451840540        451872253        451903397        451932313
       451954085        451413371        451441984        451468680       
451506794        451532139        451554265        451584692        451612592   
    451641146        451680292      451698187        451728547        451756886
       451791453        451818892        451841100        451872600       
451904643        451925242        451954077        451419329        451445977   
    451470173        451506752        451529655        451558746       
451587752        451615512        451649834        451675748      451696819     
  451728075        451759070        451793764        451820328        451843239
       451873335        451897029        451928816        451954044       
451420863        451445928        451468623        451500979        451529010   
    451558282        451587562        451613277        451640866       
451683585      451696769        451731194        451756902        451793152     
  451822316        451843163        451873392        451904874        451931695
       451953061        451417430        451450605        451472088       
451503775        451531156        451557508        451584718        451612337   
    451640890        451683353      451698104        451731715        451756357
       451794135        451820823        451840680        451871495       
451905137        451929400        451952170        451415566        451441943   
    451474530        451503114        451531164        451557870       
451584064        451626774        451640932        451681035      451699615     
  451729586        451756837        451793624        451814370        451841126
       451874390        451905798        451926463        451959357       
451411904        451446173        451470595        451506448        451533871   
    451558126        451587547        451620835        451640940       
451680219      451694541        451731616        451756431        451790232     
  451820757        451842124        451871404        451905756        451929426
       451955439        451412167        451447106        451468748       
451504062        451531198        451558415        451584577        451625834   
    451649230        451679195      451699086        451735450        451759724
       451787972        451815369        451843635        451871875       
451904346        451925424        451954234        451416572        451442222   
    451473722        451507453        451529499        451559355       
451584569        451627087        451646525        451675888      451701130     
  451735468        451759740        451789291        451820344        451842108
       451875223        451897474        451930663        451954432       
451413777        451449532        451468730        451505028        451525877   
    451559256        451583470        451624233        451646657       
451679401      451696843        451730824        451759682        451791560     
  451816417        451840789        451875579        451897607        451928253
       451958417        451412282        451449474        451472179       
451501829        451533830        451557383        451584593        451623995   
    451643795        451682744      451700827        451728687        451759419
       451787378        451822449        451843668        451869341       
451901268        451924971        451953350        451412902        451442925   
    451468946        451507867        451528830        451558423       
451584312        451625164        451646871        451681803      451695852     
  451728364        451756969        451790299        451818504        451842090
       451867691        451901417        451932388        451954374       
451412068        451441596        451467310        451505770        451529937   
    451558407        451587901        451620843        451647366       
451683965      451700165        451733018        451759773        451792725     
  451815252        451840771        451867790        451901433        451925069
       451959738        451420624        451445027        451470462       
451501936        451525836        451559041        451587430        451625396   
    451646012        451676779      451700934        451734735        451759575
       451791347        451819478        451842058        451868350       
451901615        451928311        451958490        451414635        451442966   
    451472195        451503932        451532220        451554653       
451587893        451625545        451645725        451681753      451695845     
  451728752        451756738        451786529        451818728        451843494
       451869945        451901987        451925143        451952907       
451414783        451448211        451467674        451504153        451532204   
    451555619        451584759        451622419        451646293       
451683932      451695498        451732895        451756761        451792873     
  451818546        451841993        451867733        451897433        451928360
       451953228        451414999        451445290        451469373       
451501019        451528723        451558100        451587851        451626766   
    451646061        451674683      451697650        451733273        451759542
       451787634        451821359        451840912        451870489       
451902001        451925085        451952329        451418743        451442586   
    451468219        451506786        451527402        451558068       
451583447        451624225        451647432        451676464      451699193     
  451730527        451756779        451786842        451814677        451842322
       451869549        451903512        451925176        451960272       
451418909        451446942        451467229        451502991        451530927   
    451558480        451583330        451623516        451644678       
451676936      451697759        451732580        451759666        451788871     
  451816433        451843742        451867915        451902308        451930085
       451951032        451420731        451443956        451472682       
451504989        451532667        451555817        451583116        451618359   
    451645022        451683841      451699656        451735666        451756605
       451787881        451814016        451840862        451875405       
451902381        451928246        451953418        451412738        451443535   
    451467377        451504369        451530943        451557565       
451584387        451617658        451645279        451681860      451699755     
  451729487        451756878        451788673        451817522        451841969
       451868517        451902688        451925234        451953467       
451415103        451449896        451469175        451507859        451526826   
    451553507        451588024        451620397        451644272       
451678007      451699847        451735716        451759054        451787766     
  451816359        451843718        451869465        451902936        451930168
       451960215        451417117        451448583        451467658       
451506539        451526271        451558688        451584254        451627822   
    451643787        451681936      451700025        451732697        451757280
       451791404        451817951        451841977        451875041       
451897383        451928097        451953798        451414668        451448609   
    451473540        451506232        451531693        451554398       
451587489        451628036        451644439        451681613      451698757     
  451728349        451756225        451790935        451817902        451842454
       451869630        451902993        451928121        451953640       
451420939        451441661        451472864        451500920        451525737   
    451552244        451581177        451618649        451643613       
451677751   

 

Page 31



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451700074        451728216        451757322        451787113       
451813752        451842249        451870232        451901003        451930143   
    451954515        451413298        451448856        451468425       
451505630        451534572        451559173        451581391        451618953   
    451647325        451678387      451699797        451735344        451758916
       451793905        451822654        451841191        451869671       
451902019        451924468        451952477        451411854        451448104   
    451469274        451508378        451531958        451555585       
451581086        451628135        451644520        451682165      451699060     
  451730832        451757132        451794218        451815773        451843585
       451870323        451898522        451929582        451953566       
451418362        451450357        451471890        451507354        451533459   
    451560338        451581185        451621460        451645311       
451684286      451697841        451735633        451757009        451789721     
  451816052        451841597        451867956        451898233        451924575
       451960058        451417711        451450407        451474324       
451507149        451529705        451556799        451581284        451619647   
    451647002        451677108      451699896        451730881        451759930
       451789903        451821706        451843619        451870158       
451899124        451924591        451960496        451419931        451442040   
    451467203        451506927        451528228        451560189       
451581383        451621577        451647465        451682785      451700728     
  451732481        451759690        451789226        451821722        451840144
       451875736        451898282        451928857        451953145       
451416309        451441521        451467534        451508170        451528087   
    451554919        451581136        451624746        451645139       
451677074      451699722        451734420        451757025        451793939     
  451816243        451842447        451869697        451898035        451928832
       451951024        451415228        451442255        451471965       
451504047        451529739        451558001        451589741        451626972   
    451646830        451682462      451700439        451731459        451757389
       451794028        451817183        451842876        451870216       
451898209        451924419        451951107        451414155        451442248   
    451472237        451502793        451531982        451558464       
451585418        451618912        451646186        451677579      451695126     
  451728620        451757041        451794085        451813794        451841829
       451868087        451898001        451929640        451960223       
451412712        451446611        451472146        451507529        451528103   
    451556583        451591754        451621403        451647515       
451682553      451697726        451734305        451757058        451793319     
  451821136        451841795        451868061        451899165        451932982
       451954804        451412696        451443659        451467005       
451508139        451533509        451557987        451592307        451627830   
    451644983        451682546      451697536        451731673        451759229
       451787998        451818512        451842793        451875330       
451898803        451929574        451958664        451417190        451447361   
    451472120        451504963        451531859        451556765       
451585384        451618862        451646632        451677462      451698773     
  451729883        451757066        451786883        451820112        451840284
       451868301        451900872        451928964        451955298       
451420459        451450266        451467781        451501001        451527931   
    451557938        451584361        451617625        451647093       
451677397      451698385        451731517        451759971        451787261     
  451817928        451840441        451867576        451898498        451929277
       451960942        451419485        451447247        451471700       
451501811        451527998        451555270        451590343        451624415   
    451643712        451677298      451700280        451732671        451759187
       451792469        451816003        451840292        451870927       
451899173        451929327        451958839        451414007        451447718   
    451475115        451505788        451533483        451555072       
451591416        451620710        451646418        451674873      451701098     
  451728745        451756951        451791073        451816698        451843858
       451868731        451900799        451929087        451955181       
451413843        451448849        451467211        451507081        451532006   
    451555361        451581540        451626865        451644918       
451677876      451698070        451731418        451759831        451792022     
  451817613        451841571        451868582        451904288        451924385
       451952717        451419048        451441828        451471692       
451507552        451533145        451555452        451592208        451618185   
    451644025        451681563      451695878        451730857        451756514
       451791305        451822613        451844104        451870976       
451897318        451929251        451951255        451417497        451445720   
    451467062        451502249        451531404        451558258       
451586788        451624993        451647689        451681472      451696504     
  451735211        451753511        451790901        451818017        451840193
       451868947        451900971        451929434        451950992       
451415616        451446934        451468847        451503643        451532071   
    451557896        451591887        451625412        451645014       
451678783      451693626        451733372        451754378        451786545     
  451819536        451841563        451867741        451898480        451924666
       451952915        451420525        451447262        451470090       
451503387        451525810        451556682        451592109        451618805   
    451644900        451681480      451696900        451731376        451755458
       451794671        451820963        451841480        451869085       
451897169        451925028        451952261        451414841        451442693   
    451473821        451504500        451525612        451558340       
451588396        451625735        451642169        451678676      451701189     
  451735385        451755268        451790109        451822183        451841670
       451875603        451899199        451924955        451961221       
451414163        451449052        451474357        451503189        451528236   
    451560536        451584924        451624894        451646970       
451681225      451698237        451729651        451754980        451788897     
  451816409        451840151        451867493        451903884        451928394
       451952774        451416556        451447494        451470371       
451502264        451531503        451556914        451592547        451617989   
    451649560        451681266      451698922        451732424        451754444
       451788343        451816342        451842637        451870729       
451903892        451924872        451952279        451413975        451444426   
    451473847        451508030        451531438        451560577       
451592570        451626881        451646137        451681530      451698948     
  451733125        451754394        451788558        451815443        451841407
       451869218        451901011        451929749        451954929       
451419584        451442172        451474746        451502017        451527766   
    451556898        451591275        451626279        451642144       
451678627      451696736        451733687        451754501        451787956     
  451815948        451842959        451867584        451897284        451924757
       451951339        451414106        451443782        451469035       
451501837        451531461        451558449        451592422        451619274   
    451649529        451681134      451701320        451731038        451755243
       451787402        451815609        451842827        451869176       
451900997        451924559        451954655        451414775        451443725   
    451474233        451501894        451527758        451555437       
451588958        451618847        451640072        451676597      451696082     
  451732135        451753644        451788749        451822332        451843817
       451868509        451898464        451932891        451954440       
451419477        451445217        451468862        451507446        451528285   
    451560221        451585095        451628796        451644090       
451680979      451697403        451733596        451754030        451793889     
  451820211        451843114        451869150        451904049        451928915
       451960710        451418248        451450464        451468268       
451505242        451527717        451556500        451590772        451627269   
    451644603        451674477      451701148        451732655        451753131
       451794416        451820906        451841159        451869143       
451900658        451924690        451952964        451414890        451450571   
    451473706        451506166        451531925        451555429       
451591119        451618995        451641179        451675037      451697973     
  451733992        451755276        451787170        451820021        451841449
       451872501        451900344        451929673        451951248       
451417083        451449656        451475057        451506513        451531529   
    451556823        451584833        451628804        451647119       
451682447      451697924        451735021        451753529        451787360     
  451822597        451841340        451871974        451904833        451928758
       451951446        451418982        451443915        451468631       
451501100        451529564        451555577        451588834        451621262   
    451648794        451683445      451698799        451733695        451753545
       451791735        451818389        451841175        451872493       
451900435        451924625        451960785        451418123        451441588   
    451470702        451506489        451534440        451558290       
451590954        451620959        451644173        451674402      451694111     
  451734222        451754055        451789861        451818397        451843890
       451872311        451900534        451928733        451958565       
451420129        451441620        451473854        451508329        451527188   
    451558209        451584346        451618342        451650808       
451674410      451700520        451728265        451754683        451791917     
  451820781        451842975        451868210        451904635        451928725
       451954705        451416069        451449771        451469787       
451505903        451532436        451559108        451584338        451618516   
    451644074        451680227      451696835        451734586        451755029
       451790000        451819049        451841738        451871818       
451900500        451929855        451959274        451418784        451447429   
    451469530        451503049        451530083        451559488       
451591267        451626188        451644405        451681217      451699045     
  451735898        451753370        451786222        451821847        451843007
       451872303        451900450        451932917        451952808       
451413850        451449607        451469563        451501688        451534416   
    451558837        451590129        451626170        451641435       
451681043      451698112        451731764        451753560        451793699     
  451817332        451839997        451868418        451904726        451931851
       451952840        451416804        451449367        451469415       
451503866        451526263        451553010        451590160        451627970   
    451646814        451675607      451700637        451730725        451754915
       451794267        451817704        451840045        451869812       
451898506        451931778        451960801        451415418        451442826   
    451474001        451508147        451529192        451557151       
451586002        451621833        451644330        451682512      451695514     
  451732085        451754626        451792139        451819205        451843056
       451875280        451898340        451930861        451961411       
451416838        451446025        451469837        451503585        451530166   
    451559017        451583017        451618482        451644306       
451681258      451705131        451733406        451753396        451786388     
  451814990        451842041        451875504        451899157        451931919
       451961437        451419246        451446116        451474027       
451504443        451526578        451559710        451591705        451624563   
    451641609        451675474      451709307        451733505        451755094
       451793681        451814982        451842017        451873897       
451904478        451925978        451961403        451415004        451443667   
    451469118        451506455        451534093        451555932       
451581557        451623482        451649321        451682629      451707269     
  451729743        451752612        451788665        451822068        451842215
       451869986        451904353        451925994        451961726       
451414312        451443543        451474035        451502900        451530547   
    451554083        451592000        451623151        451646798       
451682496      451706808        451734206        451755870        451791446     
  451816904        451841878        451868798        451904395        451931877
       451957070        451414494        451443063        451469084       
451507487        451533962        451556369        451584809        451620967   
    451641559        451674220      451704860        451729438        451752406
       451789754        451819296        451842652        451874580       
451900690        451927644        451960454        451420210        451446553   
    451474068        451507479        451527139        451559785       
451590111        451628077        451650543        451674931      451702914     
  451730642        451754238        451790729        451821441        451843841
       451869325        451897680        451927438        451961213       
451416911        451444384        451469928        451505069        451527113   
    451555809        451582779        451622328        451641708       
451679823      451707020        451731368        451754089        451787428     
  451814735        451840110        451870893        451897698        451927248
       451960405        451420533        451446603        451470033       
451505523        451527022        451555924        451591820        451620033   
    451649404        451681662      451710362        451729412        451752422
       451785992        451814438        451843825        451869556       
451897250        451925770        451951099        451416150        451444889   
    451469381        451505747        451533855        451554034       
451592067        451617815        451644397        451680615      451707319     
  451731848        451752562        451787667        451817431        451843593
       451872931        451900849        451930788        451960967       
451418768        451441679        451469225        451506497        451526586   
    451556013        451582795        451625206        451650642       
451682827      451708184        451727986        451752455        451792485     
  451819080        451843205        451874424        451903785        451927537
       451951644        451413512        451446868        451470413       
451501142        451530299        451559496        451582787        451622930   
    451650618        451680722      451701528        451733380        451755763
       451791370        451821623        451840631        451872014       
451897185        451925663        451960686        451413165        451445225   
    451469480        451505184        451532659        451559140       
451584098        451621650        451650592        451675292      451709026     
  451733091        451754113        451794291        451819320        451843916
       451871933        451897532        451930630        451960660       
451414049        451443766        451473359        451502454        451532543   
    451559652        451584171        451627194        451650501       
451680003      451708598        451734818        451752463        451794192     
  451816995        451843924        451874143        451898159        451925705
       451951594        451419279        451448088        451468367       
451502058        451530380        451553762        451590053        451623185   
    451649420        451680870      451701437        451727945        451754402
       451789457        451819239        451844161        451868624       
451901748        451925846        451960975        451420004        451445993   
    451471171        451507958        451530398        451559587       
451586150        451623441        451648968        451680581      451703755     
  451734933        451752471        451792915        451819122        451840649
       451869168        451903173        451931075        451956759       
451413751        451445092        451473482        451503718        451532949   
    451557250        451590152        451628739        451641922       
451680391      451705396        451732440        451755383        451791693     
  451821730        451844112        451868442        451898910        451931331
       451951586        451412621        451448898        451474779       
451507040        451527063        451558621        451591051        451617864   
    451641856        451674550      451705305        451732804        451753974
       451794077        451818488        451843775        451873053       
451898688        451926729        451959035        451411805        451449516   
    451468250        451507032        451527246        451557797       
451584213        451624597        451650451        451681852      451701635     
  451734123        451754311        451790661        451814289        451842819
       451868616        451897367        451926703        451957658       
451420764        451444632        451469555        451503320        451534259   
    451560155        451591093        451624639        451640668       
451682181      451704878        451728935        451755375        451790455     
  451818249        451841373        451875389        451901821        451931448
       451959225        451413728        451450381        451474878       
451503957        451530356        451560056        451591101        451620447   
    451650428        451681415      451707350        451728943        451755557
       451788061        451822001        451842066        451874630       
451897656        451926554        451959126        451419097        451449730   
    451474803        451503403        451533947        451554489       
451584841        451621007        451648869        451681944      451702203     
  451732911        451752745        451793590        451820146        451842512
       451869952        451901565        451931422        451959134       
451411821        451448831        451468102        451504112        451530760   
    451555973        451591135        451622070        451640312       
451675227      451703631        451728984        451755581        451790026     
  451822498        451842132        451871321        451902795        451926075
       451959142        451417349        451447387        451474969       
451506984        451532626        451560114        451589980        451622922   
    451640791        451680425      451702781        451731467        451752794
       451789309        451813919        451841167        451867519       
451903264        451927032        451958979        451420228        451448922   
    451471452        451507016        451529721        451558654       
451581706        451618631        451650477        451675235      451708457     
  451731236        451761357        451793772        451816276        451842504
       451871297        451902670        451927214        451960017       
451416168        451449102        451473227        451507255        451526503   
    451559413        451591408        451626667        451648273       
451681431   

 

Page 32



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451703870        451732457        451761183        451787857       
451820369        451842488        451873798        451902720        451926489   
    451951313        451414064        451448468        451467906       
451503023        451529416        451555981        451581441        451626451   
    451642086        451680797      451703797        451732044        451760540
       451786156        451820351        451842561        451874903       
451902738        451926281        451958292        451420582        451442347   
    451471569        451503981        451532303        451557078       
451590871        451622989        451650980        451682223      451709596     
  451734461        451761209        451786230        451814453        451841274
       451870364        451902647        451931133        451958763       
451413157        451443774        451471221        451502181        451526552   
    451560320        451583041        451619746        451645816       
451683312      451701676        451729727        451761084        451785984     
  451818942        451843189        451871156        451902613        451931638
       451958631        451417851        451442529        451470785       
451504765        451530737        451554430        451585442        451621692   
    451645824        451682967      451703144        451731012        451760359
       451788434        451814875        451841365        451873863       
451902431        451926182        451957898        451412001        451447379   
    451471023        451504906        451530745        451558795       
451581789        451619258        451650329        451676076      451704555     
  451735351        451760367        451790307        451814719        451841662
       451870737        451902282        451930978        451961122       
451412647        451442461        451468581        451507347        451526214   
    451558811        451583157        451622864        451645469       
451677538      451707772        451728976        451761340        451788582     
  451820955        451842629        451870257        451902142        451932024
       451958680        451419238        451443261        451468466       
451505895        451529069        451556187        451585467        451617716   
    451639777        451677173      451707210        451729347        451760581
       451788483        451815088        451842850        451870745       
451898787        451926398        451957971        451416648        451445852   
    451474712        451504401        451532857        451554364       
451585558        451627806        451643001        451673842      451701858     
  451729271        451760987        451787725        451821235        451841522
       451874911        451897342        451932362        451957765       
451417828        451442487        451470918        451504310        451530117   
    451557979        451591283        451618441        451646343       
451683676      451706022        451732747        451761449        451788079     
  451815997        451842785        451870752        451901474        451927750
       451958375        451416044        451444038        451468300       
451502801        451532253        451556203        451584528        451623292   
    451641013        451679138      451704316        451734610        451760334
       451789622        451814693        451842777        451871867       
451900351        451930507        451957005        451414676        451449185   
    451473433        451505887        451526255        451557417       
451583959        451621296        451651079        451677116      451710495     
  451733646        451754097        451793814        451821839        451841324
       451870612        451903538        451930390        451956981       
451417695        451443428        451472732        451507610        451530588   
    451559298        451582860        451620363        451642854       
451684005      451703979        451728737        451753586        451790745     
  451814222        451840870        451875785        451903579        451925481
       451960181        451417323        451443014        451474688       
451505911        451530596        451559611        451585277        451625461   
    451649974        451676431      451704431        451732994        451758288
       451792931        451819445        451840763        451867659       
451901219        451925572        451960199        451411912        451449169   
    451473912        451505226        451529465        451556880       
451585186        451627285        451646376        451676324      451710222     
  451735492        451758163        451793574        451821193        451840730
       451867683        451901409        451932180        451957088       
451412373        451445274        451473557        451503031        451534051   
    451555411        451583272        451626923        451647911       
451676654      451710784        451729446        451754022        451793384     
  451818520        451840714        451870661        451901367        451932289
       451960256        451413579        451447320        451474738       
451507008        451534390        451559850        451585459        451619027   
    451640809        451679682      451704027        451729354        451753875
       451789085        451816169        451843627        451871263       
451897334        451927966        451958268        451416093        451445803   
    451474100        451500953        451530612        451556393       
451584940        451623508        451650154        451676506      451707004     
  451727903        451758148        451788723        451813984        451843833
       451873343        451903454        451927834        451959977       
451419535        451445126        451472641        451501662        451533541   
    451557086        451590418        451627855        451647952       
451676639      451703441        451728133        451757173        451794713     
  451818165        451842157        451870885        451903124        451925358
       451958193        451419394        451445506        451472575       
451501126        451532808        451552319        451583009        451622344   
    451640833        451679146      451710271        451729800        451756993
       451794523        451818272        451841746        451868111       
451899066        451927602        451951230        451419501        451444202   
    451473466        451501746        451533517        451559397       
451581722        451618318        451646285        451678056      451703763     
  451730410        451753651        451791719        451817316        451843551
       451868079        451903645        451925614        451959779       
451415129        451449227        451473896        451504070        451532568   
    451559090        451590202        451620579        451651285       
451678049      451702989        451731632        451758247        451787832     
  451819676        451842710        451871602        451903413        451927701
       451959597        451411847        451444137        451474217       
451505408        451533582        451565923        451585756        451626436   
    451650097        451679534      451708325        451731590        451753826
       451791511        451814115        451841019        451871594       
451903314        451927875        451951164        451414858        451444343   
    451474845        451502892        451533491        451566350       
451585814        451621510        451643365        451683767      451706170     
  451733471        451758551        451786461        451818561        451842264
       451871024        451903371        451927859        451958433       
451418701        451449581        451474795        451501373        451529358   
    451567143        451590368        451626386        451648018       
451679351      451706634        451729958        451758510        451790281     
  451817647        451842439        451871040        451901649        451927610
       451958318        451415863        451447395        451473789       
451503841        451532931        451567994        451584148        451626337   
    451649776        451683775      451702096        451728042        451753941
       451791438        451819221        451842421        451873665       
451897631        451925408        451961254        451415772        451444269   
    451472898        451504948        451532576        451568042       
451591374        451627384        451641104        451676886      451704670     
  451735542        451753701        451786552        451815450        451843247
       451870133        451898175        451931687        451959951       
451413900        451444731        451474837        451502462        451531933   
    451561245        451584668        451621718        451645089       
451676241      451707582        451734784        451758502        451791461     
  451813687        451840946        451870125        451898902        451929392
       451955660        451414973        451444087        451473623       
451501209        451531974        451568570        451584155        451617955   
    451647242        451678429      451709745        451735880        451760151
       451788327        451821458        451841902        451871701       
451903223        451930952        451956247        451415665        451443360   
    451474811        451502439        451532741        451565667       
451584411        451617617        451644058        451674048      451707566     
  451734198        451752786        451793012        451816334        451841589
       451868046        451903256        451930150        451954853       
451415715        451443295        451472831        451504807        451532493   
    451563605        451584981        451627574        451642425       
451683593      451706261        451730246        451757264        451791396     
  451817985        451841845        451874291        451903496        451931083
       451956189        451415939        451443931        451474407       
451504245        451532477        451569768        451591598        451626949   
    451644256        451677892      451701601        451735054        451752893
       451786479        451817134        451842165        451873160       
451905533        451931554        451953368        451417810        451447163   
    451473805        451501605        451532501        451566582       
451590384        451620728        451646517        451683379      451701775     
  451730709        451752901        451791032        451820179        451843809
       451867451        451905699        451931059        451956171       
451416861        451446728        451472781        451504930        451531891   
    451566772        451585525        451622823        451641138       
451677421      451710115        451731541        451757967        451791503     
  451818256        451841399        451875629        451897938        451929475
       451956148        451420137        451446710        451474852       
451504849        451532618        451563324        451591515        451625420   
    451645287        451678767      451705735        451728646        451757991
       451788145        451816102        451843866        451872576       
451897805        451931562        451951925        451416796        451442503   
    451471882        451506737        451533335        451568588       
451591010        451625511        451649792        451675870      451710545     
  451729792        451752927        451789143        451816979        451843700
       451867501        451905160        451931455        451952592       
451412415        451450175        451472542        451503759        451533889   
    451567416        451588750        451625701        451642813       
451683510      451710552        451729693        451752828        451791685     
  451816466        451843437        451875595        451905715        451932271
       451955793        451417471        451441760        451469308       
451501092        451532014        451562581        451582472        451624738   
    451643910        451678908      451708234        451735229        451752844
       451790828        451819403        451841001        451873707       
451897102        451929202        451956106        451417125        451442750   
    451471551        451507768        451532246        451562003       
451586986        451621981        451648323        451676589      451706139     
  451735526        451759955        451791784        451816763        451840896
       451867436        451905129        451932933        451955165       
451416762        451446132        451469100        451507396        451532188   
    451564041        451589238        451621502        451641062       
451683569      451704266        451735583        451752836        451791248     
  451817605        451841035        451872865        451899389        451931174
       451954739        451412845        451447049        451469068       
451503130        451532766        451568505        451587000        451625230   
    451645758        451678866      451706840        451732408        451752711
       451791958        451819379        451843098        451868640       
451900005        451931315        451956023        451421069        451450373   
    451468987        451508253        451533806        451570279       
451588305        451624761        451643746        451677496      451709521     
  451734073        451752653        451788111        451816680        451843965
       451874168        451900013        451931307        451956262       
451412175        451450274        451469464        451501183        451534424   
    451568117        451589196        451619373        451640973       
451677553      451705180        451735112        451752679        451786420     
  451818652        451842843        451872741        451898043        451930176
       451953855        451420970        451441786        451468839       
451504286        451532634        451568596        451587653        451624977   
    451644553        451679864      451705701        451733000        451752430
       451788137        451818736        451840623        451868285       
451900039        451930309        451953038        451413314        451444475   
    451469449        451506893        451532154        451565568       
451589451        451623276        451649768        451678841      451703888     
  451730634        451752588        451788988        451817720        451841415
       451874135        451900054        451932420        451954861       
451416127        451443402        451468474        451506901        451532279   
    451565584        451587729        451620900        451650246       
451679997      451708440        451729057        451752497        451790083     
  451818744        451843577        451874176        451905061        451931232
       451951941        451416143        451444442        451468763       
451502124        451533988        451564702        451587703        451627772   
    451644561        451677348      451703904        451730543        451757793
       451789895        451817670        451843353        451868160       
451897953        451931240        451952980        451412795        451445951   
    451471940        451501910        451533186        451562318       
451583215        451628291        451644587        451679039      451709927     
  451735138        451758015        451788566        451816219        451842702
       451867592        451897888        451932966        451955231       
451413322        451448039        451468789        451505549        451533210   
    451564579        451589352        451628028        451640957       
451683460      451705909        451733950        451753057        451793087     
  451818462        451841076        451868335        451900781        451932321
       451953459        451414148        451446512        451468490       
451502140        451533863        451564256        451581300        451628531   
    451649644        451683361      451710503        451730345        451758239
       451785943        451816490        451842397        451873236       
451900369        451931414        451955058        451413827        451446884   
    451468482        451505879        451532691        451562086       
451587760        451626915        451644447        451676415      451705149     
  451729420        451758130        451787907        451819858        451846844
       451868244        451897094        451929459        451955066       
451414304        451448229        451468458        451502173        451533921   
    451567267        451587927        451618102        451649800       
451676043      451705677        451735146        451757330        451790141     
  451816870        451851943        451867923        451905608        451929350
       451953475        451413785        451449037        451469043       
451507065        451532352        451567895        451583801        451627764   
    451650568        451677314      451710578        451729305        451753289
       451794598        451817043        451845895        451873087       
451898316        451932784        451954846        451420749        451441554   
    451470769        451507784        451532113        451565352       
451586713        451627871        451650436        451683957      451707954     
  451735872        451753339        451793863        451816375        451849087
       451873012        451905582        451932016        451955967       
451420251        451441885        451470603        451502025        451533574   
    451568448        451587620        451618409        451646095       
451676621      451706246        451729289        451753214        451794747     
  451816193        451845952        451868004        451900062        451932909
       451954747        451417141        451447817        451470447       
451502546        451533012        451566335        451582233        451628176   
    451640742        451678502      451705941        451730469        451754410
       451793640        451817282        451852446        451868020       
451899918        451929707        451955421        451416358        451445894   
    451470405        451508261        451534564        451561187       
451587364        451618672        451644884        451678296      451706493     
  451733869        451757934        451793459        451816953        451852008
       451875694        451899728        451932594        451956015       
451415483        451443394        451470538        451508402        451533970   
    451564058        451588925        451618664        451649743       
451676761      451702617        451731780        451753230        451793400     
  451821888        451852354        451868095        451897797        451930598
       451951768        451421085        451442024        451470298       
451500888        451534465        451563571        451592596        451627343   
    451644637        451675391      451707087        451728760        451753495
       451786131        451815575        451844765        451873137       
451905244        451932107        451956098        451414437        451449383   
    451470157        451502595        451532394        451563910       
451588776        451627905        451646574        451678668      451710537     
  451730295        451753156        451789200        451820807        451847420
       451873939        451899736        451931802        451954986       
451414247        451444129        451471494        451507578        451534226   
    451567713        451588784        451619332        451649412       
451678684      451705446        451732523        451758023        451794739     
  451815401        451844583        451868848        451899579        451932750
       451951933        451412548        451448880        451470041       
451502710        451534333        451566228        451587471        451621163   
    451648182        451683809      451709083        451733455        451757926
       451793566        451815302        451850903        451873020       
451905210        451932206        451952733        451417299        451446744   
    451471973        451508022        451532378        451564751       
451588677        451619498        451642524        451682975      451709265     
  451734693        451752976        451789341        451821045        451844534
       451872949        451899512        451932230        451952972       
451415475        451445530        451470967        451501472        451532782   
    451564744        451588479        451623375        451642623       
451677017   

 

Page 33



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451704423        451729867        451753008        451789580       
451815245        451845440        451873483        451897219        451929723   
    451952394        451411896        451442396        451471072       
451501324        451533723        451562045        451589014        451624126   
    451645196        451675375      451706451        451735260        451757363
       451789465        451821110        451844252        451868533       
451904817        451930713        451955652        451417364        451445738   
    451469746        451507834        451534218        451562524       
451587125        451621106        451641500        451675367      451707327     
  451734479        451753016        451789275        451815104        451849251
       451873541        451900401        451932057        451953269       
451411961        451449243        451471130        451503429        451532717   
    451566137        451587414        451621346        451643878       
451683007      451703243        451731806        451754204        451788681     
  451815070        451844815        451873913        451899231        451932156
       451955504        451417174        451441489        451469795       
451507909        451527865        451561344        451583710        451620660   
    451642045        451674543      451705289        451735658        451759534
       451791362        451818108        451852917        451872956       
451904924        451932669        451954135        451417562        451449565   
    451469712        451507206        451529598        451568174       
451588537        451620116        451642706        451683015      451710263     
  451733307        451755359        451786487        451814867        451850911
       451874069        451899249        451932743        451955587       
451418859        451445316        451469613        451504146        451528558   
    451569529        451587588        451627483        451642672       
451681670      451710297        451729834        451759468        451789655     
  451820690        451853394        451867709        451899652        451929525
       451955744        451414825        451445241        451470066       
451507800        451528442        451569727        451582191        451620306   
    451642664        451673743      451703177        451730279        451759500
       451789937        451814529        451846760        451873855       
451898126        451931018        451953301        451419998        451448484   
    451472302        451503593        451528319        451569024       
451592539        451618367        451642656        451678551      451710420     
  451732499        451756241        451791289        451821680        451852990
       451867881        451904940        451930721        451956429       
451418818        451446587        451467971        451504666        451528061   
    451570097        451582399        451627632        451651053       
451678809      451703391        451731921        451755144        451789333     
  451814404        451853451        451873806        451904908        451932826
       451952030        451413207        451449805        451472351       
451503627        451528038        451569289        451586861        451624316   
    451647358        451681522      451710719        451728166        451754733
       451791164        451814339        451850002        451872923       
451899215        451930689        451955629        451415954        451442974   
    451467773        451506398        451528004        451566012       
451587422        451620538        451650766        451681605      451704647     
  451731855        451755078        451788970        451814362        451847438
       451873418        451900377        451930580        451956437       
451419816        451443717        451467922        451503700        451528905   
    451567069        451583843        451624357        451645303       
451678833      451707764        451730055        451755417        451790208     
  451814388        451844773        451868012        451899363        451930564
       451952428        451420855        451445480        451468110       
451503361        451527832        451568927        451582407        451625891   
    451648455        451675003      451707731        451731657        451760029
       451790380        451822274        451852289        451873095       
451902050        451932875        451953319        451413231        451442354   
    451467435        451503817        451528822        451563746       
451588065        451618276        451643803        451677041      451704597     
  451730311        451754949        451790521        451822357        451847248
       451873368        451901128        451929947        451954325       
451419006        451442701        451467443        451508204        451527907   
    451568836        451586309        451624571        451643845       
451677090      451704563        451729107        451754964        451790497     
  451822340        451845697        451870091        451902977        451930317
       451955595        451415020        451443733        451468235       
451504450        451527816        451561013        451586689        451621320   
    451639736        451682330      451708036        451734388        451754998
       451790646        451814008        451850200        451874457       
451901250        451930515        451953780        451412092        451442602   
    451468003        451501795        451527741        451566285       
451582076        451620777        451639819        451682314      451706204     
  451731947        451759286        451790158        451813950        451850234
       451870273        451897912        451930879        451954564       
451416051        451445829        451472484        451503478        451527675   
    451567648        451588172        451626006        451645410       
451682306      451709752        451735641        451756464        451789978     
  451813877        451850994        451871651        451901482        451931893
       451952188        451412480        451445431        451472468       
451501407        451527485        451563464        451587992        451624712   
    451647614        451675136      451709802        451730436        451756324
       451788848        451813810        451850507        451870174       
451897482        451932529        451955355        451412290        451445969   
    451467120        451503072        451527501        451569982       
451589576        451628523        451645592        451682454      451701866     
  451730238        451759708        451789705        451813737        451852743
       451871578        451901243        451930002        451955702       
451417463        451447957        451468920        451504229        451527550   
    451568349        451592505        451622740        451645618       
451682603      451701924        451729701        451755847        451790133     
  451814669        451852404        451870117        451898076        451930424
       451953830        451414981        451448062        451474191       
451504260        451527824        451563233        451589790        451621148   
    451651186        451674956      451707251        451729875        451755888
       451789259        451820294        451853428        451870042       
451905772        451931612        451956239        451420954        451445084   
    451467401        451503353        451529200        451568703       
451582001        451622104        451639546        451682769      451702138     
  451729776        451759799        451789242        451820500        451846539
       451870059        451902134        451931927        451954614       
451417794        451447072        451474183        451508220        451529648   
    451564868        451581375        451622062        451643555       
451674998      451702237        451730188        451755730        451790844     
  451815765        451847396        451875199        451905541        451925564
       451953822        451416952        451445878        451469779       
451503551        451529556        451561385        451586416        451622054   
    451643563        451682173      451703920        451730816        451756001
       451789945        451820393        451853824        451875298       
451902159        451927776        451961296        451418479        451449003   
    451474175        451502850        451529390        451569578       
451588131        451619159        451642763        451682611      451707038     
  451729578        451755599        451788590        451819981        451849350
       451871511        451902258        451925929        451961692       
451414809        451443709        451467625        451507982        451529432   
    451562029        451589766        451628630        451650691       
451677215      451710644        451729966        451755284        451789911     
  451818801        451845622        451870109        451899504        451926919
       451961429        451416671        451442651        451469431       
451505176        451529267        451563712        451586366        451621858   
    451649198        451677207      451708077        451733224        451755615
       451786586        451815880        451848451        451869192       
451898555        451928295        451961270        451415384        451450027   
    451469829        451501134        451529283        451561047       
451586614        451622211        451646780        451677504      451710305     
  451729479        451759625        451786149        451817506        451850010
       451869994        451905418        451925721        451961445       
451418503        451447940        451467815        451501993        451529325   
    451561781        451589857        451621924        451644363       
451684401      451701700        451729982        451755938        451792568     
  451818645        451853691        451868830        451905426        451928287
       451961718        451417729        451448617        451467633       
451504971        451528798        451564090        451587984        451622567   
    451641823        451677447      451704373        451729644        451759732
       451792618        451816250        451849947        451869879       
451898738        451925655        451961452        451418875        451442628   
    451467641        451506034        451529143        451565998       
451583793        451619209        451649107        451677363      451703151     
  451730790        451756126        451787527        451817464        451848204
       451869721        451896914        451925671        451961395       
451420715        451448195        451469753        451504856        451527394   
    451566731        451592240        451622179        451640197       
451684351      451705412        451730998        451755532        451792857     
  451814495        451845416        451871966        451898571        451925713
       451961387        451419220        451446678        451467690       
451504831        451529226        451560965        451589501        451618813   
    451649149        451674840      451707814        451730840        451755573
       451786263        451814198        451847917        451869770       
451899827        451925200        451961668        451415012        451450597   
    451467559        451505481        451529051        451563837       
451586325        451623094        451644991        451674964      451705594     
  451730964        451759443        451791412        451818710        451853139
       451869606        451898050        451926851        451961544       
451415053        451445845        451473870        451506190        451529101   
    451562821        451587844        451623144        451644215       
451677959      451705974        451730154        451760086        451792998     
  451817589        451851711        451871743        451903488        451928170
       451961288        451411946        451445886        451467252       
451505101        451529127        451563167        451586630        451623219   
    451648729        451678270      451703409        451735807        451756472
       451791495        451814230        451844724        451870596       
451899082        451926497        451955363        451419303        451444327   
    451470231        451505150        451528947        451567655       
451581060        451622310        451647036        451678171      451703805     
  451728190        451758924        451793061        451822241        451846026
       451870901        451898670        451927677        451951057       
451415392        451444533        451470223        451503312        451528988   
    451566814        451581235        451618789        451650659       
451684062      451704852        451732853        451758940        451792378     
  451817472        451846042        451870968        451901912        451926042
       451953657        451417505        451444830        451470363       
451504211        451529002        451567408        451581664        451619423   
    451644686        451678080      451703698        451732051        451754477
       451787477        451820575        451848550        451870836       
451897995        451925341        451952238        451417034        451449201   
    451470322        451501654        451529333        451567044       
451591127        451619308        451648687        451676894      451702187     
  451732846        451754493        451787568        451821425        451847180
       451870877        451902662        451925366        451960314       
451418685        451447841        451475248        451503346        451525976   
    451561567        451587950        451626956        451642508       
451681928      451704167        451732077        451756720        451793855     
  451821755        451847966        451871198        451905707        451927024
       451960249        451420848        451442198        451470470       
451502363        451526602        451561070        451584635        451620587   
    451648703        451684211      451707467        451732093        451756647
       451793988        451814727        451846562        451874796       
451902779        451927594        451953632        451412522        451444814   
    451467138        451506117        451526628        451562144       
451584627        451628820        451645980        451675185      451705651     
  451735005        451756654        451793954        451815740        451845762
       451870695        451898662        451925283        451960165       
451414320        451448450        451467518        451501456        451526669   
    451567614        451588719        451625974        451642375       
451681464      451708606        451735518        451759211        451785976     
  451820229        451846018        451871131        451897458        451925184
       451955157        451421010        451444913        451468334       
451504187        451526594        451568547        451581573        451620488   
    451642383        451682355      451707517        451728513        451759195
       451794093        451821987        451847107        451871487       
451902928        451925556        451953558        451413702        451445449   
    451469407        451505234        451526404        451564546       
451584163        451621916        451642235        451681324      451708341     
  451735740        451759104        451794283        451817340        451849376
       451874804        451901805        451926711        451951834       
451413918        451444699        451474548        451501423        451526438   
    451564462        451587323        451618326        451642243       
451678189      451707590        451733554        451760185        451794473     
  451817258        451847701        451871800        451898217        451926430
       451960421        451415764        451441893        451468227       
451508154        451526289        451562912        451587406        451620124   
    451644280        451677850      451708515        451735856        451758742
       451794630        451818769        451847412        451874820       
451902621        451926562        451951826        451420392        451447825   
    451468771        451501365        451527576        451569537       
451588826        451625321        451645998        451684187      451709612     
  451728000        451758650        451787147        451814487        451851885
       451875066        451903132        451926547        451952337       
451420269        451441836        451474589        451503601        451526115   
    451563126        451588636        451625354        451645717       
451682058      451706832        451727978        451754741        451786974     
  451817159        451847032        451870646        451898944        451926331
       451958607        451413587        451447536        451473714       
451502090        451526768        451562979        451587448        451622237   
    451645949        451673594      451709950        451733984        451756670
       451793228        451818900        451849384        451874846       
451898811        451926273        451958250        451415673        451445639   
    451468201        451503635        451525984        451561609       
451582993        451620256        451650550        451673545      451706527     
  451734008        451759179        451786396        451818918        451847776
       451871362        451902639        451928022        451953533       
451415657        451448658        451468896        451500896        451525935   
    451564025        451583397        451620181        451650923       
451677058      451710479        451735443        451754790        451786297     
  451818934        451852859        451870505        451899561        451928089
       451960330        451420301        451444392        451474720       
451505861        451525885        451561831        451591606        451627889   
    451645519        451675110      451709661        451732713        451761407
       451792279        451814263        451845945        451871552       
451897375        451926240        451960322        451416549        451448666   
    451468391        451506869        451525919        451563456       
451583132        451624969        451639538        451682736      451709638     
  451734412        451760698        451786354        451814446        451846075
       451870349        451899439        451928048        451960488       
451419691        451449045        451468433        451503213        451525653   
    451570022        451582332        451622294        451650196       
451684294      451706725        451732614        451761332        451791990     
  451822522        451850960        451874663        451899660        451928337
       451951800        451415681        451446439        451474670       
451502199        451525661        451567366        451588198        451618110   
    451639694        451684195      451707046        451732648        451761498
       451791594        451817555        451850051        451871123       
451898878        451928154        451958573        451413710        451446959   
    451468441        451508352        451525547        451563399       
451584122        451628317        451650386        451676092      451704407     
  451734545        451761464        451794309        451818348        451851612
       451869093        451897524        451928261        451952303       
451413645        451442214        451469621        451503569        451526180   
    451566913        451584114        451628580        451639686       
451679435      451702328        451734727        451761282        451788459     
  451822472        451846448        451869291        451901722        451926059
       451958516        451419832        451441646        451468656       
451502348        451527071        451568984        451584452        451623177   
    451644959        451683296      451706337        451734644        451761373
       451794382        451822415        451847149        451872238       
451902894        451928220        451959696        451416317        451448971   
    451469167        451502322        451526610        451561856       
451584999        451621270        451639652        451675680      451703029     
  451732168        451760854        451786073        451813745        451849244
       451874382        451897490        451927818        451956536       
451413223        451442099        451469399        451501290        451527436   
    451562698        451587943        451621312        451650998       
451674139   

 

Page 34



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451709935        451734750        451761134        451794564       
451818298        451844799        451870190        451901656        451927719   
    451956791        451413629        451444186        451468375       
451508212        451527279        451564918        451591655        451623193   
    451646236        451680573      451705388        451731749        451760706
       451794002        451818322        451849293        451869028       
451902886        451926802        451958235        451419907        451441976   
    451469209        451500961        451527329        451562441       
451587810        451625487        451646145        451680565      451708614     
  451734958        451761142        451794580        451822530        451845630
       451869911        451899025        451927297        451959803       
451418115        451447601        451469217        451502694        451527337   
    451570196        451581730        451622898        451651038       
451675698      451710206        451734925        451760599        451794689     
  451818314        451851646        451869069        451900930        451924930
       451959811        451413504        451445761        451469266       
451508410        451527253        451562631        451591630        451623961   
    451640296        451680540      451703094        451734909        451760920
       451792808        451818231        451852461        451869242       
451898423        451926752        451959639        451416275        451449300   
    451474977        451507388        451527204        451570055       
451587604        451622773        451650667        451683304      451707574     
  451732259        451760466        451791537        451813828        451852305
       451869077        451900674        451926737        451959688       
451414056        451449292        451467880        451507644        451526701   
    451560783        451583280        451622955        451651061       
451680417      451706055        451734966        451761035        451791230     
  451813638        451852982        451869127        451901045        451925325
       451958508        451415459        451446199        451467724       
451505093        451527238        451562334        451588297        451628655   
    451650303        451675714      451710487        451732291        451759856
       451791602        451818173        451852669        451875421       
451897672        451926679        451954473        451416465        451443303   
    451474415        451506505        451526800        451565642       
451591424        451624308        451645832        451679781      451703300     
  451732119        451759914        451789887        451818280        451853782
       451872535        451899280        451929111        451959845       
451416481        451443089        451468045        451506687        451527089   
    451567390        451584189        451618300        451645378       
451675532      451707012        451734776        451753461        451791487     
  451813588        451849970        451874242        451904429        451929210
       451958474        451416499        451443055        451469019       
451506570        451527097        451561674        451584197        451623458   
    451640320        451680672      451703748        451728463        451757454
       451791669        451818124        451850556        451872477       
451897292        451927388        451954713        451414015        451443675   
    451474944        451502629        451526966        451567630       
451584510        451622872        451647135        451683635      451703649     
  451729024        451758106        451786065        451822555        451849335
       451868996        451905277        451924765        451958441       
451413884        451450043        451474480        451502819        451526982   
    451566657        451587778        451624498        451649701       
451674006      451710743        451729115        451757652        451786040     
  451816128        451846745        451868806        451904031        451927156
       451954358        451420467        451449755        451468144       
451504914        451526925        451566475        451588412        451618896   
    451649719        451680805      451706105        451732945        451758049
       451789564        451814479        451847230        451872659       
451897870        451929012        451954002        451415574        451446280   
    451469183        451507669        451526883        451568729       
451592521        451621130        451643126        451681373      451704472     
  451733653        451760110        451789739        451817738        451848956
       451872352        451905509        451925390        451954101       
451421036        451449466        451473599        451501696        451526750   
    451567689        451584221        451625768        451649446       
451683346      451705859        451728331        451754220        451788806     
  451817712        451846034        451874531        451903777        451928956
       451959555        451416226        451442537        451471908       
451504617        451527378        451567762        451588149        451627004   
    451648174        451680748      451705602        451728679        451755201
       451794663        451814099        451851208        451869440       
451904338        451928949        451954309        451418545        451450183   
    451471544        451501902        451527212        451567887       
451588347        451625685        451643142        451680730      451708960     
  451729180        451761431        451794721        451814123        451847818
       451875215        451900773        451924898        451959340       
451412944        451443907        451472849        451506547        451530174   
    451566319        451586879        451619878        451648224       
451679674      451709091        451733042        451761126        451793103     
  451822373        451847453        451874473        451898795        451924542
       451954184        451417869        451443329        451473649       
451507776        451529960        451563191        451589436        451626626   
    451649669        451680342      451705503        451731384        451760870
       451789077        451816037        451849319        451869432       
451900302        451924799        451959308        451418461        451450134   
    451472336        451504377        451529952        451567507       
451590293        451619704        451647994        451680078      451706600     
  451733778        451761472        451789044        451814156        451853006
       451874036        451904999        451929103        451959290       
451416994        451444244        451472393        451507404        451530141   
    451565840        451585616        451626048        451646905       
451680060      451702682        451729149        451760912        451786248     
  451817530        451851174        451875249        451905004        451924435
       451954481        451417877        451443758        451470751       
451507685        451530125        451567572        451589485        451619431   
    451648521        451674188      451708903        451731129        451758734
       451790877        451814065        451852958        451874887       
451900682        451927164        451953129        451415921        451449219   
    451473490        451501787        451530273        451565410       
451585582        451625602        451643027        451675862      451710685     
  451728661        451758809        451790794        451813976        451846380
       451873848        451898514        451927339        451960082       
451415988        451441802        451472344        451505135        451531511   
    451565329        451590434        451626089        451648570       
451679856      451707475        451731277        451758841        451790869     
  451815955        451846455        451874812        451905012        451924252
       451958771        451416960        451444558        451473391       
451503858        451530711        451563829        451587372        451619589   
    451648448        451675805      451707145        451733877        451757819
       451792295        451814032        451849459        451874051       
451897045        451929152        451953616        451417539        451448377   
    451472013        451503908        451530216        451568950       
451582928        451618714        451648497        451680177      451709976     
  451728323        451757868        451792147        451822290        451851141
       451874317        451900559        451929236        451951974       
451418149        451445910        451472807        451506919        451529911   
    451560791        451585723        451619357        451647341       
451674279      451710446        451731525        451758775        451794010     
  451820088        451848899        451874267        451898373        451929228
       451960140        451415426        451442685        451472500       
451504179        451530810        451563589        451583835        451625982   
    451642888        451675946      451702476        451728398        451758676
       451790398        451818405        451848196        451874218       
451900385        451924716        451958946        451414874        451449441   
    451472617        451504641        451531032        451566426       
451590566        451619365        451647028        451679658      451705826     
  451728422        451759849        451786347        451817662        451849020
       451874622        451898605        451928808        451953665       
451418800        451446041        451473185        451500904        451531065   
    451562920        451581433        451618888        451649941       
451680359      451709455        451733083        451758767        451791974     
  451819817        451844674        451874309        451901383        451928741
       451959985        451416218        451448310        451471213       
451504344        451531016        451569453        451590533        451626691   
    451644751        451676266      451709554        451729404        451757801
       451793202        451819775        451853592        451875538       
451901391        451927131        451953723        451415905        451445282   
    451470744        451504815        451530281        451560866       
451585483        451619688        451643621        451680334      451701916     
  451728273        451758338        451791867        451819783        451848592
       451873715        451903595        451924815        451953699       
451414924        451444723        451470553        451506273        451531099   
    451565030        451590830        451619084        451647622       
451679906      451707277        451731137        451759237        451793723     
  451821300        451849640        451874283        451900518        451927560
       451954762        451415541        451441612        451471247       
451505697        451531453        451563175        451589212        451618763   
    451646350        451680300      451706311        451731160        451759328
       451792394        451815203        451850424        451874952       
451901227        451927040        451959027        451418669        451445589   
    451472443        451506323        451530638        451561898       
451589303        451623490        451643522        451679831      451702153     
  451732242        451760193        451791123        451815518        451851794
       451874978        451904650        451927149        451952113       
451415558        451443345        451470629        451505796        451526644   
    451565717        451586507        451624100        451643084       
451675656      451709851        451733315        451759260        451793111     
  451820898        451850150        451874440        451899967        451925127
       451953673        451417414        451446074        451472286       
451506604        451529903        451565154        451583629        451623078   
    451640924        451675664      451709893        451732598        451759252
       451791156        451821201        451850309        451873749       
451900088        451927487        451960413        451417737        451448385   
    451473284        451504708        451530562        451564983       
451583884        451619290        451649891        451675672      451704829     
  451730808        451759161        451792105        451815112        451844906
       451875413        451905350        451925093        451954978       
451418370        451444459        451474498        451501316        451530539   
    451568653        451586226        451624670        451642219       
451675979      451704282        451732531        451758601        451786941     
  451819346        451847115        451875231        451897789        451927495
       451959167        451416283        451443006        451471833       
451505473        451531545        451569412        451590137        451624589   
    451648141        451680433      451705545        451731079        451758296
       451786776        451815807        451846661        451874374       
451903652        451928675        451959886        451417687        451444715   
    451467864        451506778        451534028        451565675       
451586408        451626246        451645121        451675623      451701593     
  451732515        451759047        451787212        451820674        451845135
       451874747        451897847        451927867        451959084       
451415806        451441745        451474514        451506760        451525539   
    451562573        451583942        451624076        451642367       
451679153      451708853        451731053        451759583        451787444     
  451816805        451848691        451873970        451904700        451927461
       451953863        451415152        451446090        451474522       
451505051        451534606        451561930        451590095        451621353   
    451646004        451674287      451701734        451732358        451758171
       451788384        451814974        451850655        451875355       
451897599        451932685        451954671        451416424        451449854   
    451469001        451504922        451534143        451561740       
451592364        451618771        451648695        451679385      451704654     
  451732465        451760052        451788053        451819494        451845671
       451873962        451898449        451930077        451959266       
451417372        451447742        451472245        451505291        451534234   
    451569859        451581904        451626469        451647085       
451676332      451705453        451732507        451755862        451786743     
  451814792        451848931        451874200        451902423        451932883
       451958805        451416440        451445407        451474340       
451506695        451525745        451569107        451589600        451624183   
    451640569        451679187      451709158        451731061        451759617
       451788509        451816557        451851075        451873954       
451902514        451926067        451954903        451416846        451441794   
    451474373        451501068        451534432        451568000       
451592091        451618854        451648646        451679203      451703847     
  451730980        451759591        451787584        451815294        451848840
       451875587        451898399        451928824        451951479       
451418438        451444707        451475040        451504542        451530729   
    451563514        451585830        451619639        451647259       
451680714      451702161        451731087        451758007        451788046     
  451820989        451845846        451874010        451902290        451932776
       451956296        451418552        451449961        451471668       
451506406        451531602        451567606        451589568        451624159   
    451650147        451675458      451702294        451731905        451760177
       451788442        451816672        451846083        451874689       
451904551        451931968        451957013        451416515        451444905   
    451471718        451506380        451526016        451568760       
451582746        451626014        451644066        451676373      451702245     
  451730683        451758361        451787626        451821003        451848659
       451874416        451898332        451932768        451961239       
451418990        451444897        451471726        451506661        451530455   
    451563258        451589584        451618193        451639629       
451679120      451707061        451730691        451759435        451786909     
  451815310        451848568        451874499        451904569        451928238
       451952675        451420921        451442917        451471858       
451506877        451534101        451567960        451581920        451623201   
    451642615        451675417      451703508        451732986        451756910
       451787824        451819544        451848188        451874150       
451898365        451930994        451957161        451412217        451447270   
    451468508        451501167        451527600        451570188       
451586960        451619563        451650865        451681159      451709810     
  451733281        451753446        451788624        451816615        451846646
       451874861        451898415        451929376        451957153       
451412209        451449953        451468318        451504013        451527535   
    451564355        451585855        451621783        451647283       
451675482      451705990        451729099        451755524        451787162     
  451820849        451848014        451874481        451904841        451932263
       451957138        451412191        451447890        451472914       
451506042        451533673        451569198        451589048        451619217   
    451648356        451683064      451710529        451731566        451756043
       451793509        451816862        451852677        451875017       
451905749        451926877        451957120        451413132        451445571   
    451472906        451501639        451527055        451565238       
451590012        451618839        451643035        451678858      451705875     
  451731582        451755425        451790505        451819130        451851539
       451875033        451897037        451928782        451952899       
451412308        451445787        451472153        451503528        451527626   
    451565097        451583033        451620769        451645527       
451681340      451708622        451731533        451753800        451789812     
  451814743        451852685        451873988        451903280        451926893
       451958037        451414361        451442107        451472880       
451501720        451530976        451564785        451587257        451624118   
    451645253        451674568      451709422        451731830        451756183
       451790273        451817068        451847586        451874838       
451903629        451926901        451951677        451414403        451442420   
    451474696        451502512        451527642        451569339       
451591929        451626402        451647853        451679989      451702500     
  451732143        451753750        451790679        451816318        451846315
       451874432        451905491        451927081        451952857       
451419683        451446975        451472021        451503437        451532287   
    451565766        451585012        451626907        451646426       
451674451      451710586        451732788        451755151        451787303     
  451816292        451846331        451872113        451903462        451926570
       451957203        451419345        451442065        451474621       
451507131        451530828        451569677        451589865        451623300   
    451641237        451679393      451701957        451732663        451757090
       451786669        451814859        451851927        451871727       
451903504        451931067        451956049        451414288        451442131   
    451472252        451502611        451527352        451563977       
451590822        451627418        451644488        451676191      451704183     
  451730766        451755227        451786560        451819684        451846919
       451871883        451897243        451926513        451957401       
451419824        451443501        451474985        451501985        451530703   
    451564520        451583603        451622666        451650600       
451679237   

 

Page 35



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451710180        451730675        451755110        451790653       
451814776        451848139        451871826        451898290        451927255   
    451952832        451420376        451445373        451473045       
451507362        451530786        451566574        451585145        451620553   
    451641377        451680862      451709372        451731400        451754956
       451793467        451820203        451844823        451869861       
451903546        451931489        451957377        451414528        451446504   
    451474910        451507883        451527295        451564405       
451582092        451622542        451649487        451680896      451710438     
  451730584        451753180        451790778        451815062        451844948
       451869788        451905392        451926760        451960926       
451420574        451450100        451472856        451503007        451533731   
    451570063        451587216        451622120        451649297       
451681878      451709679        451730592        451754873        451790687     
  451820443        451853758        451869614        451896930        451931273
       451951719        451419741        451445134        451471627       
451501647        451527683        451564124        451587190        451622559   
    451649305        451678726      451703862        451730618        451755086
       451790216        451820542        451853642        451871941       
451903736        451926992        451957336        451412670        451449144   
    451473011        451503577        451533798        451564009       
451590988        451620215        451646764        451681977      451703458     
  451731301        451756373        451790331        451815583        451849723
       451871925        451903710        451927198        451957104       
451412654        451442305        451472997        451502652        451530604   
    451569313        451587281        451618227        451647861       
451677272      451708317        451731327        451753917        451790091     
  451819924        451850614        451871909        451905285        451927016
       451956346        451414197        451444020        451468755       
451506976        451530836        451563944        451591044        451626782   
    451648877        451675144      451708572        451731228        451756563
       451789820        451822324        451845978        451869648       
451896948        451931281        451956601        451412787        451446371   
    451473177        451501845        451531834        451563787       
451585020        451619019        451651202        451676555      451706477     
  451731798        451754709        451788475        451820716        451849624
       451869663        451902761        451931299        451956593       
451420483        451448997        451472260        451502371        451525679   
    451566491        451590798        451620058        451646277       
451678973      451708150        451728869        451756506        451786578     
  451822662        451844955        451869564        451905236        451926943
       451961056        451413983        451442362        451472526       
451507693        451531305        451565709        451583652        451624530   
    451641799        451674576      451703037        451728208        451753859
       451790018        451820492        451849038        451868939       
451903900        451926828        451956551        451420509        451450118   
    451469811        451502561        451531610        451562623       
451583207        451622435        451645683        451681514      451705206     
  451728315        451756571        451787311        451819973        451851067
       451872022        451905251        451926638        451961072       
451413876        451447775        451472435        451503106        451525760   
    451561641        451590616        451618474        451647044       
451683916      451708283        451728414        451756639        451790257     
  451822647        451844872        451871768        451904064        451926604
       451956478        451413967        451448864        451467708       
451501852        451525794        451560809        451587109        451622450   
    451645972        451681712      451703326        451728372        451754360
       451790059        451820948        451845986        451869473       
451905723        451924864        451956494        451413025        451442164   
    451471148        451507438        451525802        451562110       
451591952        451623599        451650014        451677652      451702864     
  451733935        451754337        451793897        451820625        451852347
       451869523        451898704        451932172        451961106       
451411995        451441869        451473995        451507263        451534366   
    451562250        451587117        451619951        451649727       
451679963      451702955        451733968        451754295        451788426     
  451819700        451846422        451869374        451897409        451925309
       451951602        451421150        451443451        451467484       
451501548        451531784        451561906        451585269        451626790   
    451646483        451675409      451708556        451733760        451754592
       451787386        451820120        451852768        451872170       
451904098        451932370        451952667        451418966        451443444   
    451475149        451503395        451526073        451560908       
451583702        451624936        451642995        451673552      451702435     
  451728570        451754840        451787808        451822563        451847958
       451872162        451904270        451925382        451961023       
451414767        451446454        451471262        451503510        451534622   
    451565386        451590715        451621551        451645550       
451674196      451708531        451728703        451752620        451788830     
  451820609        451851273        451869408        451898241        451932446
       451952568        451413355        451448799        451472559       
451508188        451525505        451562342        451587273        451619449   
    451650162        451677793      451708200        451729313        451757256
       451791180        451822571        451845002        451869267       
451897078        451925275        451960843        451414817        451445035   
    451473474        451508055        451531990        451569040       
451585236        451624696        451647879        451678940      451709430     
  451728877        451752919        451787980        451822456        451850598
       451869184        451904221        451925077        451960850       
451419105        451442578        451473631        451502215        451532774   
    451565535        451581169        451618417        451648075       
451682918      451706220        451728117        451756019        451786453     
  451820815        451849558        451872147        451903686        451925101
       451956411        451411870        451442594        451467286       
451501951        451525471        451566871        451580963        451626634   
    451643720        451674774      451710404        451733828        451757678
       451788020        451818363        451851471        451868921       
451900096        451932503        451952535        451414700        451444194   
    451467245        451508105        451525455        451565253       
451581276        451619175        451650204        451673859      451709505     
  451733752        451755961        451787964        451822670        451850929
       451872337        451899009        451925150        451956767       
451412043        451443576        451473797        451503015        451531701   
    451563142        451581094        451624837        451648257       
451674238      451705123        451728927        451752851        451792113     
  451819759        451849582        451870604        451899843        451926034
       451956866        451413454        451442388        451470355       
451507941        451530992        451563753        451580971        451618037   
    451644843        451683155      451706303        451728901        451757579
       451792527        451819742        451847263        451872410       
451899702        451925051        451956940        451420285        451446231   
    451473664        451506968        451526958        451569743       
451583421        451618383        451644926        451682652      451710461     
  451729008        451757397        451791859        451820484        451850572
       451872097        451899686        451925523        451961361       
451413447        451448948        451473755        451501381        451531073   
    451563423        451591879        451628085        451650089       
451674311      451704779        451729073        451752943        451791800     
  451820740        451849525        451870307        451900278        451932701
       451956197        451414536        451441968        451468284       
451504799        451526974        451568331        451583439        451627681   
    451650345        451683148      451706014        451729032        451757587
       451791750        451818207        451846232        451870620       
451899223        451932800        451952386        451419204        451449334   
    451469852        451506463        451527014        451562367       
451592174        451619811        451650337        451683700      451707103     
  451729016        451756027        451791743        451822696        451853436
       451870760        451897581        451924849        451960512       
451421077        451445209        451469365        451505002        451526727   
    451569495        451583694        451619191        451649842       
451682793      451701494        451729164        451757439        451786339     
  451818371        451850184        451870638        451897979        451924914
       451957781        451413603        451446819        451474282       
451502504        451531651        451566889        451583553        451619092   
    451649511        451673685      451704217        451729321        451752703
       451791727        451819833        451845739        451870687       
451901276        451932818        451957435        451413264        451446686   
    451469894        451504773        451532030        451564793       
451592299        451620314        451649602        451674386      451701510     
  451728695        451753222        451791420        451820161        451846372
       451870455        451897813        451924831        451955553       
451421051        451447171        451469639        451507495        451527121   
    451569222        451592356        451623607        451644504       
451673982      451710214        451735294        451757744        451787519     
  451821516        451851331        451870463        451901854        451924492
       451960520        451420178        451446413        451468532       
451501878        451534168        451562094        451591838        451628325   
    451646848        451674014      451702104        451734347        451752646
       451788277        451822167        451846968        451870984       
451899207        451932958        451951511        451414577        451446348   
    451474308        451508428        451531248        451568554       
451581417        451623672        451650519        451674345      451710230     
  451734370        451760789        451793210        451820013        451845960
       451870471        451899785        451924377        451955942       
451416325        451446363        451473235        451502736        451526420   
    451562102        451587059        451626899        451648398       
451674360      451706857        451734404        451760847        451787410     
  451818843        451851661        451870372        451900617        451924286
       451957450        451413348        451447346        451471635       
451504823        451531495        451561260        451586432        451619324   
    451646863        451674469      451705776        451734560        451760482
       451787196        451821490        451845788        451870398       
451901607        451925036        451960645        451420616        451446306   
    451474290        451504740        451526354        451567838       
451589154        451619522        451650683        451673677      451708879     
  451734651        451760417        451793020        451821433        451849129
       451867444        451897649        451931737        451957815       
451412860        451447031        451471445        451506299        451526230   
    451563548        451589121        451628218        451648851       
451673867      451707947        451734230        451760805        451788616     
  451818926        451844336        451870414        451897706        451926455
       451951875        451413306        451445654        451475099       
451502603        451530570        451569321        451589105        451619142   
    451651012        451674667      451705958        451734834        451761308
       451786412        451819288        451850036        451871214       
451900120        451931521        451957740        451416259        451447197   
    451472385        451504724        451530349        451563472       
451589170        451618904        451648919        451682694      451706386     
  451734859        451760763        451786271        451818538        451850077
       451869838        451898993        451931513        451953202       
451420319        451446314        451471338        451501860        451532972   
    451567531        451589279        451622245        451650824       
451674600      451707384        451734115        451760516        451790851     
  451819189        451847529        451870018        451897763        451931604
       451951560        451420541        451445936        451472138       
451504872        451532907        451570006        451584080        451626733   
    451650071        451677355      451709901        451734917        451761001
       451792733        451822159        451846901        451872402       
451899421        451926356        451957732        451417919        451446272   
    451471395        451507891        451532675        451562326       
451587042        451617633        451650931        451682983      451704456     
  451730501        451760904        451792758        451821953        451849533
       451871677        451901797        451931679        451953210       
451412563        451445860        451472757        451502785        451530257   
    451562458        451588164        451622476        451646897       
451673784      451707699        451735237        451760623        451792790     
  451821573        451851281        451871610        451901763        451926208
       451952923        451413389        451447148        451472401       
451507677        451528533        451563688        451589329        451618946   
    451647218        451680052      451704233        451728059        451761258
       451792626        451821748        451846976        451871628       
451898779        451926257        451957500        451412993        451446157   
    451472450        451502744        451533004        451565022       
451586804        451622617        451648091        451679021      451704720     
  451735336        451760748        451792675        451821565        451847081
       451871560        451897904        451926265        451953194       
451416374        451446165        451472773        451501217        451529457   
    451565006        451589428        451622781        451648778       
451679179      451704845        451735484        451761415        451787576     
  451818991        451847875        451870265        451900286        451926083
       451957492        451416382        451445753        451475263       
451505531        451528582        451561336        451589675        451621965   
    451647598        451676217      451707913        451735435        451756860
       451794606        451820138        451845804        451871529       
451900906        451925531        451955561        451412886        451446462   
    451468094        451501076        451533293        451564686       
451589659        451621999        451660849        451679567      451704498     
  451735534        451758957        451787253        451819171        451844278
       451871180        451899587        451926133        451960538       
451418008        451447700        451475297        451502330        451533301   
    451560734        451589642        451626568        451652283       
451679518      451702948        451735690        451758254        451789424     
  451819155        451848147        451870208        451900195        451932214
       451951396        451420384        451446629        451472427       
451505440        451529317        451561229        451586978        451621825   
    451656029        451679716      451710511        451735773        451758890
       451794390        451821979        451847594        451871370       
451900203        451926141        451955918        451413116        451446520   
    451472328        451502207        451528780        451566020       
451582456        451621528        451652655        451679666      451710701     
  451734180        451756936        451789689        451818694        451846463
       451871396        451901664        451925960        451961734       
451420434        451447569        451472567        451502223        451529978   
    451566111        451592281        451628648        451661912       
451676050      451703276        451727994        451758700        451787121     
  451819890        451852487        451871412        451901714        451925986
       451961486        451416416        451447437        451474928       
451505713        451533137        451566343        451588032        451623003   
    451653505        451679799      451702922        451734081        451757603
       451789325        451822209        451849194        451870141       
451904593        451926000        451961627        451412985        451446777   
    451472716        451505283        451528376        451569693       
451588008        451626519        451659312        451676027      451709943     
  451728125        451759815        451789671        451822217        451849186
       451869804        451901862        451925853        451961601       
451420350        451445647        451472229        451502033        451533160   
    451561484        451588156        451617856        451661292       
451680904      451710560        451735039        451755706        451787204     
  451818876        451849152        451871503        451898019        451925879
       451952444        451412019        451445555        451468029       
451502298        451528913        451566046        451588230        451617849   
    451659734        451679955      451703821        451730162        451754634
       451786735        451819437        451845374        451873400       
451905046        451931844        451953814        451420947        451445456   
    451472815        451500995        451532642        451568158       
451587513        451619506        451658041        451678734      451706956     
  451729560        451758627        451789804        451821169        451852834
       451872428        451903199        451931836        451959761       
451417075        451445712        451471098        451507966        451532527   
    451562193        451589162        451621619        451652614       
451675896      451710131        451729735        451755805        451786792     
  451819502        451853493        451868400        451900633        451925887
       451952048        451412266        451447528        451472211       
451505598        451528954        451569206        451582225        451628432   
    451662415        451675920      451710123        451733463        451756662
       451789440        451820286        451847479        451868434       
451903116        451931984        451959662        451412118        451445696   
    451474225        451502108        451533228        451566202       
451582621        451628440        451658306        451680102      451710073     
  451729826        451753925        451788632        451821508        451852867
       451868459        451900542        451931596        451960876       
451421119        451445688        451473268        451505689        451530182   
    451568224        451588628        451623268        451662159       
451675839   

 

Page 36



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451710065        451729909        451758726        451794374       
451818702        451845705        451873178        451898381        451926091   
    451960579        451417513        451447122        451471585       
451505804        451529119        451566194        451588933        451628283   
    451656557        451680169      451702930        451730006        451754279
       451794168        451818793        451850879        451873764       
451898324        451928030        451953988        451412530        451445670   
    451470215        451505739        451529150        451560932       
451588917        451621908        451651442        451675771      451703433     
  451729669        451759096        451789762        451822100        451848683
       451873152        451898191        451927917        451959621       
451417208        451445563        451470678        451506125        451530224   
    451562862        451588891        451625883        451658504       
451675797      451705263        451729941        451760250        451789358     
  451818660        451844377        451873145        451900575        451930218
       451959456        451420798        451443022        451471346       
451505044        451533095        451568315        451588859        451624209   
    451654610        451680193      451706592        451729263        451756787
       451786032        451818637        451851364        451873129       
451901235        451928899        451959746        451421044        451442545   
    451474381        451505143        451530034        451562383       
451589030        451618128        451653471        451675813      451704209     
  451730121        451756894        451790695        451821185        451844369
       451868251        451903850        451928576        451960280       
451412035        451442495        451469605        451507719        451528715   
    451566608        451588602        451620645        451652564       
451680532      451706626        451729784        451759898        451791206     
  451819395        451853717        451873327        451903967        451928840
       451952196        451417448        451442610        451474365       
451506182        451530422        451564157        451591366        451624258   
    451655153        451675565      451704258        451730220        451758122
       451787683        451818819        451848741        451873319       
451901060        451929418        451953178        451417315        451442800   
    451469878        451502553        451527857        451570311       
451590806        451625743        451659411        451680011      451710289     
  451730063        451759765        451786800        451820005        451848717
       451868152        451901193        451928766        451960678       
451417356        451442792        451469860        451502397        451529747   
    451568711        451589758        451620892        451661078       
451678072      451707541        451729461        451757140        451786990     
  451819569        451848378        451868558        451897664        451930333
       451954028        451417257        451450076        451473920       
451502306        451530489        451562870        451585111        451620702   
    451659866        451677330      451703227        451733364        451758221
       451793475        451822084        451853253        451867766       
451899181        451930259        451952022        451413199        451442743   
    451473946        451508360        451532709        451566236       
451591036        451619662        451657118        451677488      451703235     
  451729255        451759674        451787469        451817373        451852107
       451873574        451897748        451930291        451951206       
451417018        451449946        451469993        451502520        451529713   
    451566384        451590996        451624282        451661508       
451677199      451704977        451733414        451758080        451790570     
  451817423        451844542        451867402        451903744        451930283
       451959407        451416788        451449979        451473078       
451501118        451528566        451562235        451590947        451620231   
    451655047        451677249      451708044        451730360        451755631
       451793533        451814842        451848675        451873590       
451901144        451930275        451961098        451416663        451442891   
    451473771        451505168        451529861        451568273       
451590640        451618334        451655039        451677702      451703680     
  451730386        451757165        451793517        451817100        451848519
       451873608        451904130        451927982        451959514       
451412951        451442883        451473334        451505267        451533434   
    451566400        451584825        451624373        451660211       
451677140      451704191        451730394        451756217        451788301     
  451815419        451848832        451873616        451897573        451930465
       451960462        451416622        451442859        451474555       
451506133        451528053        451563886        451585061        451626857   
    451652192        451677785      451707855        451730261        451757207
       451792451        451814560        451848808        451873277       
451898985        451929129        451961114        451412829        451443279   
    451474829        451505929        451533475        451566665       
451584643        451619753        451662035        451676969      451707616     
  451730303        451759781        451792816        451817241        451851240
       451873640        451904189        451927909        451959712       
451412746        451442834        451472930        451505846        451528251   
    451563076        451591333        451618961        451662100       
451676993      451707228        451730139        451754568        451790422     
  451815617        451844484        451868103        451904437        451930341
       451961320        451417703        451442438        451472922       
451501191        451532899        451564454        451591317        451619738   
    451656888        451676852      451709406        451729511        451757082
       451788954        451817217        451846885        451873657       
451904254        451928790        451961015        451416721        451449813   
    451468383        451503155        451533566        451561153       
451591465        451623896        451657720        451677967      451701874     
  451735682        451756449        451792360        451817209        451853584
       451873467        451898613        451928592        451952295       
451417620        451442941        451473748        451501431        451528293   
    451568059        451584601        451624019        451651772       
451678817      451701502        451731863        451756365        451794325     
  451816441        451844682        451873475        451900823        451928519
       451961031        451417760        451449722        451472070       
451503411        451529663        451562847        451584486        451624951   
    451657993        451678114      451705768        451731871        451754485
       451788269        451816573        451849657        451873491       
451901334        451928543        451960934        451417604        451449573   
    451470710        451501449        451533665        451566079       
451591671        451620678        451659577        451678825      451708952     
  451735278        451755607        451792824        451815559        451851349
       451867816        451899140        451928642        451954069       
451412571        451443246        451472096        451507214        451532832   
    451567788        451584734        451625818        451658785       
451676910      451709844        451730170        451759336        451788228     
  451815435        451853154        451868483        451901425        451928626
       451952360        451420707        451443220        451470660       
451501266        451528277        451562177        451586267        451625750   
    451659205        451678288      451701973        451728232        451758379
       451792840        451816391        451844997        451867618       
451897136        451929715        451952220        451412456        451448070   
    451468797        451508311        451530000        451560940       
451581821        451620454        451661755        451678353      451709547     
  451730600        451757116        451792865        451817365        451845598
       451872691        451901490        451928055        451953756       
451416820        451443196        451473037        451503239        451528418   
    451564280        451590665        451625057        451662506       
451678304      451708820        451734321        451754824        451786636     
  451815286        451852065        451872345        451903348        451929665
       451960983        451420889        451443188        451474605       
451504237        451528384        451564298        451590269        451620009   
    451653653        451678395      451708895        451732622        451757512
       451790810        451814412        451849798        451872550       
451898894        451928865        451960991        451412316        451449649   
    451470728        451501415        451525497        451564249       
451590251        451621239        451658462        451678452      451709281     
  451732028        451757108        451786768        451814297        451845366
       451872519        451903389        451929848        451961007       
451417836        451449540        451473169        451504633        451529838   
    451562078        451586168        451623821        451660609       
451676720      451702112        451729750        451761076        451790919     
  451814347        451845838        451868962        451901532        451929699
       451960041        451416200        451449524        451474472       
451501621        451534275        451561401        451590335        451623862   
    451659304        451678411      451705800        451731681        451761423
       451793426        451817480        451849889        451868970       
451903637        451929590        451951131        451414205        451442842   
    451471783        451504161        451534242        451564504       
451586101        451624134        451658637        451676696      451709109     
  451731319        451761027        451793277        451817456        451845614
       451872618        451902498        451929962        451960793       
451415749        451450332        451471866        451508279        451530075   
    451562268        451586234        451620017        451655880       
451678718      451709588        451728786        451760672        451787600     
  451815625        451844229        451872592        451899934        451928188
       451960777        451415210        451441455        451473672       
451506596        451529606        451567515        451589873        451627319   
    451659445        451676712      451709570        451730972        451761274
       451788608        451816185        451847693        451872584       
451905384        451930119        451960918        451418610        451441547   
    451475271        451503197        451531669        451564264       
451590426        451624092        451658199        451678155      451702773     
  451735153        451760490        451793079        451817308        451850283
       451868814        451899959        451928212        451960694       
451414429        451441513        451474399        451501613        451532683   
    451567473        451585475        451621023        451658280       
451681175      451709000        451735120        451756589        451786958     
  451816706        451847743        451868855        451898936        451928584
       451959969        451419295        451450613        451473987       
451507313        451532428        451567341        451586176        451621064   
    451660203        451681506      451706154        451735096        451753578
       451788889        451816722        451850473        451868871       
451897003        451927503        451952931        451418644        451441604   
    451471502        451501506        451532956        451567481       
451585343        451624068        451658181        451681498      451706121     
  451732150        451757470        451788129        451816839        451852602
       451873038        451902563        451927685        451953574       
451419378        451441703        451474258        451501563        451532873   
    451569370        451581045        451627236        451656862       
451681399      451708705        451731178        451760169        451792501     
  451816631        451845341        451868699        451901847        451930911
       451960264        451418578        451441778        451473094       
451503742        451529523        451561419        451588420        451618565   
    451657522        451681456      451705636        451732762        451759476
       451786081        451815138        451853352        451872360       
451905442        451927552        451952790        451414262        451441711   
    451470488        451506950        451531727        451560957       
451591853        451625560        451659130        451681795      451705842     
  451732184        451756258        451791115        451815146        451850721
       451872899        451903009        451927412        451953582       
451414510        451441810        451476741        451507123        451529622   
    451565303        451583488        451619894        451659213       
451681910      451702872        451732192        451760235        451793673     
  451816656        451849400        451868673        451905434        451927578
       451960066        451414114        451450506        451478804       
451501514        451530513        451565634        451587380        451627160   
    451660039        451681902      451702732        451735252        451760813
       451791255        451815179        451844732        451873004       
451902530        451927768        451951123        451415442        451441877   
    451476774        451501753        451534002        451569099       
451582134        451625032        451658355        451682009      451702674     
  451732101        451761365        451788194        451816755        451853816
       451868657        451902449        451927735        451960090       
451418354        451441851        451482921        451506836        451532337   
    451566723        451591994        451625040        451653372       
451675193      451701999        451735609        451761852        451786818     
  451815005        451846406        451872907        451898845        451927479
       451960751        451415632        451450142        451480578       
451503536        451530869        451566590        451588990        451622799   
    451662019        451675094      451702302        451731152        451767693
       451790182        451816730        451848295        451868608       
451898068        451929335        451960074        451415590        451442008   
    451481154        451507073        451530893        451565873       
451586655        451625784        451659452        451682231      451702716     
  451728992        451765549        451792014        451817118        451846273
       451868756        451902084        451930739        451953731       
451419568        451442404        451478069        451503965        451532295   
    451566806        451587968        451624829        451655336       
451675441      451705610        451732960        451766315        451789648     
  451815047        451844435        451872790        451899710        451927396
       451952246        451413892        451450340        451480255       
451503494        451533590        451561146        451587083        451622765   
    451651756        451675508      451704951        451730196        451761670
       451791834        451815542        451852016        451872816       
451899751        451929269        451960306        451415640        451450258   
    451476352        451503825        451527154        451561880       
451589394        451628853        451651814        451674949      451704399     
  451733430        451768436        451791875        451814966        451847511
       451872824        451897946        451927636        451953012       
451419360        451442206        451483580        451506851        451533525   
    451565899        451592646        451625669        451654008       
451681019      451709380        451732838        451767362        451789796     
  451814883        451847685        451872832        451902365        451932081
       451961262        451415186        451450290        451477889       
451504021        451527428        451565972        451592679        451622393   
    451662407        451675045      451707756        451730212        451769624
       451790174        451816714        451847495        451868749       
451898829        451925630        451952782        451414916        451442263   
    451478655        451503502        451530497        451566061       
451592661        451627699        451654867        451675011      451708911     
  451731913        451763502        451787790        451816961        451846893
       451868723        451902183        451930754        451952162       
451414940        451442339        451479737        451504005        451527840   
    451561716        451592653        451626816        451655898       
451682504      451710107        451728893        451768097        451793756     
  451815344        451851851        451875116        451902217        451932073
       451960769        451418974        451442321        451479463       
451503163        451532345        451566145        451592695        451626717   
    451652838        451681761      451707483        451735419        451768949
       451790117        451814941        451848220        451870067       
451898134        451925044        451961197        451418925        451442313   
    451483127        451503874        451531370        451568802       
451592687        451628747        451660096        451684393      451703987     
  451732861        451768907        451787071        451814958        451848410
       451875447        451898357        451925648        451953426       
451418867        451442297        451480214        451503254        451526099   
    451561799        451592760        451627137        451655989       
451674907      451708002        451734743        451769269        451786859     
  451815484        451847073        451875512        451902266        451932123
       451959928        451414643        451450308        451481188       
451507545        451533632        451565196        451597652        451625313   
    451653364        451673891      451707707        451734313        451764054
       451790042        451815476        451851257        451871081       
451902274        451929921        451960595        451419030        451442271   
    451480479        451504682        451533616        451570261       
451595938        451625156        451652903        451676514      451707863     
  451734446        451763965        451791644        451816540        451847214
       451869416        451897896        451925804        451952626       
451415244        451442479        451483978        451507560        451533533   
    451567275        451594832        451625438        451656953       
451681720      451708689        451731004        451762579        451791651     
  451815393        451851570        451874044        451905517        451931950
       451960611        451415087        451443204        451480628       
451504526        451526941        451567291        451599369        451622633   
    451658371        451684369      451707186        451729123        451765226
       451787337        451813679        451847057        451872154       
451905186        451929889        451953384        451419543        451441927   
    451482442        451504690        451528145        451567325       
451596332        451626618        451651830        451681696      451702229     
  451734339        451765184        451794184        451815799        451851489
       451871289        451905103        451932644        451953053       
451415145        451448807        451483036        451502835        451531412   
    451564975        451599153        451622500        451651723       
451679344   

 

Page 37



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451703607        451730907        451763866        451788715       
451813901        451846984        451872766        451901953        451929517   
    451953087        451415137        451448625        451480156       
451504393        451533194        451561963        451597249        451625131   
    451658173        451679302      451704100        451730477        451766836
       451793657        451817795        451848006        451871107       
451898761        451932610        451959894        451419162        451448930   
    451480198        451503247        451532121        451566855       
451597892        451622674        451653265        451682488      451701809     
  451733182        451764831        451786651        451814271        451851877
       451870935        451902829        451925762        451960959       
451414619        451444400        451480057        451508444        451532055   
    451567077        451595987        451625271        451657670       
451679054      451708788        451733661        451769467        451792329     
  451816136        451847024        451874119        451900047        451929996
       451951222        451414445        451444921        451483895       
451502918        451532212        451564447        451593313        451625248   
    451655849        451678361      451708747        451734677        451769574
       451788541        451815922        451844807        451874028       
451900179        451929988        451960173        451414452        451448492   
    451481402        451504435        451533053        451569008       
451598064        451623615        451656235        451677280      451709463     
  451735013        451768584        451790315        451813760        451850499
       451872915        451902944        451932032        451953871       
451419311        451444228        451480867        451506521        451533277   
    451566921        451594634        451624217        451653208       
451678635      451703813        451729370        451766893        451794127     
  451815898        451845242        451872782        451899926        451927099
       451952493        451414502        451448963        451480453       
451501332        451532196        451560841        451595110        451625941   
    451652176        451678460      451704803        451729503        451769525
       451793921        451815971        451846216        451871073       
451900153        451929939        451959910        451419022        451448773   
    451482681        451503122        451531776        451565295       
451594964        451623367        451652879        451675177      451705867     
  451732366        451767065        451789879        451815989        451852552
       451873046        451902910        451931943        451956130       
451413660        451448435        451483911        451502843        451534556   
    451560981        451595318        451628002        451652671       
451681985      451710081        451730444        451765986        451793608     
  451813869        451852735        451870588        451897052        451927446
       451955033        451418297        451448120        451476287       
451506422        451531636        451565378        451599567        451628192   
    451660831        451683684      451701718        451732705        451764740
       451789846        451815864        451846109        451868392       
451900070        451925259        451958110        451413462        451444095   
    451475800        451508048        451526248        451561971       
451596985        451628200        451651897        451677884      451703367     
  451734941        451766497        451794697        451816094        451844260
       451872725        451902811        451932396        451958102       
451413439        451444277        451480503        451501175        451529689   
    451562904        451593156        451627988        451657001       
451677645      451705479        451733562        451768592        451786123     
  451813703        451852818        451875470        451900914        451925226
       451958615        451419915        451448401        451482640       
451508121        451533814        451563027        451595565        451628507   
    451657738        451678106      451704290        451731202        451762207
       451787287        451818033        451850853        451874275       
451904148        451925218        451955397        451418313        451445050   
    451475560        451506554        451532816        451567739       
451592729        451623623        451658553        451682256      451703730     
  451734891        451762918        451792055        451813711        451845887
       451874259        451896971        451927453        451955405       
451415996        451449599        451476444        451507370        451533954   
    451562474        451598361        451624175        451652374       
451678023      451708655        451734867        451765671        451792766     
  451818009        451852719        451872394        451905020        451930853
       451957187        451419865        451448260        451482665       
451505564        451533327        451568133        451596274        451623946   
    451653687        451677819      451701783        451732275        451765481
       451794408        451813612        451845515        451872121       
451899546        451927263        451958722        451418404        451448567   
    451481675        451502132        451533111        451562482       
451594402        451627939        451661722        451677900      451703045     
  451732283        451762678        451791701        451815856        451853089
       451872717        451904106        451929772        451955223       
451420087        451448641        451477483        451508287        451538870   
    451567671        451599294        451625594        451661649       
451673727      451708432        451735500        451765952        451791636     
  451818074        451850515        451868186        451900146        451925374
       451958698        451415970        451444509        451477228       
451507974        451537682        451562375        451594360        451623706   
    451657225        451683205      451704514        451733117        451765051
       451794754        451813596        451844328        451873673       
451897920        451929756        451955256        451418388        451444491   
    451484034        451502009        451535439        451562961       
451597082        451626196        451659759        451681142      451703342     
  451728711        451766349        451791776        451819692        451850267
       451867774        451900187        451928568        451954143       
451418156        451448781        451479794        451508014        451537542   
    451563969        451597397        451623904        451661193       
451681118      451709919        451727895        451766083        451794424     
  451818140        451853055        451873871        451904122        451932222
       451958656        451415947        451443741        451483846       
451508089        451535470        451563381        451596472        451623888   
    451653067        451681076      451702666        451732929        451768386
       451788160        451817878        451845572        451875652       
451897326        451932537        451958243        451416010        451445266   
    451478168        451506646        451542930        451562391       
451597405        451623649        451652887        451681233      451706881     
  451733513        451763593        451787758        451817654        451853048
       451875660        451896989        451928477        451957039       
451419956        451443584        451483721        451506356        451542260   
    451563654        451594790        451626840        451658116       
451681365      451706295        451731665        451762173        451791933     
  451813968        451849707        451873434        451905822        451929657
       451957047        451419592        451443527        451480693       
451507107        451543326        451562284        451595417        451624787   
    451661326        451680987      451706469        451727879        451764179
       451787642        451813992        451853410        451868038       
451905087        451925499        451955173        451419725        451448047   
    451478721        451506943        451539845        451562292       
451594899        451625727        451658256        451683106      451704449     
  451733497        451768287        451792352        451814131        451850812
       451868541        451903868        451925440        451955199       
451413546        451445100        451482574        451507503        451542567   
    451563274        451599336        451625826        451652796       
451675631      451702583        451735567        451765374        451794655     
  451814081        451848949        451875710        451899777        451927222
       451955934        451419576        451449284        451477525       
451505705        451538995        451568026        451599237        451628671   
    451651392        451680482      451710677        451728083        451761613
       451792196        451815831        451853311        451869200       
451903991        451928386        451958755        451413819        451443642   
    451482277        451505606        451543342        451562664       
451596035        451624647        451653992        451680490      451703086     
  451732937        451762694        451792402        451816235        451844443
       451873285        451900898        451932164        451958144       
451417240        451449136        451479422        451506414        451538797   
    451563415        451597009        451622948        451654917       
451681332      451710792        451729636        451766505        451792212     
  451817571        451852339        451873228        451904023        451928444
       451951776        451414346        451445118        451478358       
451507842        451540561        451568737        451599419        451625909   
    451658009        451683494      451702898        451728091        451765168
       451786925        451817597        451845267        451873905       
451905152        451925549        451956916        451419550        451444046   
    451481329        451506612        451535124        451564827       
451594105        451624191        451656102        451675961      451702906     
  451729818        451766679        451794572        451822365        451853733
       451873186        451899470        451930127        451955108       
451412969        451449151        451481386        451506174        451537823   
    451563001        451597314        451626394        451654974       
451681282      451710768        451734032        451762058        451791263     
  451818025        451850796        451873996        451904171        451929871
       451955025        451414411        451448955        451480107       
451506679        451537906        451561039        451596662        451623359   
    451656268        451673693      451706485        451731335        451764963
       451792097        451818835        451850333        451874127       
451898431        451928196        451951263        451418024        451443816   
    451480826        451507412        451540413        451568893       
451596936        451627897        451656706        451676118      451706188     
  451731434        451762017        451786206        451814586        451849772
       451874085        451899256        451924989        451955272       
451420723        451445142        451481501        451507628        451539068   
    451562151        451592711        451628549        451661243       
451681555      451701569        451728240        451762843        451791552     
  451819098        451853709        451875702        451904684        451929632
       451957211        451414189        451443873        451476188       
451506158        451539696        451563035        451597488        451624464   
    451656573        451680631      451701627        451733034        451766190
       451788103        451816367        451848857        451874358       
451897151        451930440        451957476        451417612        451443840   
    451478887        451508071        451540603        451565261       
451596043        451628572        451657431        451683197      451708127     
  451728778        451762652        451787105        451820526        451847826
       451875306        451899942        451930267        451957518       
451419469        451443832        451478325        451506075        451536882   
    451561393        451593016        451628416        451654719       
451680763      451704928        451731343        451761571        451787899     
  451818421        451851752        451871347        451899991        451927958
       451957419        451419196        451444616        451479828       
451508436        451537039        451561526        451595052        451626030   
    451659502        451680847      451704837        451728653        451768931
       451792477        451813604        451850374        451871230       
451905343        451931539        451957583        451416812        451443972   
    451475412        451506091        451543250        451563498       
451595474        451624340        451659320        451681381      451706030     
  451729081        451769392        451787923        451819908        451844294
       451875124        451900419        451926315        451957575       
451418131        451443949        451476949        451506372        451538045   
    451563019        451595862        451627798        451657662       
451680912      451704324        451732978        451764419        451791081     
  451821011        451844625        451871206        451905319        451924807
       451955983        451418693        451448427        451477822       
451507339        451538672        451569636        451598601        451623029   
    451658132        451679708      451704332        451731988        451767503
       451791826        451815708        451850630        451870380       
451904445        451926422        451955868        451418081        451450324   
    451484224        451507826        451540637        451565857       
451594030        451618045        451658728        451684237      451702526     
  451735724        451762645        451790943        451820997        451848600
       451871537        451899306        451924518        451957328       
451420020        451450423        451479539        451505937        451538771   
    451561583        451595672        451618557        451655641       
451682892      451701536        451728810        451764922        451787931     
  451815385        451850093        451870943        451899835        451930374
       451957344        451418065        451447874        451481717       
451506257        451536510        451565279        451594659        451622047   
    451658488        451679484      451710057        451735559        451769384
       451787709        451815526        451850408        451875009       
451904486        451926596        451956064        451417547        451448278   
    451479091        451506331        451543508        451561849       
451594519        451619993        451655757        451680839      451709695     
  451728836        451768154        451791016        451821060        451850127
       451874929        451904858        451928972        451957682       
451419071        451446785        451482343        451508097        451540686   
    451565113        451599054        451618755        451658652       
451682348      451701668        451728026        451767669        451791172     
  451820476        451847719        451872683        451904403        451931224
       451958128        451421028        451448179        451475339       
451508006        451542310        451569032        451598643        451618169   
    451660872        451680698      451709398        451731772        451768915
       451790067        451821151        451844559        451875025       
451899322        451928147        451957849        451421127        451448096   
    451476196        451506471        451540348        451563282       
451597041        451621031        451657472        451682363      451710693     
  451729453        451769087        451793343        451815724        451848865
       451870851        451900310        451929046        451951354       
451418941        451446843        451476709        451507651        451535777   
    451564082        451594675        451618656        451651657       
451682587      451710750        451732770        451766398        451794275     
  451821144        451844666        451870653        451904882        451927669
       451957252        451421135        451450449        451478507       
451504880        451543417        451565204        451595995        451617781   
    451660559        451680441      451709133        451731707        451764096
       451790406        451815260        451849236        451874895       
451904379        451930432        451957948        451418180        451450001   
    451479315        451504518        451541304        451565105       
451595342        451619480        451653737        451677694      451705891     
  451733927        451769012        451789952        451815211        451850663
       451874986        451900708        451927990        451955603       
451417398        451449409        451482541        451504591        451534853   
    451561997        451596167        451620942        451652341       
451683031      451710594        451735476        451764682        451786115     
  451820237        451844427        451870356        451904205        451927883
       451955546        451420038        451449631        451482194       
451503304        451538219        451564942        451593586        451618623   
    451656656        451682207      451709216        451734578        451765812
       451786016        451820377        451850705        451872105       
451898225        451929293        451951842        451419782        451449250   
    451481741        451503221        451539977        451565055       
451597934        451621585        451655062        451680664      451701643     
  451734552        451762793        451793715        451820666        451848212
       451874333        451904239        451930481        451957872       
451420517        451450548        451479455        451502934        451538201   
    451568067        451597967        451621940        451652440       
451682322      451709331        451732887        451764369        451788707     
  451820658        451848998        451874341        451898258        451926687
       451957260        451419667        451449672        451482558       
451502959        451541080        451567028        451596449        451621197   
    451658124        451681829      451707848        451734719        451769806
       451787436        451820641        451849012        451872188       
451898308        451926620        451955496        451419600        451449029   
    451479877        451502967        451539514        451563118       
451595292        451619613        451651962        451681423      451704548     
  451734594        451765846        451789572        451820633        451850713
       451874507        451904494        451926745        451958045       
451417885        451449797        451480412        451502389        451540850   
    451567010        451595763        451620280        451654578       
451683890      451701726        451734362        451767800        451789390     
  451820831        451846166        451869507        451905566        451926810
       451957112        451420632        451448906        451480339       
451502751        451543672        451568257        451593875        451621205   
    451661607        451679047      451707723        451734271        451769822
       451790075        451815781        451848337        451872212       
451904262        451930531        451958011        451418446        451447098   
    451478101        451503296        451541486        451568752       
451598742        451619670        451659478        451679161      451704381     
  451734438        451766422        451793335        451815930        451847941
       451874549        451896922        451929301        451951412       
451420079        451450084        451484257        451502645        451541809   
    451564926        451593271        451617906        451655872       
451679526   

 

Page 38



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451701445        451733810        451769707        451787451       
451815567        451850952        451871990        451903363        451930457   
    451951859        451420061        451450217        451477236       
451502280        451541270        451563068        451594550        451622005   
    451658702        451675995      451704068        451733794        451763064
       451793376        451820302        451850937        451874754       
451898837        451928923        451956528        451417745        451450092   
    451477558        451502660        451537625        451565543       
451593172        451619340        451653604        451678544      451703219     
  451733059        451769632        451794176        451820765        451849608
       451874655        451902548        451926158        451952105       
451417752        451449433        451477350        451505127        451537898   
    451562060        451594162        451620793        451651384       
451674634      451708119        451734453        451761860        451793004     
  451821037        451849574        451874606        451899033        451931141
       451956387        451418305        451448708        451475891       
451505119        451539084        451570212        451592927        451620827   
    451656961        451679377      451702419        451734511        451766562
       451788467        451815492        451844518        451871958       
451899041        451926125        451956379        451417778        451448542   
    451476527        451502686        451537534        451566103       
451596738        451617880        451651699        451683536      451710396     
  451733919        451764229        451786727        451815658        451851554
       451873079        451901359        451926109        451958334       
451420327        451448575        451475404        451502587        451543334   
    451566186        451596118        451620405        451660591       
451679948      451705255        451735310        451769152        451793665     
  451815872        451850622        451873582        451899058        451930069
       451958953        451418271        451448534        451475305       
451502496        451537971        451561310        451595623        451618060   
    451654214        451683551      451705040        451735765        451763619
       451789499        451815328        451847933        451871545       
451898860        451930622        451956825        451419873        451447684   
    451475842        451502983        451543524        451569487       
451592950        451619944        451658389        451683924      451708549     
  451733208        451765838        451786628        451820930        451849491
       451872006        451901979        451928774        451954457       
451418289        451446876        451475610        451503676        451535041   
    451566368        451599609        451618086        451660815       
451681357      451705719        451735831        451763338        451789598     
  451820278        451848170        451875496        451901524        451930051
       451954465        451418636        451447767        451476576       
451504039        451543706        451564181        451595334        451619829   
    451651939        451682132      451707202        451732564        451764666
       451794143        451815815        451847537        451873384       
451902951        451928063        451956841        451420277        451447130   
    451475792        451503999        451543144        451564215       
451593982        451621700        451655500        451679468      451709711     
  451733588        451768014        451787220        451815351        451853501
       451869754        451902589        451924401        451958409       
451421002        451442909        451478424        451503726        451537179   
    451564314        451593776        451619043        451655518       
451682199      451705313        451735245        451768444        451788178     
  451815427        451846174        451871305        451903355        451929608
       451958466        451419626        451444962        451481907       
451504054        451538003        451568208        451599021        451619167   
    451657803        451679872      451709703        451735047        451764856
       451789127        451820724        451845069        451872485       
451898589        451926950        451954622        451420996        451443030   
    451482079        451504203        451540744        451566178       
451595706        451617724        451654909        451681787      451702427     
  451735062        451767826        451788202        451822258        451853295
       451877369        451903405        451931646        451958425       
451417653        451442412        451482202        451503783        451541734   
    451566525        451593909        451620561        451657944       
451684377      451705644        451734263        451763841        451788947     
  451821581        451845663        451876841        451901680        451931653
       451958326        451417893        451444996        451479034       
451503791        451542716        451566509        451595607        451621890   
    451660567        451678338      451702401        451735674        451766760
       451794234        451814164        451851869        451877385       
451901698        451928931        451954416        451419451        451442552   
    451478895        451503619        451537815        451565931       
451595391        451618292        451652937        451678148      451702625     
  451733489        451769749        451794226        451814149        451846810
       451879365        451902985        451927727        451959191       
451414627        451442511        451483010        451500912        451543169   
    451560833        451598700        451617757        451656607       
451678924      451709646        451734024        451769673        451789929     
  451822282        451852891        451879795        451903181        451930614
       451959183        451413330        451442669        451477624       
451503668        451535413        451570154        451598908        451621387   
    451654644        451684419      451703003        451735377        451761753
       451793947        451814107        451845424        451876205       
451903165        451930135        451954259        451413421        451444780   
    451482822        451504534        451535066        451561203       
451593966        451618722        451652507        451685754      451705347     
  451735369        451764914        451787014        451814172        451853238
       451879001        451903157        451929566        451954267       
451413520        451445985        451478382        451503544        451543532   
    451561476        451592737        451617674        451656417       
451685408      451708465        451734107        451762108        451786602     
  451822308        451852040        451878656        451903140        451929079
       451959332        451413496        451442289        451478234       
451503379        451543763        451569438        451596506        451618870   
    451651749        451686224      451702740        451735815        451765259
       451789416        451814255        451846752        451880363       
451898720        451932602        451956544        451413470        451444681   
    451477731        451503460        451537336        451563985       
451594782        451617666        451657688        451686489      451705339     
  451734289        451765747        451793996        451814057        451846471
       451877641        451897417        451924526        451952055       
451414072        451442867        451483739        451504419        451534952   
    451564397        451598346        451622021        451652325       
451687271      451702708        451733521        451765424        451792980     
  451814248        451852024        451877005        451901771        451932834
       451956452        451414031        451444822        451479489       
451504583        451536361        451564512        451595060        451625222   
    451658918        451686778      451707160        451735708        451768352
       451794259        451814206        451852529        451880660       
451901995        451932560        451956585        451414098        451443162   
    451481873        451503270        451541254        451563670       
451597983        451619399        451652101        451687081      451706915     
  451735732        451768428        451793186        451814305        451847552
       451880264        451897508        451932495        451959498       
451414130        451446215        451479588        451503288        451540702   
    451563738        451596357        451619381        451661466       
451686380      451705487        451731186        451763635        451788905     
  451814461        451846711        451877047        451902456        451929491
       451956858        451416291        451445597        451479851       
451504997        451540421        451562896        451599443        451618490   
    451652085        451684898      451706436        451728356        451763759
       451793236        451822019        451853170        451879803       
451902225        451928717        451956775        451414460        451444657   
    451481394        451504328        451536874        451566970       
451594204        451620157        451654131        451684641      451707962     
  451728802        451762371        451789994        451822027        451847610
       451880280        451902027        451924567        451951917       
451413108        451443436        451479976        451501357        451536841   
    451568778        451596084        451626303        451656912       
451687800      451701759        451728588        451767446        451786966     
  451822233        451852537        451876635        451897516        451929343
       451958086        451414742        451446058        451481139       
451501779        451536924        451565345        451594485        451621049   
    451659726        451687131      451708630        451728596        451766877
       451792089        451813943        451852883        451876650       
451902340        451929368        451958185        451414833        451446066   
    451481147        451501969        451539753        451562672       
451593255        451626329        451661615        451686406      451703771     
  451731095        451764799        451792121        451822639        451848535
       451878706        451902605        451929160        451954663       
451414957        451445811        451480222        451501977        451538680   
    451566418        451594568        451623987        451651681       
451686745      451710198        451728471        451764112        451794101     
  451813661        451847016        451877310        451901672        451929038
       451956965        451415194        451441752        451481071       
451501886        451535256        451562052        451598817        451618391   
    451656664        451687743      451708135        451728794        451769301
       451794150        451813646        451845523        451876528       
451899611        451932867        451958219        451415285        451442180   
    451480933        451505556        451538078        451561682       
451595680        451621445        451654495        451687610      451706691     
  451731046        451766513        451787295        451813620        451846992
       451876221        451904965        451930523        451959258       
451415202        451441653        451480776        451501928        451536759   
    451569867        451599542        451618250        451659874       
451686430      451703953        451728968        451767651        451793798     
  451822514        451852842        451879506        451905038        451930184
       451956221        451415350        451441901        451480792       
451501704        451543466        451568307        451596886        451620066   
    451654479        451685333      451702005        451731285        451768881
       451794622        451813802        451851224        451878078       
451903017        451928071        451959175        451415699        451445324   
    451480818        451501282        451537377        451563290       
451596027        451621452        451657290        451685184      451705248     
  451729602        451764591        451786008        451814040        451847156
       451880538        451905830        451926174        451954812       
451415889        451444236        451479240        451501399        451542104   
    451565360        451595144        451623631        451660708       
451685994      451706774        451728521        451764849        451791883     
  451813844        451849756        451875850        451899330        451931661
       451951149        451416002        451442073        451483275       
451501530        451538516        451560825        451594816        451620223   
    451660542        451685150      451705156        451731426        451763544
       451793848        451821854        451848394        451878326       
451905731        451928139        451954945        451414239        451445464   
    451483390        451501670        451542799        451569586       
451596845        451618425        451651673        451687891      451708804     
  451728554        451764823        451786875        451822605        451845531
       451878367        451902332        451926448        451951305       
451412423        451446637        451483374        451501522        451536643   
    451565451        451598825        451621304        451657324       
451687099      451701890        451731350        451764187        451791842     
  451813935        451848246        451875892        451902233        451926539
       451951966        451413090        451445423        451475735       
451505424        451537674        451568869        451593529        451627707   
    451653968        451685606      451702278        451728455        451763221
       451794200        451813927        451853196        451876957       
451899744        451926505        451959118        451412027        451445357   
    451475693        451501498        451535454        451560916       
451594972        451620199        451655567        451686208      451706345     
  451728489        451763551        451793962        451822431        451847198
       451877914        451903918        451931471        451961528       
451412076        451444103        451476279        451505317        451542369   
    451562722        451598403        451627608        451652275       
451684625      451702039        451730402        451763346        451786164     
  451822480        451847206        451876460        451901730        451930200
       451954952        451412159        451448989        451475883       
451502066        451541726        451566251        451593644        451621213   
    451652622        451688022      451704985        451729768        451763288
       451786172        451813851        451852826        451879662       
451902175        451930572        451956650        451412142        451444566   
    451476071        451502421        451543607        451561211       
451597561        451627640        451654990        451684450      451707178     
  451729842        451764476        451787774        451813778        451848709
       451876585        451897011        451931505        451958557       
451412126        451448823        451475511        451502447        451536452   
    451560924        451594477        451627665        451652598       
451684773      451706741        451729990        451764526        451793822     
  451815013        451846638        451879407        451900229        451930705
       451956924        451412084        451444467        451481568       
451505218        451543276        451561500        451595151        451623748   
    451657373        451686927      451705578        451730071        451763809
       451793913        451816045        451849095        451876775       
451900328        451927784        451951271        451412274        451444319   
    451481477        451502256        451538961        451567911       
451594436        451623722        451662308        451685945      451704902     
  451729529        451763700        451791941        451814925        451852313
       451878771        451897466        451927545        451955348       
451412233        451444061        451482962        451502165        451535199   
    451560973        451598098        451626204        451660740       
451686679      451705537        451729537        451763858        451787501     
  451814891        451852438        451877716        451901540        451930796
       451961049        451412225        451444210        451478077       
451502231        451540835        451566558        451595037        451627517   
    451657985        451687578      451705461        451730899        451764674
       451793491        451821417        451849210        451878169       
451900336        451931042        451953517        451413363        451444178   
    451483705        451501084        451541247        451561773       
451594311        451619407        451659148        451687834      451706659     
  451730204        451764195        451787238        451815054        451844351
       451879696        451904734        451930945        451958078       
451412514        451444582        451480941        451502074        451541312   
    451561138        451598445        451619530        451657860       
451687479      451705321        451731244        451763262        451786214     
  451815039        451846695        451877534        451905764        451927123
       451961247        451413397        451448237        451478366       
451502082        451539324        451565725        451594139        451623854   
    451660641        451684674      451705883        451730550        451769244
       451792683        451822043        451853204        451878433       
451900526        451930846        451956320        451412605        451447973   
    451481048        451505622        451539340        451570139       
451592885        451626162        451651707        451685671      451707632     
  451730519        451767719        451792667        451821474        451846851
       451875942        451902571        451930986        451955389       
451412597        451445365        451484158        451505655        451543615   
    451565741        451597470        451623698        451659254       
451684948      451707335        451730485        451763486        451787246     
  451814768        451852693        451879563        451905301        451927891
       451961676        451412555        451447932        451480636       
451508246        451535355        451569651        451593990        451620462   
    451655302        451686554      451705370        451730659        451761704
       451787048        451821326        451846414        451876502       
451905459        451925515        451961593        451412720        451447924   
    451480529        451500946        451536460        451566780       
451593214        451627368        451662373        451687628      451706980     
  451729214        451767917        451792535        451821334        451846927
       451878946        451902076        451928550        451961577       
451412688        451447916        451483796        451501027        451537930   
    451569958        451599286        451620686        451655203       
451685358      451705032        451730741        451761662        451793053     
  451815161        451845176        451879076        451905376        451929764
       451951735        451412662        451445233        451483853       
451506885        451536114        451561914        451593719        451620595   
    451659288        451687784      451705214        451730717        451769558
       451792550        451815153        451844641        451876551       
451899868        451929731        451961148        451412811        451448054   
    451479927        451508238        451536668        451563159       
451597207        451625016        451662316        451684955      451707715     
  451729339        451762272        451786057        451815120        451853162
       451880272        451902472        451932339        451960744       
451413082        451445076        451478747        451503973        451534887   
    451568091        451596837        451624522        451652788       
451685317   

 

Page 39



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451704993        451732606        451769566        451792907       
451821227        451848576        451879753        451901904        451928402   
    451960884        451413173        451448369        451480552       
451507115        451536767        451568943        451596423        451626683   
    451653042        451685325      451705818        451731491        451769681
       451786255        451821466        451849665        451879464       
451902704        451929863        451952345        451412134        451445175   
    451483937        451503684        451541031        451566442       
451599377        451618748        451657902        451687792      451706568     
  451728018        451768477        451792949        451821631        451852263
       451878029        451901839        451931406        451952550       
451412324        451444665        451478028        451507164        451535918   
    451569818        451597645        451627012        451657936       
451685200      451705750        451732432        451768576        451792956     
  451815096        451848618        451877161        451902480        451932248
       451956213        451416978        451444863        451478085       
451501241        451536254        451562730        451595557        451620348   
    451656219        451687776      451706576        451727960        451766281
       451792832        451814594        451851125        451879142       
451903074        451932065        451956460        451416473        451444871   
    451478499        451508337        451542096        451569701       
451592752        451624399        451652457        451688303      451705933     
  451732374        451761886        451794440        451821896        451853741
       451878862        451905228        451932099        451957062       
451416697        451443386        451475784        451503650        451535967   
    451562839        451596100        451619134        451656185       
451685952      451702831        451731962        451769236        451794358     
  451821912        451851190        451878599        451902753        451928378
       451956734        451416937        451444749        451475826       
451503452        451535819        451566848        451593834        451620751   
    451661995        451685986      451703714        451731996        451769004
       451794341        451814552        451846349        451877757       
451905269        451925796        451956718        451416606        451444111   
    451476089        451503064        451541692        451566707       
451596613        451626659        451657761        451687230      451708663     
  451731723        451765408        451792220        451814685        451851802
       451877864        451900104        451931976        451956999       
451416747        451448526        451475875        451502538        451541577   
    451567093        451599013        451620496        451652572       
451687164      451702195        451728141        451766323        451793632     
  451814933        451851638        451877542        451902787        451931794
       451957393        451416754        451448476        451475743       
451502488        451534960        451561252        451598312        451624860   
    451660435        451687156      451708697        451731756        451765499
       451787089        451814636        451853469        451879654       
451901961        451930242        451956031        451417331        451444640   
    451476550        451502272        451538607        451569545       
451599302        451620512        451660278        451687529      451702310     
  451731897        451761647        451787493        451822506        451845754
       451879704        451902969        451930093        451957237       
451419618        451445159        451475990        451506711        451535660   
    451563720        451599328        451624779        451655997       
451686034      451702286        451731624        451765861        451792261     
  451821664        451850242        451878748        451905558        451931935
       451956502        451414932        451442057        451475420       
451502769        451542864        451567770        451593321        451620520   
    451654511        451687651      451702260        451731558        451765937
       451786107        451814834        451844898        451875975       
451902902        451930028        451952758        451420699        451442768   
    451483622        451507917        451543185        451563563       
451594451        451620546        451654669        451687438      451702088     
  451732317        451765929        451787592        451821698        451847651
       451878144        451905293        451931166        451957146       
451420194        451450068        451480206        451502884        451536429   
    451570295        451599500        451618987        451656946       
451684864      451702641        451731483        451766034        451786289     
  451814818        451850028        451876973        451898928        451930366
       451961080        451414023        451442636        451477947       
451502876        451535546        451562276        451593115        451624902   
    451655617        451686950      451701908        451732176        451766166
       451794242        451814800        451850523        451877237       
451904080        451932628        451959704        451415400        451450019   
    451483903        451508113        451536338        451560767       
451596308        451619050        451656755        451687388      451708374     
  451734255        451767602        451787097        451814784        451847883
       451878151        451903330        451925317        451958797       
451420012        451442560        451481766        451501738        451542591   
    451564371        451596431        451626832        451656433       
451686141      451708382        451735328        451769871        451793418     
  451814602        451852875        451879746        451900740        451928329
       451957443        451414882        451450126        451478796       
451503098        451539555        451564595        451598478        451620850   
    451660799        451687370      451708390        451733737        451761621
       451787279        451814651        451848063        451880603       
451901508        451932487        451958938        451415061        451442370   
    451477244        451507248        451542435        451562425       
451592851        451627293        451655278        451688113      451708168     
  451733711        451766620        451786891        451819825        451844989
       451877302        451903470        451930671        451951420       
451415046        451450282        451479786        451507420        451538789   
    451569644        451594527        451627301        451655351       
451685481      451703599        451733745        451767172        451794465     
  451817324        451852784        451878136        451904361        451933006
       451959944        451416945        451449417        451479778       
451503205        451535942        451561161        451596522        451627335   
    451655377        451686703      451703581        451735286        451769780
       451792386        451818454        451850275        451877344       
451897425        451938690        451954820        451418776        451442156   
    451477608        451503338        451540488        451562128       
451594741        451624050        451654404        451686752      451703565     
  451735617        451766174        451793350        451817803        451853568
       451879159        451898530        451933717        451954580       
451412589        451442875        451477616        451502405        451542856   
    451564710        451598080        451624043        451656326       
451687420      451703722        451729552        451769889        451793285     
  451819197        451850465        451876940        451900765        451935944
       451959787        451415111        451442081        451478713       
451507271        451542898        451570071        451592703        451618540   
    451651400        451687289      451702393        451734131        451762413
       451792428        451816946        451849814        451877401       
451900856        451937965        451954556        451418594        451450399   
    451481980        451502637        451542559        451569230       
451593024        451620975        451656318        451684633      451709604     
  451733604        451768808        451786594        451816565        451845051
       451880009        451903421        451939722        451958342       
451420053        451442032        451477293        451501597        451539613   
    451564108        451598528        451625305        451660823       
451687016      451710735        451733620        451769830        451791065     
  451819650        451849855        451877203        451900963        451933790
       451958813        451418602        451441935        451479000       
451507305        451539571        451568497        451597827        451618615   
    451655856        451687446      451710628        451733638        451769491
       451788293        451819643        451853063        451879340       
451903561        451937601        451959670        451419527        451450514   
    451477541        451501571        451534937        451560742       
451595466        451624472        451655104        451687347      451710636     
  451734826        451769772        451790448        451817050        451848311
       451879399        451904411        451937270        451960116       
451417059        451450498        451477517        451507461        451535231   
    451567457        451599047        451625099        451660963       
451684617      451710321        451733539        451767750        451790430     
  451816599        451844716        451880389        451900922        451938500
       451954507        451418750        451450456        451477988       
451504781        451535157        451560882        451599005        451621098   
    451655807        451687925      451710248        451734669        451765721
       451790414        451819635        451851505        451878847       
451898456        451934731        451952063        451415277        451441687   
    451482228        451505820        451540231        451567598       
451598692        451620876        451655922        451687982      451710149     
  451735104        451766265        451788319        451816607        451846356
       451876262        451901169        451939409        451954390       
451415269        451450563        451481592        451504468        451540439   
    451564165        451595797        451627202        451656250       
451686075      451709968        451733802        451764898        451788335     
  451818470        451850697        451876213        451901177        451933014
       451959530        451413140        451442230        451483986       
451506018        451537856        451568455        451593305        451626584   
    451656599        451687636      451702062        451728257        451766802
       451790513        451817621        451846398        451879639       
451903975        451934533        451959571        451418560        451446702   
    451479513        451504385        451535082        451562243       
451597959        451624324        451655906        451685598      451709794     
  451733976        451767479        451790596        451816888        451853774
       451877971        451898472        451941181        451959589       
451417596        451443899        451480834        451504484        451535090   
    451569248        451593412        451618599        451654701       
451686984      451708721        451728281        451768246        451790620     
  451818785        451844385        451877765        451901938        451940522
       451959282        451418586        451443634        451483663       
451504575        451537591        451567549        451594345        451624290   
    451660625        451687206      451709513        451729677        451764880
       451790604        451819270        451845747        451880330       
451903801        451935746        451959373        451417091        451449276   
    451484265        451504567        451540975        451564306       
451597371        451626576        451656789        451685119      451709471     
  451728505        451769038        451790703        451818306        451850317
       451878276        451903793        451936546        451951180       
451414338        451449268        451479547        451500987        451537146   
    451567663        451593479        451624274        451655161       
451687602      451709166        451728067        451767677        451790356     
  451818777        451845606        451880454        451901078        451938195
       451959316        451413991        451443519        451483358       
451504492        451537633        451563852        451593545        451627061   
    451655260        451685127      451709174        451728109        451764468
       451788913        451816896        451850218        451878839       
451903751        451938583        451959647        451419154        451449326   
    451483499        451505333        451537641        451564231       
451597322        451620272        451655765        451688360      451708937     
  451733679        451767883        451790265        451818603        451849418
       451876007        451903959        451940639        451960561       
451419147        451445340        451477715        451505341        451541940   
    451563662        451594733        451627715        451660997       
451686513      451701767        451727911        451768121        451788863     
  451816623        451850671        451880512        451903876        451939227
       451957625        451413041        451443378        451480131       
451506430        451535892        451564389        451597736        451628473   
    451651608        451686414      451701692        451735591        451768519
       451788186        451818629        451844203        451878821       
451901094        451936488        451952956        451416770        451449458   
    451480081        451505309        451537351        451561443       
451594915        451622963        451655971        451687768      451708812     
  451727952        451768667        451789135        451819452        451846521
       451879456        451900955        451940811        451955843       
451414569        451449987        451479331        451505192        451539290   
    451561104        451596910        451628598        451654420       
451688246      451710016        451734164        451767636        451789101     
  451818686        451849269        451879720        451904619        451937973
       451957724        451414486        451449490        451483333       
451505994        451541239        451561377        451595094        451619860   
    451656821        451687842      451707939        451734149        451761969
       451788251        451818678        451850259        451880231       
451903215        451934426        451955686        451413256        451442735   
    451482988        451506364        451542187        451563340       
451595383        451622583        451655286        451686521      451704159     
  451732572        451762892        451789234        451816664        451849301
       451880447        451898183        451939656        451951867       
451414221        451443253        451484174        451506083        451534861   
    451567085        451596746        451619886        451656805       
451686612      451707905        451733943        451762454        451790885     
  451819619        451849103        451880652        451904544        451939326
       451957807        451419410        451444251        451480958       
451505259        451542351        451561005        451594766        451621932   
    451660245        451687727      451703789        451729156        451762876
       451791008        451817696        451845291        451877187       
451904528        451941389        451957955        451419253        451443097   
    451477004        451504757        451538482        451564496       
451596134        451628390        451661235        451684708      451704357     
  451733703        451762710        451790984        451819726        451849178
       451877930        451904676        451938203        451955116       
451420343        451442933        451484141        451505077        451535298   
    451569164        451595482        451625677        451651970       
451685895      451704274        451728638        451762009        451790950     
  451819338        451848485        451878938        451901573        451941074
       451957963        451416929        451442958        451477855       
451506307        451538722        451567184        451595326        451617948   
    451661748        451685820      451703961        451733166        451763072
       451791131        451818447        451850291        451879423       
451904163        451937502        451953293        451420293        451449839   
    451484091        451506141        451536940        451568372       
451595631        451622724        451662142        451686026      451704001     
  451730626        451762504        451788152        451817449        451849145
       451876023        451902092        451937510        451957997       
451413033        451442982        451476634        451506315        451543391   
    451567002        451597686        451628556        451653257       
451686018      451707988        451732309        451762785        451786438     
  451816524        451845275        451877898        451899264        451941322
       451958649        451420160        451442990        451476170       
451504716        451543755        451564934        451595730        451622690   
    451653216        451684757      451703912        451731970        451769046
       451788376        451818611        451846430        451876999       
451900492        451938989        451955249        451414866        451443865   
    451476048        451504898        451541619        451567176       
451595136        451617799        451653307        451684666      451704084     
  451730873        451765358        451789606        451819353        451853766
       451880546        451903835        451936561        451960298       
451415319        451443311        451476147        451506349        451541718   
    451564967        451597587        451625693        451657894       
451687040      451701577        451730915        451767388        451788772     
  451819361        451845929        451877245        451902324        451933592
       451958581        451418917        451446918        451476121       
451506208        451537740        451567036        451595011        451628309   
    451653398        451686364      451709034        451732325        451766927
       451788731        451819387        451852545        451876676       
451903843        451940647        451955413        451414759        451447726   
    451476295        451504864        451536700        451563522       
451596316        451622856        451662134        451686083      451707558     
  451733133        451766638        451788822        451817415        451853097
       451878342        451904072        451934202        451958532       
451412803        451447734        451475461        451505366        451540868   
    451567226        451597140        451619985        451659593       
451686570      451709042        451733299        451767297        451788921     
  451816847        451849590        451877393        451902373        451938823
       451960546        451414601        451446769        451475537       
451506620        451541544        451567903        451597132        451625925   
    451653133        451686893      451703995        451731269        451761894
       451789184        451817761        451845820        451877146       
451900237        451936413        451956668        451414718        451445902   
    451476428        451505507        451540595        451565287       
451596225        451622815        451657795        451686448      451701551     
  451733570        451764237        451789176        451819312        451845465
       451876767        451902191        451940423        451959423       
451420103        451446850        451476410        451505960        451538904   
    451562169        451595755        451628341        451659387       
451686315   

 

Page 40



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451701544        451731392        451765887        451789168       
451816177        451849566        451879035        451902464        451936736   
    451957609        451412753        451446447        451475354       
451505754        451540454        451564801        451594857        451623581   
    451661854        451686463      451701486        451731475        451769145
       451789267        451817175        451846125        451875884       
451904759        451938153        451955777        451419055        451446793   
    451476329        451505572        451540777        451565139       
451599591        451621874        451653620        451684781      451701478     
  451731574        451765028        451789366        451819965        451845937
       451878318        451902043        451934962        451957690       
451416739        451447486        451476592        451505721        451541924   
    451567804        451594014        451619720        451657639       
451685424      451702120        451731731        451766539        451788657     
  451817993        451853790        451880199        451903702        451935142
       451954598        451414544        451445522        451476725       
451505580        451539019        451561179        451592786        451619761   
    451657555        451684815      451701460        451731103        451763445
       451789374        451819072        451849780        451877443       
451904114        451939904        451953681        451414551        451447296   
    451475602        451506653        451536825        451569909       
451593404        451622708        451653679        451685531      451704308     
  451732754        451767537        451789549        451817753        451849806
       451880645        451902506        451936884        451957757       
451419014        451446892        451475685        451505648        451538474   
    451568109        451593396        451622195        451653315       
451685416      451708929        451729891        451767115        451788285     
  451818157        451850895        451878805        451904510        451934822
       451956270        451414692        451446967        451476923       
451504351        451536783        451568166        451594279        451622336   
    451652721        451684807      451708838        451732556        451765515
       451789523        451819791        451846059        451877567       
451902126        451938526        451959100        451417265        451447205   
    451476865        451506729        451541163        451561328       
451593594        451628846        451652135        451685861      451707285     
  451730014        451761746        451789853        451818082        451852792
       451878458        451903298        451939912        451958359       
451413736        451446264        451476840        451501225        451541056   
    451568422        451593925        451623110        451658777       
451684922      451706162        451730352        451767230        451789770     
  451819163        451849681        451877104        451905178        451934582
       451958920        451418040        451447544        451476873       
451507602        451536908        451568323        451594048        451625792   
    451658900        451685838      451704092        451732630        451764773
       451788533        451816268        451852966        451878391       
451900484        451937015        451962351        451411888        451446496   
    451475719        451505614        451539415        451566954       
451598734        451622252        451658736        451684534      451701841     
  451730105        451762751        451789713        451817191        451845457
       451879431        451905848        451938294        451973622       
451411953        451447338        451484109        451505499        451542476   
    451561294        451592968        451622138        451652382       
451686299      451708770        451730113        451764625        451786685     
  451816078        451849343        451877260        451902241        451937585
       451962443        451418016        451445308        451480040       
451508345        451542005        451569883        451594154        451622302   
    451658520        451687594      451701932        451730030        451763734
       451791818        451819023        451849434        451879472       
451903769        451935522        451963813        451411920        451447833   
    451479018        451501159        451543383        451568489       
451593685        451622153        451659155        451686158      451703706     
  451732812        451763601        451786693        451819064        451846240
       451877674        451903819        451937536        451969240       
451417380        451447668        451481212        451502413        451535371   
    451567358        451593701        451619845        451653299       
451684823      451704175        451734875        451768816        451788491     
  451816086        451846000        451877872        451904692        451937817
       451965180        451421143        451447510        451479026       
451502314        451539704        451566897        451593032        451628770   
    451658322        451687644      451705784        451731939        451762199
       451789960        451816144        451853014        451875801       
451898639        451933980        451965636        451416028        451447858   
    451477251        451504559        451536205        451568265       
451594261        451619852        451653497        451687115      451704043     
  451732879        451767156        451788400        451820153        451849863
       451877948        451902415        451935357        451965511       
451419840        451443238        451479612        451501233        451543516   
    451570030        451593180        451617682        451662472       
451686711      451701650        451727887        451769285        451788418     
  451815963        451849921        451879761        451900427        451936538
       451962104        451417281        451443469        451477384       
451506109        451536197        451568646        451593941        451625917   
    451659122        451688030      451704480        451731822        451764575
       451790125        451816011        451852701        451876296       
451905632        451939847        451972111        451420905        451443287   
    451483226        451506240        451534796        451561542       
451595300        451628713        451659114        451686661      451708978     
  451728182        451764146        451790240        451816029        451852909
       451876536        451902407        451939763        451971188       
451417844        451449078        451479661        451508303        451536072   
    451567283        451594089        451625628        451651822       
451686471      451710024        451733448        451764708        451790166     
  451817894        451849897        451878649        451905657        451938070
       451965859        451417133        451449482        451481923       
451502470        451535421        451566715        451596852        451622468   
    451662183        451685069      451706618        451728539        451768451
       451789531        451817076        451849905        451878763       
451905665        451935092        451963383        451413611        451443337   
    451479216        451501035        451536494        451567127       
451595367        451622203        451653059        451688063      451710008     
  451732820        451764161        451791610        451819874        451849483
       451876825        451899637        451939433        451967764       
451417927        451443154        451479836        451507735        451543128   
    451570014        451596050        451622518        451653166       
451685226      451707665        451732416        451768832        451786313     
  451817035        451849467        451880082        451905681        451935886
       451963466        451416341        451447155        451483812       
451501043        451535116        451566699        451593842        451628697   
    451652515        451687396      451706923        451732036        451768840
       451787873        451817860        451844237        451880223       
451905525        451934020        451964084        451417992        451449342   
    451481865        451507743        451535215        451567234       
451598676        451628606        451659486        451684856      451706766     
  451734990        451766851        451791388        451817886        451844245
       451879886        451904312        451937551        451972954       
451417422        451443212        451481956        451506059        451535751   
    451569891        451593347        451622484        451654180       
451686646      451709760        451734982        451764724        451786917     
  451817944        451845853        451878755        451905202        451934376
       451969877        451417976        451449557        451479273       
451504955        451542815        451567978        451593727        451628499   
    451651541        451684658      451706782        451732002        451767313
       451787949        451817852        451846596        451880322       
451901920        451938401        451969968        451417950        451443121   
    451477269        451505457        451543722        451567796       
451597595        451617823        451653943        451686976      451706683     
  451734040        451768899        451787733        451816284        451852032
       451876064        451903249        451938211        451973481       
451421168        451446256        451482483        451505275        451540017   
    451568182        451599112        451617807        451657308       
451684567      451710339        451734354        451762660        451791768     
  451817399        451848121        451878359        451902845        451938252
       451965875        451417935        451449706        451481527       
451505416        451536304        451569966        451594188        451617690   
    451654115        451688295      451707749        451734297        451767222
       451786503        451817019        451851323        451877591       
451903082        451934921        451970982        451416101        451449763   
    451477954        451505838        451535868        451565493       
451599252        451619464        451653877        451685440      451704613     
  451734396        451761910        451791792        451818355        451848279
       451876577        451900625        451935241        451971303       
451416366        451443170        451482780        451505382        451541668   
    451568679        451597413        451619571        451655658       
451688279      451704605        451735187        451763239        451787865     
  451816813        451847172        451878334        451904320        451936934
       451973440        451421093        451444012        451483754       
451501803        451539035        451566483        451595904        451625867   
    451654107        451684476      451704704        451735195        451763056
       451787345        451814545        451845010        451879670       
451905111        451937627        451962070        451413595        451443600   
    451478606        451501555        451540249        451561690       
451596563        451623334        451657357        451686505      451709414     
  451734172        451768600        451791578        451821219        451848402
       451876445        451905145        451937080        451973366       
451411938        451443790        451482632        451506026        451536098   
    451566756        451598767        451622807        451653802       
451687693      451707996        451733109        451762538        451793871     
  451814610        451848634        451876601        451904304        451937221
       451970008        451418099        451445779        451478531       
451505762        451537112        451567374        451599039        451623326   
    451657217        451687826      451709075        451728158        451761936
       451793806        451819304        451844757        451876478       
451901458        451934848        451962567        451416234        451449177   
    451482863        451501464        451541684        451568034       
451595375        451626022        451657274        451684492      451706097     
  451730568        451769095        451793707        451814701        451851430
       451877468        451898563        451940134        451971881       
451417943        451449128        451478440        451501340        451543268   
    451566533        451599518        451627962        451654289       
451686943      451707079        451733398        451764443        451788392     
  451821367        451851232        451877682        451904742        451941058
       451973036        451412357        451443626        451480420       
451505952        451536312        451569917        451595821        451627996   
    451651558        451686695      451709232        451733729        451764997
       451786719        451815187        451847008        451877740       
451903306        451933477        451965156        451415533        451443881   
    451482848        451507925        451537989        451561492       
451599245        451621494        451657498        451686794      451706428     
  451730451        451768873        451787030        451821771        451852156
       451876270        451899116        451940969        451968267       
451415624        451443923        451482756        451507933        451535553   
    451562136        451593297        451625966        451661789       
451686877      451709356        451733349        451767354        451787394     
  451822076        451852123        451878235        451899405        451940944
       451962278        451419717        451449359        451482814       
451502116        451541874        451564033        451593933        451618029   
    451658330        451688105      451709018        451729131        451767453
       451786701        451819551        451851299        451876304       
451901755        451940910        451968325        451415871        451446207   
    451482673        451501258        451541858        451569362       
451598536        451627848        451655955        451685846      451704340     
  451729974        451762546        451787022        451819106        451852297
       451879381        451901870        451940654        451962633       
451418537        451447411        451480966        451501274        451539126   
    451563993        451597819        451623342        451657100       
451687487      451704662        451729198        451765457        451793970     
  451817225        451851091        451880371        451904932        451937429
       451965610        451415913        451449862        451478309       
451505432        451539688        451564199        451593784        451623383   
    451656045        451685978      451706352        451730774        451761738
       451792030        451814396        451851117        451876148       
451899801        451940803        451973465        451412381        451447312   
    451484281        451507990        451539050        451564140       
451593073        451621379        451657134        451687958      451709836     
  451733257        451767818        451787675        451816789        451853659
       451880488        451901896        451933667        451972319       
451418412        451444004        451480784        451502157        451535579   
    451564116        451593040        451625370        451658348       
451688261      451706501        451733786        451767842        451786784     
  451817001        451851729        451877690        451899884        451939524
       451962997        451413678        451443998        451477079       
451505663        451537690        451564207        451594535        451623565   
    451651905        451686786      451709778        451733612        451763791
       451786677        451822118        451847628        451878052       
451901888        451939268        451963326        451415848        451449425   
    451480651        451504252        451536577        451564413       
451594873        451618268        451659544        451687503      451709190     
  451732952        451769657        451787352        451818850        451847578
       451876890        451902746        451933097        451966659       
451420806        451446033        451478143        451507297        451543318   
    451569834        451594881        451627913        451656854       
451685267      451701791        451731509        451766596        451792246     
  451818827        451847560        451877609        451900252        451934228
       451968358        451413686        451443808        451480735       
451507172        451539159        451569263        451598205        451623524   
    451659262        451687313      451702823        451733026        451762215
       451793434        451822035        451847750        451878888       
451901201        451935472        451966345        451418487        451443980   
    451480669        451507222        451537286        451563795       
451593362        451627434        451657183        451686059      451702807     
  451733190        451766687        451786495        451816938        451853618
       451876411        451904536        451933691        451967780       
451415780        451443691        451480396        451504476        451536346   
    451569305        451594907        451627723        451658090       
451685366      451708408        451733174        451766729        451793392     
  451816987        451853600        451877377        451901599        451934749
       451961940        451415798        451442016        451483713       
451507057        451540942        451569123        451598163        451624910   
    451660310        451687933      451702963        451733158        451765523
       451790539        451814503        451847503        451879779       
451897565        451939243        451967848        451419766        451442453   
    451481279        451504278        451534754        451569131       
451594709        451623433        451659015        451685655      451703284     
  451728612        451766588        451790547        451817027        451847677
       451878714        451901037        451939482        451964639       
451418339        451450209        451481295        451504294        451536627   
    451565048        451596415        451623227        451657019       
451688170      451707376        451733547        451766570        451790562     
  451820534        451852057        451876924        451905095        451937239
       451968044        451419758        451446488        451481303       
451504302        451540504        451565014        451596811        451623052   
    451655732        451684575      451708143        451733331        451769731
       451787485        451815682        451851687        451878490       
451904809        451939201        451971055        451419949        451446751   
    451478952        451507024        451541213        451562011       
451592935        451623045        451658959        451687552      451703060     
  451732069        451763361        451793558        451813885        451844690
       451875843        451901557        451933063        451971295       
451418495        451450233        451482434        451506935        451539522   
    451565311        451594691        451625578        451658926       
451684609      451705065        451731954        451765507        451792071     
  451815468        451851745        451877120        451905814        451938849
       451972004        451416689        451450316        451478770       
451504658        451539654        451565428        451598270        451628143   
    451656995        451685796      451703011        451735625        451763429
       451793582        451822464        451844856        451877039       
451904783        451939094        451962617        451418263        451446579   
    451480230        451503809        451541643        451569065       
451597876        451618052        451659791        451688162      451703201     
  451734487        451769483        451786404        451816581        451847974
       451878615        451901326        451933683        451972574       
451412340        451446827        451481113        451506745        451543656   
    451570287        451594212        451623086        451658660       
451686240   

 

Page 41



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451703946        451734800        451765127        451786867       
451821078        451847388        451878037        451902118        451939060   
    451971113        451413694        451447023        451484216       
451504195        451538441        451563225        451596381        451621684   
    451660450        451688006      451703136        451733075        451761787
       451790471        451818181        451844930        451880173       
451901136        451933519        451969000        451417638        451441992   
    451481808        451503734        451538409        451569669       
451597264        451619928        451657159        451685093      451703854     
  451734636        451762132        451790323        451819767        451847909
       451876692        451902837        451936603        451972327       
451413538        451450159        451478754        451506992        451540918   
    451562680        451593248        451628234        451657167       
451684468      451703839        451732226        451763668        451793616     
  451817837        451847222        451878953        451901151        451939979
       451967806        451413488        451441729        451478739       
451504088        451542831        451562656        451598395        451625859   
    451658405        451684682      451703656        451732234        451764062
       451790364        451816383        451852172        451879191       
451910665        451937676        451965420        451419923        451441737   
    451477871        451503916        451539332        451562813       
451598007        451625933        451658587        451688220      451703250     
  451734156        451769855        451789747        451820914        451851679
       451878573        451911713        451937858        451965149       
451411813        451450431        451481121        451506810        451541387   
    451562789        451594683        451621635        451658983       
451687867      451708275        451737530        451767933        451792063     
  451820336        451850945        451880306        451912992        451941025
       451964613        451413280        451446660        451478671       
451506844        451542807        451562755        451599484        451628119   
    451658603        451686620      451707301        451737928        451765291
       451793749        451820591        451848915        451876288       
451908958        451936587        451965941        451413249        451441539   
    451484133        451504096        451536437        451562946       
451593578        451619779        451655948        451687255      451703417     
  451741151        451767909        451790489        451818264        451845119
       451876056        451910046        451938385        451971626       
451420236        451446694        451482509        451503940        451542518   
    451569719        451593503        451625875        451658975       
451687545      451703557        451742688        451764864        451786982     
  451813786        451848824        451878250        451914998        451936876
       451971899        451420145        451441448        451479604       
451506703        451540629        451563043        451593560        451626154   
    451660328        451687701      451703482        451739957        451762306
       451791925        451818223        451850978        451877294       
451909535        451933022        451966543        451419980        451441463   
    451484182        451503692        451540108        451563894       
451597421        451626493        451658454        451687297      451708093     
  451742746        451767982        451787006        451817936        451846836
       451879787        451913917        451936835        451964092       
451413405        451441471        451477749        451502827        451535017   
    451563134        451592976        451619472        451656771       
451687818      451705271        451740922        451764989        451794531     
  451820435        451851018        451878417        451911085        451936033
       451965982        451413413        451441950        451484166       
451506281        451535587        451560890        451597017        451626139   
    451651665        451688212      451703532        451737548        451768196
       451791628        451815716        451851000        451876254       
451911747        451937825        451969257        451419972        451449920   
    451476469        451502926        451538581        451563316       
451593552        451626642        451658710        451688204      451704886     
  451741185        451767941        451785968        451818199        451846828
       451878243        451908123        451939318        451966188       
451416895        451449847        451476113        451507537        451541593   
    451563373        451592844        451626113        451659965       
451688238      451702609        451743652        451763049        451794481     
  451816326        451848733        451876437        451913388        451941017
       451966907        451413637        451446223        451476246       
451505010        451539829        451563332        451597298        451626295   
    451658017        451687495      451707434        451737787        451763122
       451789218        451821789        451852388        451878664       
451910467        451940993        451968523        451413215        451449821   
    451476063        451502702        451543300        451563431       
451595854        451619241        451657811        451688188      451702518     
  451742779        451768691        451794648        451815278        451846729
       451876726        451913222        451940829        451970503       
451419964        451446983        451476931        451502777        451541205   
    451563530        451595961        451626444        451660104       
451686885      451703672        451739734        451763015        451786362     
  451820104        451853725        451876734        451913685        451938724
       451969893        451420335        451447007        451476014       
451507586        451540025        451562466        451593339        451619001   
    451659437        451686844      451705743        451739809        451764807
       451794614        451821128        451848972        451876668       
451913966        451940555        451973184        451412399        451445837   
    451476006        451503486        451543748        451563639       
451595524        451619514        451657845        451687677      451702534     
  451742233        451762025        451787782        451822407        451844658
       451876643        451915185        451935175        451967608       
451417489        451449870        451476303        451504120        451535876   
    451562300        451592877        451619118        451659890       
451686992      451702443        451741193        451767859        451788756     
  451820070        451852503        451879951        451911853        451937197
       451972558        451417042        451446330        451475586       
451503890        451535835        451564645        451597348        451626600   
    451660138        451687990      451703573        451742860        451762389
       451788764        451815849        451845127        451878987       
451912554        451937791        451972582        451412449        451442818   
    451475446        451505812        451540389        451569750       
451597058        451626709        451657852        451687180      451705438     
  451743934        451767743        451787139        451817639        451844492
       451876916        451907166        451934392        451964761       
451420681        451446926        451476733        451507727        451535223   
    451561054        451597074        451619126        451660161       
451688154      451702559        451743470        451765317        451787154     
  451820971        451844609        451879977        451909931        451937213
       451965164        451420780        451442727        451475552       
451502975        451543284        451561757        451593164        451626527   
    451656391        451687966      451705560        451739437        451762421
       451787063        451815757        451853675        451878003       
451910707        451934608        451962252        451417026        451446900   
    451475396        451502728        451535629        451565550       
451597090        451626261        451656441        451687883      451707392     
  451738280        451767594        451794705        451818587        451845317
       451878086        451911770        451940431        451973770       
451412407        451449912        451475818        451503882        451540041   
    451561732        451593107        451619605        451657746       
451685002      451702724        451738504        451765044        451788780     
  451819718        451850846        451876429        451913511        451938617
       451962450        451417216        451449888        451475388       
451503924        451538037        451561815        451596597        451626592   
    451659338        451686182      451707236        451736599        451765275
       451788814        451818595        451851901        451876361       
451906937        451935498        451966667        451420822        451442784   
    451476659        451506588        451541676        451565733       
451595946        451625990        451659999        451686232      451701742     
  451737795        451765713        451786826        451820708        451853022
       451880033        451910400        451935449        451966634       
451420814        451450035        451480859        451507511        451535058   
    451561823        451597330        451619621        451660021       
451686042      451702849        451741771        451768543        451789515     
  451821029        451850341        451877484        451914444        451940704
       451967418        451412837        451442644        451479984       
451507594        451535363        451566210        451593081        451626675   
    451656540        451686067      451708481        451739825        451768113
       451785950        451821052        451851893        451876395       
451907919        451937338        451973655        451420897        451442677   
    451479992        451501050        451538391        451565980       
451593446        451619787        451657563        451685911      451707780     
  451740245        451762884        451786321        451820864        451851547
       451879522        451913339        451938302        451967574       
451420673        451443352        451477814        451507099        451538839   
    451565469        451599468        451619555        451657605       
451684799      451705628        451738637        451762959        451794051     
  451820872        451853576        451878581        451906028        451938534
       451972996        451420962        451450167        451480065       
451503262        451538227        451568976        451593420        451626378   
    451656508        451684849      451705552        451743298        451767545
       451794036        451820880        451850366        451878607       
451906671        451933295        451967954        451417166        451446249   
    451479653        451504609        451537864        451565832       
451597181        451626550        451651798        451684831      451702690     
  451736631        451765762        451789788        451817845        451850226
       451878961        451906143        451939193        451970123       
451412241        451442719        451483630        451503056        451536031   
    451567846        451593149        451618136        451657977       
451684906      451702765        451736086        451766000        451788525     
  451815336        451851828        451878896        451914659        451940308
       451973580        451412258        451444574        451483366       
451503148        451535900        451567721        451596340        451628101   
    451657258        451686166      451707442        451741755        451768303
       451786024        451820039        451850861        451878912       
451912505        451936058        451972053        451417224        451448724   
    451479729        451504625        451536775        451563647       
451599476        451628127        451660286        451685762      451709885     
  451736128        451768733        451789614        451818884        451853840
       451878920        451912398        451936108        451971923       
451412100        451448674        451478549        451504674        451540215   
    451563613        451594980        451618011        451657209       
451685903      451710040        451742753        451765366        451789317     
  451821904        451851810        451879043        451906473        451940332
       451971022        451421101        451448245        451478044       
451505945        451542195        451569610        451597660        451627954   
    451656144        451685788      451707418        451742126        451765804
       451789697        451821946        451850762        451878797       
451911200        451933071        451963987        451417273        451447676   
    451482376        451505671        451536064        451563480       
451597884        451618003        451656110        451685689      451707822     
  451741920        451762702        451786834        451818058        451853220
       451878680        451909477        451939680        451967731       
451412050        451447692        451479281        451507875        451542179   
    451561351        451596779        451617997        451659932       
451684989      451710156        451737027        451765796        451794333     
  451818751        451853444        451879068        451907042        451941371
       451962880        451416432        451448443        451477673       
451507321        451536478        451568539        451594196        451618094   
    451656359        451686687      451709877        451738983        451766059
       451787915        451822548        451851968        451879134       
451913602        451940209        451963185        451412365        451444434   
    451478317        451506265        451539316        451567853       
451599526        451628010        451657191        451685507      451707491     
  451738165        451768410        451791354        451822589        451851786
       451878219        451911374        451939961        451966477       
451420665        451448005        451482020        451507156        451542880   
    451566004        451598015        451627459        451658074       
451685465      451707681        451737910        451769590        451786644     
  451814024        451852420        451878623        451911390        451936389
       451972632        451413009        451445498        451478457       
451503080        451539746        451563860        451594352        451627921   
    451651509        451685010      451706816        451743371        451764310
       451789382        451817357        451852073        451879118       
451908032        451936892        451965891        451420400        451447585   
    451479158        451506000        451539423        451567952       
451598452        451618078        451658066        451685291      451709984     
  451741474        451766489        451789408        451813893        451851760
       451878474        451913461        451936728        451969042       
451413017        451444848        451479372        451507198        451536155   
    451569479        451597991        451618219        451659924       
451685242      451706931        451742423        451766406        451788699     
  451814313        451850382        451879266        451914618        451941215
       451967145        451420368        451444624        451478580       
451504427        451539605        451561062        451598460        451618284   
    451659916        451685135      451710164        451741532        451763296
       451789473        451814180        451851703        451879258       
451907109        451939870        451967087        451413066        451447478   
    451479208        451502678        451537021        451563803       
451594386        451627814        451659395        451685747      451707608     
  451742266        451769277        451793442        451817688        451852511
       451878383        451911531        451939375        451969869       
451413074        451447551        451483291        451501712        451537013   
    451566467        451596787        451627731        451657928       
451684542      451706758        451739130        451763882        451789663     
  451817548        451850564        451878193        451911036        451939185
       451969547        451412878        451447635        451478705       
451501308        451540645        451567564        451599534        451627749   
    451659510        451684435      451710099        451740419        451767198
       451793095        451814214        451851406        451879175       
451909386        451933766        451968895        451412910        451448153   
    451482285        451506562        451543045        451564074       
451594410        451618243        451657068        451686273      451710255     
  451736912        451763254        451791313        451822191        451852412
       451876718        451914873        451935837        451969331       
451412928        451448138        451477426        451507636        451542757   
    451564066        451595193        451618235        451660369       
451684591      451710370        451739411        451761761        451789093     
  451817563        451853113        451879852        451914824        451934178
       451971774        451412852        451444541        451477434       
451500938        451537492        451564561        451594394        451627624   
    451654743        451684518      451707459        451739387        451768857
       451788004        451817787        451852578        451877179       
451908941        451940118        451965487        451420756        451448203   
    451482244        451503445        451541098        451569354       
451598353        451618177        451662068        451686307      451706790     
  451743579        451767024        451789119        451820732        451853105
       451879324        451907877        451936801        434446142       
451412779        451448302        451482327        451505085        451541072   
    451565816        451598148        451628267        451652978       
451686331      451708069        451743843        451764021        451792923     
  451819213        451851620        451879902        451907943        451934079
       434482634        451417067        451448591        451483788       
451507750        451540512        451563761        451598387        451628721   
    451652580        451686257      451707871        451740906        451764294
       451790992        451821292        451852206        451880215       
451910327        451936702        434492328        451420657        451448294   
    451482764        451506224        451536403        451569685       
451598130        451628762        451654594        451686265      451708267     
  451739502        451766612        451793137        451815377        451853832
       451879860        451911564        451938393        434581906       
451420640        451448286        451482913        451504732        451542781   
    451569792        451594840        451628614        451661276       
451686372      451708986        451736094        451766547        451792311     
  451820583        451851182        451876874        451910301        451938245
       434672267        451417661        451445043        451481683       
451505200        451536973        451561625        451598197        451628564   
    451662449        451686497      451708994        451739593        451767057
       451788236        451821342        451853402        451876908       
451911275        451937742        434775805        451419899        451444608   
    451478093        451506828        451542849        451562771       
451598114        451628481        451661110        451685739      451707368     
  451740864        451766554        451792709        451815534        451850747
       451880041        451908115        451934871        434960324       
451417000        451444954        451477939        451507230        451538805   
    451566327        451594824        451628374        451652416       
451686000   

 

Page 42



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451708333        451743272        451764104        451791321       
451816821        451852230        451876866        451911358        451941280   
    435326699        451413058        451448187        451478226       
451504104        451535074        451569974        451594642        451617765   
    451651319        451687263      451707921        451737878        451769327
       451786511        451819957        451850739        451876791       
451914600        451937007        435413091        451420608        451445613   
    451478259        451507701        451536353        451562938       
451594626        451617963        451661060        451686836      451708507     
  451743223        451769426        451789028        451820419        451853386
       451879993        451907414        451935050        435504071       
451420590        451448872        451481642        451512198        451538896   
    451562540        451594618        451628093        451654685       
451686562      451706972        451739668        451769434        451789036     
  451816508        451853360        451879985        451908271        451933048
       435543517        451417455        451445183        451479497       
451513501        451540306        451566376        451594717        451628366   
    451654529        451685580      451708523        451739791        451761803
       451791339        451815021        451852628        451877112       
451911978        451940183        440540045        451412704        451447619   
    451483069        451514939        451538730        451561666       
451594428        451628069        451652432        451686455      451708648     
  451736987        451766471        451788962        451820799        451851588
       451876312        451908420        451936397        435610647       
451417646        451444350        451483192        451509897        451542534   
    451568877        451592745        451617898        451654446       
451685804      451708028        451743488        451763387        451792774     
  451821177        451851604        451880595        451906945        451939995
       435660873        451420491        451447908        451478150       
451508634        451538714        451562532        451593693        451628333   
    451652465        451687453      451708564        451738959        451766125
       451786933        451821094        451853808        451875934       
451908685        451934517        440557478        451418842        451444335   
    451476477        451516124        451539498        451568281       
451592828        451628358        451661011        451687008      451708671     
  451737324        451763460        451786750        451815229        451850580
       451876015        451907117        451939169        435748116       
451414585        451448815        451475503        451514723        451543557   
    451561658        451598171        451628259        451653695       
451685721      451707244        451743322        451769863        451786610     
  451819510        451850754        451876098        451907638        451939110
       435776406        451415517        451447502        451476972       
451513196        451543565        451562714        451595615        451628150   
    451661037        451686356      451707129        451738850        451764732
       451790737        451815195        451851059        451876171       
451913107        451935654        440574267        451415335        451444160   
    451475370        451516025        451536619        451568125       
451599062        451628168        451661714        451686604      451709497     
  451740120        451763171        451787535        451819734        451851398
       451880074        451913669        451933220        435851118       
451415343        451448393        451476162        451514426        451539456   
    451562615        451593636        451628184        451654792       
451685044      451709737        451738256        451766182        451787659     
  451820922        451853550        451876239        451913289        451934657
       435896154        451418453        451445548        451476238       
451512271        451538631        451566624        451597603        451617872   
    451654412        451687735      451709729        451736847        451768782
       451787717        451816532        451853261        451876684       
451905871        451939987        435904214        451418651        451444301   
    451476105        451512313        451534838        451566087       
451597710        451627509        451653125        451685341      451709620     
  451740237        451762744        451788095        451816458        451850440
       451876379        451909576        451935779        435958541       
451415376        451444806        451475966        451512305        451534846   
    451560759        451597702        451628457        451653729       
451687586      451709562        451739890        451764617        451792972     
  451815690        451851414        451876510        451915094        451936991
       435976303        451416655        451444285        451476055       
451508683        451540967        451567945        451596514        451627038   
    451653745        451685259      451708176        451741326        451766141
       451791024        451817290        451851315        451876494       
451914915        451938468        435986708        451415251        451448328   
    451475594        451515290        451543631        451566541       
451593610        451627673        451654941        451684971      451708366     
  451740310        451765648        451787543        451821797        451850432
       451876593        451913651        451937353        436022941       
451418727        451447965        451475479        451511810        451534879   
    451566129        451595532        451627152        451654925       
451685382      451709448        451736870        451763106        451787550     
  451817092        451853345        451880132        451908693        451937718
       436035711        451416614        451448914        451475701       
451508964        451538599        451568828        451596894        451627053   
    451654677        451685630      451707400        451736250        451769061
       451789051        451820062        451852636        451877013       
451906861        451935712        436051874        451418529        451445332   
    451483051        451509129        451536528        451566517       
451594006        451627079        451662191        451687669      451709349     
  451738355        451767263        451792691        451818983        451853337
       451876247        451911028        451936751        436096838       
451415178        451444376        451478648        451512545        451539373   
    451563092        451597785        451618581        451654172       
451684914      451708259        451736649        451763676        451789069     
  451821649        451846786        451877732        451908826        451936348
       436102859        451415467        451449714        451483044       
451515274        451538938        451562995        451595268        451627095   
    451662175        451684583      451708713        451738348        451763452
       451789010        451815674        451847255        451877575       
451911754        451937668        436097133        451418826        451446538   
    451476881        451512693        451534895        451569875       
451597793        451627103        451653984        451685499      451709257     
  451736078        451764385        451792287        451821656        451847289
       451877666        451914550        451937767        436113542       
451418792        451443824        451482905        451513972        451537724   
    451562987        451595276        451618573        451654149       
451687974      451709117        451740823        451764393        451792576     
  451820401        451847297        451879647        451909626        451937726
       436132732        451414908        451444525        451480719       
451510069        451540157        451562599        451593826        451627244   
    451652861        451687404      451709141        451739148        451769194
       451792253        451820427        451847305        451879449       
451906002        451936181        436163430        451414965        451449375   
    451477996        451509962        451541320        451568216       
451598775        451626998        451654016        451686547      451706865     
  451740716        451764435        451792543        451821672        451847313
       451877781        451907786        451936066        436164214       
451414791        451446835        451482533        451514137        451540173   
    451569784        451592778        451627210        451652853       
451685960      451705081        451743736        451766653        451793145     
  451819866        451847123        451877617        451906101        451933188
       436216543        451414684        451450522        451481691       
451515985        451536734        451567556        451595409        451626931   
    451655435        451687123      451703466        451743801        451762470
       451793244        451819882        451847099        451879738       
451913412        451935829        436230494        451419089        451444368   
    451483614        451515076        451543482        451568638       
451597835        451626873        451654297        451685713      451703664     
  451741144        451766695        451791099        451821714        451847040
       451879415        451909089        451937346        436275218       
451414734        451443550        451483085        451515746        451541130   
    451561021        451595581        451618698        451654263       
451687065      451703896        451743389        451762462        451791107     
  451821607        451846141        451877419        451908578        451937395
       436288187        451419063        451446801        451478408       
451510085        451535108        451567051        451598759        451618797   
    451652648        451687057      451704035        451740674        451766935
       451787691        451821524        451846869        451877252       
451909295        451933212        436310130        451416598        451445795   
    451478473        451515993        451539449        451569941       
451598783        451618938        451652069        451686109      451704019     
  451743330        451762553        451790752        451819593        451847362
       451877336        451906648        451937098        436304570       
451419113        451446322        451480404        451509533        451543078   
    451569172        451596878        451618920        451653018       
451687107      451704241        451739023        451762231        451786180     
  451820856        451846679        451879589        451910004        451935993
       436322945        451415160        451446389        451477574       
451514533        451535462        451561096        451592901        451626741   
    451660864        451686091      451704522        451736300        451766737
       451786446        451818116        451846687        451880181       
451913313        451935696        436327712        451418164        451448344   
    451480644        451510127        451537203        451567200       
451596696        451626758        451654305        451684716      451704506     
  451740740        451766794        451792162        451820518        451846547
       451879290        451908537        451935688        436387815       
451417984        451444855        451477566        451510879        451537229   
    451566905        451593537        451619076        451654396       
451684500      451705669        451738694        451766950        451793269     
  451817498        451846570        451880090        451906366        451937163
       436385876        451417901        451448419        451480883       
451514111        451537104        451567192        451598122        451626964   
    451662233        451685697      451704894        451741433        451762587
       451793251        451816060        451846588        451879597       
451908446        451940837        436376818        451416333        451447650   
    451482384        451512438        451539076        451564132       
451594956        451617740        451653919        451684740      451703128     
  451738082        451767438        451788350        451818496        451846604
       451879613        451912349        451936785        436412910       
451418107        451450191        451478333        451511398        451535645   
    451568745        451597553        451626808        451662381       
451687461      451705008        451741078        451767529        451793327     
  451820385        451846620        451879555        451908438        451940449
       436427884        451416135        451449904        451482970       
451510960        451537427        451564876        451599104        451627525   
    451653950        451685283      451705099        451741318        451767347
       451786198        451820559        451848543        451880397       
451911879        451939466        436441513        451418057        451446397   
    451480875        451510408        451537849        451567150       
451595953        451627541        451654321        451686117      451705297     
  451739759        451766018        451788855        451820450        451846935
       451879498        451906879        451933774        436454854       
451418032        451444764        451478390        451512776        451537369   
    451565758        451599351        451627558        451652713       
451687909      451705362        451737357        451767248        451790786     
  451819916        451847891        451880470        451906341        451934400
       436461388        451416176        451446561        451480610       
451513006        451542062        451569156        451599310        451618532   
    451661821        451687024      451705529        451739304        451767289
       451793160        451820617        451848477        451880462       
451912372        451939698        436480586        451416184        451445399   
    451479521        451508550        451535512        451561922       
451596183        451627582        451661656        451685218      451705495     
  451736607        451767149        451792444        451818330        451848493
       451880520        451909832        451939854        436479299       
451418214        451446355        451479323        451515217        451539043   
    451565477        451598999        451618524        451661797       
451684484      451705727        451743678        451767644        451791040     
  451822688        451848527        451879316        451913420        451939003
       440668705        451418206        451447866        451483994       
451510432        451542328        451565444        451597033        451618508   
    451652556        451687685      451705685        451736318        451766414
       451792436        451820567        451848436        451879332       
451908933        451939284        436514624        451415509        451444079   
    451477764        451510895        451543227        451561633       
451596795        451627251        451661623        451685077      451704738     
  451740559        451762595        451792204        451815633        451848352
       451880579        451908321        451940415        440669604       
451418172        451441638        451482996        451514251        451537765   
    451566822        451597025        451627400        451655245       
451685168      451702591        451740518        451765960        451792881     
  451816854        451848253        451880678        451906077        451939334
       436527675        451415434        451446652        451484059       
451511653        451540710        451565592        451598031        451618433   
    451653240        451685309      451701452        451738918        451762629
       451790588        451821375        451848261        451879514       
451913206        451938112        436550479        451416036        451446645   
    451479810        451513626        451537567        451565170       
451598585        451627426        451655476        451685143      451701585     
  451743702        451767560        451788368        451822126        451848154
       451879126        451908974        451938906        436558845       
451416077        451445258        451479760        451509806        451541973   
    451561872        451597744        451627475        451651376       
451686133      451702054        451743520        451766364        451790224     
  451822134        451847339        451879282        451910061        451938625
       436563381        451416523        451444970        451483234       
451514905        451535710        451564900        451597751        451627376   
    451661847        451686638      451702179        451739353        451765820
       451788012        451821318        451848089        451879183       
451908081        451938716        436597330        451418222        451446546   
    451479968        451509590        451537617        451566988       
451597801        451627277        451651343        451686588      451702146     
  451738066        451767370        451791891        451821391        451847404
       451879811        451909360        451938138        436597827       
451418321        451448252        451477277        451512768        451535678   
    451568992        451597389        451618458        451660724       
451685051      451702351        451742324        451767032        451792303     
  451816797        451847784        451879084        451908529        451935035
       436601892        451415822        451441844        451481451       
451516132        451539167        451561112        451598890        451627327   
    451655112        451684724      451702344        451737126        451767735
       451792741        451821409        451847800        451879928       
451911846        451939235        436638092        451415830        451448013   
    451479935        451509400        451537450        451566939       
451597066        451627178        451658751        451687248      451702542     
  451741094        451762801        451789192        451819247        451847834
       451879241        451906135        451940076        436661177       
451418230        451442149        451481493        451515373        451542088   
    451565212        451599435        451627186        451653430       
451684880      451703425        451737977        451767099        451791214     
  451822050        451847768        451879233        451908461        451933659
       436698310        451415855        451450415        451479562       
451511976        451541700        451560999        451597546        451618607   
    451662498        451685853      451702468        451737449        451765788
       451787618        451817407        451847644        451879837       
451910848        451938567        436713838        451418396        451446595   
    451481287        451514269        451535280        451566798       
451596993        451627392        451653588        451688139      451703268     
  451735997        451762330        451788640        451818967        451847446
       451879209        451911911        451940845        436715676       
451418347        451450225        451483960        451510192        451543441   
    451567432        451599427        451620884        451655385       
451686802      451702575        451736755        451762868        451789432     
  451818868        451847347        451879688        451911994        451938005
       436721476        451418198        451446421        451481352       
451514889        451535397        451567523        451599229        451621122   
    451655369        451686919      451702567        451735963        451764609
       451792006        451819007        451847354        451879548       
451911986        451938914        436725832        451413801        451444988   
    451484067        451515399        451538011        451565865       
451596860        451622682        451653109        451687537      451702757     
  451743348        451769186        451788798        451821763        451846182
       451879969        451911184        451935894        436736946       
451414270        451448146        451483424        451514558        451538094   
    451568471        451596977        451624407        451661565       
451684963   

 

Page 43



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     451702856        451737316        451764245        451790836       
451816201        451848162        451879712        451907000        451934418   
    440701464        451414296        451450480        451481550       
451515407        451542971        451564223        451598924        451624423   
    451652259        451685937      451702880        451738298        451764344
       451792584        451819601        451844617        451879225       
451906838        451934152        436763288        451414171        451443477   
    451477392        451512743        451539308        451568919       
451595508        451624449        451651871        451685572      451703078     
  451739536        451763304        451794457        451819577        451845192
       451878979        451912869        451933675        436800593       
451419519        451447221        451481253        451510234        451537914   
    451569404        451595086        451624456        451660732       
451685549      451703193        451737837        451764401        451791677     
  451822175        451845200        451879217        451910459        451935845
       436799001        451419493        451443410        451482301       
451515126        451539928        451564330        451593974        451620744   
    451660666        451684559      451703169        451735971        451764492
       451790968        451815732        451845101        451880165       
451908636        451935936        436808851        451416705        451443105   
    451477798        451514608        451537948        451561427       
451596001        451624365        451655443        451684732      451703052     
  451737167        451768923        451789283        451821995        451845028
       451879910        451912315        451941249        436816391       
451414080        451444517        451478994        451509723        451539936   
    451560726        451594295        451620736        451655005       
451685374      451702484        451741086        451768725        451791149     
  451819486        451845044        451880157        451910517        451935720
       436841977        451413926        451447254        451482160       
451513469        451540447        451570253        451595771        451622609   
    451654875        451685036      451706279        451737142        451768956
       451794499        451821243        451845093        451879894       
451912828        451934624        436845754        451419659        451443147   
    451481246        451509681        451539886        451561518       
451596076        451621973        451653356        451688089      451706113     
  451736011        451769319        451794556        451821250        451844914
       451877823        451909923        451937155        436861561       
451419642        451449615        451476253        451513220        451539175   
    451564603        451594287        451622013        451652093       
451688196      451706535        451740914        451764716        451792659     
  451816649        451844922        451876130        451911242        451940100
       436863872        451413934        451449193        451476204       
451509343        451539563        451565691        451595003        451622732   
    451655716        451685085      451706410        451737589        451763189
       451794515        451821102        451846497        451877526       
451908925        451936330        436856686        451414254        451447460   
    451475958        451511794        451538920        451566269       
451595839        451620918        451653232        451684930      451706089     
  451741813        451768865        451792642        451821813        451844831
       451877625        451913495        451933881        436861504       
451413793        451443493        451475644        451511067        451540728   
    451564850        451593461        451621015        451652390       
451687941      451706287        451737514        451768675        451792634     
  451821862        451845283        451877583        451914428        451940050
       436859342        451413868        451446298        451476394       
451511018        451539761        451569214        451593743        451620991   
    451652051        451686828      451706006        451739163        451768683
       451791909        451817514        451844450        451876452       
451908164        451941330        436883037        451413835        451446140   
    451475941        451514186        451539233        451569297       
451596191        451620983        451651848        451687859      451706444     
  451740799        451764971        451787840        451820682        451844419
       451877633        451914055        451940175        440722569       
451419675        451446181        451476717        451510333        451539852   
    451564728        451594444        451624142        451662027       
451687321      451706667        451736292        451768717        451793293     
  451821540        451844286        451876320        451911291        451936322
       440722965        451419774        451446017        451476683       
451510655        451539480        451568232        451593917        451620934   
    451652218        451685887      451706063        451741821        451763130
       451791586        451819585        451844302        451876346       
451911804        451936454        436890065        451419733        451448740   
    451476675        451516074        451540611        451568562       
451593891        451620926        451655013        451685812      451706394     
  451740013        451763825        451793046        451821920        451844310
       451877435        451907133        451939946        440724201       
451413652        451448690        451475727        451515043        451540140   
    451569016        451595896        451624886        451660534       
451687198      451706253        451741466        451769798        451793038     
  451818959        451844195        451877831        451909394        451936595
       436898787        451419709        451448716        451475669       
451515845        451539910        451569446        451594576        451622757   
    451653554        451686125      451706584        451736235        451761654
       451793731        451820773        451850101        451877450       
451908875        451936959        440729812        451414593        451449623   
    451475313        451509095        451538854        451561088       
451594121        451624662        451660930        451685705      451708416     
  451737381        451769665        451788939        451818579        451848469
       451877815        451911721        451933998        436907075       
451416564        451445605        451475578        451515647        451540520   
    451569057        451594220        451624928        451655526       
451686810      451702633        451742662        451761712        451790190     
  451829261        451844880        451877773        451906663        451936918
       436905251        451419881        451445746        451481535       
451509947        451540371        451569396        451595664        451620389   
    451655575        451687305      451702658        451741243        451763353
       451793780        451822886        451845580        451876387       
451906556        451933733        436918619        451413744        451444798   
    451483945        451514715        451539670        451568786       
451596621        451624720        451651988        451686869      451706907     
  451737845        451769699        451791271        451826390        451846091
       451877856        451914568        451936850        436938930       
451413553        451444145        451481444        451515423        451538813   
    451561120        451595540        451620355        451652200       
451686349      451708473        451740815        451769715        451787329     
  451826473        451845994        451876403        451913933        451934087
       440733483        451419808        451445662        451481626       
451514376        451539894        451569800        451592802        451624795   
    451653562        451686281      451702450        451738629        451769111
       451793194        451822951        451845903        451876106       
451909634        451940274        436943856        451413942        451448518   
    451481618        451513428        451540991        451569115       
451595573        451622096        451661888        451686737      451702815     
  451736748        451761837        451793830        451826416        451845911
       451876197        451910269        451938757        436949903       
451414387        451443113        451483572        451512511        451540132   
    451569628        451592893        451624811        451655419       
451686422      451702799        451741631        451769202        451790349     
  451823983        451845770        451877963        451911549        451939342
       436984926        451419386        451445704        451481576       
451508766        451539142        451568398        451592836        451622658   
    451653885        451686596      451705834        451737340        451769608
       451792048        451823082        451845812        451876114       
451909204        451934616        440740512        451419121        451444673   
    451480842        451515571        451536676        451569594       
451595698        451624621        451662290        451686968      451708291     
  451737696        451761811        451792717        451829378        451845689
       451877849        451911499        451941223        437024581       
451414478        451447627        451483457        451510267        451542377   
    451569560        451593495        451622591        451655468       
451685648      451702492        451738215        451763940        451790554     
  451824676        451845713        451877153        451913354        451935902
       437034150        451419287        451443618        451481055       
451515951        451536221        451569180        451595599        451624654   
    451661672        451685028      451706519        451740963        451763932
       451792899        451826630        451845218        451876783       
451913131        451934012        437051519        451414353        451443683   
    451481105        451510093        451543011        451569602       
451593487        451621114        451660112        451685192      451708218     
  451736581        451769335        451792154        451831325        451845556
       451876809        451914857        451933410        437055817       
451419170        451449698        451482392        451512602        451536270   
    451569073        451594337        451622112        451653851       
451687719      451703524        451739239        451763437        451792238     
  451827711        451845309        451877070        451910095        451940886
       437083934        451414379        451448765        451484042       
451508451        451536239        451569271        451593099        451624688   
    451656060        451685457      451703540        451736714        451761878
       451793525        451830657        451845473        451876833       
451910111        451934855        437075633        451414213        451448500   
    451482566        451515589        451536387        451568885       
451596159        451623243        451656482        451687362      451703334     
  451741672        451763148        451793541        451828883        451845481
       451876858        451909493        451935407        437095201       
451419337        451448682        451483671        451514210        451536502   
    451568240        451593057        451620629        451651525       
451687560      451703359        451742886        451763684        451792345     
  451830137        451845333        451877054        451906622        451938310
       440756013        451419444        451449094        451482103       
451510796        451536650        451568380        451595185        451623037   
    451656243        451685432      451703375        451742928        451765010
       451789150        451831564        451845382        451876759       
451913370        451940688        437100514        451419428        451447882   
    451481998        451509020        451536635        451569735       
451596530        451620611        451652242        451685556      451703383     
  451743355        451768238        451789507        451831457        451845325
       451876981        451914097        451940670        437100332       
451419402        451449391        451481824        451515282        451542997   
    451568612        451596555        451620603        451657712       
451685523      451703292        451743694        451765176        451792170     
  451828347        451845226        451877427        451914774        451933402
       437110653        451417786        451450472        451482855       
451511075        451536684        451569503        451594329        451624548   
    451657548        451687354      451702997        451742159        451765242
       451789630        451827596        451845234        451876700       
451912042        451937684        437103179        451417968        451445415   
    451482939        451514202        451542989        451569511       
451595250        451620785        451651715        451687750      451708226     
  451742498        451768337        451792410        451824171        451845259
       451877880        451910509        451937452        437119985       
451415079        451450365        451483150        451511349        451536866   
    451568687        451598304        451622641        451661631       
451685515      451702971        451742217        451768402        451788517     
  451826838        451845358        451877138        451910541        451934954
       437135338        451419139        451443592        451481543       
451510424        451543110        451568406        451594469        451621742   
    451655682        451688071      451707053        451738777        451765341
       451791982        451826770        451845655        451876544       
451912224        451935381        437129174        451419857        451450589   
    451481782        451515183        451542609        451564488       
451594493        451624084        451657530        451687073      451706378     
  451743074        451768626        451792188        451829071        451848907
       451877229        451907372        451933428        437167919       
451417232        451449680        451482947        451511604        451540934   
    451570303        451594600        451621411        451659296       
451687032      451706964        451742951        451768493        451794044     
  451825558        451849764        451877328        451912133        451938104
       437170087        451416887        451449789        451480974       
451511158        451536791        451564678        451598247        451621395   
    451651806        451684690      451703102        451739932        451768253
       451789002        451823439        451849442        451876619       
451910806        451937841        437167281        451419352        451447015   
    451481469        451510465        451536965        451564694       
451594808        451623540        451659494        451688055      451709059     
  451739924        451765036        451794069        451829220        451849871
       451876627        451910905        451935118        437176407       
451418073        451445191        451483176        451511042        451536957   
    451564553        451594725        451623557        451659353       
451685614      451706360        451742449        451768618        451790463     
  451831226        451849392        451877500        451914089        451940787
       440879260        451418891        451447064        451481196       
451510374        451542492        451564587        451598106        451623573   
    451657241        451687412      451708358        451740088        451768329
       451794119        451822860        451849160        451877492       
451914048        451935159        440874287        451420244        451447080   
    451479059        451510531        451537047        451562201       
451595045        451621882        451657621        451687917      451703318     
  451741839        451765309        451792964        451827273        451849996
       451877476        451911812        451940860        440879534       
451418834        451447593        451479364        451510036        451537195   
    451564629        451595128        451622971        451659239       
451688097      451710669        451740195        451764906        451790612     
  451826887        451849830        451877088        451907463        451935191
       440890242        451415293        451449938        451479711       
451509756        451536569        451564959        451595102        451621791   
    451662167        451685622      451709273        451738967        451769475
       451789838        451826804        451849228        451878516       
451907125        451937874        440920692        451418420        451450050   
    451480685        451515357        451535488        451564421       
451597850        451622914        451657316        451686901      451709240     
  451740450        451769616        451789986        451824254        451850085
       451875983        451908891        451935282        440935328       
451420558        451447577        451477632        451513683        451534713   
    451564348        451595169        451623466        451653844       
451709208        451736805        451768394        451786305        451826036   
    451848790        451878375        451914477        451934798       
440931483        451419790        451447304        451477590        451511836   
    451534804        451564363        451595433        451623664       
451653273        451709364        451736839        451769459        451791545   
    451827042        451849004        451875900        451909782       
451935662        440947489        451412332        451447189        451477723   
    451514053        451534929        451564272        451594931       
451623102        451653893        451710776        451736367        451767867   
    451789556        451830582        451850069        451878508       
451909774        451938484        440941573        451419212        451447809   
    451478184        451509194        451543490        451564173       
451593206        451623284        451657365        451709323        451736698   
    451761829        451788574        451831309        451849731       
451878482        451909451        451937379        440961894        451416630   
    451448161        451478218        451514145        451535025       
451565485        451598981        451621676        451657829        451710727   
    451740468        451766919        451793129        451827901       
451850143        451878441        451910228        451933550        440976207   
    451418735        451448732        451479067        451509079       
451535330        451564611        451598973        451623318        451653455   
    451702369        451742985        451762124        451788244       
451825392        451850168        451876080        451907968        451934723   
    440993541        451420095        451449508        451478978       
451509251        451535348        451565188        451593669        451621759   
    451653935        451710651        451738371        451767081       
451804728        451830954        451850176        451875959        451908677   
    451938773        441007952        451417182        451449664       
451478002        451515019        451535447        451568190        451599138   
    451621767        451653448        451701619        451743116       
451769343        451799357        451828313        451849137        451878466   
    451909030        451939805        441019270        451420202       
451450241        451479802        451513642        451535538        451565527   
    451599260        451621627        451661730        451710602       
451736466        451766992        451800767        451824593        451848964   
    451875967        451913925        451941314        441012531       
451416713        451448559        451477921        451515324        451536122   
    451566293        451593453        451621593        451659247     

 

Page 44



--------------------------------------------------------------------------------

UCC-1 2013-5 11-14-13

 

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number   451710453        451743397        451768030        451797245       
451831135        451849616        451875819        451911432        451938609   
    441023579        451420111        451443048        451478036       
451515654        451535504        451565436        451594055        451623235   
    451657647        451709539        451738413        451762488       
451797914        451828917        451848758        451875835        451909287   
    451938591        441025954        451420475        451447445       
451478127        451516017        451542617        451565394        451593198   
    451621734        451660351        451710313        451741219       
451761597        451795108        451824973        451852248        451875868   
    451909279        451936611        441026010        451413561       
451445019        451480602        451508493        451535652        451565402   
    451593792        451622831        451659858        451710172       
451740104        451762496        451799316        451830574        451853287   
    451878672        451909691        451937387        441037280       
451422190        451447759        451478598        451516108        451535637   
    451564843        451593065        451621080        451658421       
451709786        451741763        451762256        451797906        451824700   
    451850531        451878789        451908214        451940589       
441069770        451422968        451449235        451476998        451512370   
    451535595        451565147        451593131        451621072       
451661136        451706642        451739973        451768071        451800536   
    451824726        451853212        451878904        451914766       
451940621        441071990        451424519        451449748        451477178   
    451514947        451535785        451564819        451592984       
451624035        451660013        451709869        451741987        451768063   
    451799712        451826382        451850648        451878425       
451910145        451936504        441070810        451427942        451447114   
    451477152        451513030        451535983        451570113       
451593008        451622906        451658082        451709489        451737407   
    451769541        451800056        451827141        451847867       
451878094        451910137        451937783        441088069        451427504   
    451447353        451478622        451513253        451543060       
451565071        451599617        451621809        451654776        451701965   
    451742407        451767974        451795207        451825681       
451852727        451878128        451914626        451939888        441086832   
    451426035        451449060        451477103        451512677       
451543086        451565089        451592919        451621056        451658561   
    451706212        451737191        451768212        451802797       
451826911        451849632        451876189        451910418        451941009   
    441115664        451426373        451453435        451478838       
451512784        451543102        451564991        451595888        451621817   
    451660898        451702377        451739338        451766976       
451804272        451825699        451850481        451878102        451908727   
    451936355        441129681        451430482        451453567       
451479265        451513055        451536049        451564884        451593289   
    451623979        451654891        451706949        451742282       
451766968        451799258        451823736        451851265        451875991   
    451909816        451937320        441131927        451428973       
451458269        451478853        451509491        451536015        451562185   
    451598833        451624001        451656292     

 

Page 45



--------------------------------------------------------------------------------

SCHEDULE B

REPRESENTATIONS AND WARRANTIES OF

AMERICREDIT FINANCIAL SERVICES, INC. (“AMERICREDIT”)

1. Characteristics Of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was validly assigned by such
Originating Affiliate to AmeriCredit, (iii) by a Dealer and purchased by
AmeriCredit from such Dealer under an existing Dealer Agreement or pursuant to a
Dealer Assignment with AmeriCredit and was validly assigned by such Dealer to
AmeriCredit pursuant to a Dealer Assignment or (iv) by a Third-Party Lender and
purchased by AmeriCredit from such Third-Party Lender under an existing Auto
Loan Purchase and Sale Agreement or pursuant to a Third-Party Lender Assignment
with AmeriCredit and was validly assigned by such Third-Party Lender to
AmeriCredit pursuant to a Third-Party Lender Assignment (B) was originated by
AmeriCredit, such Originating Affiliate, such Dealer or such Third-Party Lender
for the retail sale of a Financed Vehicle in the ordinary course of
AmeriCredit’s, such Originating Affiliate’s, the Dealer’s or the Third-Party
Lender’s business, in each case was originated in accordance with AmeriCredit’s
credit policies and was fully and properly executed by the parties thereto, and
AmeriCredit, each Originating Affiliate, each Dealer and each Third-Party Lender
had all necessary licenses and permits to originate Receivables in the state
where AmeriCredit, each such Originating Affiliate, each such Dealer or each
such Third-Party Lender was located, (C) contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for realization against the collateral security, (D) is a Receivable
which provides for level monthly payments (provided that the period in the first
Collection Period and the payment in the final Collection Period of the
Receivable may be minimally different from the normal period and level payment)
which, if made when due, shall fully amortize the Amount Financed over the
original term and (E) has not been amended or collections with respect to which
waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. No Fraud or Misrepresentation. Each Receivable was originated (i) by
AmeriCredit, (ii) by an Originating Affiliate and was assigned by the
Originating Affiliate to AmeriCredit, (iii) by a Dealer and was sold by the
Dealer to AmeriCredit or (iv) by a Third-Party Lender and was sold by the
Third-Party Lender to AmeriCredit, and was sold by AmeriCredit to AFS SenSub
Corp. without any fraud or misrepresentation on the part of such Originating
Affiliate, Dealer, Third-Party Lender or AmeriCredit in any case.

3. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices
Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the
Federal Reserve Board’s Regulations “B” and “Z” (including amendments to the
Federal Reserve’s Official Staff Commentary to Regulation Z, effective
October 1, 1998, concerning negative equity loans), the Dodd-Frank Wall Street
Reform and Consumer Protection Act, the Servicemembers Civil Relief Act, each
applicable state Motor Vehicle Retail Installment Sales Act, the
Gramm-Leach-Bliley Act and state adaptations of the National Consumer Act and of
the Uniform Consumer Credit Code and other consumer credit laws and

 

SCH-B-1



--------------------------------------------------------------------------------

equal credit opportunity and disclosure laws) in respect of the Receivables and
the Financed Vehicles, have been complied with in all material respects, and
each Receivable and the sale of the Financed Vehicle evidenced by each
Receivable complied at the time it was originated or made and now complies in
all material respects with all applicable legal requirements.

4. Origination. Each Receivable was originated in the United States.

5. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and all parties to each Receivable had full legal
capacity to execute and deliver such Receivable and all other documents related
thereto and to grant the security interest purported to be granted thereby.

6. No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.

7. Obligor Bankruptcy. At the Cutoff Date, no Obligor had been identified on the
records of AmeriCredit as being the subject of a current bankruptcy proceeding.

8. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

9. Marking Records. Each of the Seller and AFS SenSub Corp. has indicated in its
files that the Receivables have been sold to the Issuer pursuant to the Sale and
Servicing Agreement and Granted to the Trust Collateral Agent pursuant to the
Indenture. Further, AmeriCredit has indicated in its computer files that the
Receivables are owned by the Issuer.

10. Computer Tape. The Computer Tape made available by AmeriCredit to AFS SenSub
Corp. and to the Issuer on the Closing Date was complete and accurate as of the
Cutoff Date and includes a description of the same Receivables that are
described in the Schedule of Receivables.

11. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by
AmeriCredit which met the selection criteria set forth in clauses (A) through
(M) of number 29 of this Schedule B.

12. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
States of Texas, New York, Nevada and Delaware.

13. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that

 

SCH-B-2



--------------------------------------------------------------------------------

are “electronic chattel paper”, each authoritative copy (a) is unique,
identifiable and unalterable (other than with the participation of the Trust
Collateral Agent in the case of an addition or amendment of an identified
assignee and other than a revision that is readily identifiable as an authorized
or unauthorized revision), (b) has been marked with a legend to the following
effect: “Authoritative Copy” and (c) has been communicated to and is maintained
by or on behalf of the Custodian.

14. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Seller has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

15. Revisions. With respect to Contracts that are “electronic chattel paper”,
the related Receivables have been established in a manner such that (a) all
copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract must be readily identifiable as an authorized or unauthorized
revision.

16. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

17. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains a fully executed original of the
Contract and the original Lien Certificate or a copy of the application
therefor. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. Each of such documents which is required to be signed by the Obligor
has been signed by the Obligor in the appropriate spaces. All applicable blanks
on any form have been properly filled in and each form has otherwise been
correctly prepared. With respect to Receivables that are tangible chattel paper,
the complete Receivable File for each Receivable, including a fully executed
original of the Contract, currently is in the possession of the Custodian.

18. Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

19. Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes. The Seller has not entered into
any agreement with any Person that prohibits, restricts or conditions the sale
of any Receivable by the Seller.

 

SCH-B-3



--------------------------------------------------------------------------------

20. Good Title. Immediately prior to the conveyance of the Receivables to AFS
SenSub Corp. pursuant to this Agreement, AmeriCredit was the sole owner thereof
and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by AmeriCredit, AFS SenSub Corp. shall
have good and indefeasible title to and will be the sole owner of such
Receivables, free of any Lien. No Dealer or Third-Party Lender has a
participation in, or other right to receive, proceeds of any Receivable.
AmeriCredit has not taken any action to convey any right to any Person that
would result in such Person having a right to payments received under the
related Insurance Policies or the related Dealer Agreements, Auto Loan Purchase
and Sale Agreements, Dealer Assignments, or Third-Party Lender Assignments or to
payments due under such Receivables.

21. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit (or an Originating Affiliate or a Titled Third-Party Lender
which first priority security interest has been assigned to AmeriCredit) in the
Financed Vehicle. The Lien Certificate for each Financed Vehicle shows, or if a
new or replacement Lien Certificate is being applied for with respect to such
Financed Vehicle the Lien Certificate will be received within 180 days of the
Closing Date and will show, AmeriCredit, an Originating Affiliate or a Titled
Third-Party Lender named (which may be accomplished by the use of a properly
registered “doing business as” (“DBA”) name in the applicable jurisdiction) as
the original secured party under each Receivable as the holder of a first
priority security interest in such Financed Vehicle. With respect to each
Receivable for which the Lien Certificate has not yet been returned from the
Registrar of Titles, AmeriCredit or the related Originating Affiliate has
applied for or received written evidence from the related Dealer or Third-Party
Lender that such Lien Certificate showing AmeriCredit, an Originating Affiliate,
the Issuer or a Titled Third-Party Lender (which may be accomplished by the use
of a properly registered DBA name in the applicable jurisdiction), as
applicable, as first lienholder has been applied for and the Originating
Affiliate’s or Titled Third-Party Lender’s security interest has been validly
assigned by the Originating Affiliate or Titled Third-Party Lender, as
applicable, to AmeriCredit and AmeriCredit’s security interest has been validly
assigned by AmeriCredit to AFS SenSub Corp. pursuant to this Agreement. This
Agreement creates a valid and continuing security interest (as defined in the
UCC) in the Receivables in favor of the Purchaser, which security interest is
prior to all other Liens, and is enforceable as such against creditors of and
purchasers from the Seller. Immediately after the sale, transfer and assignment
thereof by AmeriCredit to AFS SenSub Corp., each Receivable will be secured by
an enforceable and perfected first priority security interest in the Financed
Vehicle in favor of AFS SenSub Corp. as secured party, which security interest
is prior to all other Liens upon and security interests in such Financed Vehicle
which now exist or may hereafter arise or be created (except, as to priority,
for any lien for taxes, labor or materials affecting a Financed Vehicle). As of
the Cutoff Date, there were no Liens or claims for taxes, work, labor or
materials affecting a Financed Vehicle which are or may be Liens prior or equal
to the Liens of the related Receivable.

22. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Purchaser hereunder)) required to be made by any Person and
actions required to be taken or performed by any Person in any jurisdiction to
give the Issuer and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

 

SCH-B-4



--------------------------------------------------------------------------------

23. No Impairment. AmeriCredit has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Issuer, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to the Purchaser pursuant to
this Agreement and except any other security interests that have been fully
released and discharged as of the Closing Date, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Purchaser hereunder or that has been
terminated. The Seller is not aware of any judgment, ERISA or tax lien filings
against it.

24. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

25. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

26. No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Receivable (other than payment delinquencies
of not more than 30 days) and no condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable, and there has been no waiver of any of the foregoing. As of the
Cutoff Date, no Financed Vehicle had been repossessed.

27. Insurance. At the time of an origination of a Receivable by AmeriCredit, an
Originating Affiliate, a Dealer or Third-Party Lender, each Financed Vehicle is
required to be covered by a comprehensive and collision insurance policy (i) in
an amount at least equal to the lesser of (a) its maximum insurable value and
(b) the principal amount due from the Obligor under the related Receivable,
(ii) naming AmeriCredit, an Originating Affiliate or a Titled Third-Party Lender
(which may be accomplished by the use of a properly registered DBA name in the
applicable jurisdiction) as loss payee and (iii) insuring against loss and
damage due to fire, theft, transportation, collision and other risks generally
covered by comprehensive and collision coverage. Each Receivable requires the
Obligor to maintain physical loss and damage insurance, naming AmeriCredit, an
Originating Affiliate or a Titled Third-Party Lender (which may be accomplished
by the use of a properly registered DBA name in the applicable jurisdiction) and
its successors and assigns as additional insured parties, and each Receivable
permits the holder thereof to obtain physical loss and damage insurance at the
expense of the Obligor if the Obligor fails to do so. No Financed Vehicle is
insured under a policy of Force-Placed Insurance on the Cutoff Date.

28. Remaining Principal Balance. At the Cutoff Date, the Principal Balance of
each Receivable set forth in the Schedule of Receivables is true and accurate in
all material respects.

 

SCH-B-5



--------------------------------------------------------------------------------

29. Certain Characteristics of Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 72 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 72 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) No funds had been advanced by AmeriCredit, any Originating Affiliate, any
Dealer, any Third-Party Lender, or anyone acting on behalf of any of them in
order to cause any Receivable to qualify under clause (E) above.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable, is a natural person and is not an
Affiliate of any party to any Related Document.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable is identified on the Servicer’s master servicing records as
an automobile installment sales contract or installment note.

(J) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract.

(K) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder, and, in the
event such Contract is an installment sales contract, delivery of the Financed
Vehicle to the related Obligor has occurred.

(L) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(M) No Obligor was in bankruptcy as of the Cutoff Date.

 

SCH-B-6



--------------------------------------------------------------------------------

30. No Further Amounts Owed on the Receivables. At the time each Receivable was
acquired from an Origination Affiliate, a Dealer or a Third-Party Lender, no
further amounts were owed by Seller to the Obligor under the Receivable.

31. Interest Calculation. Each Contract provides for the calculation of interest
payable thereunder under either the “simple interest” method, the “Rule of 78’s”
method or the “precomputed interest” method.

32. Lockbox Account. Each Obligor has been, or will be, directed to make all
payments on their related Receivable to the Lockbox Processor for deposit into
the Lockbox Account.

33. Transfer. Each Receivable prohibits the sale or transfer of the Financed
Vehicle without the consent of the Seller.

34. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty and requires that a prepayment by the related Obligor will fully
pay the principal balance and accrued interest through the date of prepayment
based on the Receivable’s Annual Percentage Rate.

35. Lien Enforcement. Each Receivable provides for enforcement of the lien or
the clear legal right of repossession, as applicable, on the Financed Vehicle
securing such Receivable.

36. Prospectus Supplement Description. Each Receivable conforms, and all
Receivables in the aggregate conform, in all material respects to the
description thereof set forth in the Prospectus Supplement.

37. Risk of Loss. Each Contract contains provisions requiring the Obligor to
assume all risk of loss or malfunction on the related Financed Vehicle,
requiring the Obligor to pay all sales, use, property, excise and other similar
taxes imposed on or with respect to the Financed Vehicle and making the Obligor
liable for all payments required to be made thereunder, without any setoff,
counterclaim or defense for any reason whatsoever, subject only to the Obligor’s
right of quiet enjoyment.

38. Leasing Business. To the best of the Seller’s and the Servicer’s knowledge,
as appropriate, no Obligor is a Person involved in the business of leasing or
selling equipment of a type similar to the Obligor’s related Financed Vehicle.

39. Consumer Leases. No Receivable constitutes a “consumer lease” under either
(a) the UCC as in effect in the jurisdiction the law of which governs the
Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

40. Perfection. The Seller has taken all steps necessary to perfect its security
interest against the related Obligors in the property securing the Receivables
and will take all necessary steps on behalf of the Issuer to maintain the
Issuer’s perfection of the security interest created by each Receivable in the
related Financed Vehicle.

 

SCH-B-7